Exhibit 10.8

 

EXECUTION COPY

 

ELEVEN FAN PIER BOULEVARD LLC

 

AND

 

VERTEX PHARMACEUTICALS INCORPORATED

 

LEASE FOR 11 FAN PIER BOULEVARD (PARCEL B — FAN PIER)

BOSTON, MASSACHUSETTS

 

--------------------------------------------------------------------------------


 

ELEVEN FAN PIER BOULEVARD LLC

 

AND

 

VERTEX PHARMACEUTICALS INCORPORATED

 

LEASE FOR 11 FAN PIER BOULEVARD (PARCEL B — FAN PIER)
BOSTON, MASSACHUSETTS

 

TABLE OF CONTENTS

 

ARTICLE 1.

BASIC TERMS

5

 

 

 

1.01.

Date of Lease:

5

1.02.

Landlord:

5

1.03.

Tenant:

5

1.04.

Address of Property:

5

1.05.

Building, Property and Project:

5

1.06.

Premises:

5

1.07.

Tenant’s Pro Rata Share:

6

1.08.

Term:

6

1.09.

Commencement Date:

6

1.10.

Permitted Uses:

7

1.11.

Broker(s):

7

1.12.

Management Company:

7

1.13.

Security Deposit:

8

1.14.

Parking Access Devices:

8

1.15.

Base Rent:

8

1.16.

Additional Rent:

9

1.17.

Expenses Paid Directly by Tenant:

9

1.18.

Original Address of Landlord for Notices:

9

1.19.

Original Address of Tenant for Notices:

9

1.20.

Finish Work:

10

1.21.

Finish Work Allowance:

10

1.22.

Exhibits:

10

 

--------------------------------------------------------------------------------


 

ARTICLE 2.

PREMISES AND APPURTENANT RIGHTS

8

 

 

 

2.01.

Lease of Premises; Appurtenant Rights

8

 

 

 

ARTICLE 3.

LEASE TERM

14

 

 

 

3.01.

Lease Term; Delay in Commencement

14

3.02.

Hold Over

16

3.03.

Right to Extend

17

 

 

 

ARTICLE 4.

RENT

19

 

 

 

4.01.

Base Rent

19

4.02.

Additional Rent

19

4.03.

Late Charge

21

4.04.

Interest

21

4.05.

Method of Payment

21

4.06.

Audit

22

4.07.

Phasing

23

 

 

 

ARTICLE 5.

TAXES

24

 

 

 

5.01.

Taxes

24

5.02.

Definition of “Taxes”

24

5.03.

Personal Property Taxes

25

 

 

 

ARTICLE 6.

UTILITIES

25

 

 

 

6.01.

Utilities

25

 

 

 

ARTICLE 7.

INSURANCE

27

 

 

 

7.01.

Coverage

27

7.02.

Action Increasing Rates

28

7.03.

Waiver of Subrogation

29

7.04.

Landlord’s Insurance

30

 

 

 

ARTICLE 8.

OPERATING EXPENSES

30

 

 

 

8.01.

Operating Expenses

30

 

 

 

ARTICLE 9.

USE OF PREMISES

33

 

 

 

9.01.

Permitted Uses

33

9.02.

Indemnification

33

9.03.

Compliance With Legal Requirements

34

9.04.

Hazardous Substances

35

9.05

Signs and Auctions

37

 

2

--------------------------------------------------------------------------------


 

9.06.

Landlord’s Access

38

9.07.

Security

39

 

 

 

ARTICLE 10.

CONDITION AND MAINTENANCE OF PREMISES AND PROPERTY

40

 

 

 

10.01.

Condition of Premises and Property

40

10.02.

Exemption and Limitation of Liability

40

10.03.

Landlord’s Obligations

41

10.04.

Tenant’s Obligations

43

10.05.

Tenant Work

44

10.06.

Condition upon Termination

48

10.07.

Decommissioning of the Premises

49

 

 

 

ARTICLE 11.

ROOFTOP LICENSE; ANTENNAS

50

 

 

 

11.01.

Rooftop License

50

11.02.

Installation and Maintenance of Rooftop Equipment

50

11.03.

Interference by Rooftop Equipment

51

11.04.

Relocation of Rooftop Equipment

52

 

 

 

ARTICLE 12.

DAMAGE OR DESTRUCTION; CONDEMNATION

52

 

 

 

12.01.

Damage or Destruction of Premises

52

12.02.

Eminent Domain

54

 

 

 

ARTICLE 13.

ASSIGNMENT AND SUBLETTING

55

 

 

 

13.01.

Landlord’s Consent Required

55

13.02.

Landlord’s Consent

56

13.03.

No Release

58

13.04.

Transfer Disputes

58

13.05.

Additional Procedures

59

 

 

 

ARTICLE 14.

EVENTS OF DEFAULT AND REMEDIES

60

 

 

 

14.01.

Covenants and Conditions

60

14.02.

Events of Default

60

14.03.

Remedies for Default

61

 

 

 

ARTICLE 15.

PROTECTION OF LENDERS

63

 

 

 

15.01.

Subordination and Superiority of Lease

63

15.02.

Attornment

64

15.03.

Rent Assignment

65

 

3

--------------------------------------------------------------------------------


 

15.04.

Other Instruments

65

15.05.

Estoppel Certificates

65

 

 

 

ARTICLE 16.

MISCELLANEOUS PROVISIONS

66

 

 

 

16.01.

Landlord’s Consent Fees

66

16.02.

Notice of Landlord’s Default

66

16.03.

Quiet Enjoyment

66

16.04.

Cooperation With Accounting

66

16.05.

Notices

67

16.06.

No Recordation

67

16.07.

Corporate Authority

67

16.08.

Joint and Several Liability

67

16.09.

Force Majeure

67

16.10.

Limitation of Warranties

68

16.11.

No Other Brokers

68

16.12.

Applicable Law and Construction

68

16.13.

Construction on the Property or Adjacent Property

69

16.14.

Confidentiality of Information

70

16.15.

Equal Employment Opportunity

70

 

 

 

ARTICLE 17.

SECURITY DEPOSIT

71

 

 

 

17.01.

Letter of Credit

71

17.02.

Letter of Credit Pledge

72

17.03.

Transfer of Security Deposit

72

17.04.

Release of the Security Deposit

72

17.05.

Reporting Obligations

72

 

 

 

ARTICLE 18.

GOVERNMENT INCENTIVES

73

 

 

 

18.01.

Government Incentives

73

 

4

--------------------------------------------------------------------------------


 

VERTEX PHARMACEUTICALS INCORPORATED

 

LEASE FOR PARCEL B — FAN PIER
BOSTON, MASSACHUSETTS

 

ARTICLE 1.

BASIC TERMS

 

The following terms used in this Lease shall have the meanings set forth below.

 

1.01.

 

Date of Lease:

 

May 5, 2011

 

 

 

 

 

1.02.

 

Landlord:

 

Eleven Fan Pier Boulevard LLC, a Delaware limited liability company

 

 

 

 

 

1.03.

 

Tenant:

 

Vertex Pharmaceuticals Incorporated, a Massachusetts corporation

 

 

 

 

 

1.04.

 

Address of Property:

 

Parcel B, Fan Pier, Boston, MA, subject to the provisions of Section 2.01(c)

 

 

 

 

 

1.05.

 

Building, Property and Project:

 

The 16-story building to be constructed by Landlord and containing, upon
completion, approximately 546,714 rentable square feet (the “Building”) in the
City of Boston, Massachusetts, located on a parcel of land described in
Exhibit 1.05 attached hereto and known as Parcel B, Fan Pier, Boston,
Massachusetts (the Building and such parcel of land hereinafter being
collectively referred to as the “Property”). The Property is part of a phased
development located in the South Boston waterfront area of Boston,
Massachusetts, currently consisting of nine (9) lettered parcels to be developed
separately with up to nine (9) new buildings, projected to have an aggregate of
approximately 3,034,000 square feet of gross floor area dedicated to a mixture
of office, laboratory, residential, hotel, retail, civic/cultural uses,
accessory parking spaces and maritime uses, together with access roads and
landscaped open spaces (as such area is improved from time to time, the
“Project”)

 

 

 

 

 

1.06.

 

Premises:

 

Approximately 516,693 rentable square feet, consisting of all of the second
through the sixteenth floors of the Building (including a mechanical floor), the
Pedestrian Bridge (as defined in Section 2.01(h)), a portion of the first floor
of the Building, a two-story mechanical penthouse in the Building,

 

5

--------------------------------------------------------------------------------


 

 

 

 

 

and a portion of a 3-level below grade structure, all as further described on
Exhibit 1.06 (the “Premises”), based on a modified ANSI/BOMA Z65.1- 1996 method
of measurement and as conclusively agreed to by the parties as set forth in
Section 2.01(e).

 

 

 

 

 

1.07.

 

Tenant’s Pro Rata Share:

 

94.51%

 

 

 

 

 

1.08.

 

Term:

 

 

 

 

 

 

 

 

 

Initial Term:

 

The period commencing on the Commencement Date and expiring on the last day of
the fifteenth (15th) Lease Year, determined as set forth in the definition of
“Lease Year,” below.

 

 

 

 

 

 

 

Extension Term:

 

One (1) additional term of ten (10) years, as further described in, and subject
to the provisions of, Section 3.03.

 

 

 

 

 

 

 

Lease Year:

 

The first (lst) Lease Year begins on the first Commencement Date to occur and
ends on the last day of the twelfth full calendar month after the Final
Commencement Date. Each subsequent Lease Year ends twelve months after the
preceding one, provided, however, that the fifteenth (15th) Lease Year shall end
on the later to occur of (i) the last day of the twelfth month after the
fourteenth (14th) Lease Year or (ii) if the Building A Lease (as defined in
Section 2.01(g), below) Final Commencement Date (as defined therein) occurs
after the Final Commencement Date hereunder, the expiration date of the initial
term of the Building A Lease (meaning and intending that the Building A Lease
and this Lease be coterminous). The parties acknowledge that the first (lst)
Lease Year and the fifteenth (15th) Lease Year each may consist of more than 12
months.

 

 

 

 

 

1.09.

 

Commencement Date:

 

The earlier of (i) the date Tenant has occupied any portion of the Premises for
the conduct of its business, as opposed to occupying any portion of the Premises
for the installation of the FF&E Work, as defined in Section 4 of Exhibit 10.03,
or (ii) the Substantial Completion Date (as defined in Section 12.01 of
Exhibit 10.03). Pursuant to Section 4.07 of this Lease, the Commencement Date
may occur in

 

6

--------------------------------------------------------------------------------


 

 

 

 

 

one or more Phases. The Commencement Date shall be determined separately for
each Phase and Rent shall be pro-rated based on the ratio of occupied floors to
total floors of the Premises (excluding mechanical floors and penthouses in each
case) to reflect Tenant’s partial occupancy of the Premises until such time as
the Commencement Date occurs with respect to the entire Premises. The
Commencement Date upon which the remainder of the Premises is delivered to
Tenant shall constitute the “Final Commencement Date”.

 

 

 

 

 

 

 

 

 

The “Estimated Commencement Date” shall mean the date that is 30 months from the
issuance of the first building permit for any portion of the Building.

 

 

 

 

 

1.10.

 

Permitted Uses:

 

Office Uses and Research Center Uses as defined in and limited by the
Development Plan for the Fan Pier Development, Planned Development Area #54
approved by the Boston Redevelopment Authority on November 14, 2001, and adopted
by the Boston Zoning Commission on February 27, 2002, effective February 28,
2001, as amended by First Amendment to the Development Plan for the Fan Pier
Development, Planned Development Area #54 approved by the Boston Redevelopment
Authority on December 20, 2007, and adopted by the Boston Zoning Commission on
January 30, 2008, effective January 30, 2008 (collectively, the “Development
Plan”), and customary uses accessory to Office Uses and Research Center Uses as
permitted under the Development Plan. Use of the mechanical penthouse,
mechanical rooms, the mechanical floor, telephone closets, storage areas, and
similar accessory areas of the Premises constructed as part of the Base Building
Work, as defined in Exhibit 10.03, to the extent each are included within the
Premises, shall be further limited to the purposes for which they have been
constructed.

 

 

 

 

 

1.11.

 

Broker(s):

 

CB Richard Ellis — N.E. Partners, LP

 

 

 

 

 

1.12.

 

Management Company:

 

Fallon Management Company LLC
c/o The Fallon Company LLC
One Marina Park Drive
Boston, Massachusetts 02210

 

7

--------------------------------------------------------------------------------


 

 

 

 

 

Attn: Joseph F. Fallon

 

 

 

 

 

1.13.

 

Security Deposit:

 

$15,977,981.50, if, as and when required pursuant to the terms of Article 17.

 

 

 

 

 

1.14.

 

Parking Access Devices:

 

398, subject to the provisions of Section 2.01(d). In the event occupancy is
phased pursuant to Section 4.07, on each Commencement Date Tenant will have the
option of accepting any number of Parking Access Devices between the number set
forth above and that number pro rata adjusted consistent with the ratio of the
rentable square footage in that portion of the Premises for which the
Commencement Date has occurred over the total rentable square footage for the
entire Premises and on the Final Commencement Date the number of Parking Access
Devices shall thereafter be that number set forth at the beginning of this
paragraph, subject to the provisions of Section 2.01(d).

 

 

 

 

 

1.15.

 

Base Rent:

 

 

 

 

 

 

 

 

 

Initial Term:

 

From and after the Commencement Date through the end of the fifth (5th) Lease
Year, $31,955,963 per annum ($62.50 per rentable square foot for 507,697
rentable square feet of the Premises and $25.00 per rentable square foot for
8,996 rentable square feet of the Premises designated as storage space on
Exhibit 1.06 (the “Storage Space”)), subject to phasing pursuant to Section 1.09
and Section 4.07.

 

From and after the first (1st) day of the sixth (6th) Lease Year through the end
of the tenth (10th) Lease Year, $34,516,938 per annum ($67.50 per rentable
square foot for 507,697 rentable square feet of the Premises and $27.50 per
rentable square foot for the Storage Space).

 

From and after the first (1st) day of the eleventh (11th) Lease Year through the
end of the Initial Term, 37,077,913 per annum ($72.50 per rentable square foot
for 507,697 rentable square feet of the Premises and $30.00 per rentable square
foot for the Storage Space ).

 

 

 

 

 

 

 

Extension Terms:

 

Base Rent shall be one hundred percent (100%) of the Market Rent, as determined
pursuant to

 

8

--------------------------------------------------------------------------------


 

 

 

 

 

Section 3.03.

 

 

 

 

 

1.16.

 

Additional Rent:

 

All amounts payable by Tenant under this Lease other than Base Rent, including
without limitation:

 

 

 

 

 

 

 

 

 

(i)

Tenant’s Pro Rata Share of Taxes (Article 5);

 

 

 

 

 

 

 

 

 

 

(ii)

Utility expenses for the Premises under Article 6 to the extent paid by or to
Landlord;

 

 

 

 

 

 

 

 

 

 

(iii)

Tenant’s Pro Rata Share of Operating Expenses (Article 8) (see Section 4.02);

 

 

 

 

 

 

 

 

 

 

(iv)

Payment of the parking contract amounts due pursuant to Section 2.01(d).

 

 

 

 

 

1.17.

 

Expenses Paid Directly by Tenant:

 

All utilities (except as set forth in Article 6) and services to the Premises.

 

 

 

 

 

1.18.

 

Original Address of Landlord for Notices:

 

Eleven Fan Pier Boulevard LLC

c/o The Fallon Company LLC

One Marina Park Drive

Boston, Massachusetts 02210

Attn: Joseph F. Fallon

 

 

 

 

 

 

 

 

 

and:

 

 

 

 

 

 

 

 

 

Cornerstone Real Estate Advisers LLC

180 Glastonbury Boulevard, Suite 200

Glastonbury, Connecticut 06033

Attn: Linda Houston

 

 

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

 

 

DLA Piper LLP (US)
33 Arch Street
Boston, MA 02110
Attn: John E. Rattigan, Esquire

 

 

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

 

 

Day Pitney LLP
242 Trumbull Street
Hartford, CT 06103
Attn: James A. McGraw, Esquire

 

 

 

 

 

1.19.

 

Original Address of Tenant for Notices:

 

Vertex Pharmaceuticals Incorporated
130 Waverly Street
Cambridge, Massachusetts 02139

 

9

--------------------------------------------------------------------------------


 

 

 

 

 

Attn: Alfred Vaz

 

 

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

 

 

Bowditch & Dewey, LLP

175 Crossing Boulevard

Suite 500

Framingham, MA 01702

Attn: Paul C. Bauer, Esquire

 

 

 

 

 

1.20.

 

Finish Work:

 

All to be designed and constructed by Landlord, pursuant to Tenant’s Program, as
further set forth in Section 10.03 and Exhibit 10.03.

 

 

 

 

 

1.21.

 

Finish Work Allowance:

 

$76,654,550 (calculated on the basis of $150 per rentable square foot times
507,697 rentable square feet plus $500,000, subject to adjustment pursuant to
Article 18.

 

 

 

 

 

1.22.

 

Exhibits:

 

Exhibit 1.05:

Property

 

 

 

 

Exhibit 1.06:

Premises

 

 

 

 

Exhibit 2.01(e):

Measurement Standard

 

 

 

 

Exhibit 2.01(f):

Permitted Encumbrances

 

 

 

 

Exhibit 2.01(g):

Schedule of Reimbursable Expenditures

 

 

 

 

Exhibit 3.01(a):

Form of Confirmation of Commencement Date

 

 

 

 

Exhibit 3.01(b):

Tenant’s Existing Lease Terms

 

 

 

 

Exhibit 3.03(b)

Parcels A and E Description

 

 

 

 

Exhibit 9.01:

Rules and Regulations

 

 

 

 

Exhibit 9.04:

Environmental Reports

 

 

 

 

Exhibit 9.05:

Retail Signage

 

 

 

 

Exhibit 10.03:

Work Letter

 

 

 

 

Exhibit 10.05(b):

Construction Documents

 

 

 

 

Exhibit 10.05(c):

Tenant Work Insurance Schedule

 

 

 

 

Exhibit 10.06:

Items That Must Remain On the Premises

 

 

 

 

Exhibit 15.01:

Form of Lender’s Subordination, Nondisturbance and Attornment Agreement

 

 

 

 

Exhibit 17.01:

Form of Letter of Credit

 

 

 

 

Exhibit 18.01(f):

Alternate Economic Benefit Standards

 

10

--------------------------------------------------------------------------------


 

INDEX OF DEFINED TERMS

 

—A—

 

 

AAA

23

Additional Rent

19

Agency

73

Alternative Extension Term

18

Applicable Preclusion Period

57

Arbitrator

19

Audit Period

22

 

 

—B—

 

 

BMBL

35

Building

5

Building B

13

Building B Lease

13

Building E

17

Building E Lease

17

 

 

—C—

 

 

Common Areas and Facilities

8

Comparable Properties

18

Confidential Information

70

Construction Documents

45

control

56

Core Building Systems

45

 

 

—D—

 

 

Decision Date

18

Decision Notice

18

Declaration

12

Default Rate

21

DEP

12

Development Plan

7

DHHS

35

 

 

—E—

 

 

Environmental Incidents

36

Environmental Insurance

30

Environmental Law

35

Environmental Reports

36

Estimated Commencement Date

7

Event of Default

60

Existing Mortgage

63

Extension Term

18

 

 

—F—

 

 

Final Application

74

Final Commencement Date

7

Financial Standards

71

First Extension Term

17

Force Majeure

68

 

5

--------------------------------------------------------------------------------


 

FPOC

12

 

 

—H—

 

 

Hazardous Substances

35

 

 

—I—

 

 

I3 Amount

74

I3 Program

73

Indemnitees

33

 

 

—L—

 

 

Lease

94

LEED

47

Legal Requirement

34

Legal Requirements

34

Letter of Credit

71

Letter of Credit Pledgee

72

Limited Parking Period

12

 

 

—M—

 

 

Market Rent

18

Material Service Interruption

27

Measurement Standard

12

MIP grant

74

 

 

—O—

 

 

Occurrences

37

Operating Costs

20

Operating Expenses

30

 

 

—P—

 

 

Parking Agreement

10

Parking Garage

11

Percentage Share

31

Permitted Transfer

55

Preliminary Application

73

Premises

6

Profits

58

Project

5

Project Document

13

Project Documents

13

Property

5

 

 

—R—

 

 

Related Entity

56

Reletting Expenses

61

Rent

19

Restricted Parking Rate

12

Rooftop Agreement

51

Rooftop Equipment

50

Rules and Regulations

33

 

6

--------------------------------------------------------------------------------


 

—S—

 

 

Secretary

73

Security Plan

39

Service Contracts

43

Service Interruption

26

Service Interruption Notice

26

Storage Space

8

Succession Election Notice

64

Successor

64

Successor Entity

55

 

 

—T—

 

 

Taxes

24

Tenant Contractor

46

Tenant Environmental Incident

36

Tenant Parties

27

Tenant Party

27

Tenant Property

25

Tenant Shortfall

74

Tenant Supported Bonds

74

Tenant Work

44

Tenant Work Threshold Amount

45

Tenant’s Architect

46

Tenant’s Audit Notice

22

Tenant’s Damages

14

Tenant’s Existing Leases

15

Term

22

Third Arbitrator

19

Total Operating Costs

20

Transfer

55

Transfer Expenses

58

Transferee

55

 

 

—U—

 

 

Utility Service

25

Utility Service Provider

26

Utility Services

25

Utility Switching Points

26

 

7

--------------------------------------------------------------------------------


 

ARTICLE 2.

 

PREMISES AND APPURTENANT RIGHTS

 

2.01.                     Lease of Premises; Appurtenant Rights.  Landlord
hereby leases the Premises to Tenant, and Tenant hereby leases the Premises from
Landlord, for the Term.  Tenant shall be permitted access to the Building, the
Premises and the Parking Garage on a 24 hour per day, 7 day per week basis,
subject to the Rules and Regulations, Force Majeure (as hereinafter defined) and
Landlord’s reasonable security measures.

 

(a)                                 Exclusions.  The Premises exclude Common
Areas and Facilities of the Property, as defined in Section 2.01(b), and
exterior walls, the roof, the stairways and stairwells to the Parking Garage,
the portion of the Building identified as “future retail tenants” on
Exhibit 1.06, retail loading dock, and pipes, ducts, conduits, wires and
appurtenant fixtures located within the Premises but serving other parts of the
Property (exclusively or in common).  If the Premises include less than the
entire rentable area of any floor from time to time, then the Premises also
exclude the common corridors, lobbies, elevator lobby, and lavatories located on
such floor.

 

(b)                                 Appurtenant Rights.  Tenant shall have, as
appurtenant to the Premises, rights, in common with others (subject to the
Rules and Regulations), to use the Common Areas and Facilities of the Property,
to contracts for parking set out in Section 2.01(d), to the signage rights as
set out in Section 9.05, and to use the rooftop as set out in Article 11.  As
used herein, “Common Areas and Facilities” is defined as (i) the common
stairways and access ways, lobbies, hallways, entrances, stairs, elevators and
any passageways thereto, other areas or facilities within the Building for the
general use, convenience and benefit of Tenant and other tenants and occupants
of the Building and the common pipes, ducts, conduits, wires, telephone and
electrical closets (except on floors leased entirely by Tenant), and appurtenant
equipment serving the Premises;  (ii) the common exterior walkways located on
the Property and associated with the Building, and (iii) any other common areas
and facilities from time to time designated as such by Landlord (provided that
no areas initially designated as part of the Premises on Exhibit 1.06 may be
designated as a common area).

 

(c)                                  Reservations.  In addition to other rights
reserved herein or by law, Landlord reserves the right from time to time,
without unreasonable (except in emergency) interference with Tenant’s rights
hereunder, including without limitation Tenant’s use of and access to the
Premises:  (i) to make additions to or reconstructions of the Building and to
install, use, maintain, repair, replace and relocate for service to the Premises
and other parts of the Building, or either, pipes, ducts, conduits, wires and
appurtenant fixtures, wherever located in the Premises, the Building, or
elsewhere in the Property, provided, however, such installation, reconstruction
or relocation shall not materially reduce the usable floor area of the Premises
(other than a temporary reduction to accommodate installation, repair,
replacement, maintenance and relocation) without the consent of Tenant, which
may be granted or withheld in Tenant’s sole discretion and if granted, the Base
Rent and Tenant’s Pro Rata Share shall be proportionately reduced; (ii) to alter
or relocate any portion of the Common Areas and Facilities, including the
lobbies and entrances (provided that (A) Tenant’s rights under this Lease are
not adversely affected in any material respect and (B) with respect to any
relocation of the lobby or entrance to the Building or the Premises, other

 

8

--------------------------------------------------------------------------------


 

than a temporary relocation to accommodate required work, any such relocation
shall be subject to Tenant written approval, in Tenant’s sole discretion),
(iii) to grant easements and other rights with respect to the Property, provided
such grants do not materially and adversely affect Tenant’s rights under this
Lease, and (iv) to change the street address of the Property prior to the date
that Landlord commences the Finish Work (and, thereafter, with Tenant’s written
consent, not to be unreasonably withheld, conditioned or delayed). 
Installations, replacements and relocations within the Premises referred to in
clause (i) shall be located as far as practicable in the core areas of the
Building, above ceiling surfaces, below floor surfaces or within perimeter walls
of the Premises and Landlord shall minimize the disruption to the Tenant to the
degree reasonably practicable.

 

For the purposes of separately owning and/or financing the portions of the
Building comprising retail space and/or the Parking Garage below the Building
from the remainder of the Building, the Property may be subdivided into separate
lots, submitted to a condominium regime or divided into separate leasehold lots
by ground leases to permit such separate ownership and financing of portions of
the Property, provided that (a) Tenant’s rights and obligations under this Lease
shall not be diminished or negatively affected in anything more than a de
minimis manner, (b) there shall not be material interference with (I) access to
the Premises from Fan Pier Boulevard, (II) Tenant’s ability to otherwise use the
number of parking spaces as provided under Section 2.01(d) below, or (III) the
ability to use and occupy the Premises for the Permitted Uses, and (c) if the
Property is submitted to a condominium regime, the entire Premises shall be
contained within a single condominium unit.  In the event the Property, as
originally defined herein, is subdivided, then the term “Property” shall be
deemed to refer only to the portions of the parcel or parcels of land or air
rights on which the Building is located and, at the request of either Landlord
or Tenant, Exhibit 1.05 and any Notice of Lease recorded pursuant Section 16.06
shall be amended accordingly.  In the event the Property is submitted to a
condominium regime, the Property shall be deemed to be the condominium unit in
which the Premises are located (but any such condominium unit shall have the
appurtenant rights to which Tenant expressly is entitled under this Lease) and,
at the request of either Landlord or Tenant, Exhibit 1.05 and any Notice of
Lease recorded pursuant Section 16.06 shall be amended accordingly.  Tenant
agrees to enter into any instruments reasonably requested by Landlord in
connection with the foregoing, so long as the same are not inconsistent with the
rights of Tenant under this Lease and are otherwise reasonably acceptable to
Tenant.  Without limiting the generality of the foregoing, such instruments may
include a subordination of this Lease to a ground lease or documents creating a
condominium on the Property, provided that in the case of a condominium Tenant’s
rights under this Lease are not materially affected and that in the case of a
ground lease Tenant shall receive a non-disturbance agreement reasonably
acceptable to Tenant from any ground lessor having a priority interest over this
Lease.  If the Property is subject to a condominium regime under this paragraph,
then Landlord shall not exercise its right to vote as a member of the owner’s
association of the condominium in a manner that materially and adversely affects
Tenant’s rights under this Lease without Tenant’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed, and, so long
as Tenant is not in default of any of its payment obligations under this Lease,
Landlord shall promptly pay all assessments against the condominium unit
containing the Premises (which assessments shall be includable within Operating
Costs) within the period required under the condominium regime so that no liens
for unpaid assessments attach to the Premises.  In the event of any

 

9

--------------------------------------------------------------------------------


 

failure by Landlord to pay condominium assessments for any reason (other than
Tenant’s failure to pay Operating Costs) such that the condominium association
commences an enforcement process against the condominium unit containing the
Premises, Tenant shall have the right to pay such assessments directly (and
shall provide evidence of such payments to Landlord) and Tenant may offset such
expenditures against the next payment or payments of Additional Rent under this
Lease.  Following any such event, to the extent permissible under law, the
condominium documents shall either be revised to provide for provision of copies
of any notice of default to Tenant or Landlord shall otherwise require the
condominium association to copy Tenant as a notice party in addition to
Landlord, and thereafter copies of invoices for condominium assessments or other
material notices that Landlord receives from the condominium association shall
be delivered to Tenant and Landlord.  Landlord shall promptly provide Tenant
with copies of any notice of nonpayment of condominium assessments (provided
that Landlord shall not be in default of this sentence if such amounts are paid
by Landlord prior to the exercise of any remedies against the condominium unit
containing the Premises).

 

(d)                                 Parking. During the Term, Landlord shall
cause the Parking Garage operator to enter into contracts with Tenant for the
number of parking access devices set forth in Section 1.14, permitting the
parking of such number of vehicles in unreserved parking spaces in the Parking
Garage.  In furtherance of such rights, Landlord has entered into and recorded
that certain Garage Reciprocal Easement Agreement (the “Parking Agreement”)
described on Exhibit 2.01(f).  Landlord covenants that it shall not grant any
other tenant in the Building the right to park exclusively in the portion of the
Parking Garage located beneath the Building unless such rights affect a de
minimis number of parking spaces for the benefit of the retail tenants in the
Building and Landlord offers comparable rights to Tenant.  The monthly rate to
be paid by Tenant and its employees under such contracts shall be the prevailing
monthly parking rate charged by the Parking Garage operator at the Parking
Garage (or surface parking, as applicable), which parking rate may change at any
time and from time to time, as determined by such Parking Garage operator,
provided that the rate shall not exceed the Designated Percentage (as defined
below) of the average full monthly rate offered from time to time to monthly
parkers at the One International Place, 125 High Street, and Rowe’s Wharf
parking garages (or a replacement public garage serving first class office
buildings in the City of Boston Financial District reasonably identified by the
parking operator in the event that any such garage ceases to offer monthly
parking passes for any 30 or more day period) for the first five Lease Years
during the term of this Lease. Tenant shall have the right to provide Landlord
with recommendations from time to time regarding the exercise of the Landlord’s
rights to approve the parking garage operator under the Parking Agreement, and
Landlord agrees that it shall not vote such rights in favor of employing any
particular parking garage operator to which Tenant has bona fide, good faith
objections as reasonably and previously described to Landlord in writing (Tenant
acknowledging that the Parking Garage requires a parking operator and that
Tenant shall reasonably cooperate with Landlord to identify viable recommended
candidates for the parking operator position). As of the date hereof, Tenant
acknowledges that Pilgrim Parking, Inc. and Standard Parking Corporation are
approved candidates for the position of parking garage operator. “Designated
Percentage” shall mean 45% for the period of the Term ending on the date that is
six months following the Final Commencement Date, 65% for the next six month
period, and 85% thereafter through the end of the fifth Lease Year.

 

10

--------------------------------------------------------------------------------


 

In addition to the foregoing parking rights, during the first four Lease Years
of the Initial Term, for so long as Landlord or its affiliates shall operate
surface parking at the Project and subject to the available capacity of such
surface parking, Landlord shall cause the operator of such surface parking to
enter into contracts with Tenant for the number of parking access devices
determined pursuant to the immediately following sentence, permitting the
parking of such number of vehicles in unreserved parking spaces in surface
parking areas within the Project, for the use of Tenant’s employees at the
monthly rate in effect from time to time. The number of such additional access
devices for surface lots shall be the number necessary to achieve a parking
ratio of 0.9 spaces per 1,000 rentable square feet of the Premises when
aggregated with the parking permitted in the Parking Garage pursuant to this
Section 2.01(d).

 

“Parking Garage” shall collectively mean (i) the three (3) level subterranean
parking garage located below the Building and constructed as part of the Base
Building Work, and (ii) such other parking garages as may be constructed from
time to time within the Project and subsequently made available to the Building
under reciprocal easement agreements, operating agreements or other such
agreements now or hereafter in effect.  Payments under the parking contracts
shall constitute Additional Rent for purposes of this Lease.  Payments under
this Section shall be made directly to the Parking Garage or applicable parking
operator in accordance with the provisions of the parking contracts.  Without
limiting Landlord’s other remedies under this Lease, if Tenant shall fail to pay
the amounts due under any parking contract for more than ten (10) days after
notice of such failure given by Landlord or the applicable parking operator, or
if Tenant shall cease to contract for any access device for more than 60
consecutive days, or if Tenant relinquishes in any manner any parking
contract(s), then Landlord may permanently terminate Tenant’s rights to the
applicable number of access devices immediately upon notice by Landlord to
Tenant (such terminations, if any, to be applied first to parking contracts for
surface parking hereunder and then to parking contracts in the Parking Garage).
 Tenant may irrevocably relinquish any such parking contract(s) on 30 days’
prior written notice to Landlord (in which event the number of parking access
devices specified in Section 1.14 shall be deemed to have been reduced
accordingly).  If Landlord shall fail to provide any or all of the parking
spaces for Tenant parking hereunder other than due to (i) temporary
interruptions of not more than one (1) business day, (ii) the operation of the
South Boston Parking Freeze Regulations as set forth in the following paragraph
or (iii) Tenant’s default as specified in the preceding sentence, then Tenant
shall not be required to make payments under the parking contracts for such
parking spaces during the period in which such parking spaces are unavailable. 
The Parking Garage operator’s failure to provide the Parking Spaces to Tenant,
other than in the event of a temporary closure of the Parking Garage due to
casualty, governmental action or other cause beyond Landlord’s and such Parking
Garage operator’s reasonable control, or as otherwise permitted hereunder, shall
constitute a default by Landlord hereunder, subject to applicable notice and
cure periods.

 

Tenant acknowledges that the Parking Garage and any such surface parking areas
are subject to the provisions of the South Boston Parking Freeze Regulations and
to one or more Parking Freeze Permits issued thereunder by the City of Boston
Air Pollution Control Commission, which regulations and permits require that 20%
of the total parking supply in the Parking Garage be set aside for Off-Peak use,
and not be available weekdays between 7:30 a.m. and

 

11

--------------------------------------------------------------------------------


 

9:30 a.m.  Tenant acknowledges that the administration of such requirement may
from time to time limit the ability of certain of the parking access device
holders to enter the Parking Garage or the surface parking areas between
7:30 a.m. and 9:30 a.m. (the “Limited Parking Period”).  Landlord agrees to use
commercially reasonable efforts to cause the Parking Garage operator to use
reasonable efforts to manage the Parking Garage in a manner that allocates any
inconvenience associated with the administration of such requirement
proportionately among all tenants using the Parking Garage, so that Tenant’s
parking access device holders are not disproportionately inconvenienced.
Furthermore, commencing at such time as the surface parking areas at the Project
are no longer sufficient to fulfill the foregoing 20% requirement during the
Limited Parking Period, Landlord shall cause the Parking Garage operator to
offer a two-tiered rate to tenants at the Project, with a lower rate (the
“Restricted Parking Rate”) for the purposes of encouraging use of the Parking
Garage at hours other than the Limited Parking Period. Landlord’s obligation
pursuant to the immediately preceding sentence shall not apply during any
periods in which the operation of the Parking Garage does not result in Tenant’s
being unable to use substantially all of its parking passes during the Limited
Parking Period. Tenant may, however, by 30 days’ prior written notice to
Landlord and the parking garage operator, elect to maintain (or cease to
maintain, to the extent Tenant previously has elected to maintain) certain of
Tenant’s parking passes hereunder at the Restricted Parking Rate; provided,
however, that any such election to maintain passes at the Restricted Parking
Rate shall be subject to availability, and in no event in excess of the
aggregate number of passes then offered at Restricted Parking Rates.

 

Tenant’s rights under this Section 2.01(d) shall not be assigned or sublicensed
except in connection with an assignment or sublease permitted under Article 13.

 

(e)                                  Measurement.  The parties acknowledge and
agree that the square footages set forth herein have been conclusively
determined pursuant to a modified ANSI/BOMA Z65.1-1996 method of measurement for
useable space in office buildings and consistent as set forth on
Exhibit 2.01(e) attached (the “Measurement Standard”).

 

(f)                                   Matters to Which Lease is Subject.  This
Lease, and Tenant’s rights hereunder, are subject and subordinate to the matters
listed on Exhibit 2.01(f) and all Legal Requirements, including, without
limitation: (i) that certain Declaration of Covenants, Easements and
Restrictions by and between Fan Pier Development LLC, a Delaware limited
liability company, and Fan Pier Owners Corporation, a Massachusetts corporation
(“FPOC”), dated January 31, 2008 and recorded with the Suffolk County Registry
of Deeds in Book 43059, Page 1, as amended by that certain First Amendment dated
as of the date hereof, to be recorded in the Suffolk County Registry of Deeds,
as the same may be further amended from time to time (the “Declaration” ), and
any rules or regulations promulgated by or on behalf of the “Developer” or
“FPOC” under the Declaration, whether recorded or unrecorded, to the extent of
and in accordance with the provisions of the next succeeding sentence,
(ii) Consolidated Written Determination dated June 28, 2002 (final decision
dated November 21, 2002) issued by issued by the Massachusetts Department of
Environmental Protection (“DEP” ) for the Fan Pier Project, as extended by
letter from DEP dated April 18, 2007, and the Chapter 91 license for the
Building to be issued by DEP, and Chapter 91 License No. 11907 issued by DEP for
all of the public realm areas of the Fan Pier Project, recorded with the Suffolk
Registry of Deeds in Book 42568, Page 89; (iii) the Development Plan, and (iv)

 

12

--------------------------------------------------------------------------------


 

all agreements with the BRA or the City of Boston relating to the Building or
the Project (collectively, and as may be amended or supplemented from time to
time, the “Project Documents,”  and each individually a “Project Document” ). 
There are no existing rules or regulations promulgated under the Declaration as
of the date of this Lease and Landlord shall not promulgate such rules or
regulations nor enter into an amendment to the Declaration nor shall Landlord
enter into any new Project Document or any amendment, termination, cancellation,
revision or modification to an existing Project Document that materially,
adversely affects Tenant’s rights or privileges under this Lease without the
written consent of Tenant, which consent may be granted or withheld in Tenant’s
sole discretion.  Landlord shall not be liable to Tenant for any injury, loss,
costs, expenses, liabilities, claims or damage (including attorneys’ fees and
disbursements) to any person or property arising from or in any related to the
proper exercise of the rights of the Developer or FPOC under the Declaration. 
Tenant shall cooperate with Landlord as reasonably requested from to time to
time in order to permit Landlord or its affiliates to meet reporting
requirements under the Project Documents, including without limitation under the
Transportation Access Plan Agreement for the Project or the Building, as they
may be amended.

 

(g)                                  Lease Contingency.  Simultaneously with the
execution of this Lease, Tenant and an affiliate of Landlord (“Building A
Landlord”) are entering into a lease for a building to be constructed on Parcel
A of the Project (such building to be referred to as “Building A”, as such
Parcel A is more particularly described on Exhibit 3.03(b), attached, and any
such lease of Building A to be referred to as the “Building A Lease”).  This
Lease and the Building A Lease (together, the “Leases”) are each contingent upon
the issuance of an “approval letter” by the Federal Drug Administration (the
“FDA”) of Tenant’s new drug application for telaprevir as a so-called “listed
drug”, as such terms are defined in 21 C.F.R 314.3 (the “Telaprevir Approval”). 
If the Telaprevir Approval is not issued by the FDA, or the FDA issues a written
refusal to approve telaprevir, on or before December 31, 2011, then this Lease
shall terminate and be of no further force and effect as of December 31, 2011
except for the obligations that expressly survive the termination hereof.

 

In the event that this Lease terminates pursuant to the immediately preceding
paragraph, then Tenant shall reimburse Fan Pier Development LLC, an affiliate of
Landlord, for the actual cost (without mark-up) of (i) fifty percent (50%) of
all third party costs and expenses incurred by Fan Pier Development LLC in
progressing the design of the Building and (ii) one hundred percent (100%) of
all third party costs and expenses incurred by Fan Pier Development LLC in
progressing the design of certain elements of Finish Work, including in each
case without limitation the fees and expenses payable to the design team for the
Building (collectively, “Reimbursable Expenditures”) prior to the execution of
the Leases. Reimbursable Expenditures shall not exceed $3,379,700.00 as detailed
on the schedule attached as Exhibit 2.01(g), which schedule reflects a budget of
anticipated Reimbursable Expenditures with respect to the Building to
(i) progress to the design through the 90% Construction Drawings/Permit Set
plans, and (ii) progress the design of certain elements of Finish Work.
Reimbursable Expenditures shall not include (i) the purchase of any construction
materials, (ii) the performance of any construction activity, (iii) payment for
any necessary governmental approvals including, but not limited to a building
permit, or (iv) the cost of Landlord or its affiliates Fan Pier Development LLC
or The Fallon Company, LLC’s overhead, personnel, legal and/or accounting
expenses. Reimbursable Expenditures shall be

 

13

--------------------------------------------------------------------------------


 

invoiced in a format and supported by such supporting documentation as Tenant
may reasonably require. Tenant will make payment within thirty (30) days of
invoice and upon payment shall receive copies of all design documents for the
Building (which copies shall be subject to the terms of architect’s agreements
governing use and ownership, copies of which shall be provided to Tenant). The
obligation of Tenant to reimburse Fan Pier Development LLC for Reimbursable
Expenditures pursuant to this paragraph shall survive the termination of this
Lease, provided, however that all work that results in further Reimbursable
Expenditures shall cease as of the date of such termination.

 

In the event Tenant pays the Reimbursable Expenditures as set forth above and
within twelve months thereafter Landlord enters into a new lease or leases using
the Base Building Work Plans, with a comparable effective rent, then Landlord
shall cause its affiliate to return the Reimbursable Expenditures previously
received by Landlord or its affiliates to Tenant.

 

(h)                                 Pedestrian Bridge.  As part of the Base
Building Work, Landlord shall cause the construction of the pedestrian bridge
from the Premises to Building A as shown on the Base Building Work Plans.  Such
pedestrian bridge (the “Pedestrian Bridge”) shall be considered part of the
Premises, and shall be subject to the appurtenant rights of Tenant as tenant
under the Building A Lease as set forth therein.  The Pedestrian Bridge shall be
enclosed and shall be not more than two stories in height and shall be used
solely for passage of pedestrians and materials between buildings, rather than
the Permitted Use generally.  No sign, banner, logo or other communication may
be displayed externally from the Pedestrian Bridge.  Maintenance of the
Pedestrian Bridge shall be allocated between Landlord and Tenant consistent with
the allocation herein with respect to other elements of the Building.

 

ARTICLE 3.
LEASE TERM

 

3.01.                     Lease Term; Delay in Commencement.

 

(a)                                 The Initial Term of this Lease is set forth
in Article 1.  Following each Commencement Date, Landlord and Tenant shall enter
into a recordable instrument confirming the occurrence of the applicable
Commencement Date in the form of Exhibit 3.01(a), attached (provided, however,
that the failure to enter into such instrument shall not be deemed to delay the
occurrence of the applicable Commencement Date).

 

(b)                                 Landlord shall endeavor in good faith to
Substantially Complete (as defined in Exhibit 10.03) the Landlord Work (as
defined in Exhibit 10.03) such that the Final Commencement Date will occur on or
before the Estimated Commencement Date, subject to extension for Force Majeure
and Tenant Delays (as defined in Exhibit 10.03).  If the Final Commencement Date
has not occurred by the Estimated Commencement Date, as extended by Tenant Delay
(but not for Force Majeure), then, as Tenant’s sole remedy at law or equity
(except as provided in Sections 3.01(c), below), Tenant shall receive a credit
against Base Rent in an amount equal to Tenant’s Damages.  “Tenant’s Damages”
shall mean the amount of holdover rent, occupancy charges, and additional rent
on account of operating expenses, common area maintenance expenses and taxes,
and/or damages resulting from Tenant holding over occupancy actually paid by
Tenant under the existing leases to which Tenant is

 

14

--------------------------------------------------------------------------------


 

a party as such leases are further described in Exhibit 3.01(b), attached
(“Tenant’s Existing Leases”) in excess of the amount of rent that otherwise
would have been payable in the absence of Tenant’s holdover under Tenant’s
Existing Leases for the period commencing on the Estimated Commencement Date, as
extended by Tenant Delays (but not Force Majeure), and continuing through the
Final Commencement Date.  Responsibility for Tenant’s Damages shall be allocated
between the Landlord and the Building A Landlord pursuant to this
Section 3.01(b) and Section 3.01(b) of the Building A Lease in proportion to the
respective rentable square feet of the premises under such leases.  In no event
shall Tenant’s Damages, for which Landlord is responsible to reimburse Tenant,
include amounts not described in Exhibit 3.01(b). Tenant represents to Landlord
that the terms set forth in Exhibit 3.01(b), attached, are a true, complete and
accurate description of the terms of the Tenant’s Existing Leases governing rent
and holdover under Tenant’s Existing Leases and that the term of each of
Tenant’s Existing Leases expires as more particularly set forth on
Exhibit 3.01(b). Tenant shall have the right to mitigate both potential Tenant’s
Damages and potential occupancy risk by negotiating and entering into extensions
of lease term under one or more of Tenant’s Existing Leases or new leases for
space in substitution for space under one or more of Tenant’s Existing Leases
(“Substitute Leases”), provided that Tenant shall not amend Tenant’s Existing
Leases or enter into Substitute Leases in a manner affecting the amount of
Tenant’s Damages without Landlord’s prior written consent, which consent shall
not be unreasonably withheld, conditioned or delayed. As it is an important
concern for Tenant to protect against occupancy risk, it shall not be per se
reasonable to withhold consent solely on the basis that any extension period
rent is higher than holding over rent. In the event Tenant enters into
extensions of term for one or more of Tenant’s Existing Leases or one or more
Substitute Leases to mitigate potential Tenant’s Damages, Tenant’s Damages with
respect to any such extended term or Substitute Lease term shall be calculated
on a day-for-day basis based on the amount, if any, by which the rent in effect
following the commencement of such extension or Substitute Lease term exceeds
the rent in effect prior to the commencement of such extension or a Substitute
Lease term (e.g., if a lease currently expires December 31, 2013 with rent at
$25 per rentable square foot, Tenant negotiates an extension of the term or
Substitute Lease at $35 per rentable square foot, and Landlord delivers the
Premises one month following the Estimated Commencement Date (without any Tenant
Delay), Landlord would be responsible to Tenant for the $10 per rentable square
foot rent differential for one month). Landlord and Tenant shall cooperate in
good faith and reasonably (a) to determine a strategy to deal with any such
delay in delivery of the Premises that meets Tenant’s space needs while
minimizing excess costs and (b) to mitigate Tenant’s Damages.

 

(c)                                  Tenant shall have the right to terminate
this Lease in accordance with the provisions of this Subsection 3.01(c) if any
of the following milestones are not met:  (i) if Landlord has not closed a
construction loan to finance construction of the Building on or before the later
of (A) the date Tenant delivers to Landlord the Security Deposit if any to the
extent required pursuant to Section 17.01, or (B) the date that is ninety (90)
days following the Telaprevir Approval for any reason (including without
limitation Force Majeure) other than Tenant Delays; (ii) a building permit is
not issued for the Building on or before the later of (A) the date Tenant
delivers to Landlord the Security Deposit if and to the extent required pursuant
to Section 17.01, or (B) the date that is ninety (90) days following the
Telaprevir Approval for any reason (including without limitation Force Majeure)
other than Tenant

 

15

--------------------------------------------------------------------------------


 

Delays (clauses (i) and (ii) above, the “Building B Initial Construction
Milestones”); or (iii) the Building A Landlord does not meet all the Building A
Initial Construction Milestones, as defined in the Building A Lease.  In the
event that any of the foregoing milestones are not met, then Tenant may
terminate this Lease upon thirty (30) days’ prior written notice (provided that
such termination will not take effect if the construction loan closing, issuance
of a building permit and compliance with the Building A Initial Construction
Milestones, to the extent any such milestone had not been met prior to the
Tenant’s termination notice hereunder, occurs within such 30 day period), as
Tenant’s sole remedy at law or equity.  In the event Tenant terminates this
Lease pursuant to the provisions of this Subsection 3.01(c), Tenant shall
terminate the Building A Lease and that certain lease (the “Building F Lease”)
by and between Tenant and an affiliate of Landlord dated as of the date hereof
with respect to the building known as One Marina Park Drive and located on
Parcel F (as described in Exhibit 3.03(b)).  Notwithstanding anything to the
contrary in this Lease, Landlord shall have no obligation to apply for a
building permit or to commence construction of the Landlord Work prior to the
date of Telaprevir Approval.  To advance the Final Completion Date, Tenant may
elect by written notice (the “Acceleration Notice”) to Landlord to cause
Landlord to apply for the building permit prior to Telaprevir Approval by
agreeing in such notice to include 100% of the cost of the building permit for
the Building as a Reimbursable Expenditure and increase the cap on Reimbursable
Expenditures by an equivalent amount; provided, however, that such notice shall
only have force and effect if Tenant simultaneously gives an Acceleration Notice
to the landlord under the Building A Lease pursuant to Section 3.01(c) of the
Building A Lease.

 

(d)                                 Intentionally Omitted.

 

(e)                                  The foregoing remedies are Tenant’s sole
remedies in the event of a delay in the construction of the Landlord Work,
except that if construction of the Landlord Work is materially abandoned for a
period of (x) at least ninety (90) consecutive days or (y) at least ninety (90)
days in any one-hundred twenty (120) day period, in each case after excavation
for the Building foundation commences (for reasons other than Tenant Delays or
Force Majeure), then Landlord shall be deemed to be in default under this Lease
subject to Landlord’s right to notice and cure under Section 16.02 of this
Lease, with a copy of any such default notice simultaneously being delivered to
Landlord’s construction lender (the cessation of such abandonment within the
period required by Section 16.02 being deemed to be a cure of such default). 
Tenant’s sole remedies at law or equity for any default pursuant to the
immediately preceding sentence beyond applicable notice and cure periods shall
be (x) termination of this Lease by thirty (30) days’ prior written notice to
Landlord if such default first arises prior to the time that either Landlord
first commences the erection of structural steel for the Building or the
Building A Landlord first commences the erection of structural steel for
Building A, and/or (y) a claim for actual, direct damages.

 

3.02.                     Hold Over.  If Tenant (or anyone claiming through
Tenant) shall remain in occupancy of the Premises or any part thereof after the
expiration or early termination of the Term without a written agreement therefor
executed and delivered by Landlord, then, without limiting Landlord’s other
rights and remedies, the person remaining in possession shall be deemed a tenant
at sufferance, and Tenant shall thereafter pay monthly rent (pro rated for such
portion of any partial month as Tenant shall remain in possession) at a rate
equal to the higher of 125% for

 

16

--------------------------------------------------------------------------------


 

the first 30 days, and 150% thereafter, of (x) the Base Rent rate applicable
during the last monthly period immediately preceding such expiration or
termination or (y) the fair market rent for Base Rent (which shall be determined
on a so-called “triple net” basis), in each case with all Additional Rent also
payable as provided in this Lease.  The foregoing provisions shall not serve as
permission for Tenant or anyone claiming by, through, or under Tenant to
hold-over, nor serve to extend the Term (although Tenant shall remain bound to
comply with all provisions of this Lease until Tenant vacates the Premises) and
Landlord shall have the right at any time after the expiration or earlier
termination of this Lease to enter and possess the Premises and remove all
property and persons therefrom or to require Tenant to surrender possession of
the Premises as provided in this Lease upon the expiration or earlier
termination of the Term.  If Tenant fails to surrender the Premises upon the
expiration or termination of this Lease, Tenant agrees to indemnify, defend and
hold harmless Landlord from all costs, loss, expense or liability, including
without limitation, claims made by any succeeding tenant and real estate
brokers’ claims and attorneys’ fees.  No acceptance by Landlord of any Rent
during or for any period following the expiration or termination of this Lease
shall operate or be construed as an extension or renewal of this Lease.  Should
Tenant remain in the Premises on a month-to-month basis with Landlord’s prior
and express written approval, such month-to-month tenancy may be cancelled by
either party with thirty (30) days’ prior written notice or such lesser time
period as may be permitted by Law.  In any case, Tenant shall be liable to
Landlord for all damages actually resulting from any failure by Tenant to vacate
the Premises or any portion thereof when required hereunder.  The provisions of
this Section 3.02 shall survive the termination or earlier expiration of this
Lease.

 

3.03.                     Right to Extend.

 

(a)                                 First Extension Term.  This Lease may be
extended for one (1) additional ten-year period (the “First Extension Term”) by
unconditional written notice from Tenant to Landlord delivered at least twenty
(20) months before the end of the Initial Term, time being of the essence.  If
Tenant does not timely exercise this option, or if on the date of such notice or
at the beginning of the First Extension Term an Event of Default is then
continuing, then Tenant’s right to extend the Term pursuant to this
Section 3.03(a) shall irrevocably lapse, Tenant shall have no further right to
extend, and this Lease shall expire at the end of the Initial Term.

 

(b)                                 Alternative Extension Term.  Simultaneously
herewith, Tenant has entered into an agreement (the “Parcel E Agreement”) with
an affiliate of Landlord for certain rights to lease a building that is
contemplated for construction on Parcel E of the Project (such building to be
referred to as “Building E”), as such Parcel E is more particularly described on
Exhibit 3.03(b), attached.  If Tenant enters into a lease for Building E
pursuant to the Parcel E Agreement (such lease of Building E to be referred to
as the “Building E Lease”), then Tenant shall have the following additional
extension option with respect to the Building: (a) if Tenant’s right to extend
the term of the Building E Lease in compliance with the terms of the Parcel E
Agreement has expired without exercise or has been waived, then Tenant may elect
to extend the Term of this Lease for such period as will result in the Term of
this Lease being coterminous with the term of the Building E Lease, or (b) if
Tenant shall have exercised the First Extension Option, and Tenant has extended
the term of the Building E Lease in compliance with its terms for a period of
ten (10) years, then Tenant may elect to extend the First Extension Term of this
Lease for such period as will result in the Term of

 

17

--------------------------------------------------------------------------------


 

this Lease being coterminous with the term of the Building E Lease, as so
extended, in each case by unconditional written notice from Tenant delivered to
Landlord at least twenty (20) months before the end of the Initial Term (with
respect to option (a)) or the First Extension Term (with respect to option (b)),
time being of the essence (either such extended term being referred to as the
“Alternative Extension Term”).  If Tenant does not timely exercise the options
set forth in this paragraph, or if on the date of such notice or at the
beginning of the Alternative Extension Term an Event of Default is then
continuing, Tenant’s right to extend pursuant to this Section 3.03(b) shall
irrevocably lapse, Tenant shall have no further right to extend, and this Lease
shall expire at the end of the Initial Term or First Extension Term, as
applicable.

 

All references to the Term shall mean the Initial Term as it may be extended by
the First Extension Term and/or the Alternative Extension Term, if any (each, an
“Extension Term”).  Each Extension Term shall be on all the same terms and
conditions applied to the Initial Term (including without limitation the
obligation to pay Additional Rent) except that the Base Rent for each Extension
Term shall be as set forth below and Tenant shall have no further right to
extend the term of this Lease except as expressly set forth in subparagraph (b),
above.

 

(c)                                  Market Rent.  If Tenant gives Landlord
timely notice of its intention to extend the then-current Term of this Lease,
whether for the First Extension Term or the Alternative Extension Term, then at
least nineteen (19) months before the end of the then-scheduled expiration Term,
Landlord shall give Tenant written notice of the then applicable market rent for
Tenant’s space, based on similar space in similar Class A office and laboratory
buildings in the Seaport District or the Longwood Medical Area (excluding
owner-occupied space) of the City of Boston, Massachusetts (such buildings, the
“Comparable Properties,” and such rent, the “Market Rent”), taking into account
all of the factors that a landlord and tenant would consider in negotiating an
arms-length rent for a lease (including without limitation whether or not a
brokerage fee is payable in connection therewith).  Base Rent for any Extension
Term shall be established as one-hundred percent (100%) of the Market Rent. 
Within thirty (30) days after Tenant receives such notice, Tenant shall notify
Landlord of its agreement with or objection to Landlord’s determination of the
Market Rent, whereupon, if the Tenant objects to such determination, the Market
Rent shall be determined in the manner set forth below.  If Tenant does not
notify Landlord within such thirty (30) day period of Tenant’s agreement with or
objection to Landlord’s determination of the Market Rent, then the Market Rent
for the applicable Extension Period shall be deemed to be Landlord’s
determination of the Market Rent as set forth in the notice from Landlord
described in this subsection and Tenant shall be irrevocably bound to lease the
Premises for the applicable Extension Term.  In the event Tenant’s notice
objects to such determination, from the date Tenant provides such notice through
the date that is seventeen (17) months before the end of the then scheduled
expiration Term (the “Decision Date”), Landlord and Tenant shall negotiate in an
attempt to reach agreement on the Base Rent for the applicable Extension
Period.  Prior to the Decision Date, Tenant shall send a notice rescinding its
exercise of the right to extend or requesting arbitration pursuant to
Section 3.03(d) below (a “Decision Notice”).  If Tenant fails to send such
Decision Notice prior to the Decision Date or sends a notice requesting
arbitration pursuant to Section 3.03(d) below, then Tenant shall be irrevocably
bound to lease the Premises for the applicable Extension Term and the Market

 

18

--------------------------------------------------------------------------------


 

Rent for such Extension Term shall be determined by arbitration in the manner
set forth in Section 3.03(d).

 

(d)                                 Arbitration of Market Rent.  If Tenant
notifies Landlord of Tenant’s objection to Landlord’s determination of Market
Rent and sends a Decision Notice requesting arbitration under the preceding
subsection, such Decision Notice shall also set forth a request for arbitration
and Tenant’s appointment of an MAI appraiser having at least ten (10) years’
experience in the Class A office and laboratory leasing market in the Seaport
District or the Longwood Medical Area of the City of Boston, Massachusetts, and
who shall not be affiliated with either Landlord or Tenant and has not worked
for either party or its affiliates at any time during the prior five (5) years
(an “Arbitrator”).  Within five (5) days thereafter, Landlord shall by notice to
Tenant appoint a second Arbitrator having such experience.  Each Arbitrator
shall be advised to determine the Market Rent for the applicable Extension Term
within thirty (30) days after Landlord’s appointment of the second Arbitrator. 
On or before the expiration of such thirty-(30)-day period, the two Arbitrators
shall confer to compare their respective determinations of the Market Rent.  If
the difference between the amounts so determined by the two Arbitrators is less
than or equal to ten percent (10%) of the lower of said amounts, then the final
determination of the Market Rent shall be equal to the average of said amounts. 
If such difference between said amounts is greater than ten percent (10%), then
the two Arbitrators shall have ten (10) days thereafter to appoint a third
Arbitrator (the “Third Arbitrator”), who shall be instructed to determine the
Market Rent for the applicable Extension Term within ten (10) days after its
appointment by selecting one of the amounts determined by the other two
Arbitrators.  Each party shall bear the cost of the Arbitrator selected by such
party.  The cost for the Third Arbitrator, if any, shall be shared equally by
Landlord and Tenant.  Failure of the Arbitrators, singly or collectively, to
complete this process within the time frame set forth (i) shall not terminate
the Tenant’s exercise of the applicable Extension Term, or (ii) cause the
arbitration process to end; the parties shall thereafter continue to work in
good faith to conclude the arbitration process.

 

ARTICLE 4.
RENT

 

4.01.                     Base Rent.  On the Commencement Date and thereafter on
the first day of each month during the Term, Tenant shall pay Landlord the
monthly installment of Base Rent in the manner and as further provided in
Section 4.05, below.  If the Commencement Date occurs in Phases, then Tenant
shall be entitled to a credit against Base Rent due for the period (the “Early
Access Period”) beginning with the first Commencement Date to occur and ending
on the day immediately preceding the Final Commencement Date in the amount of
any Phasing Premium actually paid by Tenant on account of Finish Work Changes
for Phasing under the Work Letter (provided, however, that no such credit shall
be due to Tenant from and after the Final Commencement Date, and in no event
shall such credit be deemed to exceed the total Base Rent due with respect to
the Early Access Period).

 

4.02.                     Additional Rent.

 

(a)                                 General.  “Additional Rent” has the meaning
set forth in Section 1.16.  “Rent” means Base Rent and Additional Rent. 
Landlord shall estimate in advance (i) all Taxes

 

19

--------------------------------------------------------------------------------


 

under Article 5, (ii) all utility costs (unless separately metered to or
separately contracted for by Tenant) under Article 6, (iii) all insurance
premiums to be paid by Landlord under Article 7, and (iv) all Operating Expenses
under Section 8.01 (individually all such items in clauses (i) through
(iv) being “Operating Costs” and collectively, “Total Operating Costs”) and,
commencing on the Commencement Date Tenant shall pay one-twelfth of Tenant’s Pro
Rata Share of such estimated Total Operating Costs monthly in advance together
with Base Rent.  Landlord shall provide Tenant with such estimate on or before
the Commencement Date and on or before each subsequent December 1, for the next
ensuing calendar year, during the term of the Lease.  Landlord may adjust its
estimates of Total Operating Costs at any time based upon its experience and
reasonable anticipation of costs.  Such adjustments shall be effective as of the
next Rent payment date after notice to Tenant.  On or before each December 1
following the Commencement Date, Landlord shall provide Tenant with a reasonably
detailed statement of the Total Operating Costs paid or incurred by Landlord
during the then-current fiscal year (including an estimate on an accrual basis
for the period, if any, of such fiscal year following December 1) and Tenant’s
Pro Rata Share of such expenses and shall provide Tenant with a final statement
within 60 days after the end of each such fiscal year of the Property during the
Term (Tenant acknowledging that any Operating Costs on account of the
Declaration shall be reconciled separately following Landlord’s receipt of
annual accountings thereunder during the term and need not be provided within
such 60 day period, but Landlord shall endeavor to provide Tenant with a
reconciliation statement for such charges as soon as reasonably practicable
following receipt of the annual statement, or any permitted subsequent billing
or adjustment, under the Declaration).  Within the next thirty (30) days
following delivery of such statements, Tenant shall pay Landlord any
underpayment, or Landlord shall credit against Additional Rent next due any
overpayment, of Tenant’s Pro Rata Share of such Total Operating Costs.  If the
Term expires or this Lease is terminated as of a date other than the last day of
a fiscal year, Tenant’s payment of Additional Rent pursuant to this
Section 4.02(a) for such partial fiscal year shall be based on Landlord’s best
estimate of the items otherwise includable in Total Operating Costs and shall be
made on or before the later of (a) thirty (30) days after Landlord delivers such
estimate to Tenant or (b) the last day of the Term, with an appropriate payment
or refund to be made upon Tenant’s receipt of Landlord’s statement of Total
Operating Costs for such fiscal year.  This Section 4.02(a) shall survive
expiration or earlier termination of the Term.

 

This Lease requires Tenant to pay directly to suppliers, vendors, carriers,
contractors, etc., certain insurance premiums, utility costs, personal property
taxes, maintenance and repair costs and other expenses.  If Landlord pays any of
these amounts in accordance with this Lease, Tenant shall reimburse such costs
in full upon demand with the next monthly Rent payment.  Unless this Lease
provides otherwise, Tenant shall pay all Additional Rent then due on or before
the date for the next monthly Rent payment.  In no event shall Landlord’s
failure to demand payment of Additional Rent be deemed a waiver of Landlord’s
right to such payment.

 

(b)                                 Allocation of Certain Operating Costs.  If
at any time during the Term, Landlord provides services only with respect to
particular portions of the Building or incurs other Operating Costs allocable to
particular portions of the Building, then such Operating Costs shall be charged
entirely to those tenants, including Tenant, if applicable, of such

 

20

--------------------------------------------------------------------------------


 

portions, notwithstanding the provisions hereof referring to Tenant’s Pro Rata
Share.  In furtherance of and not in limitation of the foregoing, if it is
feasible to differentiate between Taxes allocable to (i) the retail portion of
the Building and (ii) the Parking Garage, on the one hand, and Taxes allocable
to the remainder of the Building, on the other hand, based on the records of the
City of Boston assessors’ office, then Landlord shall allocate such Taxes
accordingly such that the retail tenants shall pay 100% of the Taxes allocable
to retail space, the Parking Garage owner shall pay 100% of the Taxes allocable
to the Parking Garage, and Tenant shall pay 100% of the Taxes allocable to the
remainder of the Building.  Landlord acknowledges that it shall use commercially
reasonable efforts to have the retail portion of the Building and the Parking
Garage assessed separately from the remainder of the Building for the purposes
of facilitating the allocation set forth in the immediately preceding sentence
(provided that nothing in this sentence shall require Landlord to subject the
Building to a condominium or subdivision).

 

4.03.                     Late Charge.  Tenant acknowledges that if it pays Rent
late, Landlord shall incur unanticipated costs, which shall be extremely
difficult to ascertain exactly.  Such costs include processing and accounting
charges, and late charges that may be imposed on Landlord by any mortgage on the
Property.  Accordingly, if Landlord does not receive any Rent payment within
five (5) days following its due date, Tenant shall pay Landlord a late charge
equal to five (5%) percent of the overdue amount.  The parties agree that this
late charge represents a fair and reasonable estimate of the costs Landlord
shall incur by reason of Tenant’s payment default.  Payment of the late charge
shall not cure Tenant’s payment default or prevent Landlord from exercising
other rights and remedies.  No late charges under this Section 4.03 shall accrue
until Landlord provides notice of such late payment to Tenant and five (5) days
elapse from such notice without Tenant having made such payment; provided,
however, that Landlord shall not be required to give such notice more than two
times in any 12-month period.

 

4.04.                     Interest.  Any late Rent shall bear interest from the
date due until paid at the annual rate of the Bank of America (or its successor)
prime rate of interest plus four percent (4%) per annum (the “Default Rate”)
except to the extent such interest would cause the total interest to be in
excess of that legally permitted.  Payment of interest shall not cure Tenant’s
payment default or prevent Landlord from exercising other rights and remedies. 
No interest under this Section 4.04 shall accrue until Landlord provides notice
of such late payment to Tenant and five (5) days elapse from such notice without
Tenant having made such payment; provided, however, that Landlord shall not be
required to give such notice more than one time in any 12-month period.

 

4.05.                     Method of Payment.  Tenant shall pay the Base Rent to
Landlord in advance in equal monthly installments by the first of each calendar
month during the Term and the monthly installment of Tenant’s Pro Rata Share of
Total Operating Costs as provided in Section 4.02, without offset, deduction or
prior demand, except as otherwise expressly set forth herein.  Tenant shall make
a ratable payment of Base Rent and Additional Rent for any period of less than a
month at the beginning or end of the Term.  All payments of Base Rent,
Additional Rent and other sums due shall be paid, without demand, set-off or
other deduction, except as otherwise expressly set forth herein, in current U.S.
exchange by check drawn on a clearinghouse bank at the Original Address of
Landlord or such other place as Landlord may from time to time direct.  Tenant
acknowledges that the initial monthly periodic payments under the Lease,
including without limitation Base Rent, Taxes and Operating Expenses, will all
be made by electronic fund

 

21

--------------------------------------------------------------------------------


 

transfer pursuant to wire instructions to be provided by Landlord unless and
until otherwise directed by Landlord.

 

Without limiting the foregoing, except as expressly provided in the immediately
following sentence, Tenant’s obligation to pay Rent shall be absolute,
unconditional, and independent of any Landlord covenants and shall not be
discharged or otherwise affected by any law or regulation now or hereafter
applicable to the Premises, or any other restriction on Tenant’s use, or, except
as expressly provided herein, any casualty or taking, or any failure by Landlord
to perform or other occurrence; and Tenant waives all rights now or hereafter
existing to quit or surrender this Lease or the Premises or any part thereof, or
to assert any counterclaim or defense in any action seeking to recover Rent
(unless such counterclaim or defense would be lost by Tenant if not raised in
such proceeding).  Notwithstanding the foregoing to the contrary, nothing in
this paragraph shall be deemed to limit Tenant’s express right to an abatement
of Rent or to terminate the Lease, as applicable, on the terms and conditions
set forth in Sections 3.01(c), 3.01(e), 6.01, 10.03(c), and 15.02 and Article 12
of this Lease.  Subject to the provisions of this Lease, however, Tenant shall
have the right to seek judgments for direct money damages occasioned by
Landlord’s breach of its Lease covenants (but may not set-off any such judgment
against any Rent or other amount owing hereunder).

 

It is intended that Base Rent payable hereunder shall be a net return to
Landlord throughout the term of this lease, as it may be extended (the “Term”),
free of expense, charge, offset, diminution or other deduction whatsoever
(except as expressly provided herein) on account of the Premises (excepting
Landlord’s financing expenses, federal and state income taxes of general
application, and those expenses that this Lease expressly makes the
responsibility of Landlord), and all provisions hereof shall be construed in
light of such intent.

 

4.06.                     Audit.  Landlord shall keep books and records
regarding Total Operating Costs.  All records shall be retained for at least
three (3) years.  At the request of Tenant (“Tenant’s Audit Notice”) given
within one hundred eighty (180) days after Landlord delivers Landlord’s
statement of Total Operating Costs with respect to any fiscal year during the
Term, Tenant (at Tenant’s expense) shall have the right to examine Landlord’s
books and records applicable to Total Operating Costs for such fiscal year. 
Such right to examine the records shall be exercisable:  (i) upon reasonable
advance notice to Landlord and at reasonable times during Landlord’s business
hours and (ii) only during the 60-day period (the “Audit Period”) following
Tenant’s Audit Notice.  Landlord shall make such books and records available at
Landlord’s office in Massachusetts or at the Property, or in electronically
accessible form.  In the event an audit of Landlord’s Total Operating Costs for
such year, conducted by either a certified public accountant from a
nationally-recognized accounting firm or a nationally-recognized commercial real
estate services firm, in either case as approved by Landlord for such purpose
(such approval not to be unreasonably withheld, conditioned or delayed),
indicates that certain items were improperly included in Landlord’s Total
Operating Costs and resulted in an overcharge to Tenant and Landlord disputes
the results of said audit, then Tenant may request in writing that the disputed
amount of Additional Rent for Total Operating Costs for the year in question be
determined by an audit conducted by a certified public accountant reasonably
selected by both parties, provided that if the parties are unable so to agree
within ten (10) days after receipt of Tenant’s notice, then within twenty (20)
days after Tenant’s notice is given, Tenant may submit the dispute for
determination by an arbitration conducted by the Boston Office of the American

 

22

--------------------------------------------------------------------------------


 

Arbitration Association (“AAA”) in accordance with the AAA’s commercial real
estate arbitration rules.  The arbitrator shall be selected by AAA and shall be
a certified public accountant with at least ten (10) years of experience in
auditing Class A commercial office and laboratory buildings and who shall not be
affiliated with either Landlord or Tenant and has not worked for either party or
its affiliates at any time during the prior five (5) years. If the Additional
Rent due as finally determined for such fiscal year is less than the Additional
Rent paid by Tenant, Landlord shall credit the excess against Additional Rent
next due from Tenant; Tenant may off-set the same against Additional Rent if
Landlord fails to provide such credit to Tenant within fifteen (15) days
following notice from Tenant of such overpayment.  Any auditing firm retained by
Tenant pursuant to this paragraph shall not be compensated on a contingent fee
basis. Notwithstanding the foregoing, Tenant’s request to audit Landlord’s books
and records shall not extend the time within which Tenant is obligated to pay
the amounts shown on Landlord’s statement of Total Operating Costs, and Tenant
may not make the request to audit Landlord’s books and records at any time
Tenant is in default of such payments. In the event the audit determines that
Tenant has been overcharged by five percent (5.0%) or more of the Additional
Rent due with respect to Total Operating Costs, Landlord shall pay for the cost
of said audit. In all other cases, Tenant shall pay for the cost of said audit.

 

As a condition precedent to performing any such examination of Landlord’s books
and records, Tenant’s examiners shall be required to execute and deliver to
Landlord an agreement in form reasonably acceptable to Landlord agreeing to keep
confidential any non-public, confidential information that they discover about
Landlord or the Building or the Property in connection with such examination and
not to disclose the results of such examination except as required by law. 
Notwithstanding any prior approval of any examiners by Landlord, Landlord shall
have the right to rescind such approval at any time if in Landlord’s reasonable
judgment the examiners have breached any confidentiality undertaking to Landlord
or cannot provide reasonably acceptable assurances and procedures to maintain
confidentiality.

 

4.07.                     Phasing. Landlord and Tenant may agree to phase
certain aspects of the Landlord Work to accommodate Tenant’s transition into the
Building and to mitigate the potential for Tenant’s Damages. Pursuant to the
terms of the Work Letter, Landlord and Tenant shall agree upon a Phasing
Schedule, if applicable. Landlord shall endeavor to complete each portion of the
Landlord Work described on the Phasing Schedule by the date referenced thereon,
provided that it shall not be a default by Landlord if such milestones are not
met. Each phase described on the Phasing Schedule shall be individually referred
to herein as a “Phase” and, collectively, as the “Phases”. Substantial
Completion and the Commencement Date shall be deemed to occur only with respect
to the applicable Phase, and Base Rent and Additional Rent on account of
Operating Expenses and Taxes shall be pro-rated based on the ratio of occupied
floors to total floors (excluding mechanical floors and penthouses in each case)
of the Premises to reflect Tenant’s partial occupancy of the Premises until such
time as the Final Commencement Date occurs. The determination of each such
Commencement Date shall be documented separately by the parties in accordance
with the terms of this Lease.

 

23

--------------------------------------------------------------------------------


 

ARTICLE 5.

TAXES

 

5.01.                     Taxes.  Tenant covenants and agrees to pay to Landlord
as Additional Rent Tenant’s Pro Rata Share of the Taxes for each fiscal tax
period, or ratable portion thereof, included in the Term.  If Landlord receives
a refund of any such Taxes, Landlord shall credit against Additional Rent next
due or, at Landlord’s election, pay Tenant its Pro Rata Share of the refund, in
each case after deducting Landlord’s reasonable costs and expenses incurred in
obtaining the refund (to the extent such costs and expenses were not previously
included in Operating Expenses or Taxes), but in any event such refund to Tenant
shall not exceed amounts paid by Tenant for Taxes on account of the period
subject to such refund.  Upon Tenant’s request, Landlord shall furnish Tenant
with copies of the applicable real estate tax bill.  Tenant shall make estimated
payments on account of Taxes in monthly installments on the first day of each
month, in amounts reasonably estimated from time to time by Landlord pursuant to
Section 4.02(a).

 

5.02.                     Definition of “Taxes”.  “Taxes” means all taxes,
assessments, betterments, excises, user fees and all other governmental charges
and fees of any kind or nature, or impositions or agreed payments in lieu
thereof or voluntary payments made in connection with the provision of
governmental services or improvements of benefit to the Building or the
Property, and all penalties and interest thereon (if due to Tenant’s failure to
make timely payments), assessed or imposed against the Premises or the Property
(including without limitation any personal property taxes levied on the Property
or on fixtures or equipment used in connection therewith), other than a federal
or state income tax of general application.  Taxes shall not include:  any of
the foregoing which are levied or assessed against the Property to the extent
not attributable to the Term; inheritance, estate, gift, excise, franchise,
income, gross receipts, capital levy, revenue, rent, state, payroll, stamp or
profit taxes, however designated; or any interest or penalties resulting from
the late payment of taxes by Landlord (except to the extent due to Tenant’s
failure to make timely payments), any environmental assessments, charges or
liens arising in connection with the remediation of Hazardous Substances (as
hereinafter defined) from the Premises or Building, the causation of which arose
prior to the Commencement Date of this Lease, or to the extent caused by
Landlord, its agents, employees or contractors or any tenant of the Building
(other than Tenant or its sublessees or assignees); costs or fees payable to
public authorities in connection with any future construction, renovation and/or
improvements to the Premises or Building other than the Finish Work, the Tenant
Work or improvements to the Premises made by or for Tenant, including fees for
transit, housing, schools, open space, child care, arts programs, traffic
mitigation measures, environmental impact reports, traffic studies, and
transportation system management plans (except to the extent included in the CAM
Charges under the Declaration or in the definition of Operating Expenses);
reserves for future Taxes; or Taxes allocable to the Parking Garage.  If during
the Term the present system of taxation of real or personal property shall be
changed so that, in lieu of or in addition to the whole or any part of such tax
there shall be assessed, levied or imposed on such property or Premises or on
Landlord any kind or nature of federal, state, county, municipal or other
governmental capital levy, income, sales, franchise, excise or similar tax,
assessment, levy, charge or fee (as distinct from the federal and state income
tax in effect on the Date of Lease) measured by or based in whole or in part
upon Building valuation, mortgage valuation, rents, services or any other
incidents, benefits or measures of real property or real property operations,
then any and all of such taxes, assessments, levies, charges and fees shall be
included within the term of Taxes; provided,

 

24

--------------------------------------------------------------------------------


 

however, that Tenant’s obligation with respect to such substitute taxes shall be
limited to the amount thereof as computed at the rates that would be payable if
the Building and Property were the only property of Landlord.  Taxes shall also
include reasonable expenses, including reasonable fees of attorneys, appraisers
and other consultants, incurred by Landlord in connection with any efforts to
obtain abatements or reduction or to assure maintenance of Taxes for any year
wholly or partially included in the Term, whether or not successful and whether
or not such efforts involved filing of actual abatement applications or
initiation of formal proceedings.  Landlord shall endeavor to have the Property
separately assessed from the remainder of the Project by subdivision,
condominium regime, or otherwise.  In the event that the Building is not taxed
separately from the remainder of the Project, Landlord will allocate the taxes
on a square footage basis or on such other basis that is reasonably appropriate
and equitable.  Any exemption from real property taxes for the Property due to
any Tax Increment Financing Agreement entered into by the Tenant and the City of
Boston shall be allocated entirely to Tenant (i.e. not Tenant’s Pro Rata Share)
so that Taxes payable by Tenant reflects such exemption.

 

Landlord shall, upon the written request of Tenant, commence a proceeding for
abatement of real estate Taxes, provided Landlord shall thereafter have the
right to settle such proceeding for the benefit of tenants in its reasonable
discretion. From and after the date that Landlord or its affiliates cease to own
(directly or indirectly) at least two parcels in the Project (as described in
Exhibit 3.03(b)), Tenant may, in its sole discretion and as an alternative to
directing Landlord to commence such proceeding, initiate an abatement proceeding
for real estate Taxes payable during the Term at Tenant’s sole cost and expense
by prior written notice to Landlord and in compliance with any Legal
Requirements applicable to such proceeding.  If Tenant pursues an abatement of
real estate Taxes pursuant to the immediately preceding sentence, then any
abatement proceeds shall be payable to Landlord after deducting Tenant’s
reasonable expenses incurred in obtaining such abatement.  In the event of any
abatement of Taxes for a period occurring during the term of this Lease, Tenant
shall be entitled to Tenant’s Pro Rata Share of any refund (after deducting
Landlord’s or Tenant’s, as applicable, reasonable cost in obtaining an
abatement, if any, to the extent not previously included in Operating Expenses)
but in any event such refund to Tenant shall not exceed the amounts on account
of Taxes actually paid by Tenant with respect to the period subject to the
abatement.

 

5.03.                     Personal Property Taxes.  Tenant shall pay directly
all taxes charged against Tenant’s trade fixtures, furnishings, equipment,
inventory, or other personal property (collectively, “Tenant Property”).  Tenant
shall use its best efforts to have Tenant Property taxed separately from the
Property.  Landlord shall notify Tenant if any of Tenant Property is taxed with
the Property, and Tenant shall pay such taxes to Landlord within thirty (30)
days of such notice.

 

ARTICLE 6.

UTILITIES

 

6.01.                     Utilities.  Tenant shall pay all charges for water,
sewer, gas, electricity and other utilities or like services used or consumed on
the Premises (each, a “Utility Service” and collectively the “Utility
Services”), and used or consumed by all mechanical equipment serving the
Premises, wherever located, whether called use charge, tax, assessment, fee or
otherwise as the same become due.  It is understood and agreed that Landlord
shall be responsible for bringing each

 

25

--------------------------------------------------------------------------------


 

Utility Service described in the Base Building Work to a common switching
point(s) at the Building as shown on the Base Building Work Plans (as defined in
the Work Letter)(collectively, the “Utility Switching Points”).  As part of the
Base Building Work, Landlord shall install a direct meter to measure electricity
serving the Premises and, with respect to all other Utility Services being
installed as Base Building Work, a direct, sub- or “check” meter for measuring
Tenant’s consumption of such Utility Service.  Tenant shall pay all costs and
expenses associated with any separately metered utilities (such as electricity
and telephone) directly to the applicable service provider.  Tenant shall pay
all costs and expenses associated with utility charges that are based on a
check- or sub-metering metering installation, based on Landlord’s reading of
such meters, directly to Landlord at the same rate paid by Landlord to the
provider thereof.  Additional Rent for any check- or sub-metered utilities may
be reasonably estimated monthly by Landlord, based on actual readings of sub —
and “check” meters where applicable, and shall be paid monthly by Tenant within
thirty (30) days after being billed with a final accounting based upon actual
bills received from the utility providers following the conclusion of each
fiscal year of the Building.  Tenant shall pay for any and all costs to install
and connect Utility Services from the Utility Switching Points to the Premises. 
Landlord shall be under no obligation as to any Utility Services beyond the
foregoing responsibility to bring such Utility Services to the Utility Switching
Points and as required in the completion of the Finish Work and Landlord shall
not be liable for any interruption or failure in the supply of any utilities or
Utility Services, except to the extent expressly set forth below.

 

To the extent permitted by law, Landlord shall have the right at any time and
from time to time during the Term to contract for or purchase one or more
Utility Services not being obtained directly by Tenant from any company or third
party providing Utility Services (“Utility Service Provider”), subject to Tenant
approval of the proposed Utility Service Provider, such approval not to be
unreasonably withheld, conditioned or delayed, and provided that such alternate
Utility Service Provider shall be retained on market terms and conditions.  In
requesting Tenant consent to a proposed Utility Service Provider, Landlord shall
provide Tenant with reasonable documentation regarding the proposed contract to
permit Tenant to determine whether such terms meet the foregoing standard.  The
parties acknowledge that, initially, the only Utility Services not being
obtained directly by Tenant are water, sewer and gas, and the City of Boston and
Boston Gas Company are the approved initial providers of such respective Utility
Services.  Provided there shall be no unreasonable interference with Tenant’s
operations within the Premises, Tenant agrees reasonably to cooperate with
Landlord and the Utility Service Providers and at all times as reasonably
necessary, and on reasonable advance notice, shall allow Landlord and the
Utility Service Providers reasonable access to any utility lines, equipment,
feeders, risers, fixtures, wiring and any other such machinery or personal
property within the Premises and associated with the delivery of Utility
Services.

 

In the event that there shall be an interruption, curtailment or suspension of
any Utility Service (and no reasonably equivalent alternative service or supply
is provided by Landlord) that shall materially interfere with Tenant’s use and
enjoyment of all or a portion of the Premises (a “Service Interruption”), and if
(i) such Service Interruption shall continue for five consecutive business days
following receipt by Landlord of written notice from Tenant describing such
Service Interruption (the “Service Interruption Notice”) and (ii) such Service
Interruption shall not have been caused, in whole or in part, by reasons beyond
Landlord’s reasonable control (provided, however, that causes beyond Landlord’s
reasonable control may be deemed to result

 

26

--------------------------------------------------------------------------------


 

in a Material Service Interruption if and to the extent that such cause actually
results in coverage under Landlord’s rental interruption insurance) or by an act
or omission in violation of this Lease by Tenant or by any negligence of any of
Tenant’s agents, employees, contractors, invitees, successors or others using
the Premises with Tenant’s expressed or implied permission (collectively, with
Tenant, the “Tenant Parties” or any one of them, including Tenant, a “Tenant
Party”) (a Service Interruption that satisfies the foregoing conditions being
referred to hereinafter as a “Material Service Interruption”), then Tenant shall
be entitled to an equitable abatement of Base Rent and Tenant’s Pro Rata Share
of Total Operating Costs, based on the nature and duration of the Material
Service Interruption, the area of the Premises affected, and the then current
Rent amounts, for the period that shall begin on the commencement of such
Material Service Interruption and that shall end on the day such Material
Service Interruption shall cease. A Material Service Interruption lasting more
than ninety (90) days shall constitute damage or destruction of Premises and
shall be governed by Section 12.01 of this Lease.

 

Notwithstanding the foregoing, if Landlord disputes whether, or the extent to
which, an event is a Material Services Interruption or the amount of Tenant’s
abatement of Base Rent and Tenant’s Pro Rata Share of Total Operating Costs,
such dispute shall be resolved in accordance with Article 14 of Exhibit 10.03 to
this Lease prior to the exercise of any of Tenant’s remedies under this
Section 6.01. The remedies provided in this Section 6.01 shall not apply to
casualty or condemnation, which shall be covered elsewhere in this Lease.

 

ARTICLE 7.

INSURANCE

 

7.01.                     Coverage.  Tenant shall maintain during the Term
insurance for the benefit of Tenant and Landlord (as their interests may appear)
from insurers rated at least A-/X by A. M. Best (subject to the provisions of
Section 7.02, below), with terms and coverages reasonably satisfactory to
Landlord and with such increases in limits as Landlord may from time to time
reasonably request consistent with requirements at other Comparable Properties. 
Initially, Tenant shall maintain the following:

 

(a)                                 Commercial general liability insurance
naming Landlord, Landlord’s management agents and Landlord’s mortgagee(s) from
time to time as additional insureds, with coverage for premises/operations,
personal injury, and contractual liability with combined single limits of
liability of not less than $10,000,000 for bodily injury and property damage per
occurrence with a per location aggregate.

 

(b)                                 Property insurance that shall be primary on
the Tenant Work and Finish Work and Tenant’s property, including its laboratory
equipment, office furniture, trade fixtures, office equipment, inventory,
merchandise and all other items of Tenant Property, in an amount adequate to
cover their replacement cost, including a vandalism and malicious mischief
endorsement, and sprinkler leakage coverage; business interruption insurance,
loss of income and extra expense insurance covering all perils covered by a
standard, “Special Form” (as defined from time-to-time by the insurance
industry) property insurance policy.  Such insurance, with respect only to
Tenant Work, Finish Work, and Tenant’s BBW, as defined in Exhibit 10.03, shall
name Landlord, and Landlord’s mortgagee(s) from time to time as additional loss
payees as their interests may appear.  Such insurance shall cover

 

27

--------------------------------------------------------------------------------


 

special perils including theft and such other risks Landlord may from time to
time reasonably designate if such risks are required by landlords to be insured
by tenants of similar properties under similar circumstances, for the full
replacement cost value of the covered items and in amounts that meet any
co-insurance clause of the policies of insurance, with a deductible amount not
to exceed $100,000.

 

(c)                                  Workers’ compensation insurance with
statutory benefits and employers’ liability insurance in the following amounts: 
each accident, $1,000,000; disease (policy limit), $1,000,000; disease (each
employee), $1,000,000.

 

In addition, Tenant shall carry such other coverages, and in such amounts, as
are required by Landlord from time to time, so long as such coverages and
amounts are consistent with Comparable Properties.  Prior to the Date of Lease
and on each anniversary of that date (or on the policy renewal date), Tenant
shall give Landlord certificate(s) evidencing such coverage and with an
affirmative statement of the agent issuing such certificate that it may not be
canceled or coverage limits reduced without at least thirty (30) days’ prior
written notice to Landlord and Tenant.  Liability insurance maintained by Tenant
shall be deemed to be primary insurance, and any liability insurance maintained
by Landlord shall be deemed secondary to it.

 

Tenant may use blanket or excess umbrella coverage to satisfy any of the
requirements of this Section 7.01 provided that the Premises is specifically
named in any blanket coverage and the limits thereon are available on a per
property basis and on such basis comply with the required limits set out herein
and that any umbrella coverage is provided on a “following form” basis.

 

7.02.                     Action Increasing Rates.  Tenant shall comply with
Sections 9.01, 9.02, 9.03, and 9.04 and in addition shall not, directly or
indirectly, use the Premises in any way that is prohibited by law (nothing in
this sentence being deemed to relieve Landlord of its obligations under Sections
9.02 and 9.03).  If Tenant, directly or indirectly, uses the Premises in any way
that jeopardizes any insurance coverage carried by Landlord or Tenant as
reasonably documented by evidence provided by Landlord to Tenant, then Tenant
shall, if such use is in violation of the other terms and conditions of this
Lease, promptly stop such use.  Tenant shall, in any event, reimburse Landlord
upon demand for all of Landlord’s costs incurred in providing any insurance to
the extent attributable to any special endorsement or increase in premium
resulting from the particular business or operations of Tenant, and any special
or extraordinary risks or hazards resulting therefrom, including without
limitation, any risks or hazards associated with the generation, storage and
disposal of so-called biohazards or medical waste.  Notwithstanding the
foregoing, Tenant’s use of the Premises for the Permitted Uses, generally (as
opposed to Tenant’s particular use) in compliance with the terms and conditions
of this Lease shall not be deemed legally prohibited or dangerous to people or
property for the purposes of this Section 7.02.  Tenant shall cure any breach of
this Lease on account of Tenant’s failure to carry the insurance required by
this Section 7.02 within ten (10) days after notice from Landlord and Tenant
shall have no further notice or cure right under Article 14 for any such breach.

 

The parties acknowledge and agree that, as of the date hereof, their respective
insurers maintaining the property and commercial general liability insurers
coverages required hereunder

 

28

--------------------------------------------------------------------------------


 

currently have an A.M. Best rating of A/XII (i.e. in excess of the requirement
otherwise set forth in this Article Seven).  If at any time during the term of
this Lease the Landlord’s or Tenant’s applicable insurance carriers no longer
meet the A/XII standard (but otherwise meets the A-/X standard set forth
herein), then, upon at least 30 days’ prior written notice from the other party,
such party shall use commercially reasonable efforts to obtain such coverages
from an insurer meeting the A/XII standard at the sole cost and expense of the
requesting party (to the extent that any such change in carrier results in
additional costs) provided that nothing in this sentence shall obligate either
party to change its insurance carrier if it would adversely affect coverages
being provided to any other property under any blanket policy, result in a
default under any other agreement to which the insured is a party, or otherwise
be prohibited by the terms of the applicable insurance policy (and provided that
in no event can any such request be made more than once in any 12-month
period).  Furthermore, to the extent that any provision of Section 7.01 or 7.04
cannot be complied with by Tenant or Landlord, as applicable, due to (i) the
general unavailability of any such insurance (rather than unavailability due to
condition or risks associated with Tenant or Landlord specifically), or (ii) the
inability of any general insurance firms to meet the financial standards set
forth herein, such noncompliance shall not constitute an Event of Default
hereunder, but instead Landlord and Tenant shall collaborate on a reasonably
acceptable alternative (it being agreed that any alternative must be
satisfactory to any then-mortgagee of the Property). If Landlord and Tenant
cannot so agree on what is “reasonable” within seven (7) days of their initial
meeting, then the matter shall be submitted to arbitration in accordance with
the provisions set forth below.

 

The parties shall direct the Boston office of the AAA to appoint an arbitrator
who shall have a minimum of twenty (20) years’ experience in risk management
services for buildings of the type and nature of the Building and who has
provided such services to buildings and property valued in excess of
$100,000,000.00 in the aggregate and who shall not be affiliated with either
Landlord or Tenant and has not worked for either party or its affiliates at any
time during the prior five (5) years. Both Landlord and Tenant shall have the
opportunity to present evidence and outside consultants to the arbitrator.

 

The arbitration shall be conducted in accordance with the expedited commercial
arbitration rules of the AAA insofar as such rules are not inconsistent with the
provisions of this Lease (in which case the provisions of this Lease shall
govern).  The cost of the arbitration (exclusive of each party’s witness and
attorneys’ fees, which shall be paid by such party) shall be borne equally by
the parties. Any such arbitration shall be commenced within 10 days after demand
(or, if later, appointment of the arbitrator).

 

Within ten (10) days of appointment, the arbitrator shall determine a reasonable
alternative to meeting the insurance provision with which the party to this
Lease was unable to comply. The arbitrator’s decision shall be final and binding
on the parties.

 

7.03.                     Waiver of Subrogation.  Landlord and Tenant each waive
any and every claim for recovery from the other for any and all loss of or
damage to the Property or any part of it, or to any of its contents, to the
extent such loss or damage is covered by property insurance or would have been
covered by property insurance required hereunder.  Landlord waives any and every
such claim against Tenant that would have been covered had the insurance
policies required to be maintained by Landlord by this Lease been in force, to
the extent that such loss or damage

 

29

--------------------------------------------------------------------------------


 

would have been recoverable under such policies.  Tenant waives any and every
such claim against Landlord that would have been covered had the insurance
policies required to be maintained by Tenant under this Lease been in force, to
the extent that such loss or damage would have been recoverable under such
policies.  This mutual waiver precludes the assignment of any such claim by
subrogation (or otherwise) to an insurance company (or any other person), and
Landlord and Tenant each agree to give written notice of this waiver to each
insurance company that has issued or shall issue any property insurance policy
to it, and to have the policy properly endorsed, if necessary, to prevent
invalidation of the insurance coverage because of this waiver.

 

7.04.                     Landlord’s Insurance.  Landlord shall purchase and
maintain during the Term with insurance companies rated at least A-/X by A.M.
Best (subject to the provisions of Section 7.02, above) the following: 
(i) commercial general liability insurance for incidents occurring in the common
areas, with coverage for premises/operations, personal and advertising injury,
products/completed operations and contractual liability with combined single
limits of liability of not less than $10,000,000 for bodily injury and property
damage per occurrence; and (ii) All Risk property insurance covering property
damage to the Building (other than Tenant Work), and loss of rental income
(covering off-site events to the extent then available, if such coverage is
available at commercially reasonable rates), covering special perils including
theft for the full replacement cost value of the Building above foundation
walls, with a deductible not to exceed $100,000 unless otherwise agreed by
Tenant, with co-insurance waived by inclusion of an agreed amount endorsement
together with such other coverages and risks as Landlord shall reasonably decide
or a mortgagee or ground lessor may require.  As set forth in Section 4.02(a), a
portion of the cost thereof shall be borne by Tenant.  In addition, Landlord
shall name Tenant as an additional insured (except with respect to acts of
Tenant Parties) on its Pollution Legal Liability policy and any replacement
policy obtained by Landlord from time to time during the term hereof (any such
policy being referred to herein as “Environmental Insurance”).

 

ARTICLE 8.

OPERATING EXPENSES

 

8.01.                     Operating Expenses.  “Operating Expenses” shall mean
all costs and expenses associated with the operation, management, maintenance
and repair of the Property, together with the Building’s share of costs
associated with the operation, management, maintenance and repair of the common
areas of the Project.  Operating Expenses include without limitation costs of: 
compliance with Landlord’s obligations under Section 10.03(c); planting and
landscaping; snow removal; utility, water and sewage services; maintenance of
signs (other than tenants’ signs); supplies, materials and equipment purchased
or rented; total wage and salary costs paid to, and all contract payments made
on account of, all persons engaged in the operation, maintenance, security,
cleaning and repair of the Property, including Social Security, old age and
unemployment taxes and so-called “fringe benefits” prorated to the extent
engaged in such services to or for the Building; services furnished to tenants
of the Property, generally; maintenance, repair and replacement of Building
equipment and components; utilities consumed and expenses incurred in the
operation, maintenance and repair of the Property including, without limitation,
oil, gas, hot/chilled water, and electricity (other than electricity to tenants
in their demised premises if Tenant is directly responsible for payment under
this Lease on account of electricity consumed by Tenant); workers’ compensation
insurance and property, liability and

 

30

--------------------------------------------------------------------------------


 

other insurance premiums; personal property taxes; rental or lease payments paid
by Landlord for rented or leased personal property used in the operation or
maintenance of the Property; fees for required licenses and permits; refuse
removal; security; an administrative fee in the initial amount of forty (40)
cents per rentable square foot, increasing by five (5) cents per rentable square
foot after the third (3rd) Lease Year and every third (3rd) Lease Year
thereafter, subject to a cap of fifty-five (55) cents per rentable square foot
during the initial term of this Lease and then increasing to a flat sixty (60)
cents per rentable square foot (i.e. without further increases) effective on the
commencement of the Extension Term; Landlord’s “Percentage Share” of “CAM
Charges” (as defined in the Declaration); any periodic assessments, both regular
and special, for which Landlord is or becomes responsible under the Project
Documents; and costs incurred by Landlord to comply with the terms and
conditions of any governmental approvals affecting operations of the Property
(including without limitation the Project Documents).  Landlord may use third
parties or affiliates to perform any of these services (subject to the
limitations on Operating Expenses attributable to services performed by
affiliates expressly set forth in the immediately following paragraph), and the
cost thereof shall be included in Operating Expenses, provided that Operating
Expenses shall not include any property management fee, other than the
administrative fee described above.  Landlord shall reasonably allocate the cost
of any Operating Expenses incurred jointly for the Property and any other
property.  In addition, if Landlord from time to time repairs or replaces any
existing improvements or equipment or installs any new improvements or equipment
to the Building (including without limitation energy conservation improvements
or other improvements), then the cost of such items that are treated as capital
expenses pursuant to generally accepted accounting principles (to the extent not
excluded below) shall be amortized over their useful life, as reasonably
determined by Landlord, together with interest at an actual or imputed interest
rate (at the prime rate of interest then being charged by the Bank of America or
its successors, plus 4%) and included in Operating Expenses.

 

Notwithstanding the foregoing, Operating Expenses shall not include:  the cost
of designing and constructing the Landlord Work; the costs of initial
contributions, exactions, and costs of a capital nature, for which Landlord is
or becomes responsible under the Project Documents (except (i) housing exactions
in the amount of $5.49 per square foot of gross floor area, as defined in the
Boston Zoning Code, of the Building, payable in 12 equal annual installments
following the issuance of a certificate of occupancy in accordance with the
“Development Impact Project Agreement” listed on Exhibit 2.01(f) and (ii) such
costs to the extent included in the CAM Charges paid to FPOC for administration
of the Common Areas and Facilities); and costs incurred by Landlord in order to
construct the Building and any other improvements at the Property and Project in
compliance with the terms and conditions of any governmental approvals affecting
operations of the Property (including without limitation the Project Documents),
the cost of casualty repairs to the extent covered by insurance (except for
reasonable deductibles paid by Landlord under insurance policies maintained by
Landlord); costs associated with the operation of the business of Landlord
and/or the sale and/or financing of the Property, as distinguished from the cost
of Property operations, maintenance and repair; any ground or underlying lease
rental; costs of disputes between Landlord and its employees, tenants or
contractors; bad debt expenses and interest, principal, points and fees on debts
or amortization on any mortgage or other debt instrument encumbering the
Building or the Property; costs incurred by Landlord to the extent that Landlord
is reimbursed by insurance proceeds or is otherwise reimbursed by third parties;
expenses in connection with services or other benefits that

 

31

--------------------------------------------------------------------------------


 

are not offered to Tenant or to the extent that any other tenant is charged for
directly; management fees paid or charged by Landlord in connection with the
management of the Building; amounts paid to Landlord or to subsidiaries or
affiliates of Landlord for goods and/or services in the Building to the extent
the same exceeds the costs of such goods and/or services rendered by
unaffiliated third parties on a competitive basis; costs associated with the
operation of the business of the entity which constitutes Landlord as the same
are distinguished from the costs of operation of the Building, including
accounting and legal matters; costs of selling, syndicating, financing,
mortgaging or hypothecating any of Landlord’s interest in the Building; salaries
of executives and owners not directly employed in the management/operation of
the Building; the cost of work done (including without limitation leasehold
improvements and redecoration work) or services furnished by Landlord
exclusively for a particular tenant; the cost of soil and groundwater testing,
remediation and other response actions, except to the extent the need therefor
arises from any negligence or willful misconduct of Tenant or Tenant’s
employees, agents or contractors, or any default of Tenant under this Lease;
advertising and other fees and costs (including without limitation legal,
architectural and brokerage fees and tenant improvement allowances) incurred in
procuring tenants; costs incurred in connection with causing the Base Building
Work to comply with Legal Requirements existing as of the Commencement Date;
repairs, alterations, additions, improvements or replacements made to rectify or
correct any defect in the design, materials or workmanship of the Base Building
Work or common areas during any warranty period (to the extent covered by
warranty) or to comply with any requirements of any governmental authority in
effect as of the Commencement Date; costs of repairs, restoration, replacements
or other work occasioned by (i) fire, windstorm or other casualty and either
(a) paid by insurance required to be carried by Landlord under this Lease, or
(b) otherwise paid by insurance (not including any deductible paid by Landlord)
then in effect obtained by Landlord, (ii) the exercise by governmental
authorities of the right of eminent domain, whether such taking be total or
partial, to the extent that Landlord is compensated by such governmental
authority for such repairs, restoration, replacements or other work, or
(iii) the act of any other tenant in the Building, or any other tenant’s agents,
employees, licensees or invitees to the extent the applicable cost is recovered
from such person; Landlord’s general overhead and administrative expenses not
related to the Building; non-cash items, such as deductions for depreciation and
amortization of the Building (except with respect to capital expenditures as
specified above) and the Building equipment, or interest on capital invested;
costs incurred due to violation by Landlord or any other tenant in the Building
of the terms and conditions of any lease; salaries, wages, or other compensation
to any employee of Landlord to the extent not assigned to the operation,
management, maintenance, or repair of the Building, including accounting or
clerical personnel and other overhead expenses of Landlord (except to the extent
providing services, such as accounting, for which Landlord would otherwise use a
third-party provider); costs of the initial construction of the Base Building
Work; repair of defects in the Base Building Work identified in the one year
period after substantial completion of the Base Building Work; any expenses
related to real estate taxes, insurance, and all expenses for the construction,
operation, repair and maintenance of the Parking Garage.  None of the foregoing
exclusions from Operating Expenses shall be deemed to entitle Tenant to an
exclusion on account of any portion of CAM Charges, Tenant acknowledging that
Landlord may vote as part of FPOC on matters affecting the CAM Charges but does
not control FPOC. Landlord agrees that it shall not exercise its vote as part of
FPOC in a manner that modifies the items includable in CAM Charges such that
there would be a material increase in CAM Charges

 

32

--------------------------------------------------------------------------------


 

resulting from the inclusion of items that would otherwise be excludable as an
Operating Expense hereunder (if not part of CAM Charges) without Tenant’s prior
approval.

 

Tenant shall pay Tenant’s Pro Rata Share of Operating Expenses in accordance
with Section 4.02.

 

ARTICLE 9.

USE OF PREMISES

 

9.01.                     Permitted Uses.  Tenant may use the Premises only for
the Permitted Uses described in Section 1.10.  Tenant shall keep the Premises
equipped with appropriate safety appliances to the extent required by applicable
laws or insurance requirements relating to Tenant’s use of the Premises.  Tenant
shall comply with Landlord’s rules and regulations (the “Rules and Regulations”)
promulgated from time to time, provided the same are not inconsistent with or in
limitation of the provisions of this Lease and are reasonable, and Tenant shall
use reasonable efforts to cause its agents, contractors, customers and business
invitees to comply therewith.  Landlord’s initial Rules and Regulations are
attached hereto as Exhibit 9.01.

 

9.02.                     Indemnification.  From and after the Commencement
Date, Tenant shall assume exclusive control of all areas of the Premises,
including all improvements, utilities, equipment, and facilities therein. 
Tenant is responsible for the Premises and all of Tenant’s improvements,
equipment, facilities and installations, wherever located on the Property and
all liabilities, including without limitation tort liabilities incident
thereto.  Tenant shall indemnify, save harmless and defend Landlord, and its
members, managers, officers, directors, mortgagees, and employees (collectively,
“Indemnitees”) from and against any and all claims, damages, losses, penalties,
costs, expenses and fees (including reasonable attorneys’ fees) arising in whole
or in part out of (i) any injury, loss, theft or damage (except to the extent
due to the negligence or willful misconduct of the Indemnitees and their
respective agents, contractors or Landlord or its employees) to any person or
property while on or about the Premises or, to the extent caused by the
negligence or willful misconduct of Tenant, the Property; (ii) any condition
within the Premises, or, to the extent caused by the negligence or willful
misconduct of Tenant, the Property and, in each, except for conditions existing
prior to the date that Tenant first takes occupancy of the Premises; and
(iii) the use of the Premises by, or any act or omission of, Tenant or persons
claiming by, through or under Tenant, or any of its agents, employees,
independent contractors, suppliers or invitees.

 

Landlord shall indemnify, save harmless and defend Tenant, and its members,
managers, officers, directors, and employees from and against any and all
claims, damages, losses, penalties, costs, expenses and fees (including without
limitation reasonable legal fees) arising in whole or in part out of any injury,
loss, theft or damage (except to the extent due to the negligent acts or
omissions of Tenant, its employees, contractors or agents) to any person or
property while on or about the common areas of the Property to the extent
resulting from the negligent acts or omissions or willful misconduct of
Landlord, its employees, agents or contractors.

 

The provisions of this Section 9.02 shall survive the expiration or earlier
termination of this Lease.

 

33

--------------------------------------------------------------------------------


 

9.03.                     Compliance With Legal Requirements.  Tenant shall not
cause or permit the Premises, or cause (or permit Tenant Parties to cause) the
portions of the Property other than the Premises, to be used in any way that
violates any law, code, ordinance, restrictive covenant, encumbrance,
governmental regulation, order, permit, approval, Project Document, or any
provision of this Lease (each a “Legal Requirement”, and collectively the “Legal
Requirements”), or constitutes a nuisance or waste, and shall comply with all
Legal Requirements applicable to the Premises and Property.  Tenant shall obtain
and pay for all permits and shall promptly take all actions necessary to comply
with all Legal Requirements, including without limitation the Occupational
Safety and Health Act, applicable to Tenant’s use of the Premises. 
Notwithstanding the foregoing two sentences to the contrary, Landlord shall be
responsible for the compliance of the Base Building Work and the Finish Work
with all Legal Requirements as of the Commencement Date.  Tenant shall maintain
in full force and effect all certifications or permissions required for Tenant’s
operations at the Premises.  Tenant shall be solely responsible for procuring
and complying at all times with any and all necessary permits, certifications,
permissions and the like and complying with all reporting requirements directly
relating or incident to:  the conduct of its activities on the Premises; its
scientific experimentation; transportation, storage, handling, use and disposal
of any chemical or radioactive or bacteriological or pathological substances or
organisms or other hazardous wastes or environmentally dangerous substances or
materials or medical waste.  Within ten (10) days of a request by Landlord,
which request shall be made not more than once during each period of twelve (12)
consecutive months during the Term hereof, unless otherwise requested by any
mortgagee of Landlord, Tenant shall furnish Landlord with copies of all such
permits that Tenant possesses or has obtained together with a certificate
certifying that such permits are all of the permits that Tenant possesses or has
obtained with respect to the Premises.  Tenant shall promptly give notice to
Landlord of any written orders, warnings or violations relative to the above
received from any federal, state, or municipal agency or by any court of law and
shall promptly comply with and cure the conditions causing any such violations
in accordance with applicable Legal Requirements.  Tenant shall not be deemed to
be in default of its obligations under the preceding sentence to promptly cure
any condition causing any such violation in the event that, in lieu of such
cure, Tenant shall contest the validity of such violation by appellate or other
proceedings permitted under applicable law, provided that:  (i) any such contest
is made reasonably and in good faith, (ii) Tenant makes provisions, including,
without limitation, posting bond(s) or giving other security, reasonably
acceptable to Landlord to protect Landlord, the Building and the Property from
any liability, costs, damages or expenses arising in connection with such
violation and failure to cure, (iii) Tenant shall agree to indemnify, defend
(with counsel reasonably acceptable to Landlord) and hold Landlord harmless from
and against any and all liability, costs, damages, or expenses arising in
connection with such condition and/or violation, (iv) Tenant shall promptly cure
any violation in the event that it exhausts all available appeals without
success, and (v) Tenant shall certify to Landlord’s reasonable satisfaction that
Tenant’s decision to delay such cure shall not result in any actual or
threatened bodily injury or property damage to Landlord, any tenant or occupant
of the Building or the Property, or any other person or entity.

 

Landlord shall be responsible for the compliance of the structural elements,
roof and building systems to the Utility Switching Points of the Building, and
the common areas of the Building and the Property, with all Legal Requirements
except to the extent compliance is required due to Tenant’s particular use of
the Premises, as opposed to the Permitted Uses generally.

 

34

--------------------------------------------------------------------------------


 

9.04.                     Hazardous Substances.  “Environmental Law” means all
statutes, laws, rules, regulations, codes, ordinances,  authorizations and
orders of federal, state and local public authorities pertaining to any
Hazardous Substances or to environmental compliance, contamination, cleanup or
disclosures of any release or threat of release to the environment, of any
Hazardous Substances, including, without limitation,  the Toxic Substances
Control Act, 15 U.S.C. § 2601, et seq.; the Clean Water Act, 33 U.S.C. § 1251,
et seq.; the Clean Air Act, 42 U.S.C. § 7401, et seq.; the Safe Drinking Water
Act, 42 U.S.C. § 300f-300j, et seq.; the Federal Water Pollution Control Act, 33
U.S.C. § 1321, et seq.; the Solid Waste Disposal Act, 42 U.S.C § 6901, et seq.;
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, 42 U.S.C.  Section 9601 et seq.; the Federal Resource Conservation and
Recovery Act, 42 U.S.C.  Section 6901 et seq.; the Superfund Amendments and
Reauthorization Act of 1986, Public Law No. 99-499 (signed into law October 17,
1986); M.G.L. c.21C; and oil and hazardous materials as defined in M.G.L. c.21E,
as any of the same are from time to time amended, and the rules and regulations
promulgated thereunder, and any judicial or administrative interpretation
thereof, including any judicial or administrative orders or judgments, and all
other federal, state and local statutes, laws, rules, regulations, codes,
ordinances, standards, guidelines, authorizations and orders regulating the
generation, storage, containment or disposal of any Hazardous Substances,
including but not limited to those relating to lead paint, radon gas, asbestos,
storage and disposal of oil, biological, chemical, radioactive and hazardous
wastes, substances and materials, and underground and above-ground oil storage
tanks; and any amendments, modifications or supplements of any of the foregoing.

 

“Hazardous Substances” means, but shall not be limited to, any hazardous
substances, hazardous waste, environmental, biological, chemical, radioactive
substances, oil, petroleum products and any waste or substance, which because of
its quantitative concentration, chemical, biological, radioactive, flammable,
explosive, infectious or other characteristics, constitutes or may reasonably be
expected to constitute or contribute to a danger or hazard to public health,
safety or welfare or to the environment, including without limitation any
asbestos (whether or not friable) and any asbestos-containing materials, lead
paint, waste oils, solvents and chlorinated oils, polychlorinated biphenyls
(PCBs), toxic metals, etchants, pickling and plating wastes, explosives,
reactive metals and compounds, pesticides, herbicides, radon gas, urea
formaldehyde foam insulation and chemical, biological and radioactive wastes, or
any other similar materials that are regulated by any Environmental Law.

 

Tenant may generate, produce, bring upon, use, store or treat Hazardous
Substances in the Premises in connection with its operations at the Premises
provided that (x) such use is in compliance with all applicable Legal
Requirements, including without limitation Environmental Laws, and in compliance
with the terms and conditions of this Lease, (y) as to any Hazardous Substances,
processes, or procedures not then subject to Legal Requirements, such activities
are conducted in accordance with standard laboratory practices for tenants
conducting similar operations in Comparable Properties, and do not endanger or
create a hazard to public health, safety or welfare or to the environment,
within the Building or in the area of the Property, generally, and (z) in no
event shall Tenant generate, produce, bring upon, use, store or treat Hazardous
Substances with a risk category higher than Biosafety Level 2 as established by
the Department of Health and Human Services (“DHHS”) and as further described in
the DHHS publication Biosafety in Microbiological and Biomedical Laboratories
(5th Edition) (as it may be or may have been further revised, the “BMBL”) or
such nationally recognized new or

 

35

--------------------------------------------------------------------------------


 

replacement standards as may be reasonably selected by Landlord if applicable to
similar facilities in the City of Boston, provided that such new or replacement
standards may update requirements but shall not be materially more restrictive
on Tenant’s use than Biosafety Level 2 as of the Date of Lease.  In all events
Tenant shall comply with all applicable provisions of the BMBL.  Furthermore,
beginning on the Commencement Date, on an annual basis or upon Landlord’s
request following the occurrence of any Environmental Incident, or on no more
than one additional occasion during any year if reasonably requested by
Landlord’s mortgagee(s) in connection with any financing or refinancing of the
Property, Tenant shall provide Landlord with a list detailing the types and
amounts of all Hazardous Substances being generated, produced, brought upon,
used, stored, treated or disposed of by or on behalf of Tenant in or about or on
the Premises, Building or Property and, upon Landlord’s request, copies of any
manifests or other federal, state or municipal filings by Tenant with respect to
such Hazardous Substances (redacted to protect confidential information to the
extent such redactions are permitted by the applicable federal, state or
municipal authorities having jurisdiction over such filings).  Tenant agrees to
pay the reasonable cost of any environmental inspection or assessment requested
by any lender that holds a security interest in the Property or this Lease, or
by any insurance carrier, to the extent that such inspection or assessment
pertains to any release, reasonable threat of release, contamination, or a loss
or damage or determination of condition related to the foregoing (together,
“Environmental Incidents”) in the Premises other than Environmental Incidents
arising prior to the Commencement Date or migrating to the Premises from some
other part of the Building or Property due to environmental conditions existing
prior to the Commencement Date or through no fault, act or omission of Tenant.

 

If any transportation to or from, or any storage, use or disposal of Hazardous
Substances on or about, the Property by any Tenant Party results in any escape,
or release, reasonable threat of release, contamination of the soil or surface
or ground water or any loss or damage to person or property (any such event, a
“Tenant Environmental Incident”), Tenant agrees to:  (a) notify Landlord
immediately of the occurrence; (b) after consultation with Landlord, clean up
the occurrence in full compliance with all applicable Environmental Laws and
(c) indemnify, save harmless and defend the Indemnitees from and against any and
all claims, damages, losses, penalties, costs, expenses and fees (including
reasonable attorneys’ fees) arising in whole or in part out of such occurrence. 
In the event of such occurrence, Tenant agrees to cooperate fully with Landlord
and provide such documents, affidavits, and information and take such actions as
may be requested by Landlord from time to time (1) to comply with any
Environmental Law or Legal Requirement, (2) to comply with any request of any
mortgagee, insurer or tenant, and/or (3) for any other reason deemed necessary
by Landlord in its sole discretion.  In the event of any such occurrence that is
required to be reported to a governmental authority under any Environmental Law
or Legal Requirement, Tenant shall simultaneously deliver to Landlord copies of
any notices given or received by Tenant and shall promptly pay when due any fine
or assessment against Landlord, Tenant, or the Premises or Property relating to
such occurrence.

 

Tenant acknowledges that it has received and reviewed certain environmental
reports listed on Exhibit 9.04 (the “Environmental Reports”) regarding the
condition of the Property and that, upon the Commencement Date, subject to the
provisions of this paragraph, Tenant shall accept the Premises in the condition
existing as of the date of this Lease with respect to the presence of Hazardous
Substances. Notwithstanding the foregoing, Landlord shall and hereby does
indemnify Tenant and hold Tenant harmless from and against any and all expense,
loss, and

 

36

--------------------------------------------------------------------------------


 

liability suffered by Tenant on account of response actions arising out of any
Environmental Incidents, in, around, or under the Premises, Building or the
Property, but in any case only to the extent that all of the following
conditions are satisfied: (A) such Environmental Incident was caused by Landlord
or by any third party (including prior owners or operators of the Property)
whether accidental, intentional, or negligent, (B) either legal action has been
commenced or threatened in writing against Tenant by a third party (other than a
Tenant Party) for failure to undertake a response action with respect to such
Environmental Incident or a governmental agency has issued an order to Tenant to
undertake response actions with respect to such Environmental Incident, and
(C) Tenant is denied coverage under the Environmental Insurance, following any
applicable appeals from such denial, with respect to such Environmental Incident
(any event meeting the foregoing criteria, but excluding any Tenant
Environmental Incident, being referred to herein as “Occurrences”).  For the
purposes of this paragraph, “response” has the meaning set forth in Section 2 of
Chapter 21E of the Massachusetts General Laws.  Expenses, losses and
liabilities, as described above, shall include, without limitation (i) any and
all expenses that Tenant may incur to comply with any Environmental Laws on
account of such Occurrences; (ii) any and all costs that Tenant may incur in
studying or remedying any Occurrences at or arising from the Premises, Building
or the Property; (iii) any and all costs that Tenant may incur in studying,
removing, disposing or otherwise addressing any Hazardous Substances on account
of such Occurrences; (iv) any and all fines, penalties or other sanctions
assessed upon Tenant on account of such Occurrences; (v) any and all reasonable
legal and professional fees and costs incurred by Tenant in connection with the
foregoing; and (vi) losses due to bodily injury or physical damage to property
incurred by Tenant due to Landlord’s failure to undertake response actions
required pursuant to, and within time periods required by, Legal Requirements on
account of any such Occurrences.  Tenant’s right to the foregoing indemnities
shall be conditioned on Tenant giving prompt written notice to Landlord of any
claim, demand or threat of claim or demand made upon Tenant by any governmental
agency or other person.  Landlord shall have the right, but not any obligation,
to control the defense of any such matter which could result in an
indemnification obligation by Landlord under this provision.  Landlord shall be
subrogated to any and all claims, rights and defenses Tenant has against other
persons with respect to any such matter, and Tenant shall not settle, compromise
or adjust any such claim or right or any indemnified matter without the prior
written consent of Landlord.

 

The provisions of this Section 9.04 shall survive the expiration or earlier
termination of this Lease.

 

9.05.                     Signs and Auctions.  Tenant, at Tenant’s expense and
subject to Landlord’s reasonable approval with respect to the location and
design, shall have the exclusive right to install and maintain (i) reasonable
amounts of non-retail signage in the Building lobby identifying Tenant and
(ii) reasonable amounts of non-retail exterior signage on the Building
identifying Tenant to the extent permitted by all Legal Requirements.  Tenant
shall be entitled, at Tenant’s sole cost and expense, to Tenant’s Pro Rata Share
of any monument signage to which the Building has rights in the Project.  Tenant
shall not conduct or permit any auctions or sheriff’s sales at the Property. 
Landlord shall have the reserved right to install directional signage in the
main lobby of the Building to direct visitors to the Parking Garage, subject to
Tenant’s approval of the location of such signage (which approval shall not be
unreasonably withheld, conditioned or delayed), to install signage identifying
the retail tenants in the Building on (x) the exterior of the Building in the
locations and subject to the limitations set forth on Exhibit 9.05, attached,
and

 

37

--------------------------------------------------------------------------------


 

(y) subject to Tenant’s approval of the location, size and aesthetics of such
signage (which approval shall not be unreasonably withheld, conditioned or
delayed) in the Building lobby (if such retail tenants’ premises are accessible
from the lobby), and to install signage identifying Landlord and Landlord’s
property manager at the Building (but not within the Premises).  Landlord shall
cooperate with Tenant as is reasonably required, in Landlord’s capacity as owner
of the Building, to apply for and obtain approvals from municipal authorities
for any exterior signage pursuant to clause (ii) above, without any obligation
for Landlord to incur any out-of-pocket expenses on account of such cooperation
except to the extent that Tenant reimburses Landlord for the same.

 

9.06.                     Landlord’s Access.  Landlord or its agents may enter
the Premises at all reasonable times (i) to show the Premises to potential and
actual buyers, investors, lenders, or, in the last eighteen (18) months of the
Term (provided that Tenant has not timely exercised its right to extend the Term
pursuant to Section 3.03), prospective tenants; (ii) to inspect and monitor
Tenant’s compliance with Legal Requirements governing Hazardous Substances, and
to inspect the Premises to determine whether Tenant is in compliance with the
terms of this Lease, but any entries pursuant to this clause (ii) shall require
at least two (2) business days’ prior notice, shall be during normal business
hours (unless otherwise agreed by Tenant) and shall not occur more often than
once annually during the term of this Lease except where a notice of default has
been provided to Tenant or where such inspections are required by Landlord’s
mortgagees or insurers; (iii) for purposes described in Sections 2.01(c), 9.04
and/or 10.04(b), or (iv) for any other purpose Landlord reasonably deems
necessary in connection with the exercise of Landlord’s rights and obligations
under this Lease.  Landlord shall give Tenant reasonable prior notice (which
shall be not less than 24 hours and may be via e-mail to
vertex_operations@vrtx.com or an alternative e-mail address provided to Landlord
in writing from time to time) of such entry.  Landlord shall cooperate with
Tenant to schedule any such entry and activity at a time designed to reduce any
inconvenience to Tenant.  Tenant shall have the right to have a representative
of Tenant accompany Landlord during any such entry, but entry shall not be
prohibited if Tenant fails to provide an accompanying representative (in the
event of which failure, Landlord shall attempt at least one phone call to each
Tenant’s Designated Representative (as defined below), if any then exists, to
notify Tenant of such failure prior to any entry).  However, in case of
emergency, Landlord may enter any part of the Premises with such notice as is
reasonably practicable or without prior notice if notice is impracticable and
without Tenant’s representative, if necessary, and shall, if no notice was
provided (Landlord agreeing that it shall endeavor to provide an e-mail notice
to the e-mail address provided above), promptly notify Tenant of the nature and
extent of such entry.  During Landlord’s access of the Premises, Landlord shall
comply with reasonable security provisions required by Tenant to preserve the
confidential nature of information in whatever form maintained within the
Premises.  For safety, security, confidentiality or compliance with law
purposes, Tenant may designate certain limited areas as limited access areas to
be shown on plans provided by Tenant to Landlord and updated by Tenant as
reasonably necessary in the future to which Landlord and related parties shall
not have access except in an emergency or as otherwise reasonably necessary and
then only in accordance with a mutually agreed-upon plan to protect Tenant’s
reasonable concerns regarding safety, security and confidentiality, provided
that such limited access areas shall be reasonably identified and necessary to
protect the health of persons or security of confidential and proprietary
information.  Landlord and Tenant will develop a protocol limiting and
controlling the distribution of Landlord’s keys or other access devices to the
Premises.  “Tenant’s

 

38

--------------------------------------------------------------------------------


 

Designated Representative” shall mean (a) a person with an office at the
Premises identified by Tenant in writing to Landlord from time to time as the
primary point of contact for Landlord’s access to the Premises and (b) the
on-site supervisor of Tenant’s private security, if any, that is then on duty. 
Tenant shall provide Landlord with a phone number for Tenant’s Designated
Representative with any notice designating such person, and any change in the
identification of Tenant’s Designated Representative shall take effect five
(5) business days following delivery of such notice to Landlord.

 

9.07.                     Security.  Tenant shall be solely responsible, at
Tenant’s sole cost and expense, to provide any security measures that Tenant
requires within, and at the entries to, the Premises.  Tenant shall provide
Landlord with a written description of its security plan from time to time,
outlining Tenant’s security measures to the extent applicable to visitors,
guests, and others entitled to access the Premises (Tenant being permitted to
redact from such security plan any Confidential Information, as defined in
Section 16.14).  Tenant’s security plan shall include the designation of a
person or persons who shall be on the Premises 24 hours, seven days a week to
the extent required for the purposes of fulfilling municipal fire command
obligations (Landlord acknowledging that such person may be a third-party
contractor or designee thereof).  Tenant shall have reasonable access to the
Property outside the Premises to install and operate any such security measures,
including installation of security video cameras in the Premises and Common
Areas and Facilities located on the Property (and the retail loading docks on
the Property), subject to Landlord’s reasonable approval.  In no event may
Tenant’s security measures restrict or impede access to the Parking Garage
through the main lobby of the Building.

 

Landlord shall develop, or cause to be developed by FPOC, jointly with Tenant
and subject to Tenant approval, such approval not to be unreasonably withheld,
conditioned or delayed, a commercially reasonable security and operations plan
(the “Security Plan” ) for the exterior perimeter and common areas of the
Building and the Parking Garage.  Operating Costs of security outside of the
Premises related to Tenant’s use of the Premises that are in excess of those
typically anticipated for the other uses at the Project will be allocated
entirely to Tenant.  Landlord shall provide for security to the Property in
accordance with the Security Plan.  Notwithstanding the fact that Landlord
provides security services at the Property at any time during the Term, to the
extent permitted by applicable law, Landlord shall not be deemed to owe Tenant,
or any person claiming by, through or under Tenant, any special duty or standard
of care as a result of Landlord’s provision of such security services other than
the duty or standard of care that would have applied without such services and
in no event shall Landlord be responsible for the efficacy of any such security
measures.

 

Tenant acknowledges and agrees that all maintenance, repair, replacement,
operation and administration of the “Fan Pier Project Common Areas and
Facilities” (as defined in the Declaration) are under the control of the
Developer or FPOC and that the Developer’s or FPOC’s election to provide
mechanical surveillance or to post security personnel in the Fan Pier Project
Common Areas and Facilities is subject to the Developer’s or FPOC’s sole
discretion.  Landlord will provide, and cause Landlord affiliates owning parcels
within the Project to provide, in the Declaration a definition of “First
Class Standard” for the maintenance and operation of Fan Pier Project Common
Areas and Facilities, as follows: “the standard according to which first class
multi-use developments including office, research laboratory, hotel and
residential buildings therein of a size and otherwise reasonably comparable to
the Project are then being maintained in

 

39

--------------------------------------------------------------------------------


 

major urban areas within the United States. Without limiting the generality of
the foregoing, with respect to the level of security in the Fan Pier Project
Common Areas and Facilities, First Class Standard shall not be less than the
following from and after the Substantial Completion of the Building: a
sufficient number of trained security personnel shall patrol the Fan Pier Common
Areas and Facilities so as to walk the perimeter of all of the Initial
Improvements (as defined in the Declaration) and through the Open Space Areas
(as defined in the Declaration) at intervals of approximately every hour on a 24
hour/7 days per week basis. Such security personnel shall be equipped with
communication equipment for contacting 911 in case of emergency, and shall log
their rounds using fobs such as Detex system.”  The Landlord shall exercise
reasonable efforts to prevent future amendment of the Declaration to reduce this
level of security.  Notwithstanding anything to the contrary contained in this
Lease, Landlord’s sole responsibility with respect to the maintenance, repair,
replacement, operation, administration or the provision of surveillance or
security in the Fan Pier Project Common Areas and Facilities shall be to use
commercially reasonable efforts to enforce the obligations of the Developer or
FPOC under the Declaration.  Tenant shall hold Landlord harmless from any claim
concerning the failure to maintain any portion of the Fan Pier Project Common
Areas and Facilities, other than a failure of Landlord to use commercially
reasonable efforts to enforce the Developer or FPOC’s obligations under the
Project Documents or to the extent such failure results from a failure to fund
Landlord’s share of assessments under the Declaration (other than as a result of
Tenant’s default).

 

ARTICLE 10.

CONDITION AND MAINTENANCE OF PREMISES AND PROPERTY

 

10.01.              Condition of Premises and Property.  Tenant acknowledges
that except for any express representations in this Lease, neither Landlord nor
any person acting under Landlord has made any representation as to the condition
of the Property or the suitability of the Property for Tenant’s intended use. 
Tenant represents and warrants that Tenant has made its own inspection and
inquiry regarding the Property and is not relying on any representations of
Landlord or any Broker or persons acting under either of them except for any
express representations in this Lease.

 

10.02.              Exemption and Limitation of Liability.

 

(a)                                 Exemption from Liability.  Tenant shall
insure its personal property under a “Special Form” (as defined by the insurance
industry).  Landlord shall not be liable for any damage or injury to the person,
property or business (including loss of revenue, profits or data) of any Tenant
Party except to the extent of any damage or injury to persons or property
arising from Landlord’s negligence or willful misconduct (but subject to the
provisions of Section 7.03 and exclusions from liability set forth in
Section 10.02(c), and nothing in this sentence shall be construed to limit
Tenant’s express remedies pursuant to Sections 6.01 and 12.01 of this Lease). 
Except as otherwise expressly provided in this Lease, this exemption shall apply
whether such damage or injury is caused by (among other things): (i) fire,
steam, electricity, water, gas, sewage, sewer gas or odors, snow, ice, frost or
rain; (ii) the breakage, leaking, obstruction or other defects of pipes,
faucets, sprinklers, wires, appliances, plumbing, windows, air conditioning or
lighting fixtures or any other cause; (iii) any other

 

40

--------------------------------------------------------------------------------


 

casualty or any Taking; (iv) theft; (v) conditions in or about the Property or
from other sources or places; or (vi) any act or omission of any other tenant.

 

(b)                                 Limitations On Liability.  Tenant agrees
that Landlord shall be liable only for breaches of its covenants occurring while
it is owner of the Property (provided, however, that if Landlord from time to
time is lessee of the ground or improvements constituting the Building, then
Landlord’s period of ownership of the Property shall be deemed to mean only that
period while Landlord holds such leasehold interest).  Upon any sale or transfer
of the Building (or Landlord’s interest as ground lessee, as applicable), the
transferor Landlord (including any mortgagee) shall be freed of any liability or
obligation thereafter arising to the extent that such liabilities and
obligations are assumed by such transferee and, thereafter, Tenant shall look
solely to the transferee Landlord as aforesaid for satisfaction of such
liability or obligation.  Tenant and each person acting under Tenant agrees to
look solely to Landlord’s interest from time to time in the Property, including
the rents, insurance proceeds and condemnation proceeds therefrom, for
satisfaction of any claim against Landlord.  No owner, trustee, beneficiary,
partner, member, manager, agent, or employee of Landlord (or of any mortgagee or
any lender or ground or improvements lessor) nor any person acting under any of
them shall ever be personally or individually liable to Tenant or any person
claiming under or through Tenant for or on account of any default by Landlord or
failure by Landlord to perform any of its obligations hereunder, or for or on
account of any amount or obligations that may be or become due under or in
connection with this Lease or the Premises; nor shall it or they ever be
answerable or liable in any equitable judicial proceeding or order beyond the
extent of their interest in the Property.  No owner, trustee, beneficiary,
partner, member, manager, agent or employee of Tenant nor any person acting
under any of them shall ever be personally or individually liable to Landlord or
any person acting under or through Landlord for or on account of any default by
Tenant or failure by Tenant to perform any of its obligations that may be or
become due under or in connection with this Lease or the Premises.  No deficit
capital account of any member or partner of Landlord shall be deemed to be a
liability of such member or partner or an asset of Landlord.

 

(c)                                  No Indirect or Consequential Damages.  In
no event shall Landlord or Tenant ever be liable to the other for indirect or
consequential damages (including loss of revenue, profits, or data); provided,
however, that no remedies or damages expressly provided in this Lease shall be
considered indirect or consequential, and that the provisions of this
Section 10.02(c) shall not apply to Sections 3.02 and 9.04 of this Lease.

 

10.03.              Landlord’s Obligations.

 

(a)                                 Base Building Work. Landlord shall construct
the Base Building Work as further set forth on Exhibit 10.03, attached.

 

(b)                                 Finish Work.  Landlord shall construct the
Finish Work as further set forth in Exhibit 10.03, attached.  Payments for such
Finish Work and other provisions relating to Finish Work will be as provided in
Exhibit 10.03.

 

(c)                                  Repair and Maintenance.  Subject to the
provisions of Article 12, and except for damage caused by any act or omission of
Tenant or persons acting under Tenant,

 

41

--------------------------------------------------------------------------------


 

Landlord shall make such repairs and replacements to the roof structure and roof
membrane; exterior walls; floor slabs, footings, foundations, columns, and other
structural components of the Building; glass in exterior windows and exterior
doors of the Building; and other Building systems up to the Utility Switching
Points, as may be necessary to properly maintain them in good repair and
condition.  Landlord shall have no obligation to repair or maintain any portion
of the Premises or perform any service, except as specifically set forth in this
paragraph.  Tenant shall promptly report in writing to Landlord any defective
condition known to it that Landlord is required to repair.  Tenant waives the
benefit of any present or future law that provides Tenant the right to repair
the Premises or Property at Landlord’s expense or to terminate this Lease
because of the condition of the Property or Premises (but nothing in this
sentence shall be deemed to limit Tenant’s exercise of the remedies expressly
provided in the immediately following paragraph).

 

If Landlord is in default in the performance of any of its obligations under
this Section 10.03(c), beyond applicable notice and cure periods, then Tenant
shall have the right to remedy such default on Landlord’s behalf (provided that
Tenant uses reasonable efforts to avoid violating or rendering void any
warranties maintained by Landlord), in which event Landlord shall reimburse
Tenant within thirty (30) days after invoice for all reasonable costs and
expenses incurred by Tenant in connection therewith. If (i) Landlord disputes
Tenant’s right to have undertaken any such remedy or the amount of reimbursement
claimed by Tenant, (ii) Tenant obtains a final, unappealable judgment against
Landlord for failure to reimburse Tenant for such costs, and (iii) Landlord
fails to pay such costs to Tenant within fifteen (15) days following notice from
Tenant of such judgment, then Tenant shall have the right to recover the same
plus reasonable costs of enforcement by an abatement of Base Rent, provided that
such abatement (and the accrual of any interest on such amounts) shall cease at
such time as and to the extent that payment is tendered to Tenant.
Notwithstanding the foregoing, if the amount of the abatement is more than 5% of
the aggregate amount of Base Rent due in any month, then the amount abated in
any one month shall not exceed 5% of the Base Rent and the excess amount of the
abatement shall be carried forward with interest at the Default Rate.

 

Tenant’s self-help rights under this Section 10.03(c) shall be exercised by
Tenant only (i) with respect to conditions actually existing within the Premises
(and not affecting the structural components of the Building or systems serving
other tenants of the Building) or repairs to the roof of the Building required
to prevent water infiltration into, or water damage to, the Premises (and
conducted in accordance with the roof warranty for the Building, Tenant to
provide Landlord with evidence that such warranty remains in effect upon
completion of any such repairs), (ii) with respect to conditions that materially
affect Tenant’s ability to use and enjoy the Premises, and (iii) after Tenant
has provided Landlord with notice of Tenant’s intention to exercise such right,
and Landlord has failed to commence action to remedy the condition complained of
within ten (10) days after its receipt of such notice (or if Landlord commences
to do the act required within such period but fails to proceed diligently
thereafter). Tenant’s remedies under this Section 10.03(c) are personal to
Tenant and may not be exercised by any subtenants or assignees (other than an
assignee that is a Related Party or Successor Entity) against Landlord. Tenant
shall indemnify, save harmless and defend Landlord and its members, managers,
officers, mortgagees, agents, employees, independent contractors, invitees and
other persons acting under them from and against all liability, claim

 

42

--------------------------------------------------------------------------------


 

or cost (including reasonable attorneys’ fees) arising in whole or in part out
of any negligence or willful misconduct in connection with Tenant’s exercise of
its remedies pursuant to this Section 10.03(c).

 

10.04.              Tenant’s Obligations.

 

(a)                                 Repair and Maintenance.  Except for work
that Section 10.03 or Article 12 requires Landlord to do, Tenant at its sole
cost and expense shall keep the Premises including without limitation all
elevators; elevator shafts; heating, ventilation and air conditioning equipment;
fixtures, systems and equipment of any type serving the Premises, and now or
hereafter on the Premises, or elsewhere serving the Premises, in good order,
condition and repair (and at least as good order, condition and repair as they
are in on the Commencement Date or may be put in during the Term), normal wear
and tear, casualty and condemnation (to the extent the responsibility of
Landlord pursuant to Article 12 hereof) excepted; shall keep in a safe, secure
and sanitary condition all trash and rubbish temporarily stored at the Premises;
and shall make all repairs and replacements and do all other work necessary for
the foregoing purposes whether the same may be ordinary or extraordinary,
foreseen or unforeseen.  The foregoing shall include without limitation Tenant’s
obligation to repair, maintain, and replace floors and floor coverings, to paint
and repair walls and doors, to replace and repair all glass in windows and doors
of the Buildings (except glass in the exterior walls of the Buildings and in
exterior doors), ceiling tiles, lights and light fixtures, pipes, conduits,
wires, drains and the like in the Premises and to make as and when needed as a
result of misuse by, or neglect or improper conduct of Tenant or any Tenant
Party or otherwise, all repairs necessary, which repairs and replacements shall
be in quality and class equal to the original work.  Tenant shall secure, pay
for, and keep in force third-party maintenance and service contracts with
appropriate and reputable service companies approved by Landlord (such approval
not to be unreasonably withheld, conditioned or delayed) providing for the
regular maintenance of all elevators, elevator shafts, heating, ventilation and
air conditioning equipment, Building systems, the Building life safety system
including the emergency generator connected to the Building life safety system
and the fire command center; and other elements of the Premises within Tenant’s
repair and maintenance responsibility that landlords of Comparable Properties
typically service by use of third-party service companies (collectively, the
“Service Contracts”), copies of which shall be provided to Landlord, and Tenant
shall provide to Landlord in a timely manner such periodic inspection reports
(but no less frequently than annually) as are prepared by the service providers
under the Service Contracts.

 

Without limitation, Tenant shall be responsible for heating, ventilating and
air-conditioning systems to the extent exclusively serving the Premises and
Utility Services serving the Premises from the Utility Switching Points.  If
anything required pursuant to this Section 10.04(a) to be repaired cannot be
fully repaired or restored, Tenant upon prior notice to Landlord shall replace
it at Tenant’s cost, even if the benefit or useful life of such replacement
extends beyond the Term provided, however that if, in the last three years of
the Term, (i) the replacement has been approved in advance and in writing by
Landlord, not to be unreasonably withheld, and (ii) the property subject to
replacement will become the property of Landlord pursuant to the terms of this
Lease at the conclusion of the Term, then within ninety (90) days after the
expiration of the Term, Landlord shall reimburse Tenant for the

 

43

--------------------------------------------------------------------------------


 

unamortized portion of the capital replacement calculated as follows:  upon
receipt of notice from Tenant of the need for such capital replacement, Landlord
and Tenant shall cooperate to determine the estimated cost of such replacement. 
The actual cost of the replacement, as documented by Tenant and subject to
Landlord’s approval (which shall not be unreasonably withheld), shall be
amortized over the useful life of such replacement as reasonably determined by
Landlord on a straight line basis together with interest at the prime interest
rate from time to time announced by Bank of America (or any successor financial
institution).  Tenant shall transfer to Landlord all of its rights and interests
in any warranties, together with copies of the same, related to said replacement
at the conclusion or earlier expiration of the Term.  Tenant acknowledges that
Landlord has the right, but not the obligation, to reduce the amount payable at
the conclusion of the Term to Tenant pursuant to this paragraph by any amounts
of Rent then due and payable to Landlord.

 

Tenant shall hire its own cleaning contractor for the Premises.  Notwithstanding
anything to the contrary in this Lease, it is expressly understood and agreed
that Landlord shall have no liability or responsibility for the storage,
containment or disposal of any Hazardous Substances generated, stored or
contained by Tenant, Tenant hereby agreeing to store, contain and dispose of any
and all such Hazardous Substances at Tenant’s sole cost and expense in
accordance with the provisions of Article 9 hereof.

 

Tenant acknowledges that the Parking Garage is open to the general public and
that access to the Parking Garage must be maintained open to the public through
the main Building lobby and the common stairways and stairwells providing access
to the Parking Garage from the lobby at all times during the Term, subject to
matters described in Article 12.  Stairways and stairwells and elevators serving
the Parking Garage shall be differentiated and secured from stairways,
stairwells and elevators serving the Building so that there is no direct access
from the Parking Garage to the upper floors of the Building without entering the
lobby.  Notwithstanding anything to the contrary herein, such lobby shall be
maintained by Tenant in a condition consistent with main building lobbies in
Class A office buildings in the Seaport District of the City of Boston,
Massachusetts.

 

(b)                                 Landlord’s Right to Cure.  If Tenant does
not perform any of its obligations under Section 10.04(a), Landlord upon twenty
(20) days’ prior notice to Tenant (or without prior notice in the case of an
emergency) may perform such maintenance, repair or replacement on Tenant’s
behalf, and Tenant shall reimburse Landlord for all costs reasonably incurred,
plus an administrative charge of ten percent (10%) of such costs, within thirty
(30) days following invoice from Landlord.

 

(c)                                  Other Tenant Work.  Tenant shall perform
all work, other than the Landlord Work, required to prepare the Premises for
Tenant’s use and occupancy.

 

10.05.              Tenant Work.

 

(a)                                 General.  “Tenant Work” shall mean all work,
including demolition, improvements, additions and alterations, in or to the
Premises other than the Landlord Work.  Without limitation, Tenant Work includes
any penetrations in the walls, partitions, ceilings or floors and all attached
carpeting, all signs visible from the exterior of the Premises, and any

 

44

--------------------------------------------------------------------------------


 

change in the exterior appearance of the windows in the Premises (including
shades, curtains and the like).  All Tenant Work shall be subject to Landlord’s
prior written approval and shall be arranged and paid for by Tenant all as
provided herein; provided that any interior, non-structural Tenant Work
(including any series of related Tenant Work projects) that (a) costs less than
$500,000.00 (the “Tenant Work Threshold Amount” , (b) does not adversely affect
any fire-safety, telecommunications, electrical, mechanical, or plumbing systems
of the Building (“Core Building Systems”) (it being agreed that the mere use of
such Core Building Systems in a manner within the designed load and capacity of
such Core Building Systems, and in accordance with applicable operating
specifications, is not deemed to have an adverse affect in and of itself), and
(c) does not adversely affect any penetrations in or otherwise affect any walls,
floors, roofs, or other structural elements of the Building or any signs visible
from the exterior of the Premises or any change in the exterior appearance of
the windows in the Premises (including shades, curtains and the like) shall not
require Landlord’s prior approval if Tenant delivers the Construction Documents
(as defined in Section 10.05(b)) for such work to Landlord at least five
(5) business days’ prior to commencing such work.  When Tenant requests
Landlord’s approval pursuant to the foregoing sentence with respect to Tenant
Work requiring Landlord’s prior written approval, such approval shall be granted
or denied by Landlord within ten (10) business days after Landlord’s actual
receipt of such request provided that Tenant indicates in a prominent location
and in prominent bold type, that Landlord is obligated to respond to such
request within ten (10) business days.  Landlord shall not unreasonably
withhold, condition or delay Landlord’s approval of Tenant Work, but Landlord’s
disapproval of proposed Tenant Work shall not be unreasonable where, in
Landlord’s reasonable judgment, such proposed Tenant Work (i) adversely affects
any structural component of the Building, (ii) would be incompatible with the
Core Building Systems, (iii) affects the exterior or the exterior appearance of
the Building or common areas within or around the Building or other property
than the Premises, (iv) diminishes the value of the Premises or the Property, or
(v) requires any unusual expense to readapt the Premises. Landlord shall
cooperate with Tenant, at no cost and liability to Landlord, to execute any
permit applications requiring execution by the Building owner in connection with
Tenant Work.  Prior to commencing any Tenant Work affecting air disbursement
from ventilation systems serving the Premises or the Building, including without
limitation the installation of Tenant’s exhaust systems, Tenant shall provide
Landlord with a third party report from a consultant, and in a form, reasonably
acceptable to Landlord, showing that such work will not adversely affect the
ventilation systems of the Building (or of any other tenant in the Building) and
shall, upon completion of such work, provide Landlord with a certification
reasonably satisfactory to Landlord from such consultant confirming that no such
adverse effects have resulted from such work.  In its grant of approval of any
Tenant Work, in order to require that Tenant remove at Tenant’s cost such Tenant
Work at the end of the Term, Landlord must notify Tenant of such restoration
requirement contemporaneously with Landlord’s approval of the plans and
specifications for such Tenant Work.  If Tenant Work did not require prior
approval by Landlord, Landlord may require that such Tenant Work be removed at
the end of the Term if such Tenant Work is not readily useable for first class
office and laboratory purposes.

 

(b)                                 Construction Documents.  No Tenant Work
shall be effected except in accordance with complete, coordinated construction
drawings and specifications (“Construction Documents”) prepared in accordance
with Exhibit 10.05(b).  Before

 

45

--------------------------------------------------------------------------------


 

commencing any Tenant Work requiring Landlord’s approval hereunder, Tenant shall
obtain Landlord’s prior written approval of the Construction Documents for such
work, which approval shall not be unreasonably withheld, conditioned or
delayed.  The Construction Documents shall be prepared by an architect or, where
applicable, a qualified engineer (in either case, “Tenant’s Architect”)
registered in the Commonwealth of Massachusetts, experienced in the construction
of tenant space improvements in comparable buildings in the area where the
Premises are located and, if the value of such Tenant Work will equal or exceed
the Tenant Work Threshold Amount or will affect any Core Building Systems or
structural components of the Building, the identity of such Tenant’s Architect
shall be approved by Landlord in advance, such approval not to be unreasonably
withheld.  Tenant shall be solely responsible for the liabilities associated
with and expenses of all architectural and engineering services relating to
Tenant Work and for the adequacy, accuracy, and completeness of the Construction
Documents even if approved by Landlord (and even if Tenant’s Architect has been
otherwise engaged by Landlord in connection with the Building).  The
Construction Documents shall set forth in detail the requirements for
construction of the Tenant Work and shall show all work necessary to complete
the Tenant Work including all cutting, fitting, and patching and all connections
to the mechanical, electrical, and plumbing systems and components of the
Building.  Submission of the Construction Documents to Landlord for approval
shall be deemed a warranty that, except as is specifically and expressly set
forth therein, all Tenant Work described in the Construction Documents
(i) complies with all applicable laws, regulations, building codes, and highest
design standards, (ii) does not materially and adversely affect any structural
component of the Building, (iii) is compatible with and does not adversely
affect the Core Building Systems, (iv) does not affect any property other than
the Premises, and (v) conforms to floor loading limits specified by Landlord. 
The Construction Documents shall comply with Landlord’s requirements for the
uniform exterior appearance of the Building.  Landlord’s approval of
Construction Documents shall signify only Landlord’s consent to the Tenant Work
shown and shall not result in any responsibility of Landlord concerning
compliance of the Tenant Work with laws, regulations, or codes, or coordination
or compatibility with any component or system of the Building, or the
feasibility of constructing the Tenant Work without damage or harm to the
Building, all of which shall be the sole responsibility of Tenant.

 

(c)                                  Performance.  The identity of any person or
entity (including any employee or agent of Tenant) performing or designing any
Tenant Work (“Tenant Contractor”) shall, if the cost of such work in any
instance is in excess of the Tenant Work Threshold Amount or will affect any
Core Building Systems or structural components of the Building or involves any
work other than interior, nonstructural alterations, be approved in advance by
Landlord, such approval not to be unreasonably withheld.  Once any Tenant
Contractor has been approved, then the same Tenant Contractor may thereafter be
used by Tenant for the same type of work until Landlord notifies Tenant that
such Tenant Contractor is no longer approved.  Tenant shall procure at Tenant’s
expense all necessary permits and licenses before undertaking any Tenant Work. 
Tenant shall perform all Tenant Work at Tenant’s risk in compliance with all
applicable laws and in a good and workmanlike manner employing new materials of
good quality and producing a result at least equal in quality to the other parts
of the Premises.  When any Tenant Work is in progress, Tenant shall cause to be
maintained insurance as described in the Tenant Work Insurance Schedule attached
as Exhibit 10.05(c)

 

46

--------------------------------------------------------------------------------


 

and such other insurance as may be reasonably required by Landlord covering any
additional hazards due to such Tenant Work, and, if the cost of such Tenant Work
exceeds $500,000 also such bonds or other assurances of satisfactory completion
and payment as Landlord may reasonably require, in each case for the benefit of
Landlord.  If the Tenant Work in any instance requires Landlord’s approval
hereunder, Tenant shall reimburse Landlord for Landlord’s reasonable third
party, out of pocket costs of reviewing the Construction Documents and proposed
Tenant Work and inspecting installation of the same, such reimbursement to be
made within thirty (30) days after submission by Landlord of invoices for such
costs and expenses.  So long as the Construction Documents and Tenant Work
comply with the requirements of this Lease, Tenant’s obligation to reimburse
Landlord pursuant to the immediately preceding sentence for review of
Construction Documents shall not exceed $25,000, which amount shall be increased
annually to reflect increases in the Consumer Price Index for all Urban Wage
Earners and Clerical Workers, All Items, for Boston, Massachusetts published by
the Bureau of Labor Statistics of the United States Department of Labor (base
year 1982-84 = 100), with respect to any one project.  At all times while
performing Tenant Work, Tenant shall require any Tenant Contractor to comply
with all applicable Legal Requirements and Landlord’s Rules and Regulations
relating to such work.  Each Tenant Contractor working on the roof of the
Building shall coordinate with Landlord’s roofing contractor, shall comply with
its requirements and shall not violate existing roof warranties.  Each Tenant
Contractor shall work on the Premises without causing delay to or impairing of
any guaranties, warranties or the work of any other contractor.

 

(d)                                 Payment.  Tenant shall pay the entire cost
of all Tenant Work, including without limitation any services provided to Tenant
or those claiming by or through Tenant in connection with Tenant Work giving
rise to a lien pursuant to the Massachusetts General Laws, so that the Premises,
including Tenant’s leasehold, shall always be free of liens for labor or
materials or as otherwise provided under such statutes.  If any such lien is
filed, then Tenant shall promptly (and always within twenty (20) days) discharge
the same.

 

(e)                                  LEED Certification.  The Base Building Work
has been registered to qualify for Leadership in Energy and Environmental Design
(“LEED”) Core & Shell status as established by the U.S. Green Council based on
the LEED Core & Shell standards in effect as of the date of such registration. 
Any Tenant Work shall comply with the standards necessary to maintain the
applicable LEED Core & Shell certification of the Building.

 

(f)                                   Other.  Tenant must schedule and
coordinate all aspects of Tenant Work with the Landlord’s property manager or
designated representative.  If an operating engineer is required by any union
regulations, Tenant shall pay for such engineer.  If shutdown of risers and
mains for electrical, mechanical and plumbing work is required, such work shall
be supervised by Landlord’s representative (the reasonable costs of which shall
be included in Operating Expenses, notwithstanding anything to the contrary set
forth in Section 8.01).  No work shall be performed to portions of Building
systems that serve other tenants without Landlord’s approval, which approval
shall not be unreasonably withheld, conditioned or delayed, and all such work
shall be performed under Landlord’s supervision.  Except in case of emergency,
at least two (2) business days’ prior notice must be given to the Building
management office prior to the shutdown of fire, sprinkler and other alarm
systems, and in case of emergency, prompt notice shall be given.  In the event
that such work unintentionally

 

47

--------------------------------------------------------------------------------


 

alerts the Fire or Police Department or any private alarm monitoring company
through an alarm signal, Tenant shall be responsible for any fees or charges
levied in connection with such alarm.  Tenant shall pay to Landlord such charges
as may from time to time be in effect with respect to any such shutdown.  All
demolition, installations, removals or other work that is reasonably likely to
inconvenience other tenants of the Building or disturb Building operations must
be scheduled with the Building manager at least twenty-four (24) hours in
advance.

 

Each Tenant Contractor and Tenant shall assure that any Tenant Work is carried
out without disruption from labor disputes arising from whatever cause,
including disputes concerning union jurisdiction and the affiliation of workers
employed by said Tenant Contractor or its subcontractors.  Tenant shall be
responsible for, and shall reimburse Landlord for, all actual costs and
expenses, including reasonable attorneys’ fees incurred by Landlord in
connection with the breach by any Tenant Contractor of such obligations.  If
Tenant does not promptly resolve any labor dispute caused by or relating to any
Tenant Contractor, Landlord may in its sole discretion request that Tenant
remove such Tenant Contractor from the Property, and if such Tenant Contractor
is not promptly removed, Landlord may prohibit such Tenant Contractor from
entering the Property.

 

Upon completion of any Tenant Work, Tenant shall give to Landlord (i) a
permanent certificate of occupancy and any other final governmental approvals
required for such work, (ii) copies of “as built” plans, (iii) proof of payment
for all labor and materials, and (iv) an assignment of all warranties for such
Tenant Work to the extent such warranties extend beyond the then-scheduled
expiration of the Term in compliance with, and subject to the terms of, such
contracts or warranties.

 

10.06.              Condition upon Termination.  At the expiration or earlier
termination of the Term, Tenant (and all persons claiming through Tenant) shall
without the necessity of notice deliver the Premises broom-clean, in compliance
with the requirements of Section 10.07 and in good and tenantable condition,
reasonable wear and tear and (subject to the provisions of Article 12) damage by
casualty or taking excepted.  As part of such delivery, Tenant shall also
provide keys (or lock combinations, codes or electronic passes) to any locks in
and to the Premises to Landlord; provide Landlord with copies of any owners’
manuals or software required for the operation of equipment or systems remaining
in the Premises; remove all signs installed by Tenant wherever located (other
than those that are required under applicable laws, such as exit signs), all
Tenant Work or Finish Work designated by Landlord for removal by Tenant at the
time of approval of such Tenant Work or Finish Work or, with respect to work not
requiring Landlord’s approval, at the time Tenant gives notice to Landlord that
Tenant is undertaking such work pursuant to this Article 10 (provided, however,
that Landlord may only require the removal of Finish Work that results in
changes to the structural components (including without limitation columns and
floor slabs), exterior walls, and, other than Rooftop Equipment and related
Finish Work that is integral to the function of Finish Work installations,
equipment or systems that will remain in the Premises in compliance with this
Lease, the roof of the Building); and remove all Tenant Property and other
personal property whether or not bolted or otherwise attached (provided,
however, than in no event shall the items described on Exhibit 10.06, attached,
be considered Tenant Property or personal property, and such items shall remain
in the Premises notwithstanding anything to the contrary in this
Lease). Notwithstanding the foregoing or

 

48

--------------------------------------------------------------------------------


 

anything to the contrary herein, Landlord may not, as a condition to Landlord’s
approval of any Alterations or Finish Work, require Tenant to remove or restore
the Premises at the expiration of the Term with respect to any Alteration or
Finish Work that is standard laboratory equipment and improvements customarily
found in comparable first class laboratory buildings. Tenant shall repair all
damage that results from such removal and restore the Premises substantially to
the condition it was in prior to installation of the removed property (including
the filling of all floor and wall holes, the removal of all disconnected wiring
back to junction boxes and the replacement of all damaged ceiling tiles).  Any
property not so removed shall be deemed abandoned, shall at once become the
property of Landlord, and may be disposed of in such manner as Landlord shall
see fit; and Tenant shall pay the cost of removal and disposal to Landlord upon
demand to the extent such cost exceeds the value received, if any, from any sale
of such property.  The covenants of this Section shall survive the expiration or
earlier termination of the Term.

 

10.07.              Decommissioning of the Premises.  Prior to the expiration of
this Lease (or within sixty (60) days after any earlier termination), Tenant
shall clean and otherwise decommission all interior surfaces (including floors,
walls, ceilings, and counters), piping, supply lines, waste lines and plumbing
in and/or serving the Premises, and all exhaust or other ductwork in and/or
serving the Premises, in each case which has carried or released or been exposed
to any Hazardous Substances (as defined in Section 9.04 hereof), and shall
otherwise clean the Premises so as to permit the report hereinafter called for
by this Section 10.07 to be issued.  Prior to the expiration of this Lease (or
within sixty (60) days after any earlier termination), Tenant, at Tenant’s
expense, shall obtain for Landlord a report addressed to Landlord (and, at
Tenant’s election, Tenant) by a reputable licensed environmental engineer that
is designated by Tenant and acceptable to Landlord in Landlord’s reasonable
discretion, which report shall be based on the environmental engineer’s
inspection of the Premises and shall show:

 

(a)                                 that the Hazardous Substances described in
the first sentence of the immediately preceding paragraph, to the extent, if
any, existing prior to such decommissioning, have been removed in accordance
with applicable Environmental Laws; and

 

(b)                                 that Hazardous Substances described in the
first sentence of this Section 10.07, if any, have been removed in accordance
with applicable Environmental Laws from the interior surfaces of the Premises
(including floors, walls, ceilings, and counters), piping, supply lines, waste
lines and plumbing, and all such exhaust or other ductwork in the Premises, may
be reused by a subsequent tenant or disposed of in compliance with applicable
Environmental Laws (as defined in Section 9.04 hereof) without incurring special
costs or undertaking special procedures for demolition, disposal, investigation,
assessment, cleaning or removal of such Hazardous Substances and without giving
notice in connection with such Hazardous Substances; and

 

(c)                                  that the Premises may be reoccupied for
office or laboratory use, as applicable, demolished or renovated without
incurring special costs or undertaking special procedures for disposal,
investigation, assessment, cleaning or removal of Hazardous Substances and
without incurring regulatory requirements or giving notice in connection with
Hazardous Substances.

 

49

--------------------------------------------------------------------------------


 

Further, for purposes of clauses (b) and (c), “special costs” or “special
procedures” shall mean costs or procedures, as the case may be, that would not
be incurred but for the nature of the Hazardous Substances as Hazardous
Substances instead of non-hazardous materials (and in no event shall “special
costs” or “special procedures” mean costs or procedures incurred in the removal
of any materials, property or equipment that (i) contain Hazardous Substances as
a component material, or which component materials are inherently hazardous
(i.e., copper piping/wiring), and (ii) are ordinarily and customarily used in
connection with first class office use, such as the component parts of light
bulbs, joint compounds, ordinary building materials and the like).  The report
shall include reasonable detail concerning the clean-up location, the tests run
and the analytic results.

 

If Tenant fails to perform its obligations under this Section 10.07, without
limiting any other right or remedy, Landlord may, on five (5) Business Days’
prior written notice to Tenant perform such obligations at Tenant’s expense, and
Tenant shall promptly reimburse Landlord upon demand for all costs and expenses
incurred by Landlord in connection with such work.  In addition, any such
reimbursement shall include a ten percent (10%) administrative fee (but in no
event less than $1,000) to cover Landlord’s overhead in undertaking such work. 
Tenant’s obligations under this Section 10.07 shall survive the expiration or
earlier termination of this Lease.

 

ARTICLE 11.

ROOFTOP LICENSE; ANTENNAS

 

11.01.              Rooftop License.  Effective as of the Commencement Date and
subject to Legal Requirements, including without limitation Federal Aviation
Administration height restrictions, Landlord grants Tenant the appurtenant and
irrevocable (except upon the expiration or earlier termination of this Lease)
rights at no additional rental charge, but otherwise subject to the terms and
conditions of this Lease, to install, operate, maintain, repair, replace,
upgrade and remove, at no additional cost to Tenant and solely for accessory use
to operations within the Premises, certain equipment customarily installed on
rooftops at Class A office and laboratory buildings in the City of Boston
including, without limitation, cable, wiring, rooftop antennae, satellite
dishes, microwave dishes and other equipment associated with telecommunications
on the roof of the Building (the “Rooftop Equipment”) in locations reasonably
approved by Landlord (Tenant acknowledging that Landlord requires certain
rooftop areas on the roof of the upper mechanical penthouse of the Building for
use by other tenants in the Building and for use by Landlord) and as necessary
to connect such equipment, in the common areas of the Building.

 

11.02.              Installation and Maintenance of Rooftop Equipment.  Tenant
shall install the Rooftop Equipment at its sole cost and expense (except as
otherwise provided with respect to the Finish Work), at such times and in such
manner as Landlord may reasonably designate and in accordance with all of the
applicable provisions of this Lease regarding Tenant Work.  Tenant shall not
install or operate the Rooftop Equipment until it receives prior written
approval of the Construction Documents in accordance with Section 10.05(a). 
Landlord may withhold approval of the installation or operation of the Rooftop
Equipment if the same reasonably would be expected to damage the structural
integrity of the Building or interfere with Building operations or systems.

 

50

--------------------------------------------------------------------------------


 

Tenant shall engage Landlord’s roofer (or another roofing contractor reasonably
approved by Landlord and approved by Landlord’s roof manufacturer) before
beginning any rooftop installations or repairs of the Rooftop Equipment, whether
under this Article 11 or otherwise, and shall always comply with the roof
warranty governing the protection of the roof and modifications to the roof. 
Tenant shall obtain a letter from Landlord’s roof manufacturer following
completion of such work stating that the roof warranty remains in effect, if
required pursuant to the terms of the roof warranty.  Tenant, at its sole cost
and expense, shall inspect areas on the rooftop where the Rooftop Equipment is
located at least twice annually and correct any loose bolts, fittings or other
appurtenances and shall repair any damage to the roof caused by the installation
or operation of the Rooftop Equipment.  Tenant covenants that the installation,
existence, maintenance and operation of the Rooftop Equipment shall not violate
any Legal Requirements or constitute a nuisance under law.  Tenant shall pay
Landlord on demand (i) all applicable taxes or governmental charges, fees, or
impositions imposed on Landlord because of Tenant’s use of the Rooftop Equipment
under this Article 11 and (ii) the amount of any increase in Landlord’s
insurance premiums as a result of the installation or existence of the Rooftop
Equipment.  Landlord shall provide in every other lease of space in the Building
that permits rooftop access, and in every license or other agreement regarding
use of the roof of the Building, (any of the foregoing, a “Rooftop Agreement”)
that if such other tenant’s rooftop equipment interferes with Tenant’s Rooftop
Equipment, such other tenant will remove or relocate its equipment as necessary
to avoid such interference.  Landlord assumes no responsibility for interference
in the operation of the Rooftop Equipment caused by other tenants’ equipment, or
for interference in the operation of other tenants’ equipment caused by the
Rooftop Equipment, but Landlord shall reasonably cooperate with Tenant (at no
cost to Landlord) to resolve any such interference and shall use commercially
reasonable efforts to (at no cost to Landlord) enforce Landlord’s rights under
any Rooftop Agreements to prevent such interference.

 

11.03.              Interference by Rooftop Equipment.  If Tenant’s Rooftop
Equipment (i) causes physical damage to the structural integrity of the
Building, or (ii) materially, adversely interferes with any of the Building’s
mechanical or other systems, Tenant shall within five (5) business days of
notice (which may be by e-mail if given to vertex_operations@vrtx.com or an
alternative e-mail address provided to Landlord in writing from time to time) of
a claim of interference or damage reasonably cooperate with Landlord to
determine the source of the damage or interference and effect a prompt solution
at Tenant’s expense (if Rooftop Equipment caused such interference or damage). 
In the event Tenant disputes Landlord’s allegation that Rooftop Equipment is
causing a problem with the Building (including, but not limited to, the
electrical, HVAC, and mechanical systems of the Building), in writing delivered
within five (5) days of receiving Landlord’s notice claiming such interference,
then Landlord and Tenant shall meet to discuss a solution, and if within seven
(7) days of their initial meeting Landlord and Tenant are unable to resolve the
dispute, then the matter shall be submitted to arbitration in accordance with
the provisions set forth below.

 

The parties shall direct the Boston office of the AAA to appoint an arbitrator
who shall have a minimum of ten (10) years’ experience in commercial real estate
disputes and who shall not be affiliated with either Landlord or Tenant and has
not worked for either party or its affiliates at any time during the prior five
(5) years.  Both Landlord and Tenant shall have the opportunity to present
evidence and outside consultants to the arbitrator.

 

51

--------------------------------------------------------------------------------


 

The arbitration shall be conducted in accordance with the expedited commercial
arbitration rules of the AAA insofar as such rules are not inconsistent with the
provisions of this Lease (in which case the provisions of this Lease shall
govern).  The cost of the arbitration (exclusive of each party’s witness and
attorneys’ fees, which shall be paid by such party) shall be borne equally by
the parties.  Any such arbitration shall be commenced within ten (10) days after
demand (or, if later, appointment of the arbitrator).

 

Within ten (10) days of appointment, the arbitrator shall determine whether or
not the Rooftop Equipment is causing a problem with the Building or Property
and/or any other tenants’ equipment in the Building or Property as set forth
above, and the appropriate resolution, if any.  The arbitrator’s decision shall
be final and binding on the parties.  If Tenant shall fail to cooperate with
Landlord in resolving any such interference or if Tenant shall fail to implement
the arbitrator’s decision within twenty (20) days after it is issued, Landlord
may at any time thereafter and at Tenant’s sole costs and expense relocate the
item(s) of the Rooftop Equipment in dispute in a manner consistent with the
arbitral decision in addition to pursuing any other remedies under this Lease.

 

11.04.              Relocation of Rooftop Equipment.  Based solely on Landlord’s
good faith determination that such a relocation is necessary for the use of the
upper penthouse roof for retail and restaurant tenants of the Building, Landlord
reserves the right to cause Tenant to relocate any (x) Rooftop Equipment or
(y) any other pipes, ducts, conduits, wires and appurtenant fixtures, in each
case to the extent necessary for use of, and access to, the lower penthouse roof
to comparably functional space on the roof, penthouse, or Premises, as
applicable (which space shall be subject to the prior written approval of
Tenant, which approval shall not be unreasonably withheld, conditioned or
delayed) by giving Tenant prior notice of such intention to relocate.  If within
thirty (30) days after receipt of such notice Tenant has not agreed with
Landlord on the space to which such equipment is to be relocated, the timing of
such relocation, and the terms of such relocation, then the parties may
arbitrate the dispute in accordance with the process set forth in Section 11.03
above.  Landlord agrees to pay the reasonable cost of moving such equipment to
such other space, taking such other steps necessary to ensure comparable
functionality of equipment, and finishing such space to a condition comparable
to the then condition of the current location of such equipment.  Tenant shall
arrange for the relocation of the affected equipment within sixty (60) days
after a comparable space is agreed upon or selected by Landlord.  Any actions by
Landlord in connection with a relocation under this Section 11.04 shall be
performed in a manner designed to minimize interference with Tenant’s business.

 

ARTICLE 12.
DAMAGE OR DESTRUCTION; CONDEMNATION

 

12.01.              Damage or Destruction of Premises.  If the Premises or any
part thereof shall be damaged by fire or other insured casualty, then, subject
to the last paragraph of this Section, Landlord shall proceed with diligence,
subject to then applicable Legal Requirements, and at the expense of Landlord
(but only to the extent of insurance proceeds made available to Landlord by any
mortgagee of the Building and any ground lessor) to repair or cause to be
repaired such damage (other than any Tenant Work).  In no event shall Landlord
be responsible for contributing more than one hundred thousand dollars
($100,000.00) of any deductible or co-payment towards the completion of such
repairs unless (a) (i) Tenant and any mortgagee of the

 

52

--------------------------------------------------------------------------------


 

Property have agreed that Landlord may carry a larger deductible and (ii) Tenant
pays its Pro Rata Share of the amount of any such deductible or co-payment in
excess of one hundred thousand dollars ($100,000.00) (it being the intent that
Tenant shall share in the payment of such increased deductible in consideration
for any savings of Operating Expenses that would result) or (b) Landlord is then
maintaining a higher deductible in violation of the provisions of Section 7.04. 
All such repairs made necessary by the negligence or willful misconduct of
Tenant shall be made at the Tenant’s expense to the extent that the cost of such
repairs are less than the deductible amount in Landlord’s insurance policy.  The
cost of any repairs performed under this Section by Landlord at Tenant’s expense
(including costs of design fees, financing, and charges for administration,
overhead and construction management services by Landlord and Landlord’s
contractor) shall constitute Additional Rent hereunder.  All repairs to and
replacements of Tenant’s personal property shall be made by and at the expense
of Tenant, and Tenant shall promptly restore any Tenant Work, or, if the Lease
has been terminated pursuant to the provisions of this Section 12.01, demolish
and remove any damaged Tenant Work prior to surrendering the Premises (but in
any event only to the extent of insurance proceeds received by Tenant or, if
Tenant fails to carry any required insurance hereunder, the insurance proceeds
that would have been received by Tenant if Tenant had been maintaining the
required coverages).  If the Premises or any part thereof shall have been
rendered unfit for use and occupation for the Permitted Use hereunder by reason
of such damage, the Base Rent, Tenant’s Pro Rata Share of Total Operating Costs,
and (other than then-outstanding amounts of Rent and reimbursements or payments
that are not in the nature of an occupancy charge, such as applicable
reimbursements of Landlord’s third-party costs under Section 10.05, allocations
of excess security services under Section 9.07, reimbursements of Tenant
Shortfall under Section 18.01(b), reimbursements under Section 10.04(b), or
Additional Rent payable under this Article 12) all other Additional Rent, or a
just and proportionate part thereof, according to the nature and extent to which
the Premises shall have been so rendered unfit, shall be abated until the
Premises (except as to Tenant Property, and any Tenant Work) shall have been
restored as nearly as practicable to the condition in which they were
immediately prior to such fire or other casualty, plus an additional thirty (30)
day period.  Landlord shall not be liable for delays in the making of any such
repairs that are due to Force Majeure, nor shall Landlord be liable for any
inconvenience or annoyance to Tenant or injury to the business of Tenant
resulting from delays in repairing such damage, provided, however, that Base
Rent, Tenant’s Pro Rata Share of Total Operating Costs, and all other Additional
Rent (other than then-outstanding amounts of Rent and reimbursements or payments
that are not in the nature of an occupancy charge, such as applicable
reimbursements of Landlord’s third-party costs under Section 10.05, allocations
of excess security services under Section 9.07, reimbursements of Tenant
Shortfall under Section 18.01(b), reimbursements under Section 10.04(b), or
Additional Rent payable under this Article 12) shall be abated to the extent set
forth above during any delay not caused by Tenant.

 

If (i) the Premises are so damaged by fire or other casualty (whether or not
insured) at any time during the last eighteen (18) months of the Term, as the
Term may have been extended, that the cost to repair such damage is reasonably
estimated to exceed one-half of the total Base Rent payable hereunder for the
period from the estimated completion date of repair until the end of the Term,
(ii) Legal Requirements prohibit Landlord from restoring the Building to the
condition substantially existing prior to such casualty, or (iii) at any time
damage to the Building occurs by fire or other insured casualty and any
mortgagee or ground lessor shall refuse to permit insurance proceeds to be
utilized for the repair or replacement of such property and Landlord

 

53

--------------------------------------------------------------------------------


 

determines not to repair such damage, then and in any of such events, this Lease
and the term hereof may be terminated at the election of Landlord by a notice
from Landlord to Tenant within sixty (60) days, or such longer period as is
required to complete arrangements with any mortgagee or ground lessor regarding
such situation, following such fire or other casualty; the effective termination
date pursuant to such notice shall be not less than thirty (30) days after the
day on which such termination notice is received by Tenant.  If any mortgagee or
ground lessor refuses to permit insurance proceeds to be applied to replacement
of the Premises, and neither Landlord, such mortgagee or ground lessor has
commenced such replacement within three (3) months following adjustment of such
casualty loss with the insurer, then Tenant may, until any such replacement
commences, terminate this Lease by giving at least thirty (30) days prior
written notice thereof to Landlord and such termination shall be effective on
the date specified if such replacement has not then commenced.  In the event of
any termination, the Term shall expire as though such effective termination date
were the date originally stipulated in Article 1 for the end of the Term and the
Base Rent and Additional Rent (to the extent not abated as set forth above)
shall be apportioned as of such date.

 

If less than eighteen (18) months remain in the Term at the time of such
casualty (or Material Service Interruption, as applicable) and (i) a Material
Service Interruption shall have occurred and service has not been restored
within ninety (90) days or (ii) in Landlord’s reasonable estimate the time to
restore the Premises will take more than one-half of the then remaining Term,
then Tenant may upon thirty (30) days’ prior written notice terminate this Lease
provided that such termination election shall be null and void if Landlord
completes such restoration within thirty (30) days of such notice or if Tenant
exercises its right to extend the term pursuant to Section 3.03(a) of this
Lease.

 

12.02.              Eminent Domain.  In the event that all or any substantial
part of the Premises or the Building or the common areas at the Property
necessary for use and operation of the Premises or Building are taken (other
than for temporary use, hereafter described) by public authority under power of
eminent domain (or by conveyance in lieu thereof), then by notice given within
three months following the recording of such taking (or conveyance) in the
appropriate registry of deeds, this Lease may be terminated at either party’s
election thirty (30) days after such notice, and Rent shall be apportioned as of
the date of termination.  If this Lease is not terminated as aforesaid, subject
to the rights of mortgagees Landlord shall within a reasonable time thereafter,
diligently restore what may remain of the Premises (excluding any personal
property of Tenant, Tenant Work or other items installed or paid for by Tenant
that Tenant is permitted or may be required to remove upon expiration) to a
tenantable condition for occupancy by Tenant for the Permitted Uses.  In the
event some portion of rentable floor area of the Premises is taken (other than
for temporary use) and this Lease is not terminated, Base Rent shall be
proportionally abated for the remainder of the Term.  In the event of any taking
of the Premises or any part thereof for temporary use, (i) this Lease shall be
and remain unaffected thereby and rent shall not abate, and (ii) Tenant shall be
entitled to receive for itself such portion or portions of any award made for
such use with respect to the period of the taking that is within the Term,
provided that if such taking shall remain in force at the expiration or earlier
termination of this Lease, then Tenant shall pay to Landlord a sum equal to the
reasonable cost of performing Tenant’s obligations hereunder with respect to
surrender of the Premises and upon such payment shall be excused from such
obligations.

 

54

--------------------------------------------------------------------------------


 

If in the last two years of the Term of this Lease, any Taking renders 50% or
more of the Premises untenantable, and in either case restoration of the effects
of such Taking cannot be repaired or restored in Landlord’s reasonable estimate
within the lesser of one (1) year or one-half of the then-remaining Term from
the date of such Taking, Tenant may upon thirty (30) days’ prior written notice
terminate this Lease provided that such termination election shall be null and
void if Landlord completes such restoration within thirty (30) days of such
notice or if Tenant exercises its right to extend the Term pursuant to
Section 3.03(a) of this Lease.

 

Any damages that are expressly awarded to Tenant on account of its relocation
expenses, and specifically so designated, shall belong to Tenant.  Except as
provided in the preceding sentence of this paragraph, Landlord reserves to
itself, and Tenant releases and assigns to Landlord, all rights to damages
accruing on account of any taking or by reason of any act of any public
authority for which damages are payable, provided, however, that Tenant shall
receive, subordinate to the repayment of any mortgage lender holding a mortgage
on the Property out of any amount actually received by Landlord and pari passu
with amounts payable to Landlord, an amount equal to the unamortized expense of
the Excess Costs actually paid by Tenant under the Work Letter, amortized on a
straight line item over the initial Term of this Lease.  Subject to its rights
hereunder, Tenant agrees to execute such further instruments of assignment as
may be reasonably requested by Landlord, and to turn over to Landlord any
damages that may be recovered in any proceeding or otherwise.

 

ARTICLE 13.
ASSIGNMENT AND SUBLETTING

 

13.01.              Landlord’s Consent Required.  Except for a Permitted
Transfer, as defined below, Tenant shall not transfer any part of the Premises
or of its interest in this Lease to any other entity, whether by sale,
assignment, mortgage, sublease, license, transfer, operation of law (including,
without limitation by merger, consolidation, sale or other transfer of all or
substantially all of the stock or assets of Tenant, or otherwise) or act of
Tenant (each a “Transfer” ) without Landlord’s prior written consent as provided
in Section 13.02 below.  Consent to one Transfer does not imply consent to any
other Transfer or waive the consent requirement.  Any attempted Transfer without
consent shall be void at the election of Landlord.  Any entity to which a
Transfer is made is a “Transferee.”

 

The following transactions (any of them, a “Permitted Transfer”) shall not
require the consent of Landlord provided that Landlord shall receive prior
notice thereof plus reasonable evidence upon closing that the transaction is in
fact one of the following (and provided further that the proposed Transfer
complies with all other provisions of this Lease, including, without limitation,
this Article 13 (other than the first paragraph of this Section 13.01), does not
alter Landlord’s rights under this Lease, and does not impose any additional
obligation on Landlord):

 

(a)                                 Any Transfer to an entity acquiring all or
substantially all of the stock or assets of Tenant, whether by way of merger,
consolidation, acquisition or otherwise (any such entity, a “Successor Entity”),
so long as the resulting tenant under the Lease has a creditworthiness at least
equal to or greater than Tenant’s as of the date of this Lease or at the time of
proposed Transfer, whichever is greater; or

 

55

--------------------------------------------------------------------------------


 

(b)                                 Any Transfer to an entity directly or
indirectly controlled, controlling, or under common control with Tenant (any
such entity, a “Related Entity”) so long as in the case of an assignment either
the original Tenant or the assignee has a creditworthiness at least equal to or
greater than Tenant’s as of the date of this Lease or at the time of proposed
Transfer, whichever is greater.  For purposes of this clause (b), “control”
shall mean possession of more than 50 percent ownership of the shares of
beneficial interest of the entity in question together with the power to control
and manage the affairs thereof either directly or by election of directors
and/or officers.

 

For purposes of this Section 13.01, “substantially all” of Tenant’s assets shall
include without limitation the transfer of assets having a value of more than
75% of the total value, as opposed to number, of Tenant’s assets other than
(i) by license of the right to use pharmaceutical products developed by Tenant
in the ordinary course of Tenant’s business,  or (ii) in an arm’s length
transaction in which Tenant obtains market value for such assets and the
consideration paid to Tenant is retained by Tenant and available to pay amounts
due under the Lease as they become due, and/or otherwise used by Tenant in the
ordinary course of business (i.e., such consideration is not distributed to
stockholders or otherwise transferred to another party).

 

Notwithstanding anything to the contrary herein, so long as Tenant’s shares are
traded on a nationally recognized stock exchange, any sale of Tenant’s shares
shall not be deemed a Transfer subject to the provisions of this Article 13. 
Tenant acknowledges that the covenants contained in this Section 13.01 are
material to the transaction contained herein and that Landlord shall have, in
addition to any other rights and remedies available under this Lease or at law,
the right to seek injunctive relief and/or specific performance in order to
enforce such covenants.

 

13.02.              Landlord’s Consent.  Tenant’s request for Landlord’s consent
to any Transfer shall be made at least thirty (30) days prior to the effective
date of the proposed Transfer, describe the details of the proposed Transfer,
including the name, business and financial condition of the prospective
Transferee, and the financial terms of the proposed Transfer (e.g., payments in
consideration of the proposed Transfer, term, rent and security deposit); Tenant
shall also provide any other information Landlord reasonably deems relevant,
including without limitation the proposed form of Transfer documentation. 
Landlord shall not unreasonably withhold, condition or delay (more than ten
(10) business days following receipt of Tenant’s request for consent with all
information required herein) its consent to any assignment or subletting of the
Premises, provided that Tenant is not then in default under this Lease
(following the giving of notice of such default, where applicable) but it shall
not be deemed unreasonable for Landlord to deny consent for the following
reasons, among others:  (i) the business of the proposed Transferee and the
proposed use of the Premises are inconsistent with the Permitted Uses;
(ii) Landlord’s reasonable dissatisfaction with the net worth and financial
condition of the proposed Transferee as it relates to such Transferee’s proposed
obligations if such Transfer, together with other transfers then in effect, is
for more than forty percent (40%) of the Premises; (iii) Tenant’s failure to be
in compliance with all of its obligations under this Lease, (iv) the
Transferee’s proposed particular use of the Premises is reasonably incompatible
with a first class mixed use office and laboratory building, taking into account
the existing tenant and use mix at the Project, due to Landlord’s reasonable
dissatisfaction with the Transferee’s business reputation (meaning objective,
reported facts, such as a current or recent criminal conviction or indictment,
that would lead a disinterested third person to have reasonable, serious
concerns about the moral or

 

56

--------------------------------------------------------------------------------


 

ethical integrity of the Transferee’s business standards), or an occupancy that
will result in a use of the Building that is open to the general public, (v) the
Transferee is either a municipal, national or foreign governmental agency or
instrumentality thereof, (vi) the Transferee has filed a petition for insolvency
or for appointment of a receiver, trustee or assignee or for adjudication,
reorganization or arrangement under any bankruptcy act, or if any similar
petition has been filed against such Transferee, within the previous 30 months,
(vii) the Transfer in question would result in a violation of any Legal
Requirement, including without limitation any Legal Requirement governing
contracts or agreements with so-called “prohibited persons” under the laws,
rules and regulations promulgated by the Office of Foreign Asset Control in the
United States Department of the Treasury or any Legal Requirement under the
Employee Retirement Income Security Act of 1974, as amended.

 

Subject to the next sentence, during the Applicable Preclusion Period (as
defined below) with respect to either Building E or Building F, it shall not be
unreasonable for Landlord to withhold consent to an assignment of this Lease or
sublease of greater than of 100,000 rentable square feet of the Premises that
solely consists of office space in each instance to: (i) any tenant at the
Project or entity directly or indirectly controlled by, controlling, or under
the common control with, any other tenant at the Project, unless there is no
comparable space then available to be offered for lease by Landlord or its
affiliates at the Project; or (ii) any party then negotiating with Landlord or
its affiliates (as evidenced by a then-effective lease term sheet or proposal
prepared by any party to the proposed transaction or its agents) to lease other
space at the Project, unless there is no comparable space then available to be
offered for lease by Landlord or its affiliates at the Project. For the purposes
of this paragraph, “comparable” space shall mean space available for an initial
term of at least 75% (and not more than 150%) of the term offered by Tenant,
with a rentable square footage of not less than 75% (and not more than 125%) of
that offered by Tenant, and, to the extent Tenant’s proposed Transfer is for
laboratory uses (as determined on a full-floor by full-floor basis), is
laboratory space. It shall not be a breach of this Lease for Tenant to offer to
make, or enter into negotiations with, an entity not actually known by it to be
covered by clauses (i) or (ii) above, provided that it shall not be unreasonable
for Landlord to disapprove any proposed assignment, sublet or transfer to any of
the foregoing entities under such circumstances and for such reasons, and if
Tenant unknowingly makes an offer or enters into negotiations with any of the
foregoing, Tenant shall withdraw the offer and terminate negotiations
immediately upon written notice from Landlord that the provisions of this
paragraph are applicable. The “Applicable Preclusion Period” shall mean,
(a) with respect to Parcel F, commencing on the Date of Lease and expiring on
the first to occur of the date that at least 75% of the building located on
Parcel F has been initially leased, or the later of (i) thirty-six (36) months
following the first Commencement Date to occur under either this Lease or the
Building A Lease or (ii) one year following the effective date, if any, of
Tenant’s early termination of the Building F Lease pursuant to Section 3.04
thereof, and, (b) with respect to Building E, commencing on the first to occur
of (x) January 1, 2014 or (y) such date as Tenant waives its rights to lease
Building E pursuant to the Parcel E Agreement and expiring on the first to occur
of (A) the date that at least 75% of the building located on Parcel E (as
described in Exhibit 3.03(b)) at the Project pursuant to the Development Plan
has been initially leased or (B) forty-two months following the expiration of
Tenant’s right to lease Parcel E pursuant to the Parcel E Agreement.

 

57

--------------------------------------------------------------------------------


 

At Landlord’s election, Tenant shall pay to Landlord as Additional Rent fifty
percent (50%) of the Profits on any Transfer other than a Permitted Transfer as
and when received by Tenant, unless Landlord notifies Tenant and the Transferee
that the Transferee shall pay Landlord’s share of the Profits directly to
Landlord.  “Profits” means (A) all rent, fees and other consideration paid for
or in respect of the Transfer, including fees in excess of reasonable amounts
under any collateral agreements (the intent being to prohibit Tenant from
shifting occupancy costs to collateral agreements), less (B) the Rent and other
sums payable under this Lease (or if the Transfer is a sublease of part of the
Premises, allocable to the subleased premises) and all reasonable costs and
expenses directly incurred by Tenant for reasonable real estate broker’s
commissions and reasonable costs of renovation or construction of tenant
improvements required by the Transfer, and reasonable legal fees (collectively,
“Transfer Expenses”).  Without limiting the generality of the first sentence of
this section, any lump-sum payment or series of payments (including for the
purchase or use of Tenant Work and Finish Work) on account of any Transfer shall
be deemed to be Profits to the extent to which such lump sum payments exceed the
sum of (x) the present value of the Rent and other charges to be paid hereunder
discounted at the rate of four percent (4%) and (y) Tenant’s Transfer Expenses
(pro rated based (a) on floor area in the case of a subletting, license or other
occupancy of less than the entire area of the Premises and (b) over the
remaining Term).  Tenant may recover these reasonable costs and expenses before
paying Profits to Landlord.  Tenant shall give Landlord a written statement
certifying all amounts to be paid from any Transfer (including any collateral
agreements) within thirty (30) days after the transfer agreement is signed and
from time to time thereafter on Landlord’s request, and Landlord may inspect
Tenant’s books and records to verify the accuracy of such statements.  On
written request, Tenant shall promptly furnish to Landlord copies of all
Transfer documents, certified by Tenant to be complete, true and correct.

 

13.03.              No Release.  Notwithstanding any Transfer and whether or not
the same is consented to, the liability of Tenant to Landlord shall remain
direct and primary.  Any Transferee (other than a subtenant of less than all or
substantially all of Tenant’s interest in the Premises) shall be jointly and
severally liable with Tenant to Landlord for the performance of all of Tenant’s
covenants under this Lease; and such Transferee shall upon request execute and
deliver such instruments as Landlord reasonably requests in confirmation thereof
(and agrees that its failure to do so shall be a default).  Tenant hereby
irrevocably authorizes Landlord, upon the occurrence of a default (following the
giving of notice of such default, where applicable) to collect Rent from any
Transferee (and upon notice any Transferee shall pay directly to Landlord) and
apply the net amount collected to the Rent and other charges reserved under this
Lease.  No Transfer (whether or not consented to by Landlord, and whether or not
such consent is required) shall be deemed a waiver of the provisions of this
Section, or the acceptance of the Transferee as a tenant, or a release of Tenant
from direct and primary liability for the performance of all of the covenants of
this Lease.  The consent by Landlord to any Transfer shall not relieve Tenant or
any Transferee from the obligation of obtaining the express consent of Landlord
to any modification of such Transfer or a further Transfer by Tenant or such
Transferee.  Notwithstanding anything to the contrary in the documents effecting
the Transfer, Landlord’s consent shall not alter in any manner whatsoever the
terms of this Lease, to which any Transfer at all times shall be subject and
subordinate.

 

13.04.              Transfer Disputes.  In the event that Tenant disputes
whether Landlord’s disapproval of a Transfer is reasonable, either party may
submit such dispute to mediation and the parties shall

 

58

--------------------------------------------------------------------------------


 

seek to identify within ten (10) days after initiation of mediation a mutually
acceptable mediator, who shall mediate the dispute in accordance with the AAA
Commercial Mediation Rules, except that the mediator selected pursuant to this
paragraph shall act as the administrator of the mediation and shall have all of
the powers and duties conferred on the AAA pursuant to said Rules.  Any
conflicts between said Rules and this paragraph shall be resolved in favor of
this paragraph.  If the parties are unable or fail timely to agree upon the
mediator, upon request of either party, the dispute shall be submitted for
mediation to Boston office of the AAA or its successor entity.  If neither the
AAA nor any successor entity exists at the time of the dispute, the dispute
shall be submitted for mediation to the largest private provider of dispute
resolution services then doing business in the greater Boston area.

 

Attendance at the mediation shall be limited to the parties and their counsel. 
All information exchanged or presented to the mediator in these proceedings,
whether in oral, written, or other form, and the results of the proceedings,
shall be confidential and except as required by law shall not be disclosed to
any person or entity, without prior written permission from both parties.  A
party offering evidence or information in mediation shall not be precluded
thereby from offering that evidence or information in any other proceeding.  The
mediation proceeding shall take place, and the mediator shall issue his or her
report, within 30 days following the submission of the dispute to mediation. 
Following any such mediation, if any such dispute remains unresolved, either
party may initiate litigation to resolve such dispute and, notwithstanding
anything to the contrary contained in this paragraph, the mediator’s report
shall be admissible in any such court proceeding as evidence.

 

Anything contained in the foregoing provisions of this section to the contrary
notwithstanding, neither Tenant nor any Transferee nor any other person having
an interest in the possession, use, occupancy or utilization of the Premises
shall enter into any lease, sublease, assignment, license, concession or other
agreement for use, occupancy or utilization of space in the Premises that
provides for rental or other payment for such use, occupancy or utilization
based, in whole or in part, on the net income or profits derived by any person
from the Premises leased, used, occupied or utilized (other than an amount based
on a fixed percentage or percentages of receipts or sales), and any such
purported lease, sublease, assignment, license, concession or other agreement
shall be absolutely void and ineffective as a conveyance of any right or
interest in the possession, use, occupancy or utilization of any part of the
Premises.

 

13.05.              Additional Procedures. At least five (5) days prior to any
Transfer for which Tenant has already received Landlord’s consent hereunder, or
any Transfer for which no consent is required, Tenant shall deliver to Landlord
(i) a true and complete copy of the fully executed instrument or instruments
evidencing any Transfer, and (ii) a written agreement of the Transferee agreeing
with Landlord to perform and observe all of the terms, covenants, and conditions
of this Lease undertaken by such Transferee. Tenant shall pay to Landlord, as
Additional Rent, Landlord’s reasonable attorneys’ fees in reviewing any proposed
Transfer, whether or not Landlord consents.

 

59

--------------------------------------------------------------------------------


 

ARTICLE 14.

EVENTS OF DEFAULT AND REMEDIES

 

14.01.              Covenants and Conditions.  Tenant’s performance of each of
its obligations under this Lease is a condition as well as a covenant.  Tenant’s
right to continue in possession of the Premises is conditioned upon such
performance.  Time is of the essence in performance of all covenants and
conditions set forth herein.

 

14.02.              Events of Default.  If Tenant fails to pay amounts of Base
Rent or regular monthly recurring payments of Additional Rent (such as Operating
Costs or parking charges) when due and such default continues for five (5) days,
or, with respect to any non-recurring payment of Additional Rent, fails to pay
any such Additional Rent when due and such default continues for five (5) days
following notice from Landlord, or if more than three default notices are
properly given in any 12-month period, or if Tenant (or any Transferee of
Tenant) makes any Transfer of the Premises in violation of this Lease, or if a
petition is filed by Tenant (or any Transferee) for insolvency or for
appointment of a receiver, trustee or assignee or for adjudication,
reorganization or arrangement under any bankruptcy act, or if any similar
petition is filed against Tenant (or any transferee) and such petition filed
against Tenant or any transferee is not dismissed within sixty (60) days
thereafter, or if any representation or warranty made by Tenant is untrue in any
material respect, or if Tenant fails to perform any other covenant or condition
hereunder and such default continues longer than any period (following notice,
if expressly required) expressly provided for the correction thereof (and if no
period is expressly provided then for thirty (30) days after notice is given,
provided, however, that such period shall be reasonably extended in the case of
any such non-monetary default that cannot be cured within such period (but in
any event shall not exceed 180 days in the aggregate) only if the matter
complained of can be cured, Tenant begins promptly and thereafter diligently
completes the cure, and Tenant gives Landlord notice of such intent to cure
within ten (10) days after notice of such default), then, and in any such case,
Landlord and its agents lawfully may, in addition to any remedies for any
preceding breach, immediately or at any time thereafter without further demand
or notice in accordance with process of law, enter upon any part of the Premises
in the name of the whole, or mail or deliver a notice of termination of the Term
of this Lease addressed to Tenant at the Premises or any other address herein,
and thereby terminate the Term and repossess the Premises as of Landlord’s
former estate.  Any default beyond applicable notice and cure periods by Tenant
is referred to herein as an “Event of Default”.  At Landlord’s election such
notice of termination may be included in any notice of default, subject to any
applicable cure period.  Upon such entry or mailing the Term shall terminate,
all executory rights of Tenant and all obligations of Landlord will immediately
cease, and Landlord may expel Tenant and all persons claiming under Tenant and
remove their effects without any trespass and without prejudice to any remedies
for arrears of Rent or prior breach; and Tenant waives all statutory and
equitable rights to its leasehold (including rights in the nature of further
cure or redemption, if any, to the extent such rights may be waived).  If
Landlord engages attorneys in connection with any failure to perform by Tenant
hereunder, Tenant shall reimburse Landlord for the reasonable fees of such
attorneys on demand as Additional Rent.  Without implying that other provisions
do not survive, the provisions of this Article shall survive the Term or earlier
termination of this Lease.

 

60

--------------------------------------------------------------------------------


 

14.03.              Remedies for Default.

 

(a)                            Reletting Expenses Damages.  If the Term of this
Lease is terminated for default, Tenant covenants, as an additional cumulative
obligation after such termination, to pay all of Landlord’s reasonable costs,
including reasonable attorneys fees, related to Tenant’s default and in
collecting amounts due and all reasonable expenses in connection with reletting,
including tenant inducements to new tenants, brokerage commissions, fees for
legal services, expenses of preparing the Premises for reletting and the like
(together, “Reletting Expenses”).  It is agreed that Landlord may (i) relet the
Premises or part or parts thereof for a term or terms that may be equal to, less
than or exceed the period that would otherwise have constituted the balance of
the Term, and may grant such tenant inducements, including free rent, as
Landlord in its sole discretion considers advisable, and (ii) make such
alterations to the Premises as Landlord in its sole discretion considers
advisable, and no failure to relet or to collect rent under any reletting shall
operate to reduce Tenant’s liability.  Landlord shall use reasonable efforts to
relet the Premises.  Any such obligation to relet will be subject to Landlord’s
reasonable objectives of developing its property and the Project in a harmonious
manner with appropriate mixes of tenants, uses, floor areas, terms and the
like.  Landlord’s Reletting Expenses together with all other sums provided for
whether incurred prior to or after such termination will be due upon demand.

 

(b)                                 Termination Damages.  If the Term of this
Lease is terminated for default, unless and until Landlord elects lump sum
liquidated damages described in the next paragraph, Tenant covenants, as an
additional, cumulative obligation after any such termination, to pay punctually
to Landlord all the sums and perform all of its obligations in the same manner
as if the Term had not been terminated.  In calculating such amounts Tenant will
be credited with the net proceeds of any rent then actually received by Landlord
from a reletting of the Premises after deducting all Rent that has not then been
paid by Tenant, provided that Tenant shall never be entitled to receive any
portion of the re-letting proceeds, even if the same exceed the Rent originally
due hereunder.

 

(c)                                  Lump Sum Liquidated Damages.  If this Lease
is terminated for default, Tenant covenants, as an additional, cumulative
obligation after any such termination, to pay forthwith to Landlord at
Landlord’s election made by written notice at any time after termination, as
liquidated damages a single lump sum payment equal to either (x) the sum of
(i) all sums to be paid by Tenant and not then paid at the time of such
election, plus, (ii) the excess of the present value of all of the Rent reserved
for the residue of the Term (with Additional Rent deemed to increase 5% in each
year on a compounding basis) over the present value of the aggregate fair market
rent and Additional Rent payable (if less than the Rent payable hereunder) on
account of the Premises during such period, which fair market rent shall be
reduced by reasonable projections of vacancies and by Landlord’s Reletting
Expenses described above to the extent not theretofore paid to Landlord) or
(y) twelve (12) months (or such lesser number of months as may then be remaining
in the Term) of Base Rent and Additional Rent at the rate last payable by Tenant
under this Lease.  (The Federal Reserve discount rate (or equivalent) shall be
used in calculating such present values under clause (x)(ii), and in the event
the parties are unable to agree on such fair market rent, the matter shall be
submitted, upon the demand of either party, to the office of the AAA closest to
the Property, with a request for arbitration in accordance with the rules of the
Association by a single arbitrator who shall be a licensed real estate broker
with at least ten (10) years experience in the leasing of 1,000,000 or more
square feet of floor area of buildings similar

 

61

--------------------------------------------------------------------------------


 

in character and location to the Premises, and who shall not be affiliated with
either Landlord or Tenant and has not worked for either party or its affiliates
at any time during the prior five (5) years, whose decision shall be conclusive
and binding on the parties.)

 

(d)                                 Remedies Cumulative; Jury Waiver; Late
Performance.  The remedies to which Landlord may resort under this Lease, and
all other rights and remedies of Landlord are cumulative, and any two or more
may be exercised at the same time except where this Lease specifically provides
otherwise, such as the provisions of Sections 14.03(b) and (c) and the
provisions of Sections 14.03(c)(x) and (y).  Nothing in this Lease shall limit
the right of Landlord to prove and obtain in proceedings for bankruptcy or
insolvency an amount equal to the maximum allowed by any statute or rule of law
in effect at the time, but not to exceed the limitations set forth in this
Section 14.03; and Tenant agrees that the fair value for occupancy of all or any
part of the Premises at all times shall never be less than the Base Rent and all
Additional Rent payable from time to time.  Tenant shall also indemnify and hold
Landlord harmless in the manner provided in Section 9.02 if Landlord shall
become or be made a party to any claim or action necessary to protect Landlord’s
interest under this Lease in a bankruptcy proceeding, or other proceeding under
Title 11 of the United States Code, as amended.  LANDLORD AND TENANT WAIVE TRIAL
BY JURY IN ANY ACTION TO WHICH THEY ARE PARTIES, and further agree that any
action arising out of this Lease (except an action for possession by Landlord,
which may be brought in whatever manner or place provided by law) shall be
brought in the Trial Court, Superior Court Department, in the county where the
Premises are located.

 

(e)                                  Waivers; Accord and Satisfaction.  No
consent by Landlord or Tenant to any act or omission that otherwise would be a
default shall be construed to permit other similar acts or omissions.  Neither
party’s failure to seek redress for violation or to insist upon the strict
performance of any covenant, nor the receipt by Landlord of Rent with knowledge
of any breach of covenant, shall be deemed a consent to or waiver of such
breach.  No breach of covenant shall be implied to have been waived unless such
is in writing, signed by the party benefiting from such covenant and delivered
to the other party; and no acceptance by Landlord of a lesser sum than the Rent
due shall be deemed to be other than on account of the earliest installment of
such Rent.  No endorsement or statement on any check or in any letter
accompanying any check or payment shall be deemed an accord and satisfaction;
and Landlord may accept such check or payment without prejudice to Landlord’s
right to recover the balance of such installment or pursue any other right or
remedy.  The acceptance by Landlord of any Rent following the giving of any
default and/or termination notice shall not be deemed a waiver of such notice. 
Tenant shall not interpose any counterclaim or counterclaims (other than
compulsory counterclaims that would be lost if not interposed) in a summary
proceeding or in any action based on non-payment of Rent.

 

(f)                                   Landlord’s Curing.  If Tenant fails to
perform any covenant within any applicable cure period, then Landlord at its
option may (without waiving any right or remedy for Tenant’s non-performance) at
any time thereafter perform the covenant for the account of Tenant.  Tenant
shall upon demand reimburse Landlord’s cost (including reasonable attorneys’
fees) of so performing on demand as Additional Rent.  Notwithstanding any other
provision concerning cure periods, Landlord may cure any non-performance for the
account of Tenant after such notice to Tenant, if any, as is reasonable under
the circumstances if

 

62

--------------------------------------------------------------------------------


 

curing prior to the expiration of the applicable cure period is reasonably
necessary to prevent likely damage to the Premises or Building or possible
injury to persons, or to protect Landlord’s interest in the Premises or
Building.

 

ARTICLE 15.

PROTECTION OF LENDERS

 

15.01.              Subordination and Superiority of Lease.  Tenant agrees that
this Lease and the rights of Tenant hereunder will be subject and subordinate to
any lien of the holder of any future mortgage, and to the rights of any lessor
under any ground or improvements lease of the Building (all mortgages and ground
or improvements leases of any priority are collectively referred to in this
Lease as “mortgage,” and the holder or lessor thereof from time to time as a
“mortgagee”), and to all advances and interest thereunder and all modifications,
renewals, extensions and consolidations thereof; provided that any subordination
of this Lease shall be conditioned upon Landlord delivering to Tenant a written,
recordable subordination, non-disturbance and attornment agreement from the
mortgagee seeking to have this Lease subordinated to its interest in the form
attached as Exhibit 15.01 (or in such other form as such mortgagee may
reasonably request).  Tenant shall not be required to execute any subordination,
non-disturbance and attornment agreement and this Lease shall not be subordinate
to any junior mortgage where a mortgagee having priority over such junior
mortgage has prohibited execution of a further subordination, nondisturbance and
attornment agreement in any agreement with Tenant and has not consented to
Tenant so executing a subordination, nondisturbance and attornment agreement
with respect to such junior mortgage.  Landlord represents and warrants that the
only mortgage to which this Lease is subject as of the execution date is that
certain mortgage (the “Existing Mortgage”) to Anglo Irish Bank Corporation plc,
dated September 29, 2005, and recorded at Book 38144, Page 301 of the Suffolk
County Registry of Deeds.  Landlord shall provide to Tenant, within 45 days
after the date of this Lease, a written agreement from the lender (and upon
which Tenant may rely) under the Existing Mortgage confirming that such lender
will deliver a discharge or partial release of the Existing Mortgage upon the
issuance of a building permit and closing of the construction loan for the Base
Building Work.

 

Tenant agrees that this Lease shall survive the merger of estates of ground (or
improvements) lessor and lessee, if any.  Until a mortgagee (either superior or
subordinate to this Lease) forecloses Landlord’s equity of redemption (or
terminates or succeeds to a new lease in the case of a ground or improvements
lease) no mortgagee shall be liable for failure to perform any of Landlord’s
obligations (and such mortgagee shall thereafter be liable only after it
succeeds to and holds Landlord’s interest and then only as limited herein). 
Tenant shall, if requested by Landlord or any mortgagee, give notice of any
alleged non-performance on the part of Landlord to any such mortgagee provided
that an address for such mortgagee has been designated to Tenant in writing, and
Tenant agrees that such mortgagee shall have a separate, consecutive reasonable
cure period of no less than thirty (30) days (to be reasonably extended in the
same manner Landlord’s cure period is to be extended and for such additional
periods as is necessary to allow such Mortgagee to take possession of the
Property) following Landlord’s cure period during which such mortgagee may, but
need not, cure any non-performance by Landlord.  The agreements in this Lease
with respect to the rights and powers of a mortgagee constitute a continuing
offer to any person that may be accepted by taking a mortgage (or entering into
a ground or improvements lease) of the Premises.  This Section shall be
self-operative, but in

 

63

--------------------------------------------------------------------------------


 

confirmation thereof, Tenant shall execute and deliver the subordination,
nondisturbance and attornment agreement in the form of Exhibit 15.01 (or in such
other form as such mortgagee may reasonably request).

 

15.02.              Attornment.  If Landlord’s interest in the Property is
acquired by mortgagee or purchaser at a foreclosure sale, Tenant shall, at the
election of such mortgagee or purchaser, attorn to the transferee of or
successor to Landlord’s interest in the Property and recognize it as Landlord
under this Lease.  Tenant waives the protection of any statute or rule of law
which gives Tenant any right to terminate this Lease or surrender possession of
the Premises upon the transfer of Landlord’s interest.  Upon such attornment,
this Lease shall continue in full force and effect as a direct lease between the
mortgagee and Tenant upon all of the terms, conditions and covenants as are set
forth in this Lease, except that the mortgagee shall not be (i) liable in any
way to Tenant for any act or omission, neglect or default on the part of
Landlord under this Lease (nothing in this clause (i) being deemed to relieve
any mortgagee succeeding to the interest of Landlord hereunder of its continuing
obligations as landlord under this Lease from and after the date of such
succession), (ii) responsible for any monies owing by or on deposit with
Landlord to the credit of Tenant (except to the extent any such deposit is
actually received by such mortgagee), (iii) subject to any counterclaim or
setoff which theretofore accrued to Tenant against Landlord, (iv) bound by any
amendment or modification of this Lease subsequent to such mortgage, or by any
previous prepayment of Rent for more than one (1) month, which was not approved
in writing by the mortgagee, or bound by the indemnity set forth in
Section 9.04, (v) liable beyond mortgagee’s interest in the Property,
(vi) responsible for the performance of any work to be done by the Landlord
under this Lease to render the Premises ready for occupancy by the Tenant or the
payment of the Finish Work Allowance, or (vii) required to remove any person
occupying the Premises or any part thereof, except if such person claims under
the mortgagee.  Tenant agrees that any present or future mortgagee may at its
option unilaterally elect to subordinate, in whole or in part and by instrument
in form and substance satisfactory to such mortgagee alone, the lien of its
mortgagee (or the priority of its ground lease) to some or all provisions of
this Lease.  Nothing in the preceding sentences of this Section 15.02 shall
prohibit Tenant from exercising its right to terminate this Lease pursuant to
Section 3.01(c) and clause (x) of Section 3.01(e) of this Lease on the
conditions set forth therein.  Notwithstanding the foregoing, in the event that
mortgagee or, other than an entity controlling, controlled by or under common
control with Landlord, a purchaser at a foreclosure sale (a “Successor”)
succeeds to the interest of Landlord prior to the completion of Building
(including Base Building and Finish Work), such Successor shall have thirty (30)
days to send written notice to Tenant stating whether or not it intends to be
bound to perform work remaining to be done by the Landlord under this Lease to
render the Premises ready for occupancy by the Tenant and agrees to advance the
Finish Work Allowance.  For the purposes of the immediately preceding sentence,
control shall have the meaning set forth in Section 13.01(b).  In the event in
such notice it states that it intends to be so bound, then such provisions of
this Lease shall be binding on the Successor.  In the event the Successor states
that it does not intend to be so bound or fails to timely provide notice to
Tenant within such thirty (30) day period, then (A) prior to the date that
Tenant has made Tenant’s first payment towards the Excess Costs under the FW
Contract under the Work Letter, Tenant shall have the right, by written notice
to the Successor (a “Succession Election Notice”) within sixty (60) days
following notice of such acquisition, to either (I) terminate this Lease, or
(II) continue this Lease, deposit such Excess Costs in escrow with the Successor
to be held and disbursed against the costs to construct the Finish Work as

 

64

--------------------------------------------------------------------------------


 

they are incurred on behalf of Tenant in the manner provided under the Work
Letter, and complete the Finish Work itself at its expense and otherwise in
accordance with the terms of this Lease and (to the extent the Finish Work
Allowance is not disbursed by the Successor) reduce the Rent by the amount of
the unadvanced Finish Work Allowance amortized over the Term with interest at
the rate of 8% per annum; or (B) from and after the date that Tenant has made
Tenant’s first payment towards the Excess Costs under the FW Contract under the
Work Letter, Tenant shall have the right, by giving a Succession Election Notice
to the Successor within sixty (60) days following notice of such acquisition, to
either (X) terminate this Lease, or (Y) continue this Lease and complete the
Finish Work itself at its expense and otherwise in accordance with the terms of
this Lease and (to the extent the Finish Work Allowance is not disbursed by the
Successor reduce the Rent by the amount of the unadvanced Finish Work Allowance
amortized over the Term with interest at the rate of 8% per annum; provided,
however, that the Successor can render any Succession Election Notice pursuant
to clause (A) or (B), above, null and void and of no force and effect if, within
thirty (30) days after the giving of such notice by Tenant, the Successor agrees
to be bound by the applicable provisions of this Lease.  Tenant’s failure to
give a Succession Election Notice in the time period(s) required above shall be
deemed to be an election pursuant to the clause (II) or (Y) of the immediately
preceding sentence, as applicable.

 

15.03.              Rent Assignment.  If from time to time Landlord assigns this
Lease or the rents payable hereunder to any person, whether such assignment is
conditional in nature or otherwise, such assignment shall not be deemed an
assumption by the assignee of any obligations of Landlord; but, subject to the
limitations herein including Sections 15.01 and 10.02(b), the assignee shall be
responsible only for non-performance of Landlord’s obligations that occur after
it succeeds to, and only during the period it holds possession of, Landlord’s
interest in the Premises after foreclosure or voluntary deed in lieu of
foreclosure.

 

15.04.              Other Instruments.  The provisions of this Article shall be
self-operative; nevertheless, Tenant agrees to execute, acknowledge and deliver
any subordination, attornment or priority agreements or other instruments
conforming to the provisions of this Lease (and being otherwise commercially
reasonable) from time to time requested by Landlord or any mortgagee, consistent
with the terms of this Lease with respect to the rights of Tenant, and further
agrees that its failure to do so within ten (10) days after written request
shall be a default for which this Lease may be terminated without further
notice.  Without limitation, where Tenant in this Lease indemnifies or otherwise
covenants for the benefit of mortgagees, such agreements are for the benefit of
mortgagees as third party beneficiaries; and at the request of Landlord, Tenant
from time to time will confirm such matters directly with such mortgagee.

 

15.05.              Estoppel Certificates.  Within ten (10) days after request
by a party to this Lease, the other party shall execute, acknowledge and deliver
a written statement certifying:  (i) that none of the terms or provisions of
this Lease have been changed (or if they have been changed, stating how);
(ii) that this Lease has not been canceled or terminated; (iii) the last date of
payment of Base Rent and other charges and the time period covered; (iv) that to
the knowledge of the party executing the certificate, the party requesting such
certificate is not in default under this Lease (or, if in default, describing it
in reasonable detail); and (v) such other information with respect this Lease as
may be reasonably requested or which any prospective purchaser or encumbrancer
of the Property may require (which with respect to a statement requested of the
Tenant may include whether the Tenant then meets the Financial Standard). Any
certificate delivered under

 

65

--------------------------------------------------------------------------------


 

this Section shall be for the benefit of specified third parties only and
neither party to this Lease shall have the right to rely on a certification
delivered under this Section by the other party to this Lease, except to the
extent that Landlord relies on such statements when making any certifications,
representations or warranties to such third parties  The party receiving any
such statement may deliver the statement to any such prospective purchaser or
encumbrancer, or with respect to a statement requested by Tenant, Tenant’s
auditor, which may rely conclusively upon such statement as true and correct. 
The party requesting such estoppel certificate shall promptly reimburse the
other party upon written demand for the reasonable out-of-pocket attorneys’ fees
and expenses incurred to review, modify, and prepare such certificate, but in
any event not to exceed $1,500 in any one instance.

 

ARTICLE 16.
MISCELLANEOUS PROVISIONS

 

16.01.              Landlord’s Consent Fees.  In addition to fees and expenses
in connection with Tenant Work, as described in Section 10.05, Tenant shall pay
Landlord’s reasonable fees and expenses, including legal, engineering and other
consultants’ fees and expenses, incurred in connection with Tenant’s request for
Landlord’s consent under Article 13 (Assignment and Subletting) or in connection
with any other act by Tenant which requires Landlord’s consent or approval under
this Lease.

 

16.02.              Notice of Landlord’s Default.  Tenant shall give notice of
Landlord’s failure to perform any of its obligations under this Lease to
Landlord, and to any mortgagee or beneficiary under any deed of trust
encumbering the Property whose name and address have been given to Tenant. 
Landlord shall not be in default under this Lease unless Landlord (or such
mortgagee or beneficiary) fails to cure such non-performance within thirty (30)
days after receipt of Tenant’s notice.  However, if such non-performance
requires more than thirty (30) days to cure, such period shall be reasonably
extended in the case of any such non-performance that cannot be cured by the
payment of money where such non-performance can be cured (but in any event shall
not exceed 180 days in the aggregate), and Landlord begins promptly within said
thirty (30) day period and thereafter diligently completes the cure.  In no
event shall Landlord be liable for indirect or consequential damages arising out
of any default by Landlord under this Lease.

 

16.03.              Quiet Enjoyment.  Landlord agrees that, so long as Tenant is
not in default under the terms of this Lease, Tenant shall lawfully and quietly
hold, occupy and enjoy the Premises during the Term of this Lease without
disturbance by Landlord or by any person claiming through or under Landlord,
subject to the terms of this Lease.

 

16.04.              Cooperation With Accounting.  Upon the written request of
Tenant, not more often than quarterly (other than as set forth in the Work
Letter), Landlord will provide Tenant with financial information with respect to
Operating Expenses and Taxes incurred to date for the then-current year
(including capital expenditures for the Building even if not includable within
Operating Expenses hereunder) to the extent available to Landlord, as is
reasonably required by Tenant’s accountants and auditors for Tenant to comply
with lease accounting requirements applicable to Tenant (provided that nothing
herein shall be deemed to expand, modify or limit Tenant’s rights under
Article 4 of this Lease, and any such information and Tenant’s rights to the
same shall be subject to the provisions of Section 4.06 as if it were an audit
of Landlord’s books

 

66

--------------------------------------------------------------------------------


 

and records).  Tenant shall reimburse Landlord for the reasonable out-of-pocket
costs to provide such information as Additional Rent within 30 days after
invoice.

 

16.05.              Notices.  All notices, requests and other communications
required under this Lease shall be in writing, addressed as specified in
Article 1, and shall be (i) personally delivered, (ii) sent by certified mail,
return receipt requested, postage prepaid, or (iii) delivered by a national
overnight delivery service that maintains delivery records.  All notices shall
be effective upon delivery (or refusal to accept delivery).  Either party may
change its notice address upon written notice to the other party.  Notices under
this Lease may be given by counsel for either party.

 

16.06.              No Recordation.  Tenant shall not record this Lease.  Either
Landlord or Tenant may require that a statutory notice, short form or memorandum
of this Lease executed by both parties be recorded.  Tenant may record any
subordination agreement (notifying Landlord of the date and book and
page number) or request Landlord to record it on Tenant’s behalf.  The party
requesting or requiring such recording shall pay all expenses, transfer taxes
and recording fees.

 

16.07.              Corporate Authority.  Tenant warrants and represents that
(a) Tenant is duly organized, validly existing and in good standing under the
laws of the jurisdiction in which such entity was organized; (b) Tenant has the
authority to own its property and to carry on its business as contemplated under
this Lease; (c) Tenant has duly executed and delivered this Lease; (d) the
execution, delivery and performance by Tenant of this Lease (i) are within the
powers of Tenant, (ii) have been duly authorized by all requisite action,
(iii) will not violate any provision of law or any order of any court or agency
of government, or any agreement or other instrument to which Tenant is a party
or by which it or any of its property is bound, and (iv) will not result in the
imposition of any lien or charge on any of Tenant’s property, except by the
provisions of this Lease; and (e) this Lease is a valid and binding obligation
of Tenant in accordance with its terms.  This warranty and representation shall
survive the termination of the Term.

 

Landlord represents and warrants that (a) Landlord is duly organized, validly
existing and in good standing under the laws of the jurisdiction in which such
entity was organized; (b) Landlord has the authority to own its property and to
carry on its business as contemplated under this Lease; (c) Landlord has duly
executed and delivered this Lease; (d) the execution, delivery and performance
by Landlord of this Lease (i) are within the powers of Landlord, (ii) have been
duly authorized by all requisite action, (iii) will not violate any provisions
of law or any order of any court or agency of government, or any agreement or
other instrument to which Landlord is a party or by which it or any of its
property is bound, and (iv) will not result in the imposition of any lien or
charge on any of Landlord’s property, except by the provisions of this Lease;
and (e) this Lease is a valid and binding obligation of Landlord in accordance
with its terms.  This warranty and representation shall survive the termination
of the Term.

 

16.08.              Joint and Several Liability.  If more than one party signs
this Lease as Tenant, they shall be jointly and severally liable for all
obligations of Tenant.

 

16.09.              Force Majeure.  Except where Force Majeure is expressly
excluded elsewhere in this Lease, if a party cannot perform any of its
obligations due to events beyond its reasonable control (other than the
inability to make payments when due), the time provided for performing such
obligations shall be extended by a period of time equal to the duration of the
events.  Events

 

67

--------------------------------------------------------------------------------


 

beyond a party’s reasonable control include without limitation acts of God, war,
civil commotion, labor disputes, strikes, terrorist attacks, fire, flood or
other casualty, the inability to obtain labor or material from customary sources
on customary terms, government regulation or restriction (as distinguished from
inability to obtain permits in the ordinary course), abnormal weather conditions
(meaning circumstances in which adverse weather conditions significantly exceed
those that have historically been encountered, or may reasonably be expected to
be encountered, at the Property, and, with respect to the construction of
Landlord Work, solely to the extent the applicable contractor is entitled to a
delay in time for performance on account of such abnormal weather conditions),
neglects or delays of the other party, or any similar event to the foregoing. 
Events described in this Section 16.09 are referred to herein as “Force
Majeure”.

 

16.10.              Limitation of Warranties.  Landlord and Tenant expressly
agree that, other than those warranties expressly set forth in this Lease, there
are and shall be no implied warranties of merchantability, habitability,
suitability, fitness for a particular purpose or of any other kind arising out
of this Lease.

 

16.11.              No Other Brokers.  Landlord and Tenant represent and warrant
to each other that the Broker(s) named in Article 1 are the only agents,
brokers, finders or other parties with whom such party has dealt who may be
entitled to any commission or fee with respect to this Lease or the Premises or
the Property.  Landlord and Tenant agree to indemnify and hold the other
harmless from any claim, demand, cost or liability, including attorneys’ fees
and expenses, asserted by any party other than the brokers named in Article 1
based upon dealings of that party with the indemnifying party.  Landlord shall
be responsible for the payment of any brokerage fees to the brokers named in
Article 1.  The provisions of this Section shall survive the Term or early
termination of this Lease.

 

16.12.              Applicable Law and Construction.  This Lease may be executed
in counterparts, shall be construed as a sealed instrument, and shall be
governed exclusively by the provisions hereof and by the laws of the state where
the Property is located without regard to principles of choice of law or
conflicts of law.  A facsimile signature to this Lease shall be sufficient to
prove the execution by a party.  If any provisions shall to any extent be
invalid, the remainder shall not be affected.  Other than contemporaneous
instruments executed and delivered of even date, if any, this Lease contains all
of the agreements between Landlord and Tenant relating in any way to the
Premises and supersedes all prior agreements and dealings between them.  There
are no oral agreements between Landlord and Tenant relating to this Lease or the
Premises.  This Lease may be amended only by instrument in writing executed and
delivered by both Landlord and Tenant.  The provisions of this Lease shall bind
Landlord and Tenant and their respective successors and assigns, and shall inure
to the benefit of Landlord and its successors and assigns and of Tenant and its
permitted successors and assigns, subject to Article 13.  The titles are for
convenience only and shall not be considered a part of this Lease.  This Lease
shall not be construed more strictly against one party than against the other
merely by virtue of the fact that it may have been prepared primarily by counsel
for one of the parties, it being recognized that both Landlord and Tenant have
contributed substantially and materially to the preparation of this Lease.  If
Tenant is granted any extension or other option, to be effective the exercise
(and notice thereof) shall be unconditional; and if Tenant purports to condition
the exercise of any option or to vary its terms in any manner, then the
purported exercise shall be ineffective.  The enumeration of specific examples
of a general provision shall not be construed as a limitation of the general
provision.

 

68

--------------------------------------------------------------------------------


 

Unless a party’s approval or consent is required by the express terms of this
Lease not to be unreasonably withheld, such approval or consent may be withheld
in the party’s sole discretion.  The submission of a form of this Lease or any
summary of its terms shall not constitute an offer by Landlord to Tenant; but a
leasehold shall only be created and the parties bound when this Lease is
executed and delivered by both Landlord and Tenant and approved by the holder of
any mortgage of the Premises having the right to approve this Lease.  Nothing
herein shall be construed as creating the relationship between Landlord and
Tenant of principal and agent, or of partners or joint venturers or any
relationship other than landlord and tenant.  This Lease and all consents,
notices, approvals and all other related documents may be reproduced by any
party by any electronic means or by facsimile, photographic, microfilm,
microfiche or other reproduction process and the originals may be destroyed; and
each party agrees that any reproductions shall be as admissible in evidence in
any judicial or administrative proceeding as the original itself (whether or not
the original is in existence and whether or not reproduction was made in the
regular course of business), and that any further reproduction of such
reproduction shall likewise be admissible.  If any payment in the nature of
interest provided for in this Lease shall exceed the maximum interest permitted
under controlling law, as established by final judgment of a court, then such
interest shall instead be at the maximum permitted interest rate as established
by such judgment.

 

16.13.              Construction on the Property or Adjacent Property.

 

(a)                                 Tenant acknowledges that Landlord and/or its
affiliates is or are undertaking or may undertake major renovations and/or
construction at the Project.  Landlord shall have the right, in connection with
the development, redevelopment, alteration, improvement, operation, maintenance,
or repair of the Project, to subject the Property and its appurtenant rights to
easements for the construction, reconstruction, alteration, improvement,
operation, repair or maintenance of elements thereof, for access and egress, for
parking, for the installation, maintenance, repair, replacement or relocation of
utilities serving the Project and to subject the Property to such other rights,
agreements, and covenants for such purposes as Landlord may determine.  Tenant
hereby agrees that this Lease shall be subject and subordinate to any such
matters that do not materially interfere with Tenant’s use of the Premises. 
Neither Tenant nor any persons acting under Tenant shall take any action to
oppose the Project, nor, to the extent within Tenant’s control, shall the Tenant
knowingly permit any Tenant Parties to take any action in opposition to the
Project.

 

Landlord and its affiliates and their respective agents, employees, licensees
and contractors shall also have the right to enter on the Property or Building
to undertake work pursuant to any easement granted pursuant to the above
paragraph; to shore up the foundations and/or walls of the Building; to erect
scaffolding and protective barricades around, within or adjacent to the
Building; and to do any other act necessary for the safety of the Building or
the expeditious completion of such work.  Landlord shall not be liable to Tenant
for any compensation or reduction of Rent by reason of inconvenience or
annoyance or for loss of business resulting from any act by Landlord pursuant to
this Section provided that Landlord complies with this Section 16.13.  Landlord
shall use reasonable efforts to minimize the extent and duration of any
inconvenience, annoyance or disturbance to Tenant resulting from any work
pursuant to this Section in or about the Building, consistent with accepted
construction practice. Landlord shall inform Tenant and work reasonably with
Tenant to

 

69

--------------------------------------------------------------------------------


 

create an operating plan to ensure the minimization of inconvenience, annoyance
and disturbance to Tenant and shall continue such consultative process
throughout the course of completion of the work (provided that Landlord shall
not be obligated to incur additional costs in excess of $50,000 as a result). 
For the purposes of mitigating against potential adverse impacts on Tenant’s
operations as a result of activities permitted under this Section 16.13,
Landlord and Tenant agree to cooperate with each other as is reasonably required
during the design of the Finish Work and any Tenant Work to identify reasonable
measures to reduce vibration risk to any unusually vibration-sensitive Tenant
equipment in the Premises.

 

16.14.              Confidentiality of Information.

 

Landlord agrees to hold any proprietary information identified as confidential
by Tenant in writing and supplied to Landlord pursuant to this Lease, excluding
any information required to be filed with a governmental agency (“Confidential
Information”) in confidence.  Notwithstanding the foregoing, Landlord may
disclose such Confidential Information to its attorneys, accountants, property
managers, real estate brokers, investors, lenders, attorneys, and consultants in
connection with the financing or sale of the Property or Landlord’s review of
such information to the extent (a) such parties need to know the Confidential
Information for the purpose of evaluating the proposed transaction, (b) Landlord
informs such parties of the confidential nature of the Confidential Information
and (c) such parties agree to hold the Confidential Information in confidence. 
Landlord will use reasonable efforts to cause such parties to observe the terms
of this agreement, and Landlord will be responsible for any breach of this
provisions by any such parties.

 

Landlord acknowledges and agrees that Tenant shall not have an adequate remedy
at law in the event of a breach of this provision by Landlord, that Tenant will
suffer irreparable damage and injury if Landlord breaches this Section 16.14,
and that Tenant, in addition to any other rights and remedies available under
this Lease or otherwise, shall be entitled to an injunction to be issued by a
court of competent jurisdiction restricting Landlord from committing or
continuing any violation of this Section 16.14.

 

The term “Confidential Information” does not include information that (i) is
publicly known at the time of delivery, (ii) subsequently becomes publicly known
through no breach of this Section 16.14 by Landlord or its representatives,
(iii) Landlord can demonstrate was in its possession at the time of disclosure
and was not acquired by it directly or indirectly from Tenant on a confidential
basis, (iv) becomes available to Landlord on a non-confidential basis from a
source other than the Tenant and which source, to the best of Landlord’s
knowledge, is not under an obligation of confidence to Tenant or (v) is
disclosed in the course of litigation between Landlord and Tenant or Landlord
and any other third party.

 

16.15.              Equal Employment Opportunity.  If and to the extent
applicable to each of them, Landlord and Tenant shall comply with the
requirements of 41 C.F.R. Sections 60-1.4(a)(7), 60-300.5(d), 60-741.5(d), and
29 C.F.R. part 471, Appendix A to Subpart A.

 

70

--------------------------------------------------------------------------------


 

ARTICLE 17.
SECURITY DEPOSIT

 

17.01.              Letter of Credit.  If, at any time following the Telaprevir
Approval, Tenant has an unrestricted cash, cash equivalent and marketable
securities balance of less than $300,000,000, as determined in accordance with
generally accepted accounting principles, consistently applied (the “Financial
Standard”) then Tenant shall provide to Landlord as security for the performance
of the obligations of Tenant hereunder a letter of credit in the amount
specified in Section 1.13 in accordance with this Section (as renewed, replaced,
and/or reduced pursuant to this Section, the “Letter of Credit” ).  The Letter
of Credit shall be in the form attached as Exhibit 17.01 to this Lease or such
other form as Landlord may reasonably approve.  If there is more than one Letter
of Credit so delivered by Tenant, such Letters of Credit shall be collectively
hereinafter referred to as the “Letter of Credit”.  The Letter of Credit
(i) shall be irrevocable and shall be issued by a commercial bank reasonably
acceptable to Landlord that has an office in Boston, Massachusetts, (ii) shall
require only the presentation to the issuer of a certificate of the holder of
the Letter of Credit stating either (a) that Landlord is entitled to draw on the
Letter of Credit in accordance with this Lease or (b) that Tenant has not
delivered to Landlord a new Letter of Credit having a commencement date
immediately following the expiration of the existing Letter of Credit in
accordance with the requirements of this Lease, (iii) shall be payable to
Landlord and its successors in interest as the Landlord and shall be freely
transferable at nominal cost, (iv) shall be for an initial term of not less then
one year and contain a provision that such term shall be automatically renewed
for successive one-year periods unless the issuer shall, at least sixty (60)
days prior to the scheduled expiration date, give Landlord written notice of
such nonrenewal, and (v) shall otherwise be in form and substance reasonably
acceptable to Landlord.  Notwithstanding the foregoing, the term of the Letter
of Credit for the final period of the Term shall be for a term ending not
earlier then the date sixty (60) days after the last day of the Term.

 

If (x) Tenant shall be in default under this Lease, after the expiration of any
applicable notice or cure period (or if transmittal of a default or other notice
is stayed or barred by applicable bankruptcy or other law); (y) not less then
thirty (30) days before the scheduled expiration of the Letter of Credit, Tenant
has not delivered to Landlord a new Letter of Credit having a commencement date
immediately following the expiration of the existing Letter of Credit in
accordance with this Section; or (z) (i) the credit rating of the long-term debt
of the issuer of the Letter of Credit (according to Moody’s, Standard & Poor’s
or similar national rating agency reasonably identified by Landlord) is
downgraded to a grade below investment grade; or (ii) the issuer of the Letter
of Credit enters into any supervisory agreement with any governmental authority;
or (iii) the issuer of the Letter of Credit fails to meet any capital
requirements imposed by applicable law, then, in any of such events under this
clause (z), unless Tenant delivers to Landlord a replacement Letter of Credit
complying with the terms of this Lease within ten (10) days after demand
therefor from Landlord, Landlord shall have the right to draw upon the Letter of
Credit in full or in part without giving any further notice to Tenant.  Such
failure to timely deliver a new Letter of Credit pursuant to this Section 17.01
shall be deemed to be an Event of Default by Tenant (without the necessity of
further notice or cure period notwithstanding anything in this Lease to the
contrary).  Landlord may, but shall not be obligated to, apply the amount so
drawn to the extent necessary to cure Tenant’s default and/or any other damages
to which Landlord is entitled under this Lease.  Any funds drawn by Landlord on
the Letter of Credit and not applied against amounts due hereunder shall be held
by Landlord

 

71

--------------------------------------------------------------------------------


 

as a cash security deposit, provided that Landlord shall have no fiduciary duty
with regard to such amounts, shall have the right to commingle such amounts with
other funds of Landlord, and shall pay no interest on such amounts.  After any
application of the Letter of Credit against amounts due hereunder by Landlord in
accordance with this paragraph, Tenant shall reinstate the Letter of Credit to
the amount then required to be maintained hereunder, within thirty (30) days of
demand.  Within sixty (60) days after the expiration or earlier termination of
the Term the Letter of Credit and any cash security deposit then being held by
Landlord, to the extent not applied, shall be returned to Tenant provided that
no default of which Tenant then has notice (to the extent that such notice is
required) is then continuing.

 

17.02.              Letter of Credit Pledge.  The Landlord may pledge its right
and interest in and to the Letter of Credit to any mortgagee or ground lessor
and, in order to perfect such pledge, have such Letter of Credit held in escrow
by such mortgagee or ground lessee or grant such mortgagee or ground lessee a
security interest therein.  In connection with any such pledge or grant of
security interest by the Landlord to a mortgagee or ground lessee (“Letter of
Credit Pledgee”), Tenant covenants and agrees to cooperate as reasonably
requested by the Landlord, in order to permit the Landlord to implement the same
on terms and conditions reasonably required by such mortgagee or ground lessee. 
In the event that the Letter of Credit is ever held by any party in escrow
including but not limited to a Letter of Credit Pledgee, Landlord shall provide
in the documentation of any such escrow or pledge or other assignment of the
Letter of Credit to a Letter of Credit Pledgee, and the Letter of Credit Pledgee
or other party given possession of the Letter of Credit shall agree, that the
Letter of Credit Pledgee or such other party shall release the Letter of Credit
in the event Landlord is required to release the Letter of Credit pursuant to
Section 17.04 hereunder.

 

17.03.              Transfer of Security Deposit.  In the event of a sale or
other transfer of the Building or transfer of this Lease, Landlord shall
transfer the Letter of Credit to the transferee, and Landlord shall thereupon be
released by Tenant from all liability for the return of such security.  The
provisions hereof shall apply to every transfer or assignment made of the
security to such a transferee.  Tenant shall be responsible for any of the costs
associated with such transfer that are in excess of nominal costs.  Tenant
further covenants that it will not assign or encumber or attempt to assign or
encumber the Letter of Credit or the proceeds thereof, and that neither Landlord
nor its successors or assigns shall be bound by any assignment, encumbrance,
attempted assignment or attempted encumbrance.

 

17.04.              Release of the Security Deposit.  At any time (but no more
than once per calendar year) after Tenant provides the Letter of Credit
hereunder, if Tenant meets the Financial Standard and provided that there is not
an ongoing Event of Default hereunder at the time of such request, Landlord
shall release the Letter of Credit, if any, then held by Landlord.  If Landlord
has so released the Letter of Credit (whether one or more times), and thereafter
Tenant fails to meet the Financial Standard, as reasonably determined by
Landlord, Tenant shall, within ten (10) days thereafter, be obligated to
reinstate the Letter of Credit.

 

17.05.              Reporting Obligations.  Unless Tenant is a public company,
and Tenant’s applicable quarterly and annual filings clearly set forth the
information necessary to determine whether Tenant meets the Financial Standard
in connection with the periodic determination of whether Tenant meets the
Financial Standard, Tenant shall, upon request in each instance by Landlord,

 

72

--------------------------------------------------------------------------------


 

furnish to Landlord the following: (x) within sixty (60) days after each of its
first three fiscal quarters during each fiscal year of the Term (and ninety (90)
days after the fourth fiscal quarter during each fiscal year) an unaudited
financial statement of Tenant together with a letter from the chief financial
officer of Tenant stating, to the best of his or her knowledge, whether or not
Tenant meets the Financial Standard (together with a copy of the most recently
filed United States Securities and Exchange Commission form 10Q, if Tenant is
lawfully required to file such a report), and (y) within one hundred fifty (150)
days after each of Tenant’s fiscal years during the Term audited financial
statements of the Tenant for the prior fiscal year (together with a copy of the
most recently filed United States Securities and Exchange Commission form 10K,
if Tenant is lawfully required to file such a report).  If any of the financial
documentation required under Section 17.05 is not provided when required, and if
Tenant fails to furnish the same to Landlord within fifteen (15) days of
Landlord’s written request therefor, and if Tenant has not cured such failure
within five (5) business days after receiving a second written request from
Landlord (provided both of such notices contain a prominent reference to this
Section in bold print stating that the failure to provide such financial
statements shall result in a default under this Lease), then Tenant shall be in
default under this Lease and the unrestricted cash, cash equivalent and
marketable securities of the Tenant shall be deemed to be zero until financial
statements are provided in accordance with this Section 17.05. Unless public by
other means, Landlord will maintain confidential such statements, except as
required by applicable law or Court order; however Landlord may provide
information from such statements to Landlord’s accountants, lenders, attorneys
and partners, as long as Landlord advises the recipients of the existence of
Landlord’s confidentiality obligation.

 

ARTICLE 18.
GOVERNMENT INCENTIVES

 

18.01.              Government Incentives.

 

(a)                             The parties acknowledge that Landlord or an
affiliate of Landlord has submitted to The Commonwealth of Massachusetts an
application for approval of the Project as an Economic Development District
under St. 2006, c.293 §§5-12, as amended by St. 2008, c.129 (the “I3 Program”)
for state infrastructure development assistance that will finance, through tax
exempt bonds issued by The Massachusetts Development Finance Agency, the cost of
certain of the utilities, streets, sidewalks, water transportation facilities,
parks and other public infrastructure to be constructed at the Project in the
amount of $50,000,000.00 pursuant to a Preliminary Economic Development Proposal
dated April 8, 2011, as supplemented on April 22, 2011, to the Secretary of the
Massachusetts Executive Office of Administration and Finance (the “Secretary”),
the Mayor of the City of Boston, the Massachusetts Development Finance Agency
(the “Agency”) and the Commissioner of the Massachusetts Department of Revenue,
a copy of which has been provided to Tenant (the “Preliminary Application”). 
Pursuant to the Preliminary Application and the I3 Program, such bonds would be
paid by dedication of new state tax revenue from income taxes to be generated by
eligible new jobs created by Tenant in the Building and the premises leased
under the Building A Lease and, to the extent includable under the I3 Program,
the Building F Lease and the Building E Lease.  Tenant shall reasonably
cooperate with Landlord and/or an affiliate of Landlord in providing employment
and wage

 

73

--------------------------------------------------------------------------------


 

information in connection with such application and the I3 Program.  Landlord
shall use commercially reasonable, good faith efforts to obtain approval for the
funding of such infrastructure development under the I3 Program, including
without limitation, the submission of an Economic Development Proposal (the
“Final Application”) to the Secretary and the Agency for final approval if the
Preliminary Application (as it may be supplemented or amended in accordance with
the I3 Program) is approved by the Secretary and the City of Boston, but it
shall not be a default of the Landlord hereunder if the Preliminary Application
or the Final Application is not so approved or if by reason of any condition in
the approved Final Application any portion of the bonds are not issued. 
Landlord’s obligations under this Section 18(a) and Section 18(b) below shall
terminate on the earlier to occur of the date that either the Preliminary
Application or the Final Application for coverage under the I3 Program is first
denied or rejected, whether by the City of Boston, the Secretary, the Agency or
any other state agency with jurisdiction over the I3 Program, or the I3 Program
is no longer in full force and effect.

 

(b)                                 Tenant shall be entitled to an increase in
the Finish Work Allowance equal to an amount (the “I3 Amount”) equal to
forty-nine percent (49%) of the amount of the net proceeds (i.e. net of all
transaction and issuance costs associated therewith incurred by Landlord or its
affiliates) of that portion of the state infrastructure development assistance
actually received by the Landlord or its affiliates for the Project based upon
the new state tax revenue from eligible new jobs created by Tenant to the extent
approved by the Commonwealth of Massachusetts (the “Tenant Supported Bonds”), as
such assistance is actually received from time to time by Landlord or its
affiliates on account of I3 Program funds obtained pursuant to the application
by Landlord as described in Section 18(a), above.  If and to the extent that
Landlord or any of its affiliates is required to reimburse the City of Boston
the amount of any shortfall of the allocable debt service apportioned to the
Property under the I3 Program (the “Tenant Shortfall”) from time to time, in
consideration of any Finish Work Allowance actually received by Tenant on
account of the I3 Program, then Tenant shall pay to Landlord, as Additional
Rent, one hundred percent (100%) of the amount of any Tenant Shortfall that
Landlord is required to pay (whether contractually, through liens placed by the
City of Boston on the Property, or otherwise) within thirty (30) days following
written demand by Landlord so that Landlord can pay such amounts as and when due
from Landlord or an affiliate of Landlord to the City of Boston.  From and after
the date the Final Application is approved, if Tenant is entitled to an increase
in the Finish Work Allowance pursuant to the terms of this subsection (b), then
Tenant shall provide to Landlord, within 10 days of Landlord’s written request
from time to time, such information regarding the number of Tenant’s current and
projected employees, payroll, and income taxes withheld thereon as may be
required for compliance by Landlord or any affiliate of Landlord with respect to
Chapter 293 §§ 5 through 12 of the 2006 Massachusetts Acts and Resolves, as
amended by Chapter 129 of the 2008 Massachusetts Acts and Resolves; 801 C.M.R
51.00 et seq;  and Technical Information Release 08-18 issued by the
Massachusetts Department of Revenue.  Tenant’s obligations to pay any Tenant
Shortfall to Landlord pursuant to this paragraph shall survive the termination
or earlier expiration of this Lease.

 

(c)                                  Prior to the Final Commencement Date,
Landlord and Landlord affiliates shall reasonably cooperate with Tenant at no
cost and expense to Landlord and Landlord affiliates in applying for available
forms of state financial assistance for life science companies at the Building,
including without limitation for a MassWorks Infrastructure Program grant (a
“MIP grant”), if legally possible.  Such cooperation shall include Landlord’s
(and as applicable,

 

74

--------------------------------------------------------------------------------


 

Landlord affiliates’) application for a MIP grant to be used for infrastructure
costs at the Project, if legally possible.  Landlord will increase the Finish
Work Allowance by an amount equal to forty-nine percent (49%) of the amount of
the net proceeds (i.e. net of all transaction costs incurred by Landlord or its
affiliates) of any MIP grant or financial assistance actually received by
Landlord expressly by reason of Tenant’s tenancy in the Premises and as a result
of an application filed prior to the Commencement Date, as such MIP grant funds
or other assistance are actually received from time to time by Landlord. 
Landlord shall use commercially reasonable, good faith efforts to obtain a MIP
grant for infrastructure costs at the Project prior to the Commencement Date, if
legally possible, but it shall not be a default of the Landlord hereunder if the
Project is not so approved.

 

(d)                                 Landlord shall reasonably cooperate with
Tenant at no cost and expense to Landlord in making application for other
available forms of state financial assistance with respect to Tenant’s
relocation to the Building.  The whole of any economic benefit from any such
state financial assistance based solely on Tenant’s occupancy of the Premises
shall inure solely to Tenant.  If legally required, Landlord or its affiliate
shall join as applicant with Tenant for a Tax Increment Financing Agreement for
the Project with the City of Boston, but all of the benefits from such agreement
(and any obligations associated therewith) shall accrue solely to Tenant.

 

(e)                              To the extent any costs, expenses or benefits
must be allocated among one or more buildings occupied by Tenant at Fan Pier
under this Section 18.01 and equivalent provisions under other leases between
Tenant and Landlord or its affiliates, such allocations shall be made based upon
the square footage of the buildings, the qualified Tenant employees therein, or
such other method as is reasonably determined by Landlord.

 

(f)                               Tenant intends to apply to the Massachusetts
Economic Assistance Coordinating Council for designation of the Building as a
Certified Project, as defined in 402 C.M.R. Section 2, and for approval of a Tax
Increment Financing Agreement (a “TIFA”) with the City of Boston with respect to
the Premises.  If Tenant actually so applies and the Certified Project
Application, including a TIFA providing for an exemption percentage as would
result in a projected total savings of approximately $12,000,000 commencing
July 1, 2014 in the aggregate with all other TIFAs Tenant obtains at the Project
applicable during such period from the real estate taxes that would otherwise be
payable with respect to the Premises and the premises under the Building A
Lease, in the aggregate, is not approved by the City of Boston on or before
June 1, 2011, then Tenant at Tenant’s option by notice to the Landlord given no
earlier than June 2, 2011 and no later than June 10, 2011 may, in conjunction
with a simultaneous termination of all other Tenant leases at the Project,
terminate this Lease by written notice to Landlord, effective as of the date of
such notice (provided, however, that Landlord may render such termination notice
null and void by, within thirty (30) days thereafter, irrevocably committing in
writing to provide Tenant with an alternate economic benefit of equal or better
value based on the standards set forth on Exhibit 18.01(f), attached).  If
legally required, Landlord and any affiliate of Landlord, including Fan Pier
Development LLC, shall join as applicant with Tenant for a TIFA with the City of
Boston.

 

(g)                                  To the extent the Finish Work Allowance as
increased by the I3 Amount and, if legally possible, the MIP Grant
(collectively, the “Governmental Incentives”)  exceeds the

 

75

--------------------------------------------------------------------------------


 

Excess Costs, or any portion of the Governmental Incentives is received by
Landlord after the Tenant has paid all of the Excess Costs such that Tenant
would not otherwise receive the benefit of such Governmental Incentives,
Landlord shall pay to Tenant such excess following the final reconciliation
contemplated by Sections 11.02 and 11.06 of the Work Letter.

 

[BALANCE OF PAGE HAS BEEN INTENTIONALLY LEFT BLANK.]

 

76

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Lease to be executed as of
the day and year first above written.

 

 

LANDLORD:

 

 

 

ELEVEN FAN PIER BOULEVARD LLC, a Delaware limited liability company

 

By:

Fan Pier Development LLC, a Delaware limited liability company, its Manager

 

 

 

 

 

By:

Cornerstone Real Estate Advisers LLC, a Delaware limited liability company, its
Manager

 

 

 

 

 

 

 

 

By:

/s/ David J. Reilly

 

 

 

Name:

David J. Reilly

 

 

 

Title:

President/Chief Executive Officer

 

 

 

 

TENANT:

 

 

 

 

 

VERTEX PHARMACEUTICALS INCORPORATED, a Massachusetts corporation

 

 

 

 

 

By:

/s/ Ian F. Smith

 

 

Name:

Ian F. Smith

 

 

Title:

Chief Financial Officer

 

 

 

 

 

By:

/s/ Matthew W. Emmens

 

 

Name:

Matthew W. Emmens

 

 

Title:

President/CEO

 

77

--------------------------------------------------------------------------------


 

EXHIBIT 1.05

 

PROPERTY

 

A certain parcel of land located northeasterly of Northern Avenue in Boston,
Massachusetts, bounded and described as follows:

 

Beginning at the southwest corner of the herein described parcel, said corner is
located N 31°53’11”E, a distance of 252.00 feet from the northeasterly sideline
of Northern Avenue;

 

Thence continuing N 31°53’11”E, a distance of 172.00 feet;

 

Thence turning and running S 58°06’49”E, a distance of 230.50 feet by Subsurface
Parcel B;

 

Thence turning and running S 31°53’11”W, a distance of 172.00 feet by Subsurface
Parcel B;

 

Thence turning and running N 58°06’49”W, a distance of 230.50 feet by Subsurface
Parcel B to the point of beginning.

 

The above described parcel contains an area of about 39,646 square feet and is
shown as Parcel B on a plan titled “Subdivision Plan of Land, Fan Pier, Northern
Avenue, Boston, Massachusetts” dated April 15, 2011, prepared by Nitsch
Engineering, Inc.

 

SUBSURFACE PARCEL B

 

A certain parcel of land located northeasterly of Northern Avenue in Boston,
Massachusetts, bounded and described as follows:

 

Beginning at the southwest corner of the herein described parcel, said corner is
located N 31°53’11”E, a distance of 223.25 feet from the northeasterly sideline
of Northern Avenue;

 

Thence continuing N 31°53’11”E, a distance of 28.75 feet;

 

Thence turning and running S 58°06’49”E, a distance of 230.50 feet by Parcel B;

 

Thence turning and running N 31°53’11”E, a distance of 172.00 feet by Parcel B;

 

Thence turning and running N 58°06’49”W, a distance of 230.50 feet by Parcel B;

 

Thence turning and running N 31°53’11”E, a distance of 40.00 feet;

 

Thence turning and running S 58°06’49”E, a distance of 273.00 feet;

 

Thence turning and running S 31°53’11”W, a distance of 214.50 feet by Subsurface
Parcel E;

 

Thence turning and running N 58°06’49”W, a distance of 17.00 feet by Subsurface
Parcel F;

 

Thence turning and running S 31°53’11”W, a distance of 26.25 feet by Subsurface
Parcel F;

 

78

--------------------------------------------------------------------------------


 

Thence turning and running N 58°06’49”W, a distance of 256.00 feet by Subsurface
Parcel A to the point of beginning.

 

The above described parcel has an upper limit that ends at Elevation 15.67
(Boston City Base), contains an area of about 25,632 square feet and is shown as
Subsurface Parcel B on a plan titled “Subdivision Plan of Land, Fan Pier,
Northern Avenue, Boston, Massachusetts” dated April 15, 2011, prepared by Nitsch
Engineering, Inc.

 

AIR SPACE PARCEL B

 

A certain parcel of land located northeasterly of Northern Avenue in Boston,
Massachusetts, bounded and described as follows:

 

Beginning at a point of the northerly line of Parcel A, said point being S
58°06’49”E, a distance of 84.08 feet from the northwest corner of Parcel A and
being the southwest corner of the herein described parcel;

 

Thence turning and running N 31°53’11”E, a distance of 42.00 feet to a point on
the southerly line of Parcel B;

 

Thence turning and running S 58°06’49”E, a distance of 12.75 feet along said
line of Parcel B;

 

Thence turning and running S 31°53’11”W, a distance of 42.00 feet to a point on
the northerly line of Parcel A;

 

Thence turning and running N 58°06’49”W, a distance of 12.75 feet by said line
of Parcel A to the point of beginning.

 

The above described parcel begins at elevation 72.75, Boston City Base, and
extends to Elevation 110.42 Boston City Base, contains an area of about 536
square feet and is shown as Air Space Parcel B on a plan titled “Subdivision
Plan of Land, Fan Pier, Northern Avenue, Boston, Massachusetts” dated April 15,
2011, prepared by Nitsch Engineering, Inc.

 

79

--------------------------------------------------------------------------------


 

EXHIBIT 1.06

 

PREMISES

 

See attached plan.

 

80

--------------------------------------------------------------------------------


 

[g114111ki19i001.jpg]

 

--------------------------------------------------------------------------------


 

[g114111ki19i002.jpg]

 

--------------------------------------------------------------------------------


 

[g114111ki19i003.jpg]

 

--------------------------------------------------------------------------------


 

[g114111ki19i004.jpg]

 

--------------------------------------------------------------------------------


 

[g114111ki19i005.jpg]

 

--------------------------------------------------------------------------------


 

[g114111ki19i006.jpg]

 

--------------------------------------------------------------------------------


 

[g114111ki19i007.jpg]

 

--------------------------------------------------------------------------------


 

[g114111ki19i008.jpg]

 

--------------------------------------------------------------------------------


 

[g114111ki19i009.jpg]

 

--------------------------------------------------------------------------------


 

[g114111ki19i010.jpg]

 

--------------------------------------------------------------------------------


 

[g114111ki19i011.jpg]

 

--------------------------------------------------------------------------------


 

[g114111ki19i012.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT 2.01(e)

 

MEASUREMENT STANDARD

 

Measurements as shown on those certain plans dated May 3, 2011 and prepared by
Elkus/Manfredi Architects entitled “Fan Pier — Parcel B, 11 Fan Pier Boulevard”,
consisting of 13 sheets from Level B1 Areas through and including Penthouse
Mechanical Areas and the table entitled “Parcel B Area Calculation Draft”
attached hereto.

 

81

--------------------------------------------------------------------------------


 

[g114111ki19i013.jpg]

 

82

--------------------------------------------------------------------------------


 

EXHIBIT 2.01(f)

 

PERMITTED ENCUMBRANCES

 

Record Title Matters:

 

1.                                      Defects, liens, encumbrances, adverse
claims or other matters, if any, created, first appearing in the Public Records
or attaching subsequent to the date hereof.

 

2.                                      Rights or claims of parties in
possession.

 

3.                                      Any encroachment, encumbrance,
violation, variation, or adverse circumstance affecting the Title that would be
disclosed by an accurate and complete land survey of the Land. The term
“encroachment” includes encroachments of existing improvements located on the
Land onto adjoining land, and encroachments onto the Land of existing
improvements located on adjoining land.

 

4.                                      Any lien, or right to a lien, for
services, labor or materials heretofore to hereafter furnished, imposed by law
and not shown by the Public Records.

 

5.                                      Such matters as would be disclosed by a
current certificate of municipal liens.

 

6.                                      Rights of the United States Government
in the nature of the Federal Navigational Servitude to establish and move
harbor, bulkhead and pierhead lines, and to remove or compel the removal of fill
and improvements thereon lying below the original high water mark without
compensation, as affected by Department of Army Permit dated October 17, 2007,
Permit No. 2006-4108.

 

7.                                      Terms, conditions and provisions of the
following licenses to fill issued by the Commonwealth of Massachusetts:

 

(a)                                 License #229, dated July 24, 1874;

 

(b)                                 License #555, dated August 5, 1890;

 

(c)                                  License #167 dated January 10,1916 and
recorded in Book 3932, Page 541;

 

(d)                                 License #647 of the Department of Public
Works, dated April 12, 1926, recorded at Book 4786, Page 472;

 

(e)                                  License #1681 of the Department of Public
Works, dated June 11, 1935, recorded in Book 5532, Page 573;

 

(f)                                   License #2712 of the Board of Harbor and
Land Commissioners, dated February 3, 1903, recorded in Book 2881, Page 507;

 

(g)                                  License #4888 recorded in Book 7990,
Page 263;

 

83

--------------------------------------------------------------------------------


 

(h)                                 License #5554 of the Department of Public
Works dated May 28, 1969, recorded in Book 8289, Page 343;

 

(i)                                     License #5882 of the Department of
Public Works, dated April 21,1971, recorded in Book 8441, Page 332.

 

8.                                      Terms, conditions, reservations,
restrictions and provisions of Consolidated Written Determination pursuant to
M.G.L. c. 91, Waterways Application No. W02-0404-N, issued by the Commonwealth
of Massachusetts, Executive Office of Environmental Affairs, Department of
Environmental Protection and dated June 28, 2002, as affected by extension
issued by the Commonwealth of Massachusetts, Executive Office of Environmental
Affairs, Department of Environmental Protection dated April 18, 2007 (as so
extended, the “CWD”) and as affected by:

 

(1)                                 Terms, conditions and provisions of Chapter
91 (Parking/Interim Harborwalk) License No. 9968 between the Commonwealth of
Massachusetts Department of Environmental Protection and the Fan Pier Land
Company dated April 23, 2004 and recorded in Book 34676, Page 146;

 

as replaced and superseded by License No. 9968A, dated June 2, 2010, recorded in
Book 46483, Page 118 and License Plan 9968, as supplemented by License Plan
9968A, recorded in Plan Book 2010, Page 174;

 

(2)                                 Terms, conditions and provisions of Chapter
91 to be issued by the Commonwealth of Massachusetts Department of Environmental
Protection to Eleven Fan Pier Boulevard LLC, to be recorded.*

 

(3)                                 Terms, conditions and provisions of Chapter
91 License No. 11907 issued by the Commonwealth of Massachusetts Department of
Environmental Protection to Fan Pier Development LLC, recorded on October 4,
2007 in Book 42568, Page 89;

 

as affected by Partial Certificate of Compliance Pursuant to Waterways Licensing
Regulations 310 CMR 9.19, dated May 5, 2010, recorded in Book 46393, Page 165
(affects appurtenant rights under Declaration of Covenants, Easements and
Restrictions, recorded on February 4, 2008 in Book 43059, Page 1, only).

 

9.                                     Public Easement for Courthouse Way
pursuant to Public Improvements Commission L11328 and L11329 of 1998.

 

10.                               Avigational Easement pursuant to the
provisions of 49 U.S.C. §1501 and Notice under Federal Avigational Regulations
(14 C.F.R., Part 77) as affected by Determinations of No Hazard to Air
Navigation issued under the following Aeronautical Studies:

 

2008-ANE-764-0E - Building Fan Pier - Building B dated January 16, 2009, as
extended by Extension dated July 15, 2010.

 

84

--------------------------------------------------------------------------------


 

11.                               License, Maintenance and Indemnification
Agreement, dated as of October 25, 2007, by and between the City of Boston, by
and through its Public Improvement Commission and Fan Pier Development LLC,
recorded on February 4, 2008 in Book 43058, Page 252.

 

12.                               Declaration of Covenants, Easements and
Restrictions, dated as of January 31, 2008, by and between Fan Pier Development
LLC and Fan Pier Owners Corporation, recorded on February 4, 2008 in Book 43059,
Page 1.

 

as affected by a First Amendment to Declaration of Covenants, Easements and
Restrictions, dated as of the date hereof, by and among Fan Pier Development
LLC, Fan Pier Owners Corporation and Fallon Cornerstone One MPD LLC, to be
recorded *

 

13.                               The covenants and restrictions set forth in
the Quitclaim Deed of Fan Pier Development LLC to Eleven Fan Pier Boulevard LLC,
dated as of the date hereof and to be recorded.*

 

14.                               Garage Reciprocal Easement Agreement dated as
of the date hereof by and among Fan Pier Development LLC, Fallon Cornerstone One
MPD LLC, Fifty Northern Avenue LLC, and Eleven Fan Pier Boulevard LLC, to be
recorded.*

 

15.                               Easement Agreement dated as of the date hereof
by and between Fifty Northern Avenue LLC and Eleven Fan Pier Boulevard LLC to be
recorded.*

 

16.                               Temporary Construction Easement, dated as of
the date hereof from Fan Pier Development LLC, as Grantor, to Fifty Northern
Avenue LLC and Eleven Fan Pier Boulevard LLC, as Grantees, to be recorded.*

 

17.                               Permanent Groundwater Cut-Off Easement (Fan
Pier Parcel B), dated as of the date hereof by Fan Pier Development LLC, as
Grantor, to Eleven Fan Pier Boulevard LLC, as Grantee, to be recorded.*

 

18.                               Fan Pier Parcel F Temporary Groundwater
Cut-Off Easement dated January 31, 2008 from Fan Pier Development LLC, as
Grantor, to Fallon Cornerstone One MPD LLC , as Grantee, as amended by Amendment
to Fan Pier Parcel F Temporary Groundwater Cut-Off Easement (Fan Pier Parcels B,
F) dated as of the date hereof by and between Eleven Fan Pier Boulevard LLC and
Fallon Cornerstone One MPD LLC, to be recorded.*

 

The following matters affect appurtenant rights under the Declaration of
Covenants, Easements and Restrictions recorded on February 4, 2008 in Book
43059, Page 1, only:

 

19.                               Order of Conditions dated May 5, 1970 and
recorded in Book 8363, Page 474 and Permit under G. L. c 130 s. 27A, dated
January 27, 1971 and recorded in Book 8418, Page 471.

 

20.                               Order of Conditions issued by the Boston
Conservation Commission DEP File Number 006-0973 dated June 18, 2003 and
recorded in Book 34849, Page 62.

 

21.                               (a)                                 Order of
Conditions issued by the Boston Conservation Commission DEP File Number
006-1111, dated May 21, 2007 and recorded in Book 42080, Page 107.

 

85

--------------------------------------------------------------------------------


 

(b)                                 as affected by a Partial Certificate of
Compliance, dated April 14, 2010, recorded in Book 46393, Page 161;

 

(c)                                  as affected by an Extension Permit for
Orders of Conditions, dated March 24, 2010, recorded in Book 46393, Page 163;

 

(d)                                 as affected by an Amended Order of
Conditions by the Boston Conservation Commission, dated June 7, 2010, recorded
in Book 46588, Page 58.

 

22.                               Order of Conditions by the Conservation
Commission of the City of Boston recorded on June 16, 2008 in Book 43677,
Page 300.

 

23.                               (a)                                 Grant of
Easement and Easement Agreement, dated as of February 28, 2008, by and between
Fan Pier Development LLC, as Grantor, and Boston Water and Sewer Commission,
recorded on March 25, 2008 in Book 43294, Page 257;

 

24.                               (b)                                 see also
plan entitled, “Sewer & Water Easement Plan Fan Pier Development Northern
Avenue, Boston, Massachusetts,” recorded as Plan No. 178 of 2008.

 

24.                               Easement for Electric Service from Fan Pier
Land Company to Boston Edison Company dated September 14, 2005 and recorded in
Book 38054, Page 136.

 

25.                               Easement for Electric Service from Fan Pier
Development LLC to NSTAR Electric Company, dated as of August 6, 2008, and
recorded in Book 44041, Page 107.

 

26.                               Easement for Gas Service by Fan Pier
Development LLC to Boston Gas Company, dated as of January 27, 2009, recorded in
Book 44549, Page 210.

 

27.                               Other below-grade utility easements as may be
required to serve the Project so long as such easements do not materially and
adversely affect Tenant’s rights under the Lease.

 

*Landlord shall provide Tenant with copies of these agreements as recorded and
with the relevant recording information promptly following receipt by Landlord.

 

86

--------------------------------------------------------------------------------


 

Project Approvals:

 

1.                                      The following documents submitted to the
Executive Office of Environmental Affairs - MEPA Unit by Fan Pier Land Company
(the “Prior Developer”) with respect to the Fan Pier Project:

 

Environmental Notification Form filed November 15, 1999; Draft Environmental
Impact Report filed April 18, 2000; and Final Environmental Impact Report filed
July 31, 2001 (“FEIR”).

 

2.                                      Certificate of the Secretary of
Environmental Affairs (the “Secretary”) on the FEIR dated September 14, 2001.

 

3.                                      Request for Advisory Opinion dated
November 17, 2007 submitted on behalf of Fan Pier Development LLC to the
Secretary, and Advisory Opinion of the Secretary dated December 20, 2007 issued
in response thereto.

 

4.                                      Determination of “no adverse effect” for
the Fan Pier Project issued by the Massachusetts Historical Commission dated
July 5, 2000.

 

5.                                      South Boston Waterfront District
Municipal Harbor Plan submitted by the City of Boston and the Boston
Redevelopment Authority (“BRA”) to the Secretary in July, 2000; Decision on the
City of Boston’s South Boston Waterfront District Municipal Harbor Plan issued
by the Secretary on December 6, 2000; Amendment to the City of Boston’s South
Boston Waterfront District Municipal Harbor Plan submitted by the City of Boston
and the Boston Redevelopment Authority to the Secretary in November, 2002; and
Decision on the City of Boston’s South Boston Waterfront District Municipal
Harbor Plan Amendment issued by the Secretary on December 31 2002.

 

6.                                      Application dated January 4, 2002
submitted on behalf of the Prior Developer to the Massachusetts Department of
Environmental Protection (“DEP”) for a Consolidated Written Determination.

 

7.                                      Consolidated Written Determination dated
June 28, 2002 (final decision dated November 21, 2002) issued by DEP for the Fan
Pier Project (the “CWD”).

 

8.                                      Application dated March 31, 2008 by
Eleven Fan Pier Boulevard LLC to DEP for a Chapter 91 License for Parcel B
pursuant to the CWD, and the Chapter 91 License to be issued pursuant thereto.

 

9.                                      Development Plan for the Fan Pier
Development, Planned Development Area #54 approved by the Boston Redevelopment
Authority on November 14, 2001, and adopted by the Boston Zoning Commission on
February 27, 2002, effective February 28, 2001, as amended by First Amendment to
the Development Plan for the Fan Pier Development, Planned Development Area #54
approved by the Boston Redevelopment Authority on December 20, 2007, and adopted
by the Boston Zoning Commission on January 30, 2008, effective January 30, 2008.

 

87

--------------------------------------------------------------------------------


 

10.                              Map Amendment No. 397 approving the Development
Plan and creating Planned Development Area special purpose overlay district
No. 54 adopted by the Zoning Commission on February 27, 2002 and approved by the
Mayor of the City of Boston on March 1, 2002.

 

11.                               Letter Agreement dated November 14, 2001
between the Prior Developer and the BRA with respect to, inter alia, affordable
housing, as affected by Letter Agreement dated November 7, 2007 from the BRA to
Fan Pier Development LLC regarding the revised Affordable Housing Plan for Fan
Pier.

 

12.                               The following documents submitted to the BRA
by the Prior Developer pursuant to Article 80, Subpart B, Large Project Review
and Related Approvals, Sections 80B-1 through 80B-6 of the Boston Zoning Code:

 

Project Notification Form filed November 15, 1999;

Draft Project Impact Report filed April 18, 2000; and

Final Project Impact Report filed July 31, 2001 (“FPIR”).

 

13.                               Final Adequacy Determination for the Pan Pier
Project issued by the BRA with respect to the FPIR on November 28, 2001.

 

14.                               Boston Civic Design Commission approval for
Fan Pier Parcel B dated February 1, 2011.

 

15.                               Partial Certificate of Compliance and Partial
Certification of Consistency for the Parcel B Project to be issued by the BRA to
the Commissioner of the City of Boston Inspectional Service Department (“ISD”).

 

16.                               Building Permit to be issued by ISD for the
Parcel B Project.

 

17.                               Letter dated October 10, 2007 from the
Secretary of the Executive Office of Transportation to the Commissioner of ISD
authorizing issuance of building permits for structures on Fan Pier under
Massachusetts General Laws, Chapter 40, Section 54A.

 

18.                               Intentionally Omitted.

 

88

--------------------------------------------------------------------------------


 

19.                               Votes of the City of Boston Public Improvement
Commission adopted on October 25, 2007 as follows:

 

Approving the street names of Marina Park Drive, Bond Drive and Fan Pier
Boulevard as private ways open to public travel

Approving the line and grade of Marina Park Drive, Bond Drive and Fan Pier
Boulevard as private ways open to public travel;

Approving Specific Repairs to the public ways of Courthouse Way and Northern
Avenue.

 

20.                               Votes of the City of Boston Public Improvement
Commission adopted on Marc 24, 2011 as follows:

 

Approving the street names Liberty Drive and the extension of Fan Pier Boulevard
from Bond Drive to Liberty Drive as private ways open to public travel;
Approving the line and grade of Liberty Drive and the extension of Fan Pier
Boulevard from Bond Drive to Liberty Drive as private ways open to public
travel;
Approving Specific Repairs to the public ways of Courthouse Way
Approving an earth retention system in Courthouse Way

 

21.                               Agreement Re: Non Exclusive Permit To
Construct Temporary Earth Retention System And Temporary Support of Subsurface
Construction (Fan Pier Project, Building A and Building F, Northern Avenue and
Courthouse Way) dated October 25, 2007 by and between the City of Boston and Fan
Pier Development LLC.

 

22.                               Agreement Re: Non Exclusive Permit To
Construct Temporary Earth Retention System And Temporary Support of Subsurface
Construction (Fan Pier Project, Building A and Building B, Courthouse Way) to be
entered into by and between the City of Boston and. Fifty Northern Avenue LLC
and Eleven Fan Pier Boulevard LLC.

 

23.                               License, Maintenance and Indemnification
Agreement, Petition By Fan Pier Development LLC for Approval of Specific Repairs
(Courthouse Way), to be entered into by and between the City of Boston and.
Fifty Northern Avenue LLC and Eleven Fan Pier Boulevard LLC.

 

24.                               Parking Freeze Permit issued by the City of
Boston Air Pollution Control Commission APCC ID # 32.00, 61.04c dated
September 30, 2007, Revised December 12, 2007, authorized to be revised by the
Commission at its meeting on April 13, 2011*.

 

25.                               Parking Freeze Permit to be issued by the City
of Boston Air Pollution Control Commission for the Parcel B Project.

 

26.                               Determinations of No Hazard to Air Navigation
Aeronautical 2008-ANE-764-0E - Building Fan Pier - Building B dated January 16,
2009, as extended by Extension dated July 15, 2010

 

89

--------------------------------------------------------------------------------


 

27.                              National Pollutant Discharge Elimination System
General Permit for Storm Water Discharges from Construction Activities issued by
the US Environmental Protection Agency (“EPA”), and the Storm Water Pollution
Prevention Plan adopted in connection therewith.

 

28.                               NPDES General Permit MAG 07000 (the
“Dewatering General Permit”) and the Notice of Intent submitted by McPhail
Associates, Inc. on behalf of Parcels A and B on April 25, 2011 to EPA for
coverage under the Dewatering General Permit to the EPA, including without
limitation the requirements to monitor discharges to insure that the discharges
comply with the effluent and other limitations contained in the Dewatering
General Permit.

 

29.                               Department of the Army Permit (Corps of
Engineers) No. 2006-4108.

 

30.                               Application for 401 Water Quality
Certification submitted by Fan Pier Development LLC to DEP, and 401 Water
Quality Certification dated August 31, 2007 issued in response thereto.

 

31.                               Federal Consistency Certification dated
October 2, 2007 issued by the Massachusetts Office of Coastal Zone Management.

 

90

--------------------------------------------------------------------------------


 

Article 80 Agreements

 

1.                                      Development Impact Project Agreement for
Parcel B Project at Fan Pier by and between Eleven Fan Pier Boulevard LLC and
the Boston Redevelopment Authority (the “BRA”)*;

 

2.                                      Cooperation Agreement for Fan Pier
Parcel B by and between Eleven Fan Pier Boulevard LLC and the BRA;*

 

3.                                      Transportation Access Plan Agreement by
and between Eleven Fan Pier Boulevard LLC and the City of Boston, acting through
its Transportation Department, which shall be substantially similar to the
Transportation Access Plan Agreement for Parcel F dated August 5, 2008, by and
between the City of Boston acting through its Transportation Department and
Fallon Cornerstone One MPD LLC*.

 

4.                                      Boston Residents Construction Employment
Plan for Fan Pier Parcel B by and among Eleven Fan Pier Boulevard LLC, the BRA,
and Boston Employment Commission*;

 

5.                                      Memorandum of Understanding for Fan Pier
Parcel B by and between Eleven Fan Pier Boulevard LLC and the City of Boston
acting by and through its Economic Development and Industrial Commission Office
of Jobs and Community Services*; and

 

6.                                      First Source Agreement for Fan Pier
Parcel B and between Eleven Fan Pier Boulevard LLC and the City of Boston acting
by and through its Economic Development and Industrial Commission/Office of Jobs
and Community Services*.

 

*Landlord shall provide Tenant with copies of these agreements as fully executed
or issued, as applicable, promptly following receipt by Landlord.

 

91

--------------------------------------------------------------------------------


 

EXHIBIT 2.01(g)

 

SCHEDULE OF REIMBURSABLE EXPENSES

 

92

--------------------------------------------------------------------------------


 

[g114111ki21i001.jpg]

 

93

--------------------------------------------------------------------------------


 

EXHIBIT 3.01(a)

 

FORM OF CONFIRMATION OF

COMMENCEMENT DATE

 

Reference is made to the Lease for Parcel B, Fan Pier, Boston, Massachusetts
dated                            between [                          ] LLC, as
landlord, and Vertex Pharmaceuticals Incorporated, as tenant (the “Lease”). The
terms listed below are used as defined in the Lease.

 

Landlord and Tenant confirm the following:

 

Commencement Date for              Phase:

 

[If applicable: Final Commencement Date:                            ]

 

[If applicable: Expiration of Initial Term:                              ]

 

 

LANDLORD:

 

 

 

ELEVEN FAN PIER BOULEVARD LLC, a Delaware limited liability company

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

TENANT:

 

 

 

VERTEX PHARMACEUTICALS INCORPORATED, a Massachusetts corporation

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

94

--------------------------------------------------------------------------------


 

[g114111ki21i002.jpg]

 

95

--------------------------------------------------------------------------------


 

[g114111ki21i003.jpg]

 

96

--------------------------------------------------------------------------------


 

[g114111ki21i004.jpg]

 

97

--------------------------------------------------------------------------------


 

[g114111ki21i005.jpg]

 

98

--------------------------------------------------------------------------------


 

[g114111ki21i006.jpg]

 

99

--------------------------------------------------------------------------------


 

[g114111ki21i007.jpg]

 

100

--------------------------------------------------------------------------------


 

[g114111ki21i008.jpg]

 

101

--------------------------------------------------------------------------------


 

[g114111ki21i009.jpg]

 

102

--------------------------------------------------------------------------------


 

EXHIBIT 3.03(b)

 

PARCEL A AND E DESCRIPTION

 

PARCEL A

 

A certain parcel of land located on the northeast side of Northern Avenue near
the intersection of Courthouse Way in Boston, Massachusetts, bounded and
described as follows:

 

Beginning at a point on the northeasterly sideline of Northern Avenue, said
point being S 58°06’49”E, a distance of 9.47 feet along said sideline of
Northern Avenue from the intersection of the southeasterly sideline of
Courthouse Way;

 

Thence turning and running N 31°53’11”E, a distance of 210.00 feet;

 

Thence turning and running S 58°06’49”E, a distance of 230.50 feet by Subsurface
Parcel A;

 

Thence turning and running S 31°53’11”W, a distance of 210.00 feet by Subsurface
Parcel A to a point on the northeasterly sideline of Northern Avenue;

 

Thence turning and running N 58°06’49”W, a distance of 230.50 feet by said
sideline of Northern Avenue to the point of beginning.

 

The above described parcel of land contains an area of about 48,405 square feet
(about 1.111 acres) and is shown as Parcel A on a plan titled “Subdivision Plan
of Land, Fan Pier, Northern Avenue, Boston, Massachusetts,” dated April 15,
2011, prepared by Nitsch Engineering, Inc.

 

SUBSURFACE PARCEL A

 

A certain parcel of land located on the northeast side of Northern Avenue near
the intersection of Courthouse Way in Boston, Massachusetts, bounded and
described as follows:

 

Beginning at a point on the northeasterly sideline of Northern Avenue, said
point being S 58°06’49”E, a distance of 239.97 feet along said sideline of
Northern Avenue from the intersection of the southeasterly sideline of
Courthouse Way;

 

Thence turning and running N 31°53’11”E, a distance of 210.00 feet by Parcel A;

 

Thence turning and running N 58°06’49”W, a distance of 230.50 feet by Parcel A;

 

Thence turning and running N 31°53’11”E, a distance of 13.25 feet;

 

Thence turning and running S 58°06’49”E, a distance of 256.00 feet by Subsurface
Parcel B;

 

Thence turning and running S 31°53’11”W, a distance of 223.25 feet by
Sub-Surface Parcel F to a point on the northeasterly sideline of Northern
Avenue;

 

103

--------------------------------------------------------------------------------


 

Thence turning and running N 58°06’49”W, a distance of 25.50 feet along said
sideline of Northern Avenue to the point of beginning.

 

The above described parcel of land has an upper limit that ends at Elevation
15.67 (Boston City Base), contains an area of about 8,747 square feet, and is
shown as Sub-Surface Parcel A on a plan titled “Subdivision Plan of Land, Fan
Pier, Northern Avenue, Boston, Massachusetts,” dated April 15, 2011, prepared by
Nitsch Engineering, Inc.

 

BELOW GRADE DISCONTINUANCE PARCEL

 

A certain parcel of land located on the northeast side of Northern Avenue, in
Boston, Massachusetts, bounded and described as follows:

 

Beginning at a point on the northeasterly sideline of Northern Avenue, said
point being S 58°06’49”E, a distance of 8.03 feet from Courthouse Way;

 

Thence continuing S 58°06’49”E, a distance of 257.44 feet along said
northeasterly sideline of Northern Avenue;

 

Thence turning and running S 31°53’11”W, a distance of 3.00 feet;

 

Thence turning and running N 58°06’49”W, a distance of 257.44 feet;

 

Thence turning and running N 31°53’11”E, a distance of 3.00 feet to the point of
beginning.

 

The above described parcel is vertically below the street from elevation -18.0,
Boston City Base, to elevation -23.5, Boston City Base, contains an area of
about 772 square feet, and is shown as “Area of Below Grade Discontinuance “A”,”
on a plan titled “Subdivision Plan of Land, Fan Pier, Northern Avenue, Boston,
Massachusetts,” dated April 15, 2011, prepared by Nitsch Engineering, Inc.

 

ABOVE GRADE DISCONTINUANCE PARCEL

 

A certain parcel of land located on the northeast side of Northern Avenue in
Boston, Massachusetts, bounded and described as follows:

 

Beginning at a point on the northeasterly sideline of Northern Avenue, said
point being S 58°06’49”E, a distance of 106.97 feet from Courthouse Way;

 

Thence continuing S 58°06’49”E, a distance of 50.00 feet along said
northeasterly sideline of Northern Avenue;

 

Thence turning and running S 31°53’11”W, a distance of 10.50 feet;

 

Thence turning and running N 58°06’49”W, a distance of 50.00 feet;

 

thence turning and running N 31°53’11”E, a distance of 10.50 feet to the point
of beginning.

 

104

--------------------------------------------------------------------------------


 

The above described parcel is vertically above the street from elevation 35.4,
Boston City Base, to elevation 38.9, Boston City Base, contains an area of about
525 square feet and is shown as “Area of Above Grade Discontinuance” on a plan
titled “Subdivision Plan of Land, Fan Pier, Northern Avenue, Boston,
Massachusetts,” dated April 15, 2011, prepared by Nitsch Engineering, Inc.

 

PARCEL E

 

A certain parcel of land located northeasterly of Northern Avenue in Boston,
Massachusetts, bounded and described as follows:

 

Beginning at the at southwest corner of the herein described parcel, said point
being N 31°53’11”E, a distance of 252.00 feet from the northeasterly sideline of
Northern Avenue at a point S 58°06’49”E, a distance of 307.97 feet along said
sideline of Northern Avenue from the intersection of the southeasterly sideline
of Courthouse Way;

 

Thence running N 31°53’11”E, a distance of 172.00 feet by Subsurface Parcel E;

 

Thence turning and running S 58°06’49”E, a distance of 136.99 feet by Subsurface
Parcel E;

 

Thence turning and running S 31°53’11”W, a distance of 172.00 feet by Subsurface
Parcel E;

 

Thence running and running N 58°06’49”W, a distance of 136.99 feet by Subsurface
Parcel E to the point of beginning.

 

The above described parcel contains an area of about 23,561 square feet and is
shown as Parcel E on a plan titled “Subdivision Plan of Land, Fan Pier, Northern
Avenue, Boston, Massachusetts” dated April 15, 2011, prepared by Nitsch
Engineering, Inc.

 

SUBSURFACE PARCEL E

 

A certain parcel of land located northeasterly of Northern Avenue in Boston,
Massachusetts, bounded and described as follows:

 

Beginning at a point on the northerly line of Subsurface Parcel F, said point
being S 58°06’49”E, a distance of 17.00 feet from the northwest corner of
Subsurface Parcel F and being the southwest corner of the herein described
parcel;

 

thence turning and running N 31°53’11”E, a distance of 214.50 feet by Subsurface
Parcel B;

 

thence turning and running S 58°06’49”E, a distance of 199.51 feet;

 

thence turning and running S 31°53’11”W, a distance of 214.50 feet;

 

thence turning and running N 58°06’49”W, a distance of 199.51 feet by Subsurface
Parcel F to the point of beginning.

 

105

--------------------------------------------------------------------------------


 

Excluded from the above described parcel is Parcel E shown on the aforementioned
plan.

 

The above described parcel has an upper limit that ends at elevation 15.67,
Boston City Base, contains an area of about 19,233 square feet and is shown as
Subsurface Parcel E on a plan titled “Subdivision Plan of Land, Fan Pier,
Northern Avenue, Boston, Massachusetts” dated April 15, 2011, prepared by Nitsch
Engineering, Inc.

 

106

--------------------------------------------------------------------------------


 

EXHIBIT 9.01

 

RULES AND REGULATIONS

 

1.                                      The common entrances, lobbies,
elevators, sidewalks, and stairways of the Building and the Property shall not
be encumbered or obstructed by Tenant, Tenant’s agents, servants, employees,
licensees or visitors or used by them for any purposes other than ingress or
egress to and from the Building.

 

2.                                      Landlord reserves the right to have
Landlord’s structural engineer review Tenant’s floor loads on the Building at
Landlord’s expense, unless such study reveals that Tenant has exceeded the floor
loads, in which case Tenant shall pay the cost of such survey.

 

3.                                      Tenant, or the employees, agents,
servants, visitors or licensees of Tenant shall not at any time place, leave or
discard any rubbish, paper, articles, or objects of any kind whatsoever outside
of the Building. Bicycles shall not be left unattended in common areas of the
Building or Property except in designated areas.

 

4.                                      The exterior windows and doors that
reflect or admit light and air into the Premises or the halls, passage ways or
other public places in the Building, shall not be covered or obstructed by
Tenant except as permitted pursuant to approved Construction Documents. Tenant
shall not place objects against glass partitions or doors, or windows or
adjacent to any common space, that would be unsightly from the exterior of the
Building and will promptly remove the same upon notice from Landlord.

 

5.                                      Tenant shall not make noises, create
vibrations, odors or noxious fumes or use or operate any electric or electrical
devices or other devices that emit sound waves or that would be in violation of
applicable Legal Requirements or detectible in any material respect outside of
the Premises.

 

6.                                      No awning or other projections shall be
attached to the outside walls or windows. Except as otherwise permitted in the
Lease, no curtains, blinds, shades, screens or signs, other than those, if any,
specified by Landlord, shall be attached to, hung in, or used in connection with
any exterior window or door of the Building without the prior written consent of
Landlord.

 

7.                                      Tenant shall keep its doors locked and
other means of entry to its space in the Building closed and secured.

 

8.                                      The water and wash closets and other
plumbing fixtures shall not be used for any purposes other than those for which
they were constructed, and no sweepings, rubbish, rags, or other substances
shall be thrown therein.

 

9.                                      Discharge of industrial sewage shall
only be permitted if Tenant, at its sole expense, shall have obtained all
necessary permits and licenses therefor, including without limitation permits
from state and local authorities having jurisdiction thereof.

 

107

--------------------------------------------------------------------------------


 

10.                              No smoking is permitted in the Building.

 

11.                               All removals, or the carrying in or out of any
safes, freight, furniture or bulky matter of any description through any
Building common areas must take place in the manner and during the hours which
Landlord or its agent reasonably may determine from time to time. There shall
not be used in any common areas of the Building, either by Tenant or by jobbers
or others, in the delivery or receipt of merchandise, any hand trucks, except
those equipped with rubber tires and side guards.

 

12.                               Tenant shall not disturb, solicit or canvas
any owners or occupants of any adjacent properties and shall cooperate to
prevent same.

 

13.                               No person shall go on the roof of the Property
without Landlord’s permission except to perform Tenant’s obligations, or to
exercise Tenant’s rights, under the Lease.

 

14.                               Tenant shall appoint an Emergency Coordinator
who shall be responsible for assuring notification of the local fire department
in the event of an emergency, assuring that sprinkler valves are kept open and
implementing a program of inspections, tests and maintenance system including
weekly visual inspection of all sprinkler system valves on or within the
Premises, quarterly and annual inspections and tests of the devices by licensed
third party professionals, and periodic training of personnel responsible for
the system.

 

15.                               In the event of any conflict between the
provisions of these Rules and Regulations and the provisions of the Lease, the
provisions of the Lease shall govern. Wherever Landlord’s consent is required
under these Rules and Regulations, such consent shall not be unreasonably
withheld conditioned, or delayed. These Rules and Regulations shall not be
enforced in a discriminatory manner against Tenant.

 

108

--------------------------------------------------------------------------------


 

EXHIBIT 9.04

 

ENVIRONMENTAL REPORTS

 

Reports prepared by Haley & Aldrich, Inc. as follows:

 

1.                                      Preliminary Geotechnical Evaluations for
The Proposed Development of Piers 1, 2 and 3, South Boston, Massachusetts, dated
October 1984.

 

2.                                      Phase I Geotechnical Data Report, Fan
Pier Development, South Boston, Massachusetts dated April 30, 1986.

 

3.                                      Report on Preliminary Characterization
of Soil, Proposed Fan Pier Development, Northern Avenue, Boston, Massachusetts
dated February, 2000.

 

4.                                      Phase II Comprehensive Site Assessment
Report and Response Action Outcome Statement, Fan Pier, South Boston,
Massachusetts RTN-19647 dated June 17, 2004.

 

Reports prepared by McPhail Associates, Inc. as follows:

 

Entire Fan Pier Site

 

Phase I Environmental Site Assessment, 28 - 120 Northern Avenue, October 7,
2005.

 

Fan Pier Cove

 

1.                                      Marine Sediment Sampling Plan, Fan Pier
Cove, November 1, 2007.

 

2.                                      Results of Marine Sediment Sampling —
Fan Pier Cove, January 7, 2008.

 

3.                                      Geotechnical Data Report, Fan Pier Cove,
January 8, 2008.

 

Parcel B

 

1.                                      Foundation Engineering Report, Fan Pier
- Parcel B, Boston, Massachusetts, April 7, 2011 Project No. 4426.2.B2

 

2.                                      Soil Management Plan, Fan Pier - Parcel
B, South Boston, Massachusetts, April 6, 2011 Project No. 4426.9.B3

 

109

--------------------------------------------------------------------------------


 

EXHIBIT 9.05

 

RETAIL SIGNAGE

 

110

--------------------------------------------------------------------------------


 

[g114111ki21i010.gif]

 

--------------------------------------------------------------------------------


 

EXHIBIT 10.03

 

WORK LETTER

 

All capitalized terms used herein and not otherwise defined shall have the
meaning ascribed to said terms in the Lease to which this Work Letter is
attached as Exhibit 10.03. This Work Letter is expressly subject to the
provisions of the Lease and supplements the Lease. The provisions herein should
be read consistently with the Lease, provided, however, in the event of any
inconsistency between this Work Letter and the Lease, the terms and conditions
of the Lease shall, in all instances, and for all purposes, control.

 

ATTACHMENTS:

Attachment 1 - Base Building Work Plans (Including Allocation of Responsibility
and Tenant’s Base Building Work)
Attachment 2 — Critical Dates
Attachment 3 — Construction Schedule

 

111

--------------------------------------------------------------------------------


 

ARTICLE 1

 

Definitions

 

1.01.                     Definitions.  The following terms shall have the
meanings indicated or referred to below:

 

“Agreed Tenant Delay” — See Section 8.02.

 

“Base Building Work” means the base building shell and core, base building
mechanical systems and site work contemplated by the Base Building Work Plans,
subject to Permitted Base Building Changes.

 

“Base Building Work Plans” see Section 3.01.

 

“Base Building Work Change” see Section 8.01.

 

“Base Building Work Change Notice” see Section 8.01.

 

“Base Price” — See Section 11.01.

 

“BBW Architect” means Elkus-Manfredi Associates, Ltd.

 

“BPC Documents” means Construction Documents (as defined in Section 10.05 of the
Lease, and which shall meet the requirements set forth as Exhibit 10.05(b) to
the Lease) that are 100% complete and sufficient for the determination of the
guaranteed maximum price of the Finish Work as well as for obtaining a building
permit from the City of Boston Inspectional Services Department.

 

“Construction Lender” — See Section 15.1.

 

“Construction Loan” — See Section 15.1.

 

“Construction Schedule” — See Section 7.04.

 

“Critical Dates” means the design and construction milestones set forth on
Attachment 2 attached hereto.

 

“Delay” means a Tenant Delay or a Landlord Delay.

 

“Development Fee” — See Section 11.05.

 

“Direct Costs” — See Section 11.05.

 

“Dispute” — See Section 14.01.

 

“Final Punchlist” — See Section 13.01.

 

112

--------------------------------------------------------------------------------


 

“Finish Work” — See Section 4.01.

 

“Finish Work Allowance” — See Section 11.01.

 

“Finish Work Change” — See Section 8.03.

 

“Finish Work Reconciliation Statement” — See Section 11.06.

 

“FF&E” — See Section 4.01.

 

“FF&E Work” — See Section 4.01.

 

“FW Architect” — See Section 2.01.

 

“FW Plans” — See Section 4.01.

 

“Hard Costs” — See Section 11.01.

 

“Landlord Delay” — See Section 12.02.

 

“Landlord’s Authorized Representative” — See Section 2.03.

 

“Landlord’s MEP Engineer” means AHA Consulting Engineers, Inc.

 

“Landlord’s Structural Engineer” means McNamara/Salvia, Inc.

 

“Landlord Work” — means the Finish Work and the Base Building Work.

 

“Occupancy Documentation” — See Section 9.01.

 

“Permitted Base Building Changes” — See Section 8.01.

 

“Phase” and “Phasing” — See Section 4.07 of the Lease.

 

“Phasing Premium” — See Section 11.01.

 

“Phasing Schedule” — See Section 11.01.

 

“Qualified Arbitrator” means an independent third party real estate professional
with at least twenty (20) years of experience in disputes involving the design
and construction of multi-tenant, first-class, office and laboratory
developments that has not worked for either party or its affiliates at any time
during the prior five (5) years.

 

“Soft Costs” — See Section 11.01.

 

“Space Plan” — See Section 4.01.

 

“Substantial Completion” — See Section 12.01.

 

113

--------------------------------------------------------------------------------


 

“Tenant’s Architect” means a licensed architect reasonably approved by Landlord.

 

“Tenant Delay” — See Section 12.02.

 

“Tenant’s Authorized Representative” — See Section 2.03.

 

“Tenant’s BBW” — See Section 11.01.

 

ARTICLE 2
Engagement of Architect and Engineers; and Tenant’s
and Landlord’s Representative

 

2.01.                     Landlord has engaged the BBW Architect for the Base
Building Work. The BBW Architect has retained Landlord’s MEP Engineer as the
electrical, fire protection, and mechanical engineer and Landlord’s Structural
Engineer as the structural engineer in connection with the design of the Base
Building Work.

 

2.02.                     Landlord shall retain an architect (the “FW
Architect”) for the Finish Work. Tenant shall have the right to approve (such
approval not to be unreasonably withheld, conditioned or delayed) the identity
of the FW Architect. Tenant acknowledges that any of Tsoi/Kobus & Associates,
Elkus-Manfredi Associates, Ltd., or ARC/Architectural Resources Cambridge are
hereby deemed approved for such purpose. Landlord shall issue a
mutually-agreed-upon Request for Proposals with respect to the selection of the
FW Architect and the parties shall collaborate on review of proposals received
by the Landlord. Tenant shall approve the FW Architect no later than the
Critical Date for such approval set forth on Attachment 2. The FW Architect
shall retain Landlord’s MEP Engineer and, if necessary due to the nature of the
Finish Work (as defined below), will retain Landlord’s Structural Engineer in
connection with the design of the Finish Work. Even though such architect and
engineers may have been otherwise engaged by Landlord in connection with the
Building, Tenant shall be responsible for the expenses of all architectural and
engineering services relating to the Finish Work (subject to reimbursement from
the Finish Work Allowance as provided in Section 11.01). The FW Architect and
engineers will comply with the provisions of this Exhibit 10.03, including
without limitation the Critical Dates.

 

2.03.                     Landlord shall engage the services of the BBW
Architect and the FW Architect, respectively, under contracts that properly
allocate the design responsibilities to each of the respective architects, and
to ensure that the construction of the Base Building Work and Finish Work are
well coordinated. Tenant shall have the right to review and approve the
architectural contract for the Finish Work prior to execution, which approval
shall not be unreasonably withheld or conditioned and shall be deemed granted if
not given or withheld with specific explanation within five (5) business days
following Landlord’s delivery of the proposed contract to Tenant. It is intended
by the parties that the preparation of the FW Architect’s contract shall take
into account the terms of the BBW Architect’s contract so as to avert gaps or
inconsistent standards and requirements. In the event that Tenant timely and
reasonably objects to any matters in the proposed FW Architect’s contract,
Landlord and Tenant shall attempt to resolve such objections and in the event
any such objection is not

 

114

--------------------------------------------------------------------------------


 

resolved within ten (10) business days following Tenant’s objection, such
unresolved matters shall constitute a Dispute which shall be resolved pursuant
to Article 14 of this Work Letter. Landlord’s agreement with the FW Architect
shall require the FW Architect to incorporate the Landlord’s MEP Engineer and
the Landlord’s Structural Engineer into its team and to work closely with such
parties so as to ensure coordination of the complete design package. If Landlord
should elect to replace the BBW Architect, Landlord’s MEP Engineer, Landlord’s
Structural Engineer, or the FW Architect and engage a replacement architect or
engineer to fulfill the responsibilities contemplated to be undertaken by the
respective architect or engineer on behalf of Landlord (the parties hereby
agreeing that such a replacement of an architect or engineer will not be
implemented without good cause), the identity of the replacement shall be
subject to the Tenant’s approval, which shall not be unreasonably withheld or
delayed. Tenant may request in writing the replacement of the FW Architect
provided Tenant has good cause to do so, in which event, if Landlord consents,
Landlord shall follow the process set forth in the preceding sentence. If
Landlord does not consent to replacement of the FW Architect, the parties shall
attempt to resolve such dispute and, in the event such dispute is not resolved
within ten (10) business days following Tenant’s request, such unresolved
matters shall constitute a Dispute which shall be resolved pursuant to
Article 14 of this Work Letter. In no event may Tenant request the replacement
of the FW Architect prior to the later of (i) commencement of the FW Architect’s
construction administration duties under the FW Architect’s contract and
(ii) the FW Architect’s performance of its duties necessary for the issuance of
a building permit for the Finish Work. The parties shall cooperate to provide
information to each other regarding the design of the Base Building Work and
Finish Work, respectively, as they progress, including by inviting each other to
regularly scheduled design team meetings.

 

2.04.                     Alfred Vaz is Tenant’s Authorized Representative and
shall have full power and authority to act on behalf of Tenant on any matters
relating to Finish Work. Tenant may name a replacement Authorized Representative
from time to time by written notice to Landlord making reference to this
Exhibit 10.03.  Richard Martini is Landlord’s Authorized Representative and
shall have full power and authority to act on behalf of Landlord on any matters
relating to Landlord Work. Landlord may name a replacement Landlord’s Authorized
Representative from time to time by written notice to Tenant making reference to
this Exhibit 10.03.

 

ARTICLE 3
Base Building Work Plans and Specifications

 

3.01.                     BBW Architect has prepared, and Tenant has approved,
the Guaranteed Maximum Price and Permit Set of plans and the allocation of
responsibility listed on Attachment 1 to this Exhibit 10.03 (collectively, and
as they may be further developed into construction documents and/or revised
pursuant to this Work Letter, the “Base Building Work Plans”).  The Base
Building Work shall be further described in final construction documents, which
construction documents shall be consistent with a first class office and
laboratory building and Attachment 1 (subject to changes not requiring Tenant’s
approval pursuant to Section 8.01, below, and changes otherwise approved by
Tenant in accordance with this Work Letter). Landlord shall provide Tenant with
copies of the construction documents for Tenant’s review,

 

115

--------------------------------------------------------------------------------


 

comment and, to the extent applicable under Section 8.01, approval prior to
finalization by Landlord. Tenant shall review, comment upon (if desired) and
approve to the extent provided in Section 8.01 such plans by written notice in
sufficient detail for Landlord to be able to reply, within ten (10) business
days following the delivery of such plans to Tenant. If Tenant fails to review,
comment and/or approve such plans within such ten (10) business day period, then
Tenant shall be deemed to have waived its right to comment and/or approve, as
applicable. Nothing in the preceding two sentences shall be deemed to provide
Tenant with a right to approve such construction documents except to the extent
that Base Building Work Changes require Tenant’s approval pursuant to
Section 8.01.  Landlord shall endeavor to provide Tenant with copies of changes
to the Base Building Work Plans as such changes are made, subject to the
provisions of Section 8.01.  Landlord represents and warrants that, upon
completion of the Base Building Work, the Building and the common facilities
serving the Building shall be in compliance with all applicable laws, codes,
ordinances, rules and regulations, including without limitation the Americans
with Disabilities Act, but such representation excludes other tenant
improvements being constructed by or on behalf of other tenants at the Property
and the design and construction of the FF&E Work (it being acknowledged that
neither Landlord nor Tenant is responsible for the compliance of the Building,
and common facilities serving the Building, with all applicable laws, codes,
ordinances, rules and regulations to the extent that any non-compliance is
caused by such other tenant’s work).  Landlord shall take commercially
reasonable efforts to enforce any applicable lease provisions to cause any other
tenants at the Building to comply with such laws, codes, ordinances, rules and
regulations and promptly correct any such noncompliance prior to the
Commencement Date.

 

ARTICLE 4

 

Finish Work Plans and Specifications

 

4.01.                     Tenant shall prepare the program for the design of the
Finish Work (“Tenant’s Program”) for the initial improvements to the entire
Premises necessary to make the entire Premises ready for Tenant’s occupancy and
as contemplated by the allocation of responsibility attached as Attachment 1 to
this Exhibit 10.03 (the “Finish Work”) for use by the FW Architect in developing
the FW Plans, such Tenant’s Program to be produced no later than the Critical
Date set forth on Attachment 2.  The FW Architect shall prepare, at Tenant’s
expense (subject to the Finish Work Allowance as provided in Section 11.01)
Schematic Drawings, Design Development Documents and the BPC Documents that are
reasonably consistent with the Tenant’s Program and any interim plans and
specifications previously approved by Tenant, as further set forth below. For
purposes of this Work Letter, any interim plans and specifications submitted to
Tenant for approval and the BPC Documents prepared by the FW Architect for the
Finish Work are referred to herein as “FW Plans”.  The Finish Work does not
include any installation of Tenant’s trade fixtures, technology equipment,
furniture, special equipment, and the like (the “FF&E”). The installation of
Tenant’s FF&E (the “FF&E Work”) shall be performed by Tenant pursuant to
Article 9, below. FW Plans shall be submitted by Landlord to Tenant for Tenant’s
review and approval pursuant to the Critical Dates as set forth on Attachment 2;
Landlord’s approval of Tenant’s Program and Tenant’s approval of the FW Plans
shall signify only the party’s consent to the Finish Work shown and shall not
result in any responsibility of Landlord (with respect to Tenant’s Program) or
Tenant (with respect to all other FW Plans) concerning compliance of the Finish
Work with laws, regulations, or codes, or

 

116

--------------------------------------------------------------------------------


 

coordination with any component or system of the Building, all of which shall be
the sole responsibility of Tenant (with respect to Tenant’s Program ) and
Landlord (with respect to all other FW Plans).

 

Tenant shall review and approve, or disapprove by written notice in sufficient
detail for Landlord to be able to reply, within ten (10) business days following
delivery of any FW Plans to Tenant by Landlord, including without limitation the
BPC Documents. The schematic design documents for the Finish Work and any
subsequently submitted plans and specifications for the Finish Work must comply
with the intent of Tenant’s Program, as affected by any modifications reasonably
necessary to comply with Legal Requirements and to be compatible with the Base
Building Work.  If Tenant fails to review and approve, or disapprove by written
notice in sufficient detail for Landlord to be able to reply within such ten
(10) business days, FW Plans properly submitted to Tenant for approval by Tenant
hereunder pursuant to the Critical Dates (provided that such submittal by
Landlord was accompanied by a cover letter with a statement, in bold and
prominent print and referencing this Section 4.01, stating that failure to
respond may result in deemed approval), and Landlord transmits a second,
subsequent written notice, and Tenant shall fail to reply within an additional
five (5) business day period following delivery of such second, subsequent
written notice, then Tenant shall be deemed to have approved such FW Plans. All
approvals, inspections, and requirements of Tenant with respect to the FW Plans
and Finish Work shall be for Tenant’s benefit only, may not be relied on by
Landlord, and shall not affect Landlord’s responsibility for the same.
Simultaneously with its approval of the BPC Documents for the Finish Work,
Tenant shall, as a Finish Work Change, notify Landlord of Tenant’s proposed
schedule for phased occupancy of the Premises, if any, in writing with
reasonable detail sufficient for the bidding of the Finish Work in a manner that
will allow delivery of the Landlord Work in accordance with such schedule, and
with all material aspects of such phasing schedule included therein.

 

Tenant has no obligation to approve any Finish Work not consistent with Tenant’s
Program or FW Plans previously approved by Tenant or reasonably inferable
therefrom, other than inconsistencies resulting from changes necessary to make
the Finish Work comply with Legal Requirements or compatible with the Base
Building Work. Landlord has no obligation to approve any Finish Work Changes
requested by Tenant if, in Landlord’s reasonable judgment, such Finish Work
Changes (i) would delay completion of any of the Landlord Work or cause Landlord
to miss any Critical Date unless Tenant agrees in writing that such work
constitutes an Agreed Tenant Delay and Landlord and Tenant agree in writing to
the amount of time of such Agreed Tenant Delay (Landlord having no obligation to
agree to any such delays to the extent such delays in completion of the Base
Building Work exceed thirty (30) days in the aggregate or otherwise delay
Landlord from obtaining a building permit for the Landlord Work beyond the date
Landlord is obligated to obtain the same pursuant to this Lease, or cause
Landlord to miss any deadline set forth in Landlord’s construction loan, in each
case as determined by Landlord in its reasonable discretion); (ii) would
materially increase the cost of operating the Building or increase the cost of
performing any other work in the Building, unless in each case Tenant agrees to
pay such costs, (iii) is incompatible with, or adversely affects, the design,
function, quality, equipment, structural integrity, or systems of the Building,
or otherwise is not fully coordinated with the Base Building Work, (iv) is
inconsistent with the construction of tenant improvements in a long term
large-user, first class office and laboratory lease, (v) requires a change in
the Base Building Work, (vi) causes the Base Building Work to violate any Legal
Requirement, or

 

117

--------------------------------------------------------------------------------


 

(vii) otherwise does not comply with the provisions of this Lease (including,
without limitation, Section 10.05).  By its execution of the Lease, and its
submission of the Tenant Program and Finish Work Changes, Tenant will be deemed
to have approved of, and shall be legally responsible for, such Tenant Program
and Finish Work Changes. Notwithstanding the foregoing or anything herein to the
contrary, if, following the date for Tenant’s approval of Tenant’s Long Lead
Package (as set forth in the Critical Dates) any Finish Work or Finish Work
Change reasonably specifies a long lead item, such as custom cabinetry or a
piece of specialized equipment, that Landlord reasonably determines could not be
delivered and installed in a manner consistent with the completion of the
applicable portion of the Finish Work by the Estimated Commencement Date and
Landlord notifies Tenant of such fact promptly after such long lead item is
identified by Landlord, which notification shall be no later than forty-five
(45) days following Tenant approval of the BPC Documents, then such long lead
item may be completed by Landlord following the date of Substantial Completion
based on an installation schedule reasonably determined by Landlord without
constituting a Landlord or Tenant Delay hereunder or otherwise delaying the
occurrence of the Commencement Date. Landlord shall cooperate with Tenant to
assist Tenant in identifying any such long lead items as Tenant’s design
progresses and, subject to the provisions of this Work Letter, Tenant shall be
permitted to substitute or delete such item for the purposes of completing the
applicable portion of the Finish Work by the applicable Critical Dates.

 

ARTICLE 5
Engagement of Contractor

 

5.01.                     Tenant shall have the right to approve (such approval
not to be unreasonably withheld, conditioned or delayed) the identity of the
general contractor for the Base Building Work, which contractor shall be
retained pursuant to a construction contract with Landlord. Tenant acknowledges
that any of Turner Construction Company, Walsh Construction, Skanska Building
(USA), or John Moriarty & Associates are hereby deemed approved for such
purpose. Landlord shall endeavor to provide that, under the terms of Landlord’s
construction contract, the contractor shall take remedial action to correct
material delays in the progress of the construction of Base Building Work (as
measured in relation to certain milestones to be identified in such contract) to
the extent that such delays are within the reasonable control of the
contractor.  If such a provision is included in the construction contract,
Landlord shall use good faith, commercially reasonable efforts to enforce the
rights described in the immediately preceding sentence.

 

5.02.                     Landlord shall retain a general contractor to
construct the Finish Work that is reasonably approved by Tenant for such purpose
(Tenant agreeing that any of Turner Construction Company, Walsh Construction, or
John Moriarty & Associates are hereby deemed approved). Tenant shall have the
right to review and approve the construction contract for the Finish Work, which
approval shall not be unreasonably withheld or conditioned and shall be deemed
granted if not given or withheld with specific explanation within five
(5) business days following Landlord’s delivery of the proposed contract to
Tenant. Such contract shall provide that the contractor must take remedial
action to correct material delays in the progress of the construction of Finish
Work (as measured in relation to certain milestones to be identified in such
contract) to the extent that such delays are within the reasonable control of
the contractor.

 

118

--------------------------------------------------------------------------------


 

Landlord shall use good faith, commercially reasonable efforts to enforce the
rights described in the immediately preceding sentence.  Tenant, acting through
Landlord, shall, to the extent such contract requires approval of the use of
contingency, have the right to reasonably approve the contractor’s use of the
contingency under the construction contract for the Finish Work to ensure that
the contingency is first applied to matters other than those arising out of
Tenant Delay, Finish Work Changes, or change orders for which Landlord is
responsible under this Lease.

 

ARTICLE 6
Construction of the Base Building Work

 

6.01.                     Landlord shall perform Base Building Work in a good
and workmanlike manner, using new materials of first quality, and in accordance
with applicable laws and all applicable ordinances, orders and regulations of
governmental authorities.  The Base Building Work shall be at Landlord’s sole
cost and expense except as set forth in this Exhibit 10.03 and shall be
performed substantially in accordance with the Base Building Work Plans.

 

From time to time during the construction of the Base Building Work, Landlord
shall allow Tenant’s authorized representatives to review and make copies of
plans and specifications including all changes thereto and generally to review
the progress of Landlord Work. Such reviews shall be scheduled so as not to
interfere with the conduct of Landlord Work. Tenant shall have the right,
subject to reasonable protocols established by Landlord, to have representatives
of Tenant attend project meetings relating to the Base Building Work (which
meetings shall be held at reasonable intervals, taking into consideration the
status of design and construction).

 

6.02.                     The Base Building Work has been registered to qualify
for Leadership in Energy and Environmental Design (“LEED”) Core & Shell status
as established by the U.S. Green Council based on the LEED Core & Shell
standards in effect as of the date of such registration. Landlord will use
commercially reasonable efforts to obtain LEED Core & Shell certification upon
completion of the Base Building Work; Tenant acknowledging that it shall not be
a default of Landlord hereunder if the Building does not obtain such
certification so long as Landlord files an application for certification in good
faith and in compliance with the terms of the LEED program.  Any Tenant Work,
and the design of the Finish Work, shall comply with the standards necessary to
maintain the applicable LEED Core & Shell certification of the Building.

 

ARTICLE 7
Construction of the Finish Work

 

7.01.                     Landlord shall cause the Finish Work to be constructed
at Tenant’s sole cost and expense (subject to reimbursement from the Finish Work
Allowance to the extent applicable and subject to exclusion of certain costs as
expressly set forth in this Work Letter) in accordance with, and subject to, the
provisions of this Work Letter.  Landlord shall not be responsible for any
aspects of the design of Tenant’s Program. Landlord shall not charge any
supervisory or management fees with respect to the Finish Work other than the
Development Fee.

 

119

--------------------------------------------------------------------------------


 

At all times, Tenant will act promptly (and in any case within five (5) business
days following delivery of written notice from Landlord unless expressly
provided otherwise herein) on any construction-related questions or matters,
including without limitation requests for information, product and material
submittals, shop drawings, final color approvals and substitutions, and LEED,
commissioning, balancing and testing related correspondence and questions.

 

7.02.                     Landlord shall cause the construction of the Finish
Work to occur in a good and workmanlike manner substantially in accordance with
the BPC Documents, and using new materials of first quality. Landlord shall use
reasonable efforts to cause the Finish Work to be constructed in accordance with
the Construction Schedule; provided, however, that Tenant’s sole rights and
remedies for Landlord’s failure to do so are as set forth in Section 3.01 of the
Lease. Landlord is authorized to proceed with the Finish Work shown on the
final, approved BPC Documents, on the date that is ten (10) days after Landlord
first delivers the Base Price to Tenant. With respect to Finish Work Changes (as
defined in Section 8.03) submitted after Landlord is initially authorized (or
deemed authorized) to proceed with Finish Work, Landlord shall be deemed
authorized to proceed with such Finish Work Change upon approval thereof by
Landlord without further notice to or from Tenant.

 

7.03.                     Landlord shall cause FW Architect to inspect the
Finish Work periodically as appropriate to the stage of construction, but in any
event no less often than weekly, as it progresses and to sign off on each
requisition by the Finish Work contractor contemporaneously with Landlord’s
review and approval of such requisition. FW Architect’s acceptance of Finish
Work shall be deemed conclusive on behalf of Tenant. Tenant shall have the right
to attend the meetings in which such requisition is reviewed by Landlord and the
FW Architect, and, from the date of this Lease through the completion of payment
to the general contractor, architects and engineers related to the Base Building
Work and the Finish Work, Landlord will provide to Tenant within five (5) days
after each month end (or if not received by such time by Landlord, then
Landlord’s reasonable estimate as to such costs) with documentation of the hard
costs of constructing, and soft costs for architectural, engineering and other
consulting services for the design of, the Base Building Work and the Finish
Work, including a copy of each approved AIA form G702 and G703 requisition for
payment submitted by the contractor, and copies of invoices referenced therein
to the extent requested by Tenant following approval of such requisition by the
BBW Architect or FW Architect, as applicable, together with invoices submitted
by architects and engineers.

 

7.04.                     A preliminary construction schedule for the completion
of the Landlord Work is attached hereto as Attachment 3 (the “Construction
Schedule”).  The Construction Schedule may be revised from time to time by
Landlord with reasonable notice to Tenant as necessary for Landlord to
Substantially Complete the Landlord Work in accordance with the Critical Dates
or to reflect actual construction progress (nothing in this sentence, however,
being deemed to permit Landlord to extend the Critical Dates except as may be
reasonably approved by Tenant or otherwise permitted pursuant to the express
terms of this Work Letter, or to give Tenant less than 60 days to complete the
FF&E Work); any such revision of the Construction Schedule whether or not
reasonably approved by Tenant shall be independent of Tenant’s rights and
remedies for Landlord’s failure to Substantially Complete the Landlord Work by
the Estimated Commencement Date as set forth in the Lease (subject to Tenant
Delay and other limitations as

 

120

--------------------------------------------------------------------------------


 

set forth in the Lease), otherwise comply with timeframes set forth in the Lease
or this Work Letter, or meet the Critical Dates (as they may be modified with
Tenant’s reasonable approval or as permitted pursuant to the express terms of
this Work Letter).

 

7.05.                     Prior to the bidding of the Finish Work establishing
the Base Price, Landlord and Tenant shall determine whether Landlord, Tenant, or
the general contractor shall carry the so-called “builder’s risk” insurance on
the Finish Work and the amount of any deductibles to be carried (which shall be
commercially reasonable).  The cost of such insurance and any such deductibles
shall be includable as a Direct Cost (as defined in Section 11.05, below) if and
to the extent incurred by Landlord or contractor and, for the purposes of
crediting any Governmental Incentives received by Landlord, shall be considered
a payment of Excess Costs by Tenant if and to the extent incurred by Tenant.
Regardless of who carries the builder’s risk coverage, Landlord and Tenant shall
each be identified as additional insureds and loss payees to the extent of their
interests (except to the extent that either Landlord or Tenant is the named
insured, as applicable).

 

7.06.                     Tenant may require that the FW Architect’s contract
provide for the Finish Work to be designed to qualify for then-applicable
Leadership in Energy and Environmental Design (“LEED”) Commercial Interior
status as established by the U.S. Green Council based on the LEED Commercial
Interior standards.  If Tenant makes such election in writing during the course
of reviewing and approving the FW Architect’s contract, then Landlord will use
commercially reasonable efforts to obtain LEED Commercial Interior registration
of the Finish Work (such efforts to be a Direct Cost). Tenant acknowledges that
it shall not be a default of Landlord hereunder if the Premises does not obtain
such registration or any subsequent LEED certification so long as Landlord files
an application for registration or, if applicable, certification in good faith
and in compliance with the terms of the LEED program. The design and
construction of the Landlord Work shall comply with the standards necessary to
maintain the applicable LEED Commercial Interior certification of the Premises,
if any, and, if Tenant does not elect to pursue LEED Commercial Interior status
for the Finish Work, then Landlord and Tenant shall cooperate to see that the
design of the Finish Work is, to the extent feasible, used to enhance the LEED
designation of the Base Building Work (i.e. by the allocation of applicable
Finish Work items to the rating system checklist conditions necessary for the
Building to obtain a LEED determination of a higher level, such allocation being
solely for the purposes of obtaining such higher LEED designation and not to
shift Finish Work to Base Building Work).

 

ARTICLE 8
Changes in the Work

 

8.01.                     Tenant shall have the right to approve any material
changes in the Base Building Work Plans (“Base Building Changes”), which
approval shall not be unreasonably withheld, conditioned or delayed and is
subject to the provisions of Section 3.01, above, and this Section 8.01. 
Notwithstanding the foregoing to the contrary, in no event shall Tenant have the
right to disapprove any Base Building Changes that (x) are required to comply
with Legal Requirements (including without limitation to conform the design to
The Commonwealth of Massachusetts State Building Code, 7th/8th (as applicable)
Edition) or interpretations of Legal Requirements by municipal authorities
having jurisdiction over the Landlord Work or (y) affect only the retail

 

121

--------------------------------------------------------------------------------


 

portion of the Building (collectively, (x)-(y), being referred to herein is the
“Permitted Base Building Changes”).  Furthermore, and not in limitation of the
foregoing, implementation of alternatives or qualified substitutions as
described in approved Base Building Work Plans, further development of Base
Building Work Plans consistent with previously approved Base Building Work Plans
(or work reasonably inferable therefrom), and minor changes to reflect field
conditions or unforeseen conditions, are not material changes and do not require
Tenant’s approval hereunder. Tenant acknowledges that Landlord may engage in
value engineering of the Base Building Work and agrees to cooperate reasonably
to accomplish any such value engineering, including by reasonably approving Base
Building Changes prior to the final pricing of Base Building Work Plans by
Landlord’s contractor.  If Tenant disapproves of any change that Landlord
believes is a Permitted Base Building Change or an immaterial change permitted
hereunder, Landlord may submit such dispute to Arbitration pursuant to
Article 14.  Landlord shall endeavor to provide Tenant with copies of any
changes to the Base Building Work Plans at Tenant’s sole cost and expense and
shall keep the Base Building Work Plans and any change thereto in Landlord’s
project site office for Tenant’s inspection and copying from time to time
(Tenant acknowledges that minor changes not requiring Tenant’s consent hereunder
and field changes may not be reflected in such documentation until a reasonable
period after implementation).

 

If Landlord desires to make a material change to the Base Building Work that is
not a Permitted Base Building Change (a “Base Building Work Change”), then
Landlord shall promptly so notify Tenant and request Tenant’s approval of the
same (which notice shall include a description of the changes in text and/or
preliminary plans and/or specifications showing such change), shall provide
Tenant with programmatic or conceptual plans describing the changes to the
Finish Work required by the proposed Base Building Work Change, and shall also
notify Tenant of the additional costs, if any, that Landlord reasonably
estimates it will incur in the redesign and construction of the Finish Work as a
result of the Base Building Work Change (provided that no such additional costs
shall be deemed to accrue prior to the date that Tenant approves the schematic
design documents for the Finish Work). Within five (5) business days after
delivery of such notice (a “Base Building Work Change Notice”) to Tenant, Tenant
shall notify Landlord whether Tenant approves such change or, if not, the
revisions required to be made by Landlord (if any can be made to satisfy
Tenant). Tenant shall not unreasonably withhold any approval of a requested Base
Building Work Change and Tenant agrees to cooperate with Landlord in approving
changes in the Base Building Work necessary to satisfy Landlord’s schedule,
permitting, budgetary, and financing requirements so long as the Base Building
Work is consistent with standards for a first class office and laboratory
building and Landlord pays for (i) all reasonable additional costs for redesign
of the Finish Work following the time that Tenant approves Landlord’s schematic
design documents, together with (ii) additional costs to construct the Finish
Work resulting from such changes, as such costs are incurred. In any event,
Landlord shall pay the additional costs of the FW Architect, if any, necessary
to redesign the Finish Work and the additional costs, if any, necessary to
construct the Finish Work due to a Base Building Work Change. If Tenant does not
respond to a Base Building Work Change Notice as set forth above, the applicable
Base Building Work Change shall be deemed approved by Tenant. Any Base Building
Work Change approved by Tenant, or deemed approved by Tenant, shall thereafter
be considered a Permitted Base Building Change. Landlord shall provide Tenant
all reasonable cost accounting information regarding such work provided to
Landlord by the FW Architect, and, at Landlord’s sole cost and expense, shall
cause

 

122

--------------------------------------------------------------------------------


 

the final amount due for such work to be determined in accordance with
Section 11.02 of this Exhibit 10.03.  If and to the extent that any Base
Building Work Change causes a delay to Landlord’s submission of any plans
required to be submitted by Landlord to Tenant under this Lease, the same shall
constitute a Landlord Delay as further set forth in Section 12.02 of this
Exhibit 10.03.

 

8.02.                     Intentionally Omitted.

 

8.03.                     Subject to the provisions of Section 4.01 of this Work
Letter, Tenant may, from time to time, by written order to Landlord on a form
reasonably specified by Landlord (“Finish Work Change”), request Landlord
approval of a change in the Finish Work shown on the BPC Documents or FW Plans
previously approved by Tenant, which Landlord approval shall not be unreasonably
withheld or conditioned, and Landlord shall approve or disapprove any requested
Finish Work Change within ten (10) business days after delivery of such Finish
Work Change to Landlord. FW Plans shall not be modified in any material respect
except with Landlord’s and Tenant’s prior written approval; and all
modifications to FW Plans, whether material or not, shall be made only by Finish
Work Change submitted in timely fashion to Landlord and approved by Landlord.
Tenant shall pay the cost to design and construct any Finish Work Change as
further described in Section 11.02, below.

 

ARTICLE 9
FF&E Work/Tenant’s early entry

 

9.01.                     Any FF&E Work necessary to obtain a temporary
certificate of occupancy or other evidence that Tenant is lawfully entitled to
occupy the Premises for the Permitted Use (the “Occupancy Documentation”) from
the City of Boston shall be completed by Tenant in a timely manner (subject to
extension for Force Majeure, to the extent such events result in an extension of
the time for performance of the Landlord Work) and otherwise in accordance with
the Critical Dates. If Tenant does not perform the FF&E Work in a timely manner,
then Landlord shall have the right, at Tenant’s expense pursuant to
Section 14.03(f) of the Lease, to do such work as is necessary to obtain the
Occupancy Documentation upon prior written notice to Tenant.

 

9.02.                     Prior to the Commencement Date, Tenant may, at
Tenant’s sole risk and expense, enter portions of the Premises reasonably
necessary for the FF&E Work, in each case in accordance with the Construction
Schedule.

 

As a condition to Tenant’s entry into the Premises prior to the Commencement
Date, Tenant shall comply with and perform, and shall cause its employees,
agents, contractors, subcontractors, material suppliers and laborers to comply
with and perform, all of Tenant’s insurance and indemnity obligations and other
obligations governing the conduct of Tenant at the Property under this Lease. 
Any independent contractor of Tenant (or any employee or agent of Tenant)
performing any work or inspections in the Premises prior to the Commencement
Date shall be subject to all of the terms, conditions and requirements contained
herein (including without limitation the provisions of Article 7 of the Lease)
and, prior to such entry, Tenant shall provide Landlord with evidence of the
insurance coverages required pursuant to Article 7 of the Lease.  Tenant and any
Tenant contractor performing any work or inspections in the Premises prior to
the Commencement Date shall use reasonable efforts not to interfere in any way
with

 

123

--------------------------------------------------------------------------------


 

construction of, and shall not damage the Landlord Work or the common areas or
other parts of the Building, and Landlord and Landlord’s contractor shall make
efforts to reasonably accommodate Tenant’s and Tenant’s contractor’s entry into
the Premises pursuant to this Section 9.02 so long as it is consistent with the
Construction Schedule.  Neither Tenant, nor any Tenant contractor performing any
work or inspections in the Premises prior to the Commencement Date shall cause
any labor disharmony, and Tenant shall be responsible for all costs required to
produce labor harmony in connection with an entry under this Section 9.02. 
Without limiting the generality of the foregoing, to the extent that the
commencement or performance of Landlord Work is delayed on account in whole or
in part of any act, omission, neglect, or default by Tenant or any Tenant
contractor, then such delay shall constitute a Tenant Delay as provided in
Section 12.02 of this Exhibit 10.03.

 

Any requirements of any Tenant contractor performing any work or inspections in
the Premises prior to the Commencement Date, for any reason, for services from
Landlord or Landlord’s contractor, such as hoisting, electrical or mechanical
needs, shall be paid for by Tenant and arranged between such Tenant contractor
and Landlord or Landlord’s contractor based on the actual, reasonable cost
thereof determined on a time and materials basis. Should the work of any Tenant
contractor performing any work or inspections in the Premises prior to the
Commencement Date depend on the installed field conditions of any item of
Landlord Work, such Tenant contractor shall ascertain such field conditions
after installation of such item of Landlord Work. Neither Landlord nor
Landlord’s contractor shall ever be required or obliged to alter the method,
time or manner for performing Landlord Work or work elsewhere in the Building,
on account of the work of any such Tenant contractor. Tenant shall cause each
Tenant contractor performing work on the Premises prior to the Commencement Date
to clean up regularly and remove its debris from the Premises and Building. The
FF&E Work shall be performed in accordance with the provisions of Section 10.05
of the Lease.

 

ARTICLE 10
Cooperation

 

10.01.              Each party shall use reasonable efforts to cause its
contractors and/or consultants to cooperate so as to complete the Base Building
Work, Finish Work, and FF&E Work in an expeditious manner, provided that nothing
herein shall require the Landlord to incur any additional expense or delay in
construction of the Landlord Work.

 

ARTICLE 11
Payment of Costs

 

11.01.              Landlord shall provide Tenant with an allowance for the
costs of constructing the Finish Work (the “Hard Costs”) and architectural,
engineering and other project consulting fees incurred in the design of the
Finish Work (the “Soft Costs”) in the amount of the Finish Work Allowance (as
defined in Section 1.21 of the Lease) provided, however, that the Finish Work
Allowance is subject to increase pursuant to the express terms of Article 18 of
the Lease, and the Finish Work Allowance shall be reduced by (i) an amount equal
to the costs allocable to certain Base Building Work being done at Tenant’s
expense as further described on Attachment 1 hereto (such work being referred to
herein as “Tenant’s BBW”) as described below, and (ii) the cost of any Finish
Work Changes to the extent approved prior to the determination of the Excess
Costs

 

124

--------------------------------------------------------------------------------


 

(the Finish Work Allowance, as adjusted pursuant to this sentence being referred
to herein as the “Allowance Construction Amount”).  All construction and design
costs for the Finish Work in excess of the Allowance Construction Amount shall
be paid for entirely by Tenant, and Landlord shall not provide any reimbursement
or allowance therefor. The cost of Tenant’s BBW shall mean the Direct Costs of
such work (with references to Finish Work in the definition of Direct Costs
meaning Tenant’s BBW for this purpose), provided, however, that (x) the hard
costs of Tenant’s BBW shall be specified as a line item or line items in the
schedule of values set forth in Landlord’s construction contract for the Base
Building Work and submitted to Tenant for Tenant’s review prior to the execution
of such contract, (y) the design costs of Tenant’s BBW shall be segregated from
other Base Building Work design costs by the BBW Architect, and (z) other Direct
Costs that are shared with costs of the Base Building Work shall be equitably
allocated between the Base Building Work and the Tenant’s BBW. All such costs
shall be deducted from the Finish Work Allowance prior to establishing the
Excess Costs pursuant to Section 11.03, below. Landlord shall endeavor to keep
an on-going separate accounting of the costs of Tenant’s BBW and shall make such
accounting available to Tenant upon Tenant’s request from time to time.  The
additional costs of the FW Architect, if any, necessary to redesign the Finish
Work and the additional costs, if any, necessary to construct the Finish Work
due to a Base Building Work Change shall not constitute Hard Costs or Soft Costs
and shall be paid for by Landlord without deduction against the Finish Work
Allowance.

 

Landlord shall use reasonable efforts to notify Tenant of the estimated cost of
the Finish Work (taking into account the Direct Costs, as described in
Section 11.05, below) within thirty (30) days following Tenant’s approval of
design development drawings. Tenant shall have ten (10) business days following
Landlord’s delivery of the estimated cost of the Finish Work to Tenant to
propose any initial Finish Work Changes that Tenant may reasonably determine are
necessary to keep the cost of the Finish Work within Tenant’s budget. Upon
Tenant’s approval of the BPC Documents, Landlord shall then direct its general
contractor to solicit at least three bids (or such fewer number of bids as
Landlord and Tenant may reasonably agree, if three bids are impractical in light
of the nature of the item and the Landlord’s Construction Schedule) for each
trade agreed to be so bid between Landlord and Tenant. The Finish Work shall be
bid in a manner allowing for the comparison of the cost to construct the Finish
Work pursuant to Tenant’s proposed phasing schedule, if any, and the cost to
construct the Finish Work without regard for Tenant’s proposed phasing
schedule.  Landlord and Tenant shall determine the trades to be bid and whether
such subcontractors shall be required to obtain performance and/or payment bonds
on or before the Critical Date for submission of Tenant’s BPC Documents, and, if
they are unable to reach agreement on the identity of such trades and whether
performance and/or payment bonds shall be required, shall submit such dispute to
resolution by arbitration pursuant to Article 14, below. Tenant acknowledges and
agrees that Landlord shall be permitted to require performance and/or payment
bonds where required by Landlord’s lender and that such costs shall be
considered Direct Costs.  Landlord shall promptly supply Tenant with such
detailed information about bid requests and negotiations with contractors as
Tenant may reasonably request, provided that any delays resulting from Tenant’s
failure to act within five (5) business days following Landlord’s delivery of
such information to Tenant shall constitute a Tenant Delay. In the case of each
bid request, Landlord will accept the lowest responsible bid from a
pre-qualified contractor that can meet the Construction Schedule (as defined
below), unless Landlord and Tenant reasonably determine otherwise. In the case
of each bid by a bidder that has not been pre-qualified by Landlord, Landlord
reserves the right to reject such bid if

 

125

--------------------------------------------------------------------------------


 

Landlord reasonably concludes, after consultation with and reasonable input from
Tenant, that the bidder is not sufficiently experienced or otherwise is
undesirable to Landlord and, if no bidders have been pre-qualified, to select
any qualified bidder that can meet the Construction Schedule.

 

Landlord shall notify Tenant of the final guaranteed maximum price construction
cost of the Finish Work, including without limitation the cost premium, if any,
for the Landlord Work associated with meeting Tenant’s proposed phasing schedule
(the “Phasing Premium”), promptly upon receipt from the general contractor,
which notice shall set forth on a detailed line item basis the elements of such
cost, including, without limitation, the contractor’s fee, general conditions
costs, the contractor’s contingency, and the overhead and mark-up for change
orders (the “Base Price”), to be calculated based on the approved BPC Documents
and Tenant’s proposed phasing plan, if any. Tenant shall have ten (10) business
days following Landlord’s delivery of the notice of the Base Price to Tenant to
propose any changes to the phasing schedule that Tenant may reasonably determine
are necessary to reduce the amount of any Phasing Premium, any such proposed
change being deemed to be a Finish Work Change.  Within sixty (60) days
following the determination of the Base Price, Landlord and Tenant shall
cooperate to complete the details of the phasing schedule in a manner that will
allow Landlord to meet the Construction Schedule and, if desired by Tenant,
allow the parties to adjust the Phasing Premium. Such final phasing schedule
shall be referred to herein as the “Phasing Schedule”.  Costs of Building
services or facilities (such as electricity, heating, ventilation,
air-conditioning, and cleaning) actually required to implement the Finish Work
and other costs of the Finish Work to the extent required to be paid by Tenant
under this Work Letter shall thereafter be added to the Base Price.  To the
extent that any of such services are provided to the Base Building Work and
Finish Work in a manner that cannot reasonably be segregated (e.g. where there
are not separate utility meters), the cost of such services shall be equitably
allocated between the Base Building Work and the Finish Work.

 

11.02.              To the extent that the Finish Work Allowance has not been
applied to Soft Costs or Hard Costs in accordance with this Section 11.02, then
Tenant may request no later than the date that is sixty (60) days following the
final reconciliation date pursuant to Section 11.06, below, that such amounts be
disbursed by Landlord to reimburse Tenant for Tenant’s out-of-pocket costs to
install the FF&E Work or any of Tenant’s reasonable third-party costs to move
into the Premises, in each case by written request to Landlord accompanied by
invoices for such costs.

 

11.03.              Any Finish Work the cost of which exceeds the Allowance
Construction Amount and any Finish Work Changes shall be performed and furnished
at the sole expense of Tenant except as expressly set forth herein. The extent
by which the cost of the Finish Work, as reasonably estimated by Landlord and
including the guaranteed maximum price under the construction contract for the
Finish Work (the “FW Contract”), but excluding any additional costs necessary to
redesign the Finish Work and construct the Finish Work due to a Base Building
Work Change, exceeds the Allowance Construction Amount, is referred to as the
“Excess Costs”. All costs being funded by the Allowance Construction Amount
shall be co-funded, on an ongoing basis, with Tenant and Landlord each bearing a
fifty (50%) percent share of such costs until Tenant has fully funded the Excess
Costs and thereafter the remainder of the amounts applied towards the cost of
the Finish Work shall be paid by Landlord using the

 

126

--------------------------------------------------------------------------------


 

Allowance Construction Amount until the Finish Work Allowance has been used in
full.  Landlord shall be responsible for only those change orders under the FW
Contract that (i) result from delay in delivering the Base Building Work (and
then only to the extent such delays are not attributable to Tenant’s Program or
other Tenant Delay) and (ii) arise on account of a Base Building Work Change as
provided pursuant to Section 8.01, above.  Tenant shall be responsible for all
other change orders under the FW Contract, subject to Tenant’s rights under
Section 5.02, above.

 

11.04.              Tenant shall pay Landlord for Excess Costs, Finish Work
Changes and any other amounts due under this Work Letter within fifteen (15)
days following delivery by Landlord of each invoice therefore (together with a
copy of the general contractor’s requisition, bills and/or invoices to which it
applies). Tenant shall pay the entire amount of each such invoice to Landlord as
Additional Rent.

 

11.05.              The cost of the Finish Work (including any Finish Work
performed pursuant to a Finish Work Change) shall be equal to Landlord’s Direct
Costs (as defined below) incurred in connection with undertaking the Finish
Work.  Landlord’s “Direct Costs” shall mean a development fee (the “Development
Fee”) payable to Landlord or its affiliate in an amount equal to three percent
(3%) of the Base Price or Finish Work Changes, as applicable; costs to design
the Finish Work; all costs of insuring the Finish Work (to the extent not paid
directly by Tenant) and all costs of obtaining permits and inspections required
by governmental authorities in connection with the Finish Work; Landlord’s out
of pocket costs for office/reprographics/travel; Landlord’s out-of-pocket design
fees and costs for coordinating the Finish Work; third-party inspections (to the
extent not attributable to Base Building Work); special security, if any,
requested by Tenant; peer review costs; the costs to employ a
clerk-of-the-works; and testing costs; plus the total cost payable by Landlord
(or its general contractor) to subcontractors, materialmen, laborers, etc.
(including any portions of such reasonable amounts designated subcontractor’s or
materialmen’s profit, fee, overhead, and the like) and, as provided in the FW
Contract, so-called general conditions items paid to the general contractor; a
general contractor’s fee payable to the general contractor; bonds; utilities;
temporary heating installation, maintenance and operation; stored materials; and
a reasonable general contractor’s contingency. The FW Contract shall provide for
a guaranteed maximum price and the FW Design contract shall provide for a fixed
fee, plus reimburseables, to the FW Architect.  Tenant shall have no right to
object to the cost of any item of Landlord’s Direct Costs (other than objections
based on the inclusion of costs, or the amounts of such included costs, in
violation of the terms of Landlord’s contract with the general contractor) after
the time that Tenant has authorized Landlord to proceed with the applicable
Finish Work or been deemed to authorize Landlord to proceed pursuant to the
terms of this Exhibit 10.03.  Landlord’s Direct Costs may include any materials
and equipment purchased to be part of Finish Work and stored on the Property or
some other location approved by Landlord and all deposits made on the purchase
of such materials and equipment, provided that any invoice for elements of work
stored at a location other than the Property shall contain copies of third party
invoices therefor and evidence that such property is covered by Landlord’s or
the general contractor’s insurance.

 

In addition to any other exclusions set forth herein, Direct Costs shall also
exclude the following (which shall not be considered a cost of the Finish Work
or, with respect to (b)-(g), Tenant’s BBW):

 

127

--------------------------------------------------------------------------------


 

(a)                                 Costs for improvements that are not
substantially in accordance with the FW Plans (or reasonably inferable
therefrom), except to the extent of a Finish Work Change submitted or approved
by Tenant;

 

(b)                                 Costs applicable to Base Building Work
Changes requested by Landlord as further described in Section 8.01, above;

 

(c)                                  Landlord’s attorneys’ fees and other costs
incurred in connection with review, negotiation or preparation of construction
contracts, and Landlord’s attorneys’ fees, experts’ fees and other costs of
legal and arbitration proceedings to resolve construction disputes except as
otherwise provided pursuant to Article 14, below;

 

(d)                                 Loan fees, mortgage brokerage fees, interest
and other costs of financing construction costs;

 

(e)                                  Costs incurred as a consequence of
construction defects within the first year following the Commencement Date and
costs resulting from delays caused by Base Building Work Changes as expressly
provided pursuant to Section 11.03 above;

 

(f)                                   Costs covered by warranties and/or
insurance; and

 

(g)                                  Penalties and late charges attributable to
Landlord’s failure to timely pay construction costs in accordance with this Work
Letter unless caused by Tenant’s failure to timely pay Landlord as specified
herein.

 

11.06.              Within ninety (90) days of the completion of all items of
Finish Work listed on the Final Punchlist, Landlord shall provide Tenant with a
final invoice prepared by Landlord for all Excess Costs and Finish Work Changes
(the “Finish Work Reconciliation Statement”).  Such statement shall be
conclusive between the parties unless the statement is incorrect and is disputed
by Tenant by notice to Landlord given within ten (10) days of Landlord’s
delivery to Tenant’s of the statement.  Upon issuance thereof, there shall be
adjustments between Landlord and Tenant to the end that Landlord shall have
received the exact amount due to Landlord hereunder on account of Excess Costs
and Finish Work Changes.  Any overpayment by Tenant shall be credited against
the next payments of Base Rent due hereunder or, if the Lease has terminated for
reason other than a default by Tenant, shall be paid by Landlord to Tenant.  Any
underpayment by Tenant shall be due and payable within twenty (20) days after
Landlord’s invoice.

 

All payments required to be made by Tenant under this Finish Work Letter,
whether to Landlord or to third parties, shall be deemed “Additional Rent” for
purposes of the Lease.

 

128

--------------------------------------------------------------------------------


 

ARTICLE 12
Substantial Completion; Delays

 

12.01.              “Substantially Complete” “Substantial Completion” and
“Substantially Completed” shall mean that the Landlord Work is sufficiently
complete so that (i) a certificate of occupancy has been issued for the Building
(whether temporary or permanent) or, if with respect to a Phase, for the
applicable Phase, (ii) Tenant can lawfully occupy, use and enjoy the Premises
or, if with respect to a Phase, for the applicable Phase for the Permitted Use
(assuming Tenant completes the FF&E Work) without material interference on
account of the completion of the Final Punchlist (as provided under Article 13,
below), and (iii) all Base Building Work systems (for the applicable Phase,
where relevant) are tested, operational and balanced as required to ensure
proper functioning of such Base Building Work and with all necessary operational
permits in effect for the Base Building Work, in any event without regard for
Tenant’s particular use of the Premises, as opposed to office and laboratory
use, generally. BBW Architect’s determination of Substantial Completion shall be
conclusive as between the parties unless disputed by Tenant within five
(5) business days following written notice thereof.  Any dispute regarding the
occurrence of Substantial Completion shall be resolved pursuant to Article 14,
below. Substantial Completion will be determined on a Phase-by-Phase basis.

 

12.02.              A delay in the commencement, performance or Substantial
Completion of Landlord Work as a result of any of the following is referred to
herein as a “Tenant Delay”:

 

i.                              any Finish Work Change requested by Tenant
(other than as expressly provided pursuant to Section 8.01, above with respect
to Base Building Changes);

 

ii.                           the failure of Tenant to make any submission or to
respond to any submission to Tenant from Landlord (including without limitation
the submissions described on Attachment 2) on or before the deadline for such
submission or response as set forth in the Lease or this Work Letter;

 

iii.                        any other act, or failure to act within the time
periods required under this Work Letter or the Lease (where action by Tenant is
required under this Work Letter or the Lease), that results in a delay to the
completion of Landlord Work (provided that any Tenant Delay pursuant to this
clause (iii) shall not be deemed to accrue unless and until Landlord delivers
notice of such event with a statement, in bold and prominent print and
referencing this Section 12.02, that a Tenant Delay has occurred and describing
the event giving rise to such Tenant Delay); or

 

iv.                       delays resulting from the installation, prosecution,
or failure to complete Tenant’s FF&E Work that affect Landlord’s ability to
obtain Occupancy Documentation for the Premises and Building (provided that
Landlord has then completed all Base Building Work necessary for obtaining such
Occupancy Documentation).

 

129

--------------------------------------------------------------------------------


 

The occurrence of a Tenant Delay shall not in and of itself constitute an Event
of Default under the Lease or this Work Letter provided that Tenant shall
reimburse Landlord, as Additional Rent, for any increase in the actual
out-of-pocket costs of the Landlord Work (or other work being constructed by
Landlord in the Building) resulting from a Tenant Delay within thirty (30) days
after billing. Such reimbursement, together with the acceleration of the date
that the Landlord Work is deemed to be Substantially Complete as described below
and the extension of Landlord’s time to perform the Landlord Work as set forth
in the Lease, shall be Landlord’s sole recourse at law or in equity for delays
in construction of the Landlord Work on account of Tenant Delay (nothing in this
paragraph, however, shall be deemed to waive any other rights or remedies of
Landlord with respect to the event giving rise to a Tenant Delay, such as a
claim of default for Tenant’s failure to comply with the covenants of Article 10
of this Lease).

 

A delay in the final approval by Tenant of the BPC Documents for the Finish
Work, or any Tenant plans subject to a Critical Date pursuant to Section 4.01 of
this Exhibit 10.03 as a result of any of the following is referred to herein as
a “Landlord Delay”:

 

i.                              any failure of Landlord to submit such BPC
Documents or plans for approval to Tenant by the applicable Critical Date
(subject to extension for Tenant Delay);

 

ii.                           any Base Building Work Change requested by
Landlord;

 

iii.                        any other act or omission of Landlord, any Landlord
contractor, or any of their officers, employers, agents, or contractors
(provided that any Landlord Delay pursuant to this clause (iii) shall not be
deemed to accrue unless and until Tenant delivers notice of such event with a
statement, in bold and prominent print and referencing this Section 12.02, that
a Landlord Delay has occurred and describing the event giving rise to such
Landlord Delay).

 

For each day of Landlord Delay, the Tenant’s obligation to approve the BPC
Documents (or other applicable FW Plans or other Tenant obligations pursuant to
Attachment 2) shall be deemed to be extended by one day.

 

12.03.              In calculating the length of Delays (as defined below),
Delays shall be determined on a net basis, i.e. taking into account the effect
of other Delays. Any Landlord Delay or Tenant Delay of less than a full day
shall be deemed to be equal to a delay of one full day. The date that the
Landlord Work is deemed to be Substantially Complete for the purpose of
determining Commencement Dates shall be deemed to occur one day earlier for each
day of Tenant Delay, taking into account any periods of Landlord Delay. In
connection therewith, Landlord and Tenant have agreed to determine the length of
any Tenant Delay and Landlord Delay (together, “Delays”) as follows: any Delays
pursuant to clause “(ii)” in the definition of Tenant Delay shall be equal to
one day for each day that the applicable Delay continues beyond the applicable
time period required for response under this Lease, (ii) in the event of any
“Agreed Tenant Delay” or “Agreed Landlord Delay” referenced in this Lease, the
length of such Delay shall be as agreed upon in writing by the parties at the
time such Delay arises, and (iii) with respect to any other Delay, the party
claiming such Delay shall notify the other in writing of the claimed estimated

 

130

--------------------------------------------------------------------------------


 

length of such Delay within ten (10) business days after its occurrence and the
party to whom such claim is made may elect by written notice delivered to the
other within ten (10) business days thereafter to dispute the claimed estimated
Delay in accordance with Article 14, below. Unless such estimate is disputed by
written notice delivered within such ten (10) business day period, the claimed
estimated Delay shall be deemed the length of such Delay.

 

ARTICLE 13
Completion of Finish Work; Punch Lists

 

13.01.              On a date or dates reasonably specified by Landlord (but not
later than two days following Substantial Completion), Landlord and Tenant shall
inspect the Finish Work for the purpose of preparing a list of the items then
remaining to be completed (any such list, a “Final Punchlist”).  The Final
Punchlist shall consist only of customary punchlist type items that can be
completed within 30 days following delivery of the Premises to Tenant (or such
longer period as is reasonably required provided that the completion of such
items shall not materially interfere with Tenant’s occupancy, use or enjoyment
of the Premises) and any items of a seasonal nature; all other Finish Work must
be complete (subject to latent defects, which Landlord shall remedy as provided
below) for Substantial Completion to occur. The Final Punchlist will be prepared
on a Phase-by-Phase basis. Landlord shall, within ten (10) business days after
the date of such inspection, submit such Final Punchlist to Tenant, and Tenant
shall sign and return the Final Punchlist to Landlord within five (5) business
days of Landlord’s delivery of such Final Punchlist to Tenant (or, if earlier,
by the day before Tenant takes occupancy of the Premises), noting any items
which Tenant reasonably believes should be added thereto. Items shall not be
added to the Final Punchlist by Tenant after it is delivered to Landlord, but
this shall not relieve Landlord from its liability to correct latent defects
pursuant to the terms set forth below. If the Final Punchlist is not executed by
Tenant and returned to Landlord within such five (5) business day period, then
Tenant shall be deemed to have accepted the Final Punchlist as submitted to
Tenant by Landlord without modification and, except as set forth on the Final
Punchlist, Landlord shall have no further obligation to cause any other Finish
Work to be completed except as provided below with respect to latent defects.
With respect to items on the Final Punchlist not in dispute, Landlord shall
cause such items to be completed in a diligent manner during regular business
hours, but in a manner that will seek to minimize interruption of Tenant’s use
and occupancy. In any event, Landlord shall use commercially reasonable efforts
to complete all Finish Work punch list work within thirty (30) days (or such
longer period as is reasonably required with respect to applicable items), other
than matters that cannot be completed owing to their seasonal nature, and
subject to extension for Force Majeure and Tenant Delays. With respect to any
disputed Final Punchlist items, Landlord shall cause such items to be completed
in like manner, but Landlord may nevertheless reserve Landlord’s rights to
require Tenant to pay the costs therefor as Excess Costs provided that Landlord
gives Tenant notice that Landlord believes that such work constitutes Excess
Costs as soon as reasonably practicable.

 

Except for uncompleted items of Finish Work specified in the Final Punchlist and
for latent defects, Tenant shall be deemed to have accepted all elements of
Finish Work on the Commencement Date. In the case of a dispute concerning the
completion of items of Finish Work specified in the Final Punchlist, such items
shall be deemed completed and accepted by Tenant upon the delivery to Tenant of
a certificate of BBW Architect that such items have been completed unless the
certification reasonably is disputed by Tenant by a notice to Landlord given

 

131

--------------------------------------------------------------------------------


 

within five (5) business days of Landlord’s delivery of the certification to
Tenant, in which case such dispute shall be resolved pursuant to Article 14 of
this Exhibit 10.03.  In the case of latent defects in Finish Work appearing
after the Commencement Date, Tenant shall be deemed to have waived any claim for
correction or cure thereof on the earlier of the date that is eleven (11) months
following the Commencement Date if Tenant has not then given notice of such
defect to Landlord. For the purposes of this Lease, “latent defects” shall mean
defects in the construction of the Finish Work that are not readily observable
by visible inspection at the time the Final Punchlist is prepared or cannot be
ascertained by reason of seasonality, and were not observable at the time of any
FW Architect inspection pursuant to Section 7.03, above. Landlord shall cause
Landlord’s contractor so to remedy, repair or replace any such latent defects
identified by Tenant within the foregoing time periods, such action to occur as
soon as practicable during normal working hours and so as to avoid any
unreasonable interruption of Tenant’s use of the Premises. If timely and
adequate notice has been given and if Landlord has other guarantees, contract
rights, or other claims against contractors, materialmen or architects Landlord
shall, with regard to any such latent defects or any other defects in the Finish
Work not resulting from Tenant’s acts or omissions, exercise reasonable efforts
(which shall not require any litigation or alternative dispute resolution) to
enforce such guarantees or contract rights. The foregoing shall constitute
Landlord’s entire obligation with respect to all latent defects in the Finish
Work. Promptly following the Final Commencement Date, Landlord shall assign any
contractor or manufacturer warranties on the Finish Work to Tenant in compliance
with, and subject to the terms of, such contracts or warranties.

 

ARTICLE 14
Dispute Resolution

 

14.01.              In the event of a controversy, dispute or claim arising out
of, from or relating to the interpretation, performance or breach of the
provisions of this Work Letter whether based on contract, tort, equity or
statute and including disputes concerning entitlement to and exercise of
termination rights or default remedies (collectively, a “Dispute”), senior
representatives of the parties shall meet and attempt to resolve the Dispute in
good faith. If the Dispute is not resolved pursuant to this procedure within
five (5) business days after the commencement of such procedure, then either
party thereafter may pursue arbitration in accordance with, this Article 14.

 

Any Dispute that is not resolved by negotiation of the senior representatives of
the parties within the five (5) day time period described in the preceding
paragraph shall be subject to binding arbitration in accordance with this
Article 14.  The agreement to arbitrate shall be specifically enforceable under
the prevailing arbitration laws. Unless the parties mutually agree otherwise,
such arbitration shall be in accordance with the expedited Construction Industry
Arbitration Rules of the American Arbitration Association (or any successor
organization) currently in effect, shall be binding and shall be concluded, with
a decision issued, no later than ten (10) business days after the date that such
dispute is submitted for arbitration. The demand for arbitration shall be filed
in writing with the other party and with the arbitrator(s). All arbitration
proceedings shall be heard and decided by a single arbitrator, who shall be as
follows, subject to availability (the parties agreeing that, in the event any
such arbitrator is unavailable, the next-listed arbitrator shall be used):

 

(a)                                 First preference: Wally McDonough

 

132

--------------------------------------------------------------------------------


 

(b)                                 Second preference: Jack Spignesi

 

(c)                                  Third preference: John Fieldsteel

 

Notwithstanding the foregoing, the parties may agree in writing from time to
time to modify or supplement the foregoing list of pre-approved arbitrators. 
Any arbitration conducted pursuant to this Article 14 shall be conducted in as
expeditious manner as possible to avoid delays in the construction of Landlord
Work.

 

If none of the foregoing single arbitrators is available, than such proceeding
shall be heard and decided by three (3) Qualified Arbitrators (as defined in
Section 1.1), of whom at least one (1) shall be an attorney. The three
(3) arbitrators shall be appointed by the president of the Greater Boston Real
Estate Board. Unless the parties otherwise agree, pre-hearing discovery shall be
limited to production of documents and other things as contemplated by
Rule 34(a) of the Federal Rules of Civil Procedure. In all arbitration
proceedings, the award of the arbitrators shall not be limited to a single
dollar amount, but (a) shall indicate the arbitrator’s decision respecting the
various claims, Disputes or other matters in question presented by each party
and (b) shall contain a brief statement of the reasons supporting the
arbitrators’ decision. The parties shall comply with any orders of the
arbitrator establishing deadlines for any such proceeding. The fee of the
arbitrator(s) shall be paid equally by the parties. Each party shall pay all
other costs incurred by it in connection with the arbitration; provided,
however, that the arbitrator(s) in any arbitration proceeding between the
parties shall have the power and authority to award to the prevailing party all
reasonable costs and expenses (including attorneys’ fees, arbitration fees,
witness fees and court reporter costs) incurred by the prevailing party in
connection with such arbitration. The arbitrator or arbitrators, if applicable,
shall decide the dispute by written decision.

 

The Landlord and the Tenant agree that no Dispute at any time during or after
the completion of the Base Building Work or the Finish Work shall be brought
before any court except for purposes of enforcement.

 

Notwithstanding anything to the contrary, (i) in the event of any arbitration
proceeding between either Landlord or Tenant and the contractor for the Base
Building Work or Finish Work, or the BBW Architect or FW Architect, arising out
of or relating to the design or construction of the Landlord Work or any portion
thereof, the parties agree that each party may join the other, where
appropriate, in any such proceedings, and that such proceedings may be
consolidated with any proceedings between Tenant and Landlord under this
Article 14 as necessary to avoid inconsistent results and (ii) either Landlord
or Tenant may join other parties in any arbitration proceeding hereunder with
respect to any claim, dispute or other matter in question arising out of the
design or construction of the Landlord Work; provided, however, that (a) there
is one or more common questions of law or fact involving the Landlord or Tenant,
as applicable, and such third party and (b) the presence of the Landlord or
Tenant, as applicable, is reasonably required to afford complete relief to the
other party to the Lease or to avoid inconsistent outcomes affecting the other
party to the Lease. Each of the construction and design contracts for the Base
Building Work and Finish Work shall contain provisions requiring the respective
contractors and architects to comply with the provisions of this paragraph.

 

133

--------------------------------------------------------------------------------


 

The provisions of this Article 14 shall not apply to disputes arising under the
Lease or Disputes relating to the Landlord Work first arising from or after the
date that is one year following the Final Commencement Date.

 

134

--------------------------------------------------------------------------------

 


 

Attachment 1

 

Base Building Work Plans
(Including Allocation of Responsibility and Tenant’s Base Building Work)

 

To the extent of any conflict between the attached list of plans and any
specifications attached, the plans shall govern.

 

The plans and specifications include Base Building elements to be constructed
and paid for by Landlord that are identified on the allocation of responsibility
attached hereto as “By Landlord” and certain elements of Finish Work that are
identified on the allocation of responsibility attached hereto as “By Tenant”
and “By Landlord at Tenant’s Cost” Such elements of Finish Work are shown in the
plans and specifications to insure coordination between Base Building Work and
Finish Work but are not part of the Base Building Work.

 

04.22.11 CD - GMP

 

 

 

 

 

 

 

GENERAL

 

 

CAD

 

MG

 

 

 

Cover Sheet

 

X

 

 

 

 

1

 

Axonometric Views

 

X

 

 

 

 

2

 

Axonometric Views

 

X

CAD

 

MG

 

A000

 

Drawing Index

 

X

CAD

 

MG

 

A001

 

Graphic Symbols, Abbreviations, General Notes

 

X

CAD

 

MG

 

A002

 

Partition Types and Notes

 

X

REVIT

 

PZ

 

A003

 

Code Summary Analysis

 

X

REVIT

 

PZ

 

A004

 

Life Safety Diagram - Level B3

 

X

REVIT

 

PZ

 

A005

 

Life Safety Diagram - Level B2

 

X

REVIT

 

PZ

 

A006

 

Life Safety Diagram - Level B1

 

X

REVIT

 

PZ

 

A007

 

Life Safety Diagram - Level 1

 

X

REVIT

 

PZ

 

A008

 

Life Safety Diagram - Level 2

 

X

REVIT

 

PZ

 

A009

 

Life Safety Diagram - Level 3 thru 6

 

X

REVIT

 

PZ

 

A010

 

Life Safety Diagram - Level 7

 

X

REVIT

 

PZ

 

A011

 

Life Safety Diagram - Level 8

 

X

REVIT

 

PZ

 

A012

 

Life Safety Diagram - Level 8M

 

X

REVIT

 

PZ

 

A013

 

Life Safety Diagram - Level 9 thru 15

 

X

REVIT

 

PZ

 

A014

 

Life Safety Diagram - Level 16

 

X

REVIT

 

PZ

 

A015

 

Life Safety Diagram - Penthouse

 

X

 

135

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

GEOTECHNICAL

 

 

 

 

 

 

GT100

 

Approximate Plan Limits of Former Structure

 

X

 

 

 

 

GT101

 

Additional Details of Former Structures

 

X

 

 

 

 

GT200

 

Underslab Foundation Drainage Plan

 

X

 

 

 

 

GT201

 

Underslab Foundation Drain Details

 

X

 

 

 

 

GT300

 

Base Bid Limits of Overexcavation within Former Slip

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CIVIL

 

 

 

 

 

 

C100

 

Site Utility Plan

 

X

 

 

 

 

C200

 

Site Grading Plan

 

X

 

 

 

 

C300

 

Site Layout Plan

 

X

 

 

 

 

C400

 

General Notes, Legend and Civil Details

 

X

 

 

 

 

C401

 

Civil Details

 

X

 

 

 

 

C402

 

Civil Details

 

X

 

 

 

 

C403

 

Civil Details

 

X

 

 

 

 

C500

 

Sign and Pavement Markings Plan

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LANDSCAPE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L101

 

Material Plan

 

X

 

 

 

 

L102

 

Layout Plan

 

X

 

 

 

 

L103

 

Irrigation Plan

 

X

 

 

 

 

L201

 

Details

 

X

 

 

 

 

L202

 

Planting Details

 

X

 

 

 

 

L203

 

Site Furnishings

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ARCHITECTURAL

 

 

REVIT

 

MG

 

A100B3

 

Parking Level B3 Floor Plan

 

X

REVIT

 

MG

 

A100B2

 

Parking Level B2 Floor Plan

 

X

REVIT

 

MG

 

A100B1

 

Parking Level B1 Floor Plan

 

X

REVIT

 

MG

 

A101

 

Level 1 Floor Plan

 

X

REVIT

 

MG

 

A102

 

Level 2 Floor Plan

 

X

REVIT

 

MG

 

A103

 

Level 3 and 4 Floor Plan

 

X

REVIT

 

MG

 

A106

 

Level 5 and 6 Floor Plan

 

X

REVIT

 

MG

 

A107

 

Level 7 Floor Plan

 

X

REVIT

 

MG

 

A108

 

Level 8 Mechanical Floor Plan

 

X

REVIT

 

MG

 

A108M

 

Level 8 Mechanical Mezzanine Plan

 

X

REVIT

 

MG

 

A109

 

Level 9 Floor Plan

 

X

REVIT

 

MG

 

A110

 

Level 10 Floor Plan

 

X

REVIT

 

MG

 

A111

 

Level 11 Floor Plan

 

X

REVIT

 

MG

 

A112

 

Level 12-14 Floor Plan

 

X

REVIT

 

MG

 

A115

 

Level 15 Floor Plan

 

X

 

136

--------------------------------------------------------------------------------


 

REVIT

 

MG

 

A116

 

Level 16 Mechanical Floor Plan

 

X

REVIT

 

MG

 

A116PH

 

Mechanical Penthouse Level Floor Plan

 

X

REVIT

 

MG

 

A117

 

Roof Plan

 

X

 

 

 

 

 

 

 

 

 

REVIT

 

MR

 

A120B3

 

Parking Level B3 — Reflected Ceiling Plan

 

X

REVIT

 

MR

 

A120B2

 

Parking Level B2 — Reflected Ceiling Plan

 

X

REVIT

 

MR

 

A120B1

 

Parking Level B1 — Reflected Ceiling Plan

 

X

REVIT

 

MR

 

A121

 

Level 1 — Reflected Ceiling Plan

 

X

REVIT

 

MR

 

A122

 

Level 2 — Reflected Ceiling Plan

 

X

 

 

 

 

 

 

 

 

 

REVIT

 

MR

 

A130B3

 

Parking Level B3 — Edge of Slab Plan

 

X

REVIT

 

MR

 

A130B2

 

Parking Level B2 — Edge of Slab Plan

 

X

REVIT

 

MR

 

A130B1

 

Parking Level B1 — Edge of Slab Plan

 

X

REVIT

 

MR

 

A131

 

Level 1 — Edge of Slab Plan

 

X

REVIT

 

 

 

A132

 

Level 2 — Edge of Slab Plan

 

X

REVIT

 

 

 

A133

 

Level 3 — 6 Edge of Slab Plan

 

X

REVIT

 

 

 

A137

 

Level 7 — Edge of Slab Plan

 

X

REVIT

 

 

 

A138

 

Level 8 — Edge of Slab Plan

 

X

REVIT

 

 

 

A138M

 

Level 8M — Edge of Slab Plan

 

X

REVIT

 

 

 

A139

 

Level 9 thru 15 — Edge of Slab Plan

 

X

REVIT

 

 

 

A140

 

Level 16 — Edge of Slab Plan

 

X

REVIT

 

 

 

A141

 

Penthouse — Edge of Slab Plan

 

X

REVIT

 

 

 

A142

 

Penthouse Roof — Edge of Slab Plan

 

 

 

 

 

 

 

 

 

 

 

REVIT

 

GB

 

A200

 

North Elevation

 

X

REVIT

 

GB

 

A201

 

East Elevation

 

X

REVIT

 

GB

 

A202

 

South Elevation

 

X

REVIT

 

GB

 

A203

 

West Elevation

 

X

REVIT

 

GB

 

A204

 

East Orthagonal Elevation

 

X

REVIT

 

GB

 

A205

 

Secondary Exterior Building Elevations

 

X

REVIT

 

GB

 

A206

 

Penthouse Elevations

 

X

 

 

 

 

 

 

 

 

 

REVIT

 

GB

 

A210

 

Typical Unitized Curtail Wall Panel Types

 

X

 

 

 

 

 

 

 

 

 

REVIT

 

 

 

A300

 

Building Sections — North/South

 

X

REVIT

 

 

 

A301

 

Building Sections — East/West

 

X

 

 

 

 

 

 

 

 

 

REVIT

 

MR

 

A310

 

Enlarged Partial Building Sections (Below Grade) — North

 

X

REVIT

 

MR

 

A311

 

Enlarged Partial Building Sections (Below Grade) — South

 

X

REVIT

 

MR

 

A312

 

Enlarged Partial Building Sections (Below Grade) — West

 

X

REVIT

 

MR

 

A313

 

Enlarged Partial Building Sections (Below Grade) — North

 

X

 

137

--------------------------------------------------------------------------------


 

REVIT

 

MR

 

A314

 

Enlarged Partial Building Sections at Garage Ramp (below Grade)

 

X

 

 

 

 

A315

 

Enlarged Partial Building Sections at Loading Dock

 

X

 

 

 

 

 

 

 

 

 

CAD

 

CI

 

A320

 

Enlarged Elevation, and Wall Sections West

 

X

CAD

 

CI

 

A321

 

Enlarged Elevation, and Wall Sections North

 

X

CAD

 

CI

 

A322

 

Enlarged North Curtainwall Elevation, and Wall Sections

 

X

 

 

 

 

 

 

 

 

 

REVIT

 

GB

 

A328

 

Enlarged South Elevation and Plan — Entrance Lobby

 

X

REVIT

 

GB

 

A329

 

Enlarged East Elevation — Entrance Lobby

 

X

CAD

 

RN

 

A330

 

Building Envelope — Partial Wall Sections

 

X

CAD

 

RN

 

A331

 

Building Envelope — Lobby Sections

 

X

CAD

 

RN

 

A332

 

Building Envelope — Retail Envelope Sections, Plans & Elevations

 

X

 

 

 

 

A333

 

Building Envelope — Retail Envelope Sections, Plans & Elevations

 

X

CAD

 

RN

 

A334

 

Building Envelope — Penthouse Screen Wall Elevations, Sections and Plans

 

X

CAD

 

RN

 

A335

 

Building Envelope — Penthouse Screen Wall Elevations, Sections and Plans

 

X

 

 

 

 

 

 

 

 

 

CAD

 

RN

 

A338

 

Building Envelope — Unitized Panel Elevations Sections and Plans

 

X

CAD

 

RN

 

A339

 

Building Envelope — Unitized Panel Plan, Sections and Elevations

 

X

CAD

 

RN

 

A340

 

Building Envelope — Enlarged Section Details

 

X

CAD

 

RN

 

A341

 

Building Envelope — Enlarged Section Details

 

X

CAD

 

RN

 

A342

 

Building Envelope — Enlarged Section Details

 

X

 

 

 

 

 

 

 

 

 

CAD

 

CI

 

A345

 

Building Envelope — Insulated Metal Panel Details

 

X

 

 

 

 

A346

 

Building Envelope — Section Details

 

X

 

 

 

 

 

 

 

 

 

CAD

 

RN

 

A350

 

Bridge Details

 

X

 

 

 

 

 

 

 

 

 

CAD

 

RN

 

A360

 

Building Envelope — Unitized Curtain Wall System Components

 

X

 

 

 

 

 

 

 

 

 

CAD

 

RN

 

A370

 

Building Envelope — Retail and Lobby Canopy Details

 

X

 

 

 

 

 

 

 

 

 

CAD

 

CI

 

A390

 

Building Envelope Roofing Details

 

X

 

 

 

 

 

 

 

 

 

REVIT

 

GB

 

A400

 

Plan Details

 

X

REVIT

 

GB

 

A401

 

Plan Details

 

X

 

 

 

 

 

 

 

 

 

CAD

 

MR

 

A440

 

Foundation and Waterproofing Details

 

X

 

138

--------------------------------------------------------------------------------


 

CAD

 

MR

 

A450

 

Underground Misc. Details

 

X

 

 

 

 

 

 

 

 

 

CAD

 

MG

 

A500

 

Typical Stair Details

 

X

CAD

 

MG

 

A501

 

Typical Stair Details

 

X

CAD

 

MG

 

A502

 

Stair 1 Plans

 

X

REVIT

 

MG

 

A503

 

Stair 1 Sections

 

X

REVIT

 

MG

 

A504

 

Stair 2 Plans

 

X

REVIT

 

MG

 

A505

 

Stair 2 Sections

 

X

REVIT

 

MG

 

A506

 

Stair 3 Sections and Plans

 

X

REVIT

 

MG

 

A507

 

Stair 4 and 5 Plans and Sections

 

X

 

 

 

 

 

 

 

 

 

REVIT

 

MG

 

A510

 

Elevators 1-7 Plans

 

X

REVIT

 

MG

 

A511

 

Elevators 1-7 Plans and Sections

 

X

REVIT

 

MG

 

A512

 

Elevators 8 and 9 Plans and Sections

 

X

REVIT

 

MG

 

A513

 

Elevators 10 and 11 Plans, Sections, and Lobby Elevations

 

X

REVIT

 

MG

 

A514

 

Elevators 8 and 9 Cab Elevations, Plan and RCP

 

X

 

 

 

 

 

 

 

 

 

REVIT

 

MG

 

A600

 

Room Finish Schedule

 

X

REVIT

 

MG

 

A601

 

Door Schedule

 

X

CAD

 

MG

 

A602

 

Door and Frame Types, Transition Details

 

X

CAD

 

MG

 

A603

 

Door Head, Jamb and Sill Details

 

X

CAD

 

MG

 

A604

 

Accessibility Guidelines and Mounting Heights

 

X

 

 

 

 

 

 

 

 

 

REVIT

 

MG

 

A610

 

Enlarged .Plans - Level B3 Core

 

X

REVIT

 

MG

 

A611

 

Enlarged Plans - Level B2 Core

 

X

REVIT

 

MG

 

A612

 

Enlarged Plans - Level B1 Core

 

X

REVIT

 

MG

 

A613

 

Enlarged Plans - Loading Dock

 

X

REVIT

 

MG

 

A614

 

Enlarged Plans - Level 2 thru 7 Core

 

X

REVIT

 

MG

 

A615

 

Enlarged Plans - Level 8 Core

 

X

REVIT

 

MG

 

A616

 

Enlarged Plans - Level 8M Core

 

X

REVIT

 

MG

 

A617

 

Enlarged Plans - Levels 9 thru 15 (Level 12 Shown)

 

X

REVIT

 

MG

 

A618

 

Enlarged Plans - Mechanical Level 16 Core

 

X

REVIT

 

MG

 

A619

 

Enlarged Plans - Penthouse

 

X

 

 

 

 

 

 

 

 

 

CAD

 

RN

 

A620

 

Enlarged Plans - Lobby Canopy Plan and Reflected Ceiling Plan

 

X

 

 

 

 

 

 

 

 

 

REVIT

 

MG

 

A630

 

Typical Lower Floor Toilet Room Plans, RCP, Finish Plan, Elevations

 

X

REVIT

 

MG

 

A631

 

Typical Upper Floor Toilet Room Plans, RCP, Finish Plan, Elevations

 

X

 

 

 

 

 

 

 

 

 

REVIT

 

GB

 

A720

 

Louver Elevations

 

X

 

139

--------------------------------------------------------------------------------

 


 

REVIT

 

GB

 

A721

 

Louver Elevations

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VERTICAL TRANSPORTATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VT01

 

General Elevator Information

 

X

 

 

 

 

VT02

 

Plans Elevators 1-7

 

X

 

 

 

 

VT02A

 

Alternate Plans - Elevators 1A -7A

 

X

 

 

 

 

VT03

 

Machine Room Plan and Hoistway Section Elevators 1-7

 

X

 

 

 

 

VT03A

 

Alternate Control Room Plan and Hoistway Section Elevators 1A - 7A

 

X

 

 

 

 

VT04

 

Plans and Hoistway Section Elevators 8-9

 

X

 

 

 

 

VT05

 

Hoistway Sections Elevators 8-9

 

X

 

 

 

 

VT06

 

Plans and Hoistway Section Elevators 10-11

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STRUCTURAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S001

 

General Notes I

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

S100B3

 

Level B3/Foundation Plan

 

X

 

 

 

 

S100B2

 

Level B2 Framing Plan

 

X

 

 

 

 

S100B1

 

Level B1 Framing Plan

 

X

 

 

 

 

S100

 

Level B3 — Level 1 Drawings Notes

 

X

 

 

 

 

S101

 

Level 1 Framing Plan

 

X

 

 

 

 

S102

 

Level 2 Framing Plan

 

X

 

 

 

 

S103

 

Level 3-6 Framing Plan

 

X

 

 

 

 

S107

 

Level 7 Framing Plan

 

X

 

 

 

 

S108

 

Level 8 Mech Framing Plan

 

X

 

 

 

 

S108M

 

Level 8 Mech Mezzanine Framing Plan

 

X

 

 

 

 

S109

 

Level 9 Framing Plan

 

X

 

 

 

 

S110

 

Level 10-15 Framing Plan

 

X

 

 

 

 

S116

 

Level 16 Mech Framing Plan

 

X

 

 

 

 

S116PH

 

Penthouse Level Framing Plan

 

X

 

 

 

 

S117

 

High Roof Level Framing Plan

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

S201

 

Column Schedule I

 

X

 

 

 

 

S202

 

Column Schedule II & Details

 

X

 

 

 

 

S203

 

Column Schedule III

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

S300

 

Core Slab Framing Plan I

 

X

 

 

 

 

S301

 

Core Slab Framing Plan II

 

X

 

 

 

 

S302

 

Core Slab Framing Plans III

 

X

 

140

--------------------------------------------------------------------------------


 

 

 

 

 

S303

 

Core Slab Framing Plans IV

 

X

 

 

 

 

S304

 

Core Slab Framing Plans V

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

S310

 

Core Wall Dimensional Elevations I

 

X

 

 

 

 

S311

 

Core Wall Reinforcing Elevations I

 

X

 

 

 

 

S312

 

Core Wall Dimensional Elevations II

 

X

 

 

 

 

S313

 

Core Wall Reinforcing Elevations II

 

X

 

 

 

 

S314

 

Core Wall Dimensional Elevations III

 

X

 

 

 

 

S315

 

Core Wall Reinforcing Elevations III

 

X

 

 

 

 

S316

 

Core Wall Dimensional Elevations IV

 

X

 

 

 

 

S317

 

Core Wall Reinforcing Elevations IV

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

S320

 

Core Wall Reinforcing Details I

 

X

 

 

 

 

S321

 

Core Wall Reinforcing Details II

 

X

 

 

 

 

S322

 

Core Wall Reinforcing Details III

 

X

 

 

 

 

S323

 

Core Wall Reinforcing Details IV

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

S401

 

Typical Concrete Details I

 

X

 

 

 

 

S402

 

Typical Concrete Details II

 

X

 

 

 

 

S403

 

Typical Concrete Details III

 

X

 

 

 

 

S404

 

Typical Concrete Details IV

 

X

 

 

 

 

S405

 

Typical Concrete Details V (CMU Details)

 

X

 

 

 

 

S406

 

Typical Concrete Details VI

 

X

 

 

 

 

S407

 

Typical Concrete Details VII

 

X

 

 

 

 

S408

 

Typical Concrete Details VIII

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

S501

 

Typical Steel Details I

 

X

 

 

 

 

S502

 

Typical Steel Details II

 

X

 

 

 

 

S503

 

Typical Steel Details III

 

X

 

 

 

 

S504

 

Typical Steel Details IV

 

X

 

 

 

 

S505

 

Typical Steel Details V

 

X

 

 

 

 

S506

 

Typical Steel Details VI (Composite Truss Elevations)

 

X

 

 

 

 

S507

 

Typical Steel Details VII (Composite Truss Details)

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

S601

 

Section and Details I

 

X

 

 

 

 

S602

 

Section and Details II

 

X

 

 

 

 

S603

 

Section and Details III

 

X

 

 

 

 

S604

 

Section and Details IV

 

X

 

141

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

HVAC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H000

 

HVAC Legend, Abbreviations, General Notes and Drawing List

 

X

 

 

 

 

H001

 

HVAC Schedules (Sheet 1)

 

X

 

 

 

 

H002

 

HVAC Schedules (Sheet 2)

 

X

 

 

 

 

H003

 

HVAC Schedules (Sheet 3)

 

X

 

 

 

 

H004

 

HVAC Details (Sheet 1)

 

X

 

 

 

 

H005

 

HVAC Details (Sheet 2)

 

X

 

 

 

 

H006

 

HVAC Details (Sheet 3)

 

X

 

 

 

 

H007

 

HVAC AHU Plans & Elevations

 

X

 

 

 

 

H008

 

HVAC EAHU AND GEF Plans & Elevations

 

X

 

 

 

 

H009

 

HVAC Supply & Exhaust Air Ductwork Riser Diagrams

 

X

 

 

 

 

H010

 

HVAC Fuel Oil Piping Diagram

 

X

 

 

 

 

H011

 

HVAC Heat Recovery Plant Piping Diagram

 

X

 

 

 

 

H012

 

HVAC Hot Water Plant Piping Diagram

 

X

 

 

 

 

H013

 

HVAC Hot Water, Heat Recovery Water Pipe Riser Diagrams

 

X

 

 

 

 

H014

 

HVAC Chilled & Condenser Water Plant Piping Diagrams

 

X

 

 

 

 

H015

 

HVAC Plate & Frame Chilled & Condenser Water Plant Piping Diagram

 

X

 

 

 

 

H016

 

HVAC Main, Process and Retail Condenser Water Piping Riser Diagrams

 

X

 

 

 

 

H017

 

HVAC Chilled Water Piping Riser Diagram

 

X

 

 

 

 

H018

 

HVAC Stair Pressurization Riser Diagrams

 

X

 

 

 

 

H019

 

HVAC Elevator Pressurization and Ventilation Riser Diagrams

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

H100B3

 

HVAC Parking Level B3 Floor Plan

 

X

 

 

 

 

H100B2

 

HVAC Parking Level B2 Floor Plan

 

X

 

 

 

 

H100B1

 

HVAC Parking Level B1 Floor Plan

 

X

 

 

 

 

H101

 

HVAC Level 1 Floor Plan

 

X

 

 

 

 

H102

 

HVAC Level 2 Floor Plan

 

X

 

 

 

 

H103

 

HVAC Level 3 Floor Plan

 

X

 

 

 

 

H104

 

HVAC Level 4 Floor Plan

 

X

 

 

 

 

H105

 

HVAC Level 5 Floor Plan

 

X

 

 

 

 

H106

 

HVAC Level 6 Floor Plan

 

X

 

 

 

 

H107

 

HVAC Level 7 Floor Plan

 

X

 

 

 

 

H108

 

HVAC Level 8 Mechanical Floor Plan

 

X

 

 

 

 

H108M

 

HVAC Level 8M Mechanical Mezzanine Plan

 

X

 

 

 

 

H109

 

HVAC Level 9 Floor Plan

 

X

 

 

 

 

H110

 

HVAC Level 10 Floor Plan

 

X

 

 

 

 

H111

 

HVAC Level 11 Floor Plan

 

X

 

 

 

 

H112

 

HVAC Level 12 Floor Plan

 

X

 

 

 

 

H113

 

HVAC Level 13 Floor Plan

 

X

 

 

 

 

H114

 

HVAC Level 14 Floor Plan

 

X

 

 

 

 

H115

 

HVAC Level 15 Floor Plan

 

X

 

142

--------------------------------------------------------------------------------


 

 

 

 

 

H116

 

HVAC Level 16 Mechanical Floor Plan

 

X

 

 

 

 

H116PH

 

HVAC Mechanical Penthouse Level Plan

 

X

 

 

 

 

H117

 

HVAC Roof Plan

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

H200

 

HVAC Levels 5 and 6 Bridge Connector Part Plans

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ELECTRICAL

 

 

 

 

 

 

E000

 

Electrical Legend, Notes, and Schedules

 

X

 

 

 

 

E001

 

Electrical Distribution Riser Diagram “A”

 

X

 

 

 

 

E002

 

Electrical Distribution Riser Diagram “B”

 

X

 

 

 

 

E003

 

Electrical Schedules and Details

 

X

 

 

 

 

E004

 

Electrical Schedules and Details

 

X

 

 

 

 

E005

 

Electrical Schedules and Details

 

X

 

 

 

 

E006

 

Electrical Schedules and Details

 

X

 

 

 

 

E007

 

Electrical Schedules and Details

 

X

 

 

 

 

E008

 

Electrical Schedules and Details

 

X

 

 

 

 

E009

 

Electrical Schedules and Details

 

X

 

 

 

 

E010

 

Electrical Schedules and Details

 

X

 

 

 

 

E100B3

 

Electrical Parking Level B3 Power Plan

 

X

 

 

 

 

E100B2

 

Electrical Parking Level B2 Power Plan

 

X

 

 

 

 

E100B1

 

Electrical Parking Level B1 Power Plan

 

X

 

 

 

 

E101

 

Electrical Level 1 Power Plan

 

X

 

 

 

 

E102

 

Electrical Level 2 Power Plan

 

X

 

 

 

 

E103

 

Electrical Typical Levels 3 thru 6 Power Plan

 

X

 

 

 

 

E107

 

Electrical Level 7 Power Plan

 

X

 

 

 

 

E108

 

Electrical Level 8 Mechanical Power Plan

 

X

 

 

 

 

E108M

 

Electrical Level 8M Mechanical Mezzanine Power Plan

 

X

 

 

 

 

E109

 

Electrical Typical Levels 9 thru 15 Power Plan

 

X

 

 

 

 

E116

 

Electrical Level 16 Mechanical Power Plan

 

X

 

 

 

 

E116PH

 

Electrical Mechanical Penthouse Level Power Plan

 

X

 

 

 

 

E117

 

Electrical Roof Level Power Plan

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

EL100B3

 

Electrical Parking Level B3 Lighting Plan

 

X

 

 

 

 

EL100B2

 

Electrical Parking Level B2 Lighting Plan

 

X

 

 

 

 

EL100B1

 

Electrical Parking Level B1 Lighting Plan

 

X

 

 

 

 

EL101

 

Electrical Level 1 Lighting Plan

 

X

 

 

 

 

EL102

 

Electrical Level 2 Lighting Plan

 

X

 

 

 

 

EL103

 

Electrical Levels 3 thru 6 Lighting Plan

 

X

 

 

 

 

EL107

 

Electrical Level 7 Lighting Plan

 

X

 

 

 

 

EL108

 

Electrical Level 8 Mechanical Lighting Plan

 

X

 

 

 

 

EL108M

 

Electrical Level 8M Mechanical Mezzanine Lighting Plan

 

X

 

143

--------------------------------------------------------------------------------


 

 

 

 

 

EL109

 

Electrical Level 9 thru 15 Lighting Plan

 

X

 

 

 

 

EL116

 

Electrical Level 16 Mechanical Lighting Plan

 

X

 

 

 

 

EL116PH

 

Electrical Mechanical Penthouse Level Lighting Plan

 

X

 

 

 

 

EL117

 

Electrical Roof Level Lighting Plan

 

X

 

 

 

 

EL118

 

Electrical North Elevation Lighting Plan

 

X

 

 

 

 

EL119

 

Electrical East Elevation Lighting Plan

 

X

 

 

 

 

EL120

 

Electrical South Elevation Lighting Plan

 

X

 

 

 

 

EL121

 

Electrical West Elevation Lighting Plan

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FIRE ALARM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FA001

 

Fire Alarm Legend, Notes, Details and Riser Diagrams

 

X

 

 

 

 

FA100B3

 

Fire Alarm Parking Level B3 Floor Plan

 

X

 

 

 

 

FA100B2

 

Fire Alarm Parking Level B2 Floor Plan

 

X

 

 

 

 

FA100B1

 

Fire Alarm Parking Level B1 Floor Plan

 

X

 

 

 

 

FA101

 

Fire Alarm Level 1 Floor Plan

 

X

 

 

 

 

FA102

 

Fire Alarm Level 2 Floor Plan

 

X

 

 

 

 

FA103

 

Fire Alarm Typical Levels 3 thru 6

 

X

 

 

 

 

FA107

 

Fire Alarm Level 7 Floor Plan

 

X

 

 

 

 

FA108

 

Fire Alarm Level 8 Mechanical Floor Plan

 

X

 

 

 

 

FA108M

 

Fire Alarm Level 8M Mechanical Mezzanine Plan

 

X

 

 

 

 

FA109

 

Fire Alarm Typical Levels 9 thru 15 Floor Plan

 

X

 

 

 

 

FA116

 

Fire Alarm Level 16 Mechanical Floor Plan

 

X

 

 

 

 

FA116PH

 

Fire Alarm Mechanical Penthouse Level

 

X

 

 

 

 

FA200

 

Fire Alarm Levels 5 and 6 Bridge Connector

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLUMBING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P001

 

Plumbing Legend & Diagrams

 

X

 

 

 

 

P002

 

Plumbing Sanitary Waste and Vent Riser Diagram

 

X

 

 

 

 

P003

 

Plumbing Wet Stack Riser Diagram

 

X

 

 

 

 

P004

 

Plumbing Lab Waste and Lab Vent Diagrams

 

X

 

 

 

 

P005

 

Plumbing Domestic and Non Potable Water Risers

 

X

 

 

 

 

P006

 

Plumbing Stormwater Conductor and Riser Diagram

 

X

 

 

 

 

P007

 

Plumbing Enlarged Part Plans

 

X

 

 

 

 

P100B3U

 

Plumbing Parking Level B3 (Underslab Piping Plan)

 

X

 

 

 

 

P100B3

 

Plumbing Parking Level B3 Plan

 

X

 

 

 

 

P100B2

 

Plumbing Parking Level B2 Plan

 

X

 

 

 

 

P100B1

 

Plumbing Parking Level B1 Plan

 

X

 

 

 

 

P101

 

Plumbing Level 1 Floor Plan

 

X

 

 

 

 

P102

 

Plumbing Level 2 Floor Plan

 

X

 

144

--------------------------------------------------------------------------------


 

 

 

 

 

P103-5

 

Plumbing Typical Levels 3 thru 5

 

X

 

 

 

 

P106

 

Plumbing Level 6 Floor Plan

 

X

 

 

 

 

P107

 

Plumbing Level 7 Floor Plan

 

X

 

 

 

 

P108

 

Plumbing Level 8 Mechanical Floor Plan

 

X

 

 

 

 

P108M

 

Plumbing Level 8M Mechanical Mezzanine Plan

 

X

 

 

 

 

P109

 

Plumbing Typical Level 9 Floor Plan

 

X

 

 

 

 

P110-14

 

Plumbing Typical Levels 10 thru 14

 

X

 

 

 

 

P115

 

Plumbing Typical Level 15

 

X

 

 

 

 

P116

 

Plumbing Level 16 Mechanical Floor Plan

 

X

 

 

 

 

P116PH

 

Plumbing Mechanical Penthouse Level

 

X

 

 

 

 

P117

 

Plumbing Roof Level

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FIRE PROTECTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FP001

 

Fire Protection Legend, Notes, and Details

 

X

 

 

 

 

FP002

 

Fire Protection Riser Diagram

 

X

 

 

 

 

FP100B3

 

Fire Protection Parking Level B3 Floor Plan

 

X

 

 

 

 

FP100B2

 

Fire Protection Parking Level B2 Floor Plan

 

X

 

 

 

 

FP100B1

 

Fire Protection Parking Level B1 Floor Plan

 

X

 

 

 

 

FP101

 

Fire Protection Level 1 Floor Plan

 

X

 

 

 

 

FP102

 

Fire Protection Level 2 Floor plan

 

X

 

 

 

 

FP103

 

Fire Protection Typical Level 3 thru 6

 

X

 

 

 

 

FP107

 

Fire Protection Level 7 Floor Plan

 

X

 

 

 

 

FP108

 

Fire Protection Level 8 Mechanical Floor Plan

 

X

 

 

 

 

FP108M

 

Fire Protection Level 8M Mechanical Mezzanine Plan

 

X

 

 

 

 

FP109

 

Fire Protection Typical Level 9 thru 15 Floor Plan

 

X

 

 

 

 

FP116

 

Fire Protection Level 16 Mechanical Floor Plan

 

X

 

 

 

 

FP116PH

 

Fire Protection Mechanical Penthouse Level

 

X

 

 

 

 

FP200

 

Fire Protection Levels 5 and 6 Bridge Connector Plans

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECURITY MANAGEMENT SYSTEM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SE000

 

Legends and Notes

 

X

 

 

 

 

SE100B3

 

Level B3 Floor Plan

 

X

 

 

 

 

SE100B2

 

Level B2 Floor Plan

 

X

 

 

 

 

SE100B1

 

Level B1 Floor Plan

 

X

 

 

 

 

SE101

 

Level 1 Floor Plan

 

X

 

 

 

 

SE200

 

Security Management System Riser Diagram

 

X

 

 

 

 

SE201

 

CCTV Block Diagram

 

X

 

 

 

 

SE400

 

Typicals

 

X

 

TABLE OF CONTENTS

 

145

--------------------------------------------------------------------------------


 

[g114111ki31i001.jpg]

 

146

--------------------------------------------------------------------------------


 

[g114111ki31i002.jpg]

 

147

--------------------------------------------------------------------------------


 

[g114111ki31i003.jpg]

 

148

--------------------------------------------------------------------------------


 

[g114111ki31i004.jpg]

 

149

--------------------------------------------------------------------------------


[g114111ki31i005.jpg]

 

150

--------------------------------------------------------------------------------


 

[g114111ki31i006.jpg]

 

151

--------------------------------------------------------------------------------


 

[g114111ki31i007.jpg]

 

152

--------------------------------------------------------------------------------


 

[g114111ki31i008.jpg]

 

153

--------------------------------------------------------------------------------


 

[g114111ki31i009.jpg]

 

154

--------------------------------------------------------------------------------


 

[g114111ki31i010.jpg]

 

155

--------------------------------------------------------------------------------


 

[g114111ki31i011.jpg]

 

156

--------------------------------------------------------------------------------


 

[g114111ki31i012.jpg]

 

157

--------------------------------------------------------------------------------


 

Attachment 2

 

Critical Dates

 

Base Building Work

 

Design Activity for Base Building Work

 

Completion Date

Estimated Commencement Date

 

As defined in Section 1.09 of the Lease

 

Finish Work

 

Design Activity for Finish Work

 

Date

Tenant’s Program delivered by Tenant

 

June 1, 2011

FW Architect Selected by Landlord and approved by Tenant

 

July 1, 2011

BPC Documents approved by Tenant

 

December 16, 2011

 

The foregoing dates are subject to extension for Force Majeure and for Tenant
Delay or Landlord Delay, as applicable, and shall be deemed to be extended one
day for each day, if any, following May 23, 2011, until the Telaprevir Approval
occurs.

 

158

--------------------------------------------------------------------------------


 

Attachment 2

 

Critical Dates

 

Base Building Work

 

Design Activity for Base Building Work

 

Completion Date

Estimated Commencement Date

 

As defined in Section 1.09 of the Lease

 

Finish Work

 

Design Activity for Finish Work

 

Date

Tenant’s Program delivered by Tenant

 

June 1, 2011

FW Architect Selected by Landlord and approved by Tenant

 

July 1, 2011

BPC Documents approved by Tenant

 

December 16, 2011

 

The foregoing dates are subject to extension for Force Majeure and for Tenant
Delay or Landlord Delay, as applicable, and shall be deemed to be extended one
day for each day, if any, following May 23, 2011, until the Telaprevir Approval
occurs.

 

159

--------------------------------------------------------------------------------


 

Attachment 3

 

Construction Schedule

 

160

--------------------------------------------------------------------------------


 

[g114111ki33i001.jpg]

 

161

--------------------------------------------------------------------------------


 

EXHIBIT 10.05(b)

 

CONSTRUCTION DOCUMENTS

 

(a)           Preparation of Construction Documents. The Construction Documents
shall include all architectural, mechanical, electrical, fire protection,
plumbing and structural drawings and detailed specifications for the Finish Work
or Tenant Work, as applicable, and shall show all work necessary to complete the
Finish Work or Tenant Work including all cutting, fitting, and patching and all
connections to the mechanical and electrical systems and other components of the
Building as well as any re-balancing and re-commissioning scope that is
necessary to address Base Building systems affected by the Finish Work or Tenant
Work.  Where Finish Work or Tenant Work interfaces with Base Building Work, the
Finish Work or Tenant Work design shall visually integrate with the Base
Building Work in a manner and with materials and finishes that are compatible
with the Base Building finishes in that area. Landlord reserves the right to
reject Construction Documents which in its reasonable opinion fail to comply
with this provision. The Construction Documents shall include but not be limited
to:

 

(i)            Major Work Information: A list of any items or matters which
might require structural modifications to the Building, including but not
limited to the following:

 

(1)                                 Location and details of special floor areas
exceeding 100 pounds per square foot;

 

(2)                                 Location and weights of storage files,
batteries, HVAC units and technical areas;

 

(3)                                 Location of any special soundproofing
requirements;

 

(4)                                 Existence of any extraordinary HVAC
requirements necessitating perforation of structural members; and

 

(5)                                 Existence of any requirements for heavy
loads, dunnage or other items affecting the structure.

 

(ii)           Plans Submission: Two (2) blackline drawings and one (1) CAD disk
showing all architectural, mechanical and electrical systems, including
cutsheets, specifications and the following:

 

CONSTRUCTION PLANS:

 

(1)                                 All partitions shall be shown; indicate
ratings of all partitions; indicate all non-standard construction and details
referenced;

 

(2)                                 Dimensions for partition shall be shown to
face of drywall; critical tolerances and ± dimensions shall be clearly noted;

 

(3)                                 All plumbing fixtures or other equipment
requirements and any equipment requiring connection to Building plumbing systems
shall be noted.

 

REFLECTED CEILING PLAN:

 

162

--------------------------------------------------------------------------------


 

(1)                                 Layout suspended ceiling grid pattern in
each room, describing the intent of the ceiling working point, origin and/or
centering; and

 

(2)                                 Locate all ceiling-mounted lighting fixtures
and air handling devices including air dampers, fan boxes, etc., lighting
fixtures, supply air diffusers, wall switches, down lights, special lighting
fixtures, special return air registers, special supply air diffusers, and
special wall switches.

 

TELECOMMUNICATIONS AND ELECTRICAL EQUIPMENT PLAN:

 

(1)                                 All telephone outlets required;

 

(2)                                 All electrical outlets required; note
non-standard power devices and/or related equipment;

 

(3)                                 All electrical requirements associated with
plumbing fixtures or equipment; append product data for all equipment requiring
special power, temperature control or plumbing considerations;

 

(4)                                 Location of telecommunications equipment and
conduits; and

 

(5)                                 Components and design of antennas, if any,
(including associated equipment) as installed, in sufficient detail to evaluate
weight, bearing requirements, wind-load characteristics, power requirements and
the effects on Building structure, moisture resistance of the roof membrane and
operations of pre-existing telecommunications equipment.

 

DOOR SCHEDULE:

 

(1)                                 Provide a schedule of doors, sizes,
finishes, hardware sets and ratings; and

 

(2)                                 Non-standard materials and/or installation
shall be explicitly noted.

 

HVAC:

 

(1)                                 Areas requiring special temperature and/or
humidity control requirements;

 

(2)                                 Heat emission of equipment (including
catalogue cuts), such as CRTs, copy machines, etc.;

 

(3)                                 Special exhaust requirements for conference
rooms, pantry, toilets, radiation, pH neutralization, flammable/chemical storage
etc.; and

 

(4)                                 Any extension of system beyond demised
space.

 

ELECTRICAL:

 

(1)                                 Special lighting requirements;

 

(2)                                 Power requirements and special outlet
requirements of equipment;

 

(3)                                 Security requirements;

 

163

--------------------------------------------------------------------------------


 

(4)                                 Supplied telephone equipment and the
necessary space allocation for same; and

 

(5)                                 Any extensions of tenant equipment beyond
demised space.

 

PLUMBING:

 

(1)                                 Remote toilets;

 

(2)                                 Pantry equipment requirements;

 

(3)                                 Remote water and/or drain requirements such
as for sinks, ice makers, etc.; and

 

(4)                                 Special drainage requirements, such as those
requiring holding or dilution tanks.

 

ROOF:

 

Detailed plan of any existing and proposed roof equipment showing location and
elevations of all equipment.

 

SITE:

 

Detailed plan, including fencing, pads, conduits, landscaping and elevations of
equipment.

 

SPECIAL SERVICES:

 

Equipment cuts, power requirements, heat emissions, raised floor requirements,
fire protection requirements, security requirements, and emergency power.

 

(b)           Plan Requirements. The Construction Documents shall be fully
detailed and fully coordinated with each other and with the Base Building
design, shall show complete dimensions, and shall have designated thereon all
points of location and other matters, including special construction details and
finish schedules. All drawings shall be uniform size, shall incorporate the
standard electrical and plumbing symbols, and be at a scale of 1/8” = 1’0” or
larger.  Materials and/or installation shall be explicitly noted and adequately
specified to allow for performing Landlord review, securing a building permit,
pursuing construction pricing, and performing construction. All equipment and
installations shall be made in accordance with standard materials and procedures
unless a deviation outside of industry standards is shown on the Construction
Documents and approved by Landlord. To the extent practicable, a concise
description of products, acceptable substitutes, and installation procedures and
standards shall be provided. Acceptable manufacturers and vendors should be
specified for any products or materials that are to be regionally sourced. 
Product cuts must be provided and special mechanical or electrical loads noted. 
Landlord’s approval of the plans, drawings, specifications or other submissions
in respect of any work, addition, alteration or improvement to be undertaken by
or on behalf of Tenant shall create no liability or responsibility on the part
of Landlord for their completeness, design sufficiency or compliance with
requirements of any applicable laws, rules or regulations of any governmental or
quasi-governmental agency, board or authority.

 

164

--------------------------------------------------------------------------------


 

(c)           Change Orders. The Construction Documents shall not be changed or
modified by Tenant after approval by Landlord without the further approval in
writing by Landlord, which approval shall not be unreasonably withheld or
delayed as provided in the Lease.

 

165

--------------------------------------------------------------------------------


 

EXHIBIT 10.05(c)

 

TENANT WORK INSURANCE SCHEDULE

 

Tenant’s Liability Insurance

 

Tenant shall be responsible for requiring all Tenant Contractors doing
construction or renovation work to purchase and maintain such insurance as shall
protect it from the claims set forth below which may arise out of or result from
any Tenant Work whether such Tenant Work is completed by Tenant or by any Tenant
Contractor or by any person directly or indirectly employed by Tenant or any
Tenant Contractor, or by any person for whose acts Tenant or any Tenant
Contractor may be liable:

 

1.                                      Claims under workers’ compensation,
disability benefit and other similar employee benefit acts which are applicable
to the Tenant Work to be performed.

 

2.                                      Claims for damages because of bodily
injury, occupational sickness or disease, or death of employees under any
applicable employer’s liability law.

 

3.                                      Claims for damages because of bodily
injury, or death of any person other than  Tenant’s or Tenant Contractor’s
employees.

 

4.                                      Claims for damages insured by usual
personal injury liability coverage which are sustained (a) by any person as a
result of an offense directly or indirectly related to the employment of such
person by the Tenant or Tenant Contractor or (b) by any other person.

 

5.                                      Claims for damages, other than to the
Tenant Work itself, because of injury to or destruction of tangible property,
including loss of use therefrom.

 

6.                                      Claims for damages because of bodily
injury or death of any person or property damage arising out of the ownership,
maintenance or use of any motor vehicle.

 

Such Tenant’s Contractors’ Commercial General Liability Insurance shall include
premises/operations (including explosion, collapse and underground coverage if
such Tenant Work involves any underground work), elevators, independent
contractors, completed operations, and blanket contractual liability on all
written contracts, all including broad form property damage coverage.

 

Tenant’s Contractors’ Commercial General Liability, Automobile Liability ,
Workers Compensation, Employers Liability  and Umbrella Liability Insurance
shall be written for not less than limits of liability as follows:

 

a.

 

Commercial General Liability:

Bodily Injury and Property Damage

 

As Required by Schedule 1.

 

166

--------------------------------------------------------------------------------


 

b.

 

Commercial Automobile Liability:

Bodily Injury and Property Damage including non-owned and hired autos

 

$1,000,000 Each Person

$1,000,000 Each Occurrence

 

 

 

 

 

c.

 

Workers Compensation

 

Statutory Limits

 

 

 

 

 

d.

 

Employer’s Liability:

Each Accident

Disease - Policy Limit

Disease - Each Employee

 

 

$ 500,000

$ 500,000

$ 500,000

 

 

 

 

 

e.

 

Umbrella Liability:

Bodily Injury and Property Damage

 

As Required by Schedule 1

(excess of coverages a, b & c above)

 

All subcontractors for such Tenant Contractors shall carry the same coverages
and limits as specified above, unless different limits are specifically
negotiated with Landlord.

 

The foregoing policies shall contain a provision that coverages afforded under
the policies shall not be canceled or not renewed until at least sixty (60)
days’ prior written notice has been given to the Landlord. Certificates of
Insurance showing such coverages to be in force shall be filed with the Landlord
prior to the commencement of any Tenant Work and prior to each renewal. Coverage
for Completed Operations must be maintained for three years following completion
of the work and certificates evidencing this coverage must be provided to the
Landlord.

 

The minimum A.M. Best’s rating of each insurer shall be A-/X. Landlord shall be
named as an Additional Insured under such Tenant’s Contractors’ Commercial
General Liability, Auto Liability and Umbrella Liability Insurance policies.

 

Such Tenant Contractors’ responsibilities include:

 

·                  Insuring all materials, on an All Risks basis for the full
replacement cost, in transit and until delivered to the project site;

 

·                  insuring all tools and equipment used in the installation
process;

 

·                  assuming costs within the deductible(s) if a property loss is
caused by any Tenant Contractor’s failure to take reasonable steps to prevent
the loss; and

 

·                  protecting the site to prevent both natural and man-caused
(i.e., arson, theft, vandalism) losses.

 

Property Insurance Loss Adjustment

 

Tenant will allow Landlord to participate in adjustment of any insured claim
with respect to Tenant Work to the extent of Landlord’s interest therein.

 

167

--------------------------------------------------------------------------------


 

 

168

--------------------------------------------------------------------------------


 

SCHEDULE I

 

TENANT CONTRACTOR AND SUBCONTRACTOR INSURANCE LIMIT REQUIREMENTS

 

Division

 

Trade Description

 

Trade Number for Limits
Required (See Attached)

1.

Sitework

 

Earthwork

 

3

 

 

 

Excavation

 

5

 

 

 

Grading

 

2

 

 

 

Paving

 

2

 

 

 

Piling/Caisson

 

3

 

 

 

Retention

 

4

 

 

 

 

 

 

2.

Concrete

 

Formwork

 

5

 

 

 

Precasts

 

5

 

 

 

Structural

 

5

 

 

 

 

 

 

3.

Masonry

 

Masonry

 

5

 

 

 

 

 

 

4.

Metal and Structural

 

Metal Deck

 

4

 

 

 

Miscellaneous Metals

 

2

 

 

 

Structural Steel

 

5

 

 

 

 

 

 

5.

Carpentry

 

Millwork

 

2

 

 

 

Rough Carpentry

 

2

 

 

 

Wood Doors

 

2

 

 

 

 

 

 

6.

Moisture Protection

 

Caulking

 

3

 

 

 

Damp proofing

 

3

 

 

 

Roofing/Sheet Metal

 

5

 

 

 

Waterproofing

 

3

 

 

 

 

 

 

7.

Doors, Windows and Glass

 

Curtainwall

 

5

 

 

 

Glass, Glazing and Aluminum

 

3

 

 

 

Hardware

 

1

 

 

 

Hollow Metal Work

 

1

 

 

 

 

 

 

8.

Finishes

 

Acoustic

 

2

 

 

 

Ceramic & Quarry

 

2

 

 

 

Covering

 

2

 

 

 

Lathe, Plaster & Drywall

 

2

 

 

 

Resilient Floor

 

2

 

 

 

Paint & Vinyl Wall

 

2

 

 

 

 

 

 

9.

Specialties

 

Access Flooring

 

1

 

169

--------------------------------------------------------------------------------


 

Division

 

Trade Description

 

Trade Number for Limits
Required (See Attached)

 

 

 

Partitions

 

1

 

 

 

Toilet Accessories

 

1

 

 

 

 

 

 

10.

Equipment

 

Crane Operations

 

4

 

 

 

 

 

 

11.

Furnishings

 

Suppliers

 

1

 

 

 

 

 

 

12.

Special Construction

 

Asbestos Abatement

 

5

 

 

 

Blasting

 

5

 

 

 

 

 

 

13.

Conveying Systems

 

Elevators

 

5

 

 

 

Escalators

 

5

 

 

 

Conveyers

 

3

 

 

 

Dumbwaiters

 

3

 

 

 

 

 

 

14.

Mechanical

 

Fire Protection System

 

4

 

 

 

Plumbing

 

4

 

 

 

 

 

 

15.

HVAC

 

 

 

5

 

 

 

 

 

 

16.

Electrical

 

Electrical

 

5

 

 

 

 

 

 

17.

Demolition

 

More than 3 stories

 

10

 

 

 

Three (3) stories or less

 

5

 

 

 

 

 

 

 

General Contractor

 

Tenant Work costing more than $500,000

 

10

 

 

 

All Other Tenant Work

 

5

 

Any unusual or specialized renovation or repair work undertaken by Tenant’s
General Contractor with respect to this Lease may require other limits of
liability than those listed above. Landlord shall make any determination of
revised liability limits in consultation with its risk management staff.

 

Contractor and Subcontractor Insurance Limit Requirements by Trade Number

 

The following are Limits of Liability required depending on the Trade Number of
the Contractor.

 

1.                                      $1,000,000 Each Occurrence
$1,000,000 General Aggregate
$1,000,000 Products & Completed Operations Aggregate

 

170

--------------------------------------------------------------------------------


 

2.                                     $1,000,000 Each Occurrence
$2,000,000 General Aggregate
$2,000,000 Products & Completed Operations Aggregate

 

3.                                  $2,000,000 Each Occurrence
$2,000,000 General Aggregate
$2,000,000 Products & Completed Operations Aggregate
$1,000,000 Umbrella Each Occurrence/Aggregate

 

OR

 

$1,000,000 Each Occurrence
$2,000,000 General Aggregate
$2,000,000 Products & Completed Operations Aggregate
$2,000,000 Umbrella Each Occurrence/Aggregate

 

4.                                      $2,000,000 Each Occurrence
$2,000,000 General Aggregate
$2,000,000 Products & Completed Operations Aggregate
$2,000,000 Umbrella Each Occurrence/Aggregate

 

OR

 

$1,000,000 Each Occurrence

$2,000,000 General Aggregate

$2,000,000 Products & Completed Operations Aggregate

$3,000,000 Umbrella Each Occurrence/Aggregate

 

5.                                      $2,000,000 Each Occurrence
$2,000,000 General Aggregate
$2,000,000 Products & Completed Operations Aggregate
$3,000,000 Umbrella Each Occurrence/Aggregate

 

OR

 

$1,000,000 Each Occurrence
$2,000,000 General Aggregate
$2,000,000 Products & Completed Operations Aggregate
$4,000,000 Umbrella Each Occurrence/Aggregate

 

10.                               $2,000,000 Each Occurrence
$2,000,000 General Aggregate
$2,000,000 Products & Completed Operations Aggregate
$8,000,000 Umbrella Each Occurrence/Aggregate

 

OR

 

$1,000,000 Each Occurrence

 

171

--------------------------------------------------------------------------------


 

$2,000,000 General Aggregate
$2,000,000 Products & Completed Operations Aggregate
$9,000,000 Umbrella Each Occurrence/Aggregate

 

172

--------------------------------------------------------------------------------


 

EXHIBIT 10.06

 

ITEMS THAT MUST REMAIN IN PREMISES

 

Landlord and Tenant agree that the Tenant equipment and systems that were
installed as Finish Work, Tenant Work, or Tenant’s BBW and described below must
be left at the Premises at the conclusion of the Term. Such Tenant equipment and
systems shall be left in operating condition (but otherwise “as is”).

 

·                  Access and security systems and all related equipment;

·                  Standby generators and all associated equipment;

·                  HVAC exhaust systems, equipment and related controls;

·                  Optional tempered water system, if installed;

·                  Automatic temperature controlled system;

·                  Fire alarm system and fire safety devices necessary for the
continued operation of the building;

·                  Furnishings and equipment serving the public space within the
main lobby.

 

173

--------------------------------------------------------------------------------


 

EXHIBIT 15.01

 

FORM OF LENDER’S
SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT

 

WHEN RECORDED MAIL TO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SPACE ABOVE THIS LINE FOR RECORDER’S USE

 

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

This SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (hereafter referred
to as “Agreement”) made as of                    , 20      , by and between
                        , [as lender] [as Administrative Agent for certain
lenders] (the “Lender”), having an address at
                                              , and Vertex Pharmaceuticals
Incorporated, a Massachusetts corporation (“Tenant”), having an address
                                          ,                     , Massachusetts.

 

The Lender [is the Administrative Agent for certain lenders] [is the lender]
under the Loan Agreement dated                      [between] [among] Fifty
Northern Avenue LLC (“Landlord”), [the lenders party thereto from time to time]
and Lender (which, as the same may hereafter be modified or restated from time
to time, will be called herein the “Loan Agreement”).

 

Pursuant to the Loan Agreement, the Lender is the holder of a certain mortgage
and security agreement (which, as the same may be modified or restated from time
to time, will be called herein the “Security Instrument”) granted by Landlord to
Lender and recorded with the Suffolk County Registry of Deeds at Book
          , Page       , which constitutes a first lien against the real
property described on Schedule A attached hereto (the “Property”).

 

Tenant has entered into a lease with Landlord dated as of
                        , 2011 (the “Lease”) covering a portion of the Property
(the “Premises”)

 

Relying on the covenants, agreements, representations and warranties contained
in this Agreement, Lender and Tenant agree as follows:

 

1.             Subordination of Lease. The Lease is and shall be subject and
subordinate to the Security Instrument and to all renewals, modifications,
consolidations, replacements and extensions thereof, to the full extent of the
principal amount and other sums secured thereby and interest thereon.

 

174

--------------------------------------------------------------------------------


 

2.              Attornment. Tenant agrees that Tenant will attorn to and
recognize:  (i) Lender, whether as mortgagee in possession or otherwise; or
(ii) any purchaser at a foreclosure sale under the Security Instrument, or any
transferee who acquires possession of or title to the Property, or any
successors and assigns of such purchasers and/or transferees (each, a
“Successor”), as its landlord for the unexpired balance (and any extensions, if
exercised) of the term of the Lease upon the terms and conditions set forth
therein. Such attornment shall be effective and self-operative without the
execution of any further instruments by any party hereto; provided, however,
that Tenant will, upon request by Lender or any Successor, execute a reasonable
written agreement attorning to Lender or such Successor, which agreement shall,
in any event, be subject to the terms and provisions of this Agreement. If
requested by Lender or any subsequent owner, Tenant shall execute a new lease
with Lender, for a term equal to the remaining term of the Lease and otherwise
containing the same provisions and covenants of the Lease.

 

3.              Non-Disturbance. So long as Tenant complies with Tenant’s
obligations under this Agreement and is not in default (beyond the expiration of
any applicable cure period) under the Lease, Lender will not disturb Tenant’s
use, possession and enjoyment of the Premises nor will Tenant’s rights under the
Lease be impaired (except as provided in this Agreement) in any foreclosure
action, sale under a power of sale, transfer in lieu of the foregoing, or the
exercise of any other remedy pursuant to the Security Instrument.

 

4.              Assignment of Leases. Tenant acknowledges that it has been
advised that Landlord has assigned the Lease and the rents thereunder to Lender
pursuant to a certain [Assignment                                       ] from
Landlord to Lender (the “Assignment”). Tenant agrees that if Lender, pursuant to
the Assignment, and whether or not it becomes a mortgagee in possession, shall
give written notice to Tenant that Lender has elected to require Tenant to pay
to Lender the rent and other charges payable by Tenant under the Lease, Tenant
shall, until Lender shall have canceled such election, thereafter pay to Lender
all rent and other sums payable under the Lease and such payments to Lender
shall be treated as payments made under the Lease. Any such payment shall be
made notwithstanding any right of setoff, defense or counterclaim which Tenant
may have against Landlord, or any right to terminate the Lease (except to the
extent that any such setoff, defense, counterclaim or termination right is
expressly set forth in the Lease).

 

5.              Limitation of Liability. In the event that Lender succeeds to
the interest of Landlord under the Lease, or title to the Property, then Lender
and any Successor shall assume and be bound by the obligations of the landlord
under the Lease which accrue from and after such party’s succession to any prior
landlord’s interest in the Premises, but neither Lender nor such Successor shall
be: (i) liable in any way to Tenant for any act or omission, neglect or default
on the part of Landlord under the Lease (nothing in this clause (i) being,
deemed to relieve Lender or any Successor of its continuing obligations as
landlord under the Lease from and after the date of such succession),
(ii) responsible for any monies owing by or on deposit with Landlord to the
credit of Tenant (except to the extent any such deposit is actually received by
Lender or such Successor, as applicable), (iii) subject to any counterclaim or
setoff which theretofore accrued to Tenant against Landlord, (iv) bound by any
amendment or modification of the Lease subsequent to such Security Instrument,
or by any previous prepayment of rent for more than one (1) month, which was not
approved in writing by Lender, or (v) liable beyond Lender or such Successor’s,
as applicable, interest in the Property.

 

175

--------------------------------------------------------------------------------


 

Furthermore, notwithstanding anything to the contrary contained in this
Agreement or in the Lease (including without limitation, Article 10 thereof),
neither Lender nor any Successor (other than an entity controlling, controlled
by or under common control with Landlord) shall have any obligation to undertake
or complete any of the Base Building Work (as defined in the Lease) or advance
any portion of the Finish Work Allowance after it succeeds to the interest of
Landlord under the Lease or title to the Property (collectively, the “Landlord
Work Obligations”).

 

Notwithstanding the foregoing, in the event that Lender or any Successor (other
than an entity controlling, controlled by or under common control with Landlord)
succeeds to the interest of Landlord under the Lease, or title to the Property
prior to the completion of the Landlord Work Obligations, then Lender or
Successor (as applicable) shall have thirty (30) days to send written notice to
Tenant stating whether or not it intends to be bound to perform work remaining
to be done as part of the Landlord Work Obligations under the Lease to render
the Premises ready for occupancy by the Tenant and agrees to advance the Finish
Work Allowance. In the event in such notice it states that it intends to be so
bound, then such provisions of the Lease shall be binding on the Lender or
Successor (as applicable). In the event the Lender or Successor (as applicable)
states that it does not intend to be so bound or fails to timely provide notice
to Tenant within such thirty (30) day period, then (A) prior to the date that
Tenant has made Tenant’s first payment towards the Excess Costs under the FW
Contract under the Work Letter (as such terms are defined in the Lease), Tenant
shall have the right, by written notice to the Lender or Successor (as
applicable) (a “Succession Election Notice”) within sixty (60) days following
notice of such acquisition, to either (I) terminate the Lease, or (II) continue
the Lease, deposit such Excess Costs in escrow with the Lender or Successor (as
applicable) to be held and disbursed against the costs to construct the Finish
Work as they are incurred on behalf of Tenant in the manner provided under the
Work Letter, and complete the Finish Work itself at its expense and otherwise in
accordance with the terms of the Lease and (to the extent the Finish Work
Allowance is not disbursed by the Lender or Successor (as applicable)) reduce
the Rent by the amount of the unadvanced Finish Work Allowance amortized over
the Term with interest at the rate of 8% per annum; or (B) from and after the
date that Tenant has made Tenant’s first payment towards the Excess Costs under
the FW Contract under the Work Letter, Tenant shall have the right, by giving a
Succession Election Notice to the Lender or Successor (as applicable) within
sixty (60) days following notice of such acquisition, to either (X) terminate
the Lease, or (Y) continue the Lease and complete the Finish Work itself at its
expense and otherwise in accordance with the terms of the Lease and (to the
extent the Finish Work Allowance is not disbursed by the Lender or Successor (as
applicable)) reduce the Rent by the amount of the unadvanced Finish Work
Allowance amortized over the Term with interest at the rate of 8% per annum;
provided, however, that the Lender or Successor (as applicable) can render any
Succession Election Notice pursuant to clause (A) or (B), above, null and void
and of no force and effect if, within thirty (30) days after the giving of such
notice by Tenant, the Lender or Successor (as applicable) agrees to be bound by
the applicable provisions of the Lease. Tenant’s failure to give a Succession
Election Notice in the time period(s) required above shall be deemed to be an
election pursuant to the clause (II) or (Y) of the immediately preceding
sentence, as applicable.

 

Tenant agrees that any person or entity which at any time hereafter becomes the
landlord under the Lease, including without limitation, Lender or any Successor,
shall, be liable only for

 

176

--------------------------------------------------------------------------------


 

the performance of the obligations of the landlord which arise during the period
of its ownership of the Premises (such as any obligation to reconcile payments
of Total Operating Costs pursuant to Section 4.02 of the Lease) on account of
the fiscal year in which the Lender or any Successor succeeds to Landlord,
provided that if the amount of any credit or offset against Additional Rent on
account of an overpayment of Total Operating Costs pursuant to Section 4.02
attributable to the period prior to such succession is more than 5% of
Additional Rent due in any one month, then the amount credited or offset in any
one month after such succession shall not exceed 5% of the Additional Rent and
the excess amount of the overpayment shall be carried forward until Tenant is
reimbursed (or otherwise receives a credit against Additional Rent) in full) and
shall not otherwise be liable for any obligations of the landlord under the
Lease which arise prior to or subsequent to such ownership. Tenant further
agrees that any such liability shall be limited to the interest of Lender or
such Successor in the Property and in the rents, proceeds and profits therefrom.

 

6.              Right to Cure Defaults. Tenant agrees to give notice to Lender
of any default by Landlord under the Lease, specifying the nature of such
default, and thereupon Lender shall have the right (but not the obligation) to
cure such default, and Tenant shall not exercise its remedies under the Lease
(other than Tenant’s express termination remedies as provided in Sections
3.01(c), 3.01(d), and 3.01(e)) until it has afforded Lender thirty (30) days
after Lender’s receipt of such notice to cure such default and a reasonable
period of time in addition thereto (i) if the circumstances are such that said
default cannot reasonably be cured within said thirty (30) day period and Lender
has commenced and is diligently pursuing such cure (but in any event not exceed
180 days in the aggregate on account of the operation of this clause (i)), plus
(ii) an unlimited period during any litigation or enforcement action or
proceeding, including a foreclosure, bankruptcy, reorganization, possessory
action or a combination thereof. It is specifically agreed that Tenant shall not
require Lender to cure any bankruptcy, insolvency or reorganization default on
the part of landlord or any breach by landlord of any representation or
warranty.

 

7.              Tenant’s Agreements. Tenant hereby covenants and agrees that:
(i) Tenant shall not pay any rent under the Lease more than one month in advance
except as expressly’ provided in the Lease with respect to security deposits,
operating expenses, taxes and the like; (ii) Tenant shall have no right to
appear in any foreclosure action under the Security Instrument; (iii) Tenant
shall not amend or modify the Lease, and Tenant shall have no right to cancel or
terminate the Lease, without Lender’s prior written consent, and any attempted
amendment, modification, cancellation or termination of the Lease in violation
of the foregoing shall be of no force or effect as to Lender; (iv) Tenant shall
not subordinate the Lease to any lien or encumbrance {other than the Security
Instrument) without Lender’s prior written consent (provided that Tenant shall
not be deemed to be in violation of the provisions of this clause (iv) on
account of the automatic subordination described in Sections 2.01(f), 15.01 and
16.13 of the Lease); (v) Tenant shall promptly (or within the applicable period
of time provided for in the Lease) deliver to Lender, from time to time, a
written estoppel statement in the form, and with the certifications, required by
the Lease; and (vi) this Agreement satisfies any requirement in the Lease
relating to the granting of a non-disturbance agreement.

 

177

--------------------------------------------------------------------------------


 

8.              Miscellaneous.

 

8.1          The provisions hereof shall be binding upon and inure to the
benefit of Tenant and Lender and their respective successors and assigns;

 

8.2          Any demands or requests shall be sufficiently given Tenant if in
writing and mailed or delivered by United States certified mail, return receipt
requested, postage prepaid, or if sent by prepaid Federal Express or other
similar overnight delivery service which provides a receipt, to the address of
Tenant as set forth in the Lease or such other address as Tenant may specify
from time to time and to Lender if in writing and mailed or delivered by United
States certified mail, return receipt requested, postage prepaid, or if sent by
prepaid Federal Express or other similar overnight delivery service which
provides a receipt to Lender at its address shown above, with a required copy to
                                  , or such other address as Lender may specify
in writing from time to time;

 

8.3          This Agreement may not be changed, terminated or modified orally or
in any manner other than by an instrument in writing signed by the parties
hereto; (iv) The captions or headings at the beginning of each paragraph hereof
are for the convenience of the parties and are not part of this Agreement;

 

8.4          This Agreement shall be governed by and construed under the laws of
the Commonwealth of Massachusetts;

 

8.5          This Agreement represents the final agreement between the parties
hereto with respect to the subject matter hereof and may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements of the parties.
There are no unwritten oral agreements between the parties with respect to the
subject matter hereof.

 

178

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have signed and sealed this instrument as
of the day and year first above written.

 

 

Tenant

 

 

 

 

 

VERTEX PHARMACEUTICALS INCORPORATED

 

 

 

By:

 

 

 

 

Name (Print)

 

,

 

 

 

Title:

 

 

 

 

,

 

 

 

 

 

 

 

Lender

 

 

 

 

 

 

 

By:

 

 

 

 

Name (Print)

 

,

 

 

 

Title:

 

 

179

--------------------------------------------------------------------------------


 

THE COMMONWEALTH OF MASSACHUSETTS

 

County of                     SS.

 

On this              day of                     , 20  , before me, the
undersigned notary public, personally appeared
                                     proved to me through satisfactory evidence
of identification which was                                            to be the
person whose name is signed on the preceding or attached document and
acknowledged to me that he signed it voluntarily for its stated purpose in his
representative capacity for Vertex Pharmaceuticals Incorporated.

 

 

 

 

 

Notary Public

 

My Commission Expires:

 

 

 

[Seal]

 

 

THE COMMONWEALTH OF MASSACHUSETTS

 

County of                     SS.

 

On this              day of                     , 20  , before me, the
undersigned notary public, personally appeared
                                     proved to me through satisfactory evidence
of identification which was                                            to be the
person whose name is signed on the preceding or attached document and
acknowledged to me that he signed it voluntarily for its stated purpose in his
representative capacity
for                                                      .

 

 

 

 

 

Notary Public

 

My Commission Expires:

 

 

 

[Seal]

 

180

--------------------------------------------------------------------------------


 

EXHIBIT 17.01

 

FORM OF LETTER OF CREDIT

 

IRREVOCABLE STANDBY LETTER OF CREDIT NO. ____________________________

 

DATE:_____________, 200

 

BENEFICIARY:

 

 

 

 

 

 

 

 

 

 

 

 

APPLICANT:

 

 

 

 

 

 

 

 

 

 

 

 

AMOUNT: US$                       ($                     and 00/100 U.S.
DOLLARS)

 

EXPIRATION DATE:                             , 200

 

LOCATION: AT OUR COUNTERS IN                                    

 

DEAR SIR/MADAM:

 

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT
NO.                      IN YOUR FAVOR AVAILABLE BY YOUR DRAFT IN THE FORM OF
“ANNEX 1” ATTACHED DRAWN ON US AT SIGHT AND ACCOMPANIED BY THE FOLLOWING
DOCUMENTS:

 

A DATED STATEMENT SIGNED BY AN AUTHORIZED OFFICER OF THE BENEFICIARY READING AS
FOLLOWS:

 

(A)          WE ARE ENTITLED TO DRAW ON THE LETTER OF CREDIT PURSUANT TO THE
TERMS OF THAT CERTAIN LEASE BY AND BETWEEN                         , AS
LANDLORD, AND                                 , AS TENANT

 

OR

 

181

--------------------------------------------------------------------------------


 

(B)                                                    HEREBY CERTIFIES THAT IT
HAS RECEIVED NOTICE FROM                      THAT THE LETTER OF CREDIT NO.
                   WILL NOT BE RENEWED, AND THAT IT HAS NOT RECEIVED A
REPLACEMENT OF THIS LETTER OF CREDIT FROM
                                  SATISFACTORY TO
                                   AT LEAST FORTY-FIVE (45) DAYS PRIOR TO THE
EXPIRATION DATE OF THIS LETTER OF CREDIT.

 

THE LEASE MENTIONED IN THIS LETTER OF CREDIT IS FOR IDENTIFICATION PURPOSES ONLY
AND IT IS NOT INTENDED THAT SAID AGREEMENT BE INCORPORATED HEREIN OR
FORM PART OF THIS LETTER OF CREDIT.

 

DRAFT(S) AND DOCUMENTS MUST INDICATE THE NUMBER AND DATE OF THIS LETTER OF
CREDIT. PARTIAL DRAWINGS ARE PERMITTED.

 

THIS LETTER OF CREDIT SHALL BE AUTOMATICALLY EXTENDED FOR AN ADDITIONAL PERIOD
OF ONE YEAR, WITHOUT AMENDMENT OR CONDITION, FROM THE PRESENT OR EACH FUTURE
EXPIRATION DATE UNLESS AT LEAST FORTY-FIVE (45) DAYS PRIOR TO THE THEN CURRENT
EXPIRATION DATE WE NOTIFY YOU AND THE APPLICANT BY REGISTERED MAIL/OVERNIGHT
COURIER SERVICE AT THE ABOVE ADDRESSES THAT THIS LETTER OF CREDIT WILL NOT BE
EXTENDED BEYOND THE CURRENT EXPIRATION DATE.

 

THIS LETTER OF CREDIT MAY BE TRANSFERRED (AND THE PROCEEDS HEREOF ASSIGNED, AT
THE EXPENSE OF THE APPLICANT (WHICH PAYMENT SHALL NOT BE A CONDITION TO ANY
TRANSFER), ONE OR MORE TIMES BUT IN EACH INSTANCE ONLY IN THE FULL AMOUNT
AVAILABLE TO BE DRAWN UNDER THE LETTER OF CREDIT.

 

ALL DEMANDS FOR PAYMENT SHALL BE MADE BY PRESENTATION OF THE DATED CERTIFICATION
PRIOR TO          A.M.              TIME, ON A BUSINESS DAY AT OUR OFFICE (THE
“BANK’S OFFICE”) AT:
                                                                , ATTENTION:
STANDBY LETTER OF CREDIT SECTION OR BY FACSIMILE TRANSMISSION AT: (   
)                  ; AND SIMULTANEOUSLY UNDER TELEPHONE ADVICE TO: (   
)                    , ATTENTION: STANDBY LETTER OF CREDIT NEGOTIATION
SECTION WITH ORIGINALS TO FOLLOW BY OVERNIGHT COURIER SERVICE.

 

PAYMENT AGAINST CONFORMING PRESENTATIONS HEREUNDER SHALL BE MADE BY BANK IN
IMMEDIATELY AVAILABLE U.S. FUNDS DURING NORMAL BUSINESS HOURS OF THE BANK’S
OFFICE WITHIN TWO (2) BUSINESS DAYS AFTER PRESENTATION NOTWITHSTANDING ANYTHING
TO THE CONTRARY IN THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS
(1997 REVISION), INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 600

 

182

--------------------------------------------------------------------------------


 

WE HEREBY CERTIFY THAT THIS IS AN UNCONDITIONAL AND IRREVOCABLE CREDIT AND AGREE
WITH THE DRAWERS, ENDORSERS AND BONAFIDE HOLDERS THAT THE DRAFTS DRAWN UNDER AND
IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT SHALL BE
DULY HONORED UPON PRESENTATION TO THE DRAWEE, IF NEGOTIATED ON OR BEFORE THE
EXPIRATION DATE OF THIS CREDIT.

 

EXCEPT TO THE EXTENT INCONSISTENT WITH THE EXPRESS TERMS HEREOF, THIS LETTER OF
CREDIT IS SUBJECT TO THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS
(1997 REVISION), INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 600.

 

 

 

 

AUTHORIZED SIGNATURE

 

AUTHORIZED SIGNATURE

 

183

--------------------------------------------------------------------------------


 

[g114111ki37i001.jpg]

 

184

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

DATE:

 

TO:                                                          RE:                   STANDBY
LETTER OF CREDIT

 

 

NO.

 

 

 

 

 

ISSUED BY:

 

 

LADIES AND GENTLEMEN:

 

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:

 

(NAME OF TRANSFEREE)

 

(ADDRESS)

 

ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT UP TO ITS AVAILABLE AMOUNT AS SHOWN ABOVE AS OF THE DATE OF THIS
TRANSFER.

 

BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE. TRANSFEREE SHALL HAVE THE SOLE RIGHTS
AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS,
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS, AND WHETHER NOW EXISTING OR
HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED DIRECT TO THE TRANSFEREE
WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.

 

THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER ON THE REVERSE THEREOF, AND

 

185

--------------------------------------------------------------------------------


 

FORWARD IT DIRECTLY TO THE TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.

 

SINCERELY,

 

SIGNATURE AUTHENTICATED

 

 

 

 

 

 

 

 

 

(BENEFICIARY’S NAME)

 

(Name of Bank)

 

 

 

 

 

 

SIGNATURE OF BENEFICIARY

 

(authorized signature)

 

186

--------------------------------------------------------------------------------


 

EXHIBIT 18.01(f)

 

 ALTERNATE ECONOMIC BENEFIT STANDARDS

 

A TIFA incorporating a Tax Increment Financing Plan providing for such exemption
percentage as would result in a total savings of $12,000,000 during the first 5
years of the term the Leases from the real estate taxes which otherwise would be
payable with respect to the premises.

 

187

--------------------------------------------------------------------------------